Exhibit 10

CREDIT AGREEMENT

Dated as of June 17, 2011

among

SEMGROUP CORPORATION,

as Borrower,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent and Collateral Agent,

RBS SECURITIES INC., BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS

INC., DEUTSCHE BANK AG NEW YORK BRANCH, THE BANK OF NOVA SCOTIA and

BARCLAYS CAPITAL,

as Joint Lead Arrangers,

THE BANK OF NOVA SCOTIA and BNP PARIBAS,

as Term Loan A Facility and Revolving Credit Facility Co-Syndication Agents,

THE BANK OF NOVA SCOTIA, BNP PARIBAS AND BARCLAYS BANK PLC

as Term Loan B Facility Co-Documentation Agents,

CITIBANK, N.A. and DEUTSCHE BANK AG NEW YORK BRANCH,

as Term Loan B Facility Co-Syndication Agents

and

CITIBANK, N.A., DEUTSCHE BANK AG NEW YORK BRANCH AND BARCLAYS BANK PLC,

as Term Loan A Facility and Revolving Credit Facility Co-Documentation Agents,

 

 

 

SENIOR SECURED CREDIT FACILITIES

U.S.$75,000,000 Term Loan A Facility

U.S.$200,000,000 Term Loan B Facility

U.S.$325,000,000 Revolving Credit Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         PAGE   ARTICLE I.    DEFINITIONS   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Terms Generally

     41    ARTICLE II.    THE CREDITS   

Section 2.01

 

Commitments

     41   

Section 2.02

 

Loans and Borrowings

     42   

Section 2.03

 

Requests for Borrowings

     42   

Section 2.04

 

[Reserved]

     43   

Section 2.05

 

Revolving Letters of Credit

     43   

Section 2.06

 

Funding of Borrowings

     48   

Section 2.07

 

Interest Elections

     49   

Section 2.08

 

Termination and Reduction of Commitments

     50   

Section 2.09

 

Repayment of Loans; Evidence of Debt

     50   

Section 2.10

 

Repayment of Loans.

     51   

Section 2.11

 

Prepayment of Loans

     53   

Section 2.12

 

Fees

     54   

Section 2.13

 

Interest

     55   

Section 2.14

 

Alternate Rate of Interest

     56   

Section 2.15

 

Increased Costs

     56   

Section 2.16

 

Break Funding Payments

     57   

Section 2.17

 

Taxes

     58   

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     60   

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     61   

Section 2.20

 

Incremental Facilities

     62   

Section 2.21

 

Illegality

     64   

Section 2.22

 

Defaulting Lenders

     64   

Section 2.23

 

Extensions of Loans.

     67    ARTICLE III.    REPRESENTATIONS AND WARRANTIES   

Section 3.01

 

Organization; Powers

     69   

Section 3.02

 

Authorization

     69   

Section 3.03

 

Enforceability

     69   

Section 3.04

 

Governmental Approvals

     69   

Section 3.05

 

Financial Statements

     70   

Section 3.06

 

No Material Adverse Effect

     70   

Section 3.07

 

Title to Properties; Possession Under Leases

     70   

Section 3.08

 

Litigation; Compliance with Laws

     71   

 

i



--------------------------------------------------------------------------------

Section 3.09

 

Federal Reserve Regulations

     72   

Section 3.10

 

Investment Company Act

     72   

Section 3.11

 

Use of Proceeds

     72   

Section 3.12

 

Tax Returns

     72   

Section 3.13

 

No Material Misstatements

     72   

Section 3.14

 

Employee Benefit Plans

     73   

Section 3.15

 

Environmental Matters

     73   

Section 3.16

 

Mortgages

     74   

Section 3.17

 

Real Property

     74   

Section 3.18

 

Solvency

     75   

Section 3.19

 

Labor Matters

     75   

Section 3.20

 

Insurance

     76   

Section 3.21

 

Status as Senior Debt; Perfection of Security Interests

     76   

Section 3.22

 

Anti-Terrorism Laws

     76    ARTICLE IV.    CONDITIONS TO CREDIT EVENTS   

Section 4.01

 

All Credit Events

     77   

Section 4.02

 

First Credit Event

     77    ARTICLE V.    AFFIRMATIVE COVENANTS   

Section 5.01

 

Existence; Businesses and Properties

     81   

Section 5.02

 

Insurance

     82   

Section 5.03

 

Taxes; Payment of Obligations

     83   

Section 5.04

 

Financial Statements, Reports, Etc.

     84   

Section 5.05

 

Litigation and Other Notices

     85   

Section 5.06

 

Compliance with Laws

     85   

Section 5.07

 

Maintaining Records; Access to Properties and Inspections; Maintaining Midstream
Assets

     86   

Section 5.08

 

Use of Proceeds

     86   

Section 5.09

 

Compliance with Environmental Laws

     87   

Section 5.10

 

Further Assurances.

     87   

Section 5.11

 

Fiscal Year

     88   

Section 5.12

 

Interest Rate Protection

     88   

Section 5.13

 

“Know Your Customer” Checks

     89   

Section 5.14

 

Risk Management Policy.

     89    ARTICLE VI.    NEGATIVE COVENANTS   

Section 6.01

 

Indebtedness

     90   

Section 6.02

 

Liens

     92   

Section 6.03

 

Sale and Lease-back Transactions

     96   

Section 6.04

 

Investments, Loans and Advances

     96   

Section 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     98   

Section 6.06

 

Dividends and Distributions

     100   

Section 6.07

 

Transactions with Affiliates

     101   

Section 6.08

 

Business of the Borrower and the Subsidiaries

     103   

 

ii



--------------------------------------------------------------------------------

Section 6.09

 

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-laws and Certain Other Agreements; etc.

     103   

Section 6.10

 

Leverage Ratio

     105   

Section 6.11

 

Interest Coverage Ratio

     105   

Section 6.12

 

Swap Agreements

     105   

Section 6.13

 

Accounting Changes

     105    ARTICLE VII.    EVENTS OF DEFAULT   

Section 7.01

 

Events of Default

     105    ARTICLE VIII.    THE AGENTS   

Section 8.01

 

Appointment and Authority

     108   

Section 8.02

 

Rights as a Lender

     108   

Section 8.03

 

Exculpatory Provisions

     109   

Section 8.04

 

Reliance by Agents

     110   

Section 8.05

 

Delegation of Duties

     110   

Section 8.06

 

Resignation of the Agents

     110   

Section 8.07

 

Non-Reliance on the Agents, Other Lenders and Other Issuing Banks

     111   

Section 8.08

 

No Other Duties, Etc.

     111   

Section 8.09

 

Administrative Agent May File Proofs of Claim

     111   

Section 8.10

 

Collateral and Guaranty Matters

     112   

Section 8.11

 

Secured Cash Management Agreements and Secured Swap Agreements

     112   

Section 8.12

 

Indemnification

     113   

Section 8.13

 

Appointment of Supplemental Collateral Agents

     113   

Section 8.14

 

Withholding

     114   

Section 8.15

 

Enforcement

     114    ARTICLE IX.    MISCELLANEOUS   

Section 9.01

 

Notices

     115   

Section 9.02

 

Survival of Agreement

     116   

Section 9.03

 

Binding Effect

     116   

Section 9.04

 

Successors and Assigns

     116   

Section 9.05

 

Expenses; Indemnity

     120   

Section 9.06

 

Right of Set-off

     121   

Section 9.07

 

Applicable Law

     122   

Section 9.08

 

Waivers; Amendment

     122   

Section 9.09

 

Interest Rate Limitation

     124   

Section 9.10

 

Entire Agreement

     124   

Section 9.11

 

Waiver of Jury Trial

     125   

Section 9.12

 

Severability

     125   

Section 9.13

 

Counterparts

     125   

Section 9.14

 

Headings

     125   

Section 9.15

 

Jurisdiction; Consent to Service of Process

     125   

Section 9.16

 

Confidentiality

     126   

Section 9.17

 

Communications.

     126   

 

iii



--------------------------------------------------------------------------------

Section 9.18

 

Release of Liens and Guarantees

     128   

Section 9.19

 

U.S.A. PATRIOT Act and Similar Legislation

     128   

Section 9.20

 

Judgment

     129   

Section 9.21

 

Pledge and Guarantee Restrictions

     129   

Section 9.22

 

No Fiduciary Duty

     129   

Section 9.23

 

Application of Funds

     130   

Section 9.24

 

Conversion of Currencies

     131   

Section 9.25

 

Certain Matters relating to the Plans of Reorganization

     132   

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Interest Election Request

Exhibit D

   Form of Collateral Agreement

Exhibit E

   Form of Solvency Certificate

Exhibit F-1

   Form of Revolving Note

Exhibit F-2

   Form of Term Loan A Note

Exhibit F-3

   Form of Term Loan B Note

Exhibit G

   Form of Compliance Certificate

Exhibit H

   Form of Administrative Questionnaire

Exhibit I

   Form of Pledge Agreement

Exhibit J

   Form of Commodity Contracts / Swap Agreements Report

Exhibit K

   Form of Secured Swap Agreements Report

Schedule 1.01

   Original Guarantors

Schedule 2.01

   Commitments

Schedule 2.05

   Existing Letters of Credit

Schedule 3.04

   Governmental Approvals

Schedule 3.07(b)

   Real Property Leases

Schedule 3.07(e)

   Condemnation Proceedings

Schedule 3.07(g)

   Subsidiaries

Schedule 3.07(h)

   Subscriptions

Schedule 3.07(i)

   Material Subsidiaries

Schedule 3.08(a)

   Litigation

Schedule 3.12

   Taxes

Schedule 3.15

   Environmental Matters

Schedule 3.17

   Real Property

Schedule 3.20

   Insurance

Schedule 6.02(a)

   Liens

Schedule 6.04

   Investments

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 17, 2011 (as amended, amended and restated,
supplemented or otherwise modified, this “Agreement”), is among SEMGROUP
CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS party hereto
from time to time, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as administrative
agent (in such capacity, together with any successor administrative agent
appointed pursuant to the provisions of Article VIII, the “Administrative
Agent”), RBS, as collateral agent (in such capacity, together with any successor
collateral agent appointed pursuant to the provisions of Article VIII, the
“Collateral Agent”), RBS SECURITIES INC., BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH, THE BANK OF
NOVA SCOTIA and BARCLAYS CAPITAL, as joint lead arrangers (the “Joint Lead
Arrangers”), THE BANK OF NOVA SCOTIA and BNP PARIBAS, as Term Loan A Facility
and Revolving Credit Facility co-syndication agents (the “Term Loan A Facility
and Revolving Credit Facility Co-Syndication Agents”), CITIBANK, N.A. and
DEUTSCHE BANK AG NEW YORK BRANCH, as Term Loan B Facility co-syndication agents
(the “Term Loan B Facility Co-Syndication Agents”), CITIBANK, N.A., DEUTSCHE
BANK AG NEW YORK BRANCH and BARCLAYS BANK PLC, as Term Loan A Facility and
Revolving Credit Facility co-documentation agents (the “Term Loan A Facility and
Revolving Credit Facility Co-Documentation Agents”) and THE BANK OF NOVA SCOTIA,
BNP PARIBAS and BARCLAYS BANK PLC, as Term Loan B Facility co-documentation
agents (the “Term Loan B Facility Co-Documentation Agents”).

W I T N E S S E T H :

WHEREAS, the Borrower has requested that the Lenders extend, and the Lenders
have agreed to extend, on the terms and conditions set forth in this Agreement
and the other Loan Documents, certain credit facilities to the Borrower in an
aggregate amount not to exceed U.S.$600.0 million, consisting of (a) U.S.$325.0
million aggregate principal amount of Revolving Facility Loans, a portion of
which may be used for the issuance of Revolving Letters of Credit, to refinance
the Existing Credit Facilities, to pay transaction fees and expenses and for
working capital, capital expenditures and other lawful corporate purposes,
(b) U.S.$75.0 million aggregate principal amount of Term Loan A Loans and
(c) U.S.$200.0 million aggregate principal amount of Term Loan B Loans, in the
case of (b) and (c), the proceeds of which shall be used to refinance the
Existing Credit Facilities and to pay transaction fees and expenses;

WHEREAS, the Guarantors have agreed to guarantee the Obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a first priority Lien
on substantially all of their respective assets, including a pledge (or
equivalent security in the applicable jurisdiction) of all of the Equity
Interests of each of their respective direct and indirect Subsidiaries (in each
case, subject to exceptions and limitations as set forth herein).

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

1



--------------------------------------------------------------------------------

“Account Control Agreement” shall mean, with respect to any Pledged Account, an
account control agreement in form and substance reasonably acceptable to the
Administrative Agent and the Collateral Agent.

“Additional Real Property” shall have the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement.”

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fee Letter” shall mean that certain Administrative Agent
Fee Letter dated June 17, 2011, by and between SemGroup Corporation and The
Royal Bank of Scotland plc.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Default Period” shall mean, with respect to any Agent, any time when such
Agent is a Defaulting Lender and is not performing its role as such Agent
hereunder and under the other Loan Documents.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(d).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreed Security Principles” shall mean any grant of a Lien or provision of a
guarantee by any Person that would:

(a) result in a Lien being granted over assets of such Person, the acquisition
of which was financed as permitted by this Agreement, and the terms of which
prohibit any assets acquired with such subsidy or payment being used as
collateral;

(b) include any lease, license, contract or agreement to which such Person is a
party, and any of its rights or interest thereunder, if and to the extent that a
security interest is prohibited by or in violation of a term, provision or
condition of any such lease, license, contract or agreement (except to the
extent such term, provision or condition would be rendered ineffective with
respect to the creation of the security interest hereunder pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the U.S. Bankruptcy Code) or principles of equity); provided however that Agreed
Security Principles shall not prohibit the grant of a Lien or a provision of a
guarantee at such time as the contractual prohibition shall no longer be
applicable and, to the extent severable, which Lien shall attach immediately to
any portion of such lease, license, contract or agreement not subject to the
prohibitions specified above; provided further that the Agreed Security
Principles shall not exclude any “proceeds” (as defined in the UCC) of any such
lease, license, contract or agreement;

 

2



--------------------------------------------------------------------------------

(c) result in the contravention of applicable law, unless such applicable law
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions); provided however that Agreed
Security Principles shall not prohibit the grant of a Lien or a provision of a
guarantee at such time as the legal prohibition shall no longer be applicable
and to the extent severable (which Lien shall attach immediately to any portion
not subject to the prohibitions specified above); or

(d) result in a breach of a material agreement existing on the Closing Date and
binding on such Person, subject to the requirements set forth in the proviso of
Section 5.10(h); provided that this clause (d) shall only apply to the granting
of Liens and not to the provision of any guarantee.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.24(b).

“Aggregate Percentage Disposed” shall have the meaning assigned to such term in
Section 6.05(c).

“Alternate Base Rate” shall mean (a) in respect of applicable Term Loan A Loans
and Revolving Facility Loans, the greatest of (i) the rate of interest per annum
determined by the Administrative Agent from time to time as its prime commercial
lending rate for U.S. Dollar loans in the United States for such day (the “Prime
Rate”), (ii) the Federal Funds Effective Rate plus 0.50% per annum, and
(iii) the Adjusted Eurodollar Rate as of such date (or if such date is not a
Business Day, the immediately preceding Business Day) for a one-month Interest
Period plus 1.00% per annum and (b) in respect of applicable Term Loan B Loans,
the greater of 2.25% and the rate as determined pursuant to clause (a) above.
The Prime Rate is not necessarily the lowest rate that the Administrative Agent
is charging to any corporate customer. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate shall be effective from and including the date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar
Rate, respectively.

“All-In Yield” shall have the meaning assigned to such term in Section 2.20.

“Applicable Creditor” shall have the meaning assigned to such term in
Section 9.24(b).

“Applicable Discount” shall have the meaning assigned to such term in the
definition of “Dutch Auction.”

“Applicable Margin” shall mean for any day (a) for any Incremental Loan, the
applicable margin per annum set forth in the joinder agreement with respect
thereto, (b) with respect to any Eurodollar Loan under the Term Loan B Facility,
4.50% and with respect to any ABR Loan under the Term Loan B Facility, 3.50%,
and (c) with respect to any Eurodollar Loan under the Term Loan A Loans and the
Revolving Facility Loans, 3.50% and with respect to any ABR Loan under the Term
Loan A Loans and the Revolving Facility Loans, 2.50% from the Closing Date until
the date the financial

 

3



--------------------------------------------------------------------------------

statements relating to the quarter ending September 30, 2011 are delivered
pursuant to Section 5.04(b), and thereafter the applicable margin per annum set
forth below under the caption “Revolving Facility Loans / Term Loan A Loans ABR
Loan Spread” and “Revolving Facility Loan / Term Loan A Loans Eurodollar Loan
Spread”, as applicable, based upon the Leverage Ratio as of the last date of the
most recent fiscal quarter of the Borrower:

 

Leverage Ratio:

   Revolving Facility Loans /
Spread/Term Loan A Loans /
ABR Loan Spread     Revolving Facility Loans /
Term Loan A Loans
Eurodollar Loan Spread  

Category 1: Greater than 4.00 to 1.00

     3.00 %      4.00 % 

Category 2: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

     2.75 %      3.75 % 

Category 3: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

     2.50 %      3.50 % 

Category 4: Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00

     2.25 %      3.25 % 

Category 5: Less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00

     1.875 %      2.875 % 

Category 6: Less than or equal to 2.00 to 1.00

     1.50 %      2.50 % 

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
consolidated financial information of the Borrower and its Subsidiaries
delivered pursuant to Section 5.04(a) or (b) and for the period commencing on
the Closing Date and until a change in the Leverage Ratio shall become effective
as provided in the following clause (2), the Leverage Ratio shall be Category 3
and (2) each change in the Applicable Margin resulting from a change in the
Leverage Ratio shall be effective on the first Business Day after the date of
delivery to the Administrative Agent of such consolidated financial information
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Leverage Ratio shall
be deemed to be in Category 1 at the option of the Administrative Agent or the
Required Lenders, at any time during which the Borrower fails to deliver the
consolidated financial information when required to be delivered pursuant to
Section 5.04(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial information is delivered.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Leverage Ratio set forth in a certificate of a Financial
Officer of the Borrower delivered to the Administrative Agent is inaccurate for
any reason and the result thereof is that the Lenders received interest or fees
for any period based on an Applicable Margin that is less than that which would
have been applicable had the Leverage Ratio been

 

4



--------------------------------------------------------------------------------

accurately determined, then, for all purposes of this Agreement, the “Applicable
Margin” for any day occurring within the period covered by such certificate of a
Financial Officer of the Borrower shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Leverage Ratio for
such period, and any shortfall in the interest or fees theretofor paid by the
Borrower for the relevant period pursuant to Section 2.12 and Section 2.13 as a
result of the miscalculation of the Leverage Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of Section 2.12 or
Section 2.13, as applicable, at the time the interest or fees for such period
were required to be paid pursuant to said Section (and shall remain due and
payable until paid in full), in accordance with the terms of this Agreement);
provided that, notwithstanding the foregoing, so long as an Event of Default
described in Section 7.01(h) or (i) has not occurred with respect to the
Borrower, such shortfall shall be due and payable five (5) Business Days
following the determination described above.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Acquisition” shall mean any acquisition of all or substantially all of
the assets of, or all of the Equity Interests (other than directors’ qualifying
shares) in a Person or division or line of business of a Person in respect of
which the aggregate consideration exceeds U.S.$15.0 million.

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Borrower or any Restricted Subsidiary of the Borrower to any Person other than
the Borrower or a Restricted Subsidiary of the Borrower to the extent otherwise
permitted hereunder of any asset or group of related assets (other than
inventory or other assets sold, transferred or otherwise disposed of in the
ordinary course of business) in one or a series of related transactions, the
gross proceeds (including noncash proceeds) from which exceed U.S.$15.0 million.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

“Auction” shall have the meaning assigned to such term in the definition of
“Dutch Auction.”

“Auction Amount” shall have the meaning assigned to such term in the definition
of “Dutch Auction.”

“Auction Notice” shall have the meaning assigned to such term in the definition
of “Dutch Auction.”

“Availability Period” shall mean (a) with respect to the Revolving Facility, the
period from the Closing Date to but excluding the earlier of the Revolving
Facility Maturity Date and the date of termination of the Revolving Facility
Commitments and (b) with respect to the Term Loan A Facility and the Term Loan B
Facility, 5:00 P.M. on the Closing Date.

“Available Amount” shall mean, on any date (the “Reference Date”), an amount
equal at such time to the sum of, without duplication, (a) (x) 50% of
Consolidated Net Income for all fiscal years of the Borrower completed after the
Closing Date, plus (y) 100% of the equity contributions to and equity sales by
the Borrower not otherwise applied as permitted pursuant to this Agreement plus
(z) 100% of the Net Proceeds of any Unrestricted Investment to the extent such
Net Proceeds are not otherwise applied as permitted pursuant to this Agreement
minus (b) the aggregate amount of Investments made by the Loan Parties pursuant
to Section 6.04(a) and distributions made by the Borrower pursuant to
Section 6.06(d), in each case, after the Closing Date and on or prior to the
Reference Date from the Available Amount as of such Reference Date.

 

5



--------------------------------------------------------------------------------

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender, at any time of determination, an amount equal to the amount by which
(a) the Revolving Facility Commitment of such Revolving Facility Lender at such
time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

“BCBS” shall have the meaning assigned to such term in the definition of “Change
of Law.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
made on a single date to the Borrower and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of a Borrowing comprised entirely
of Eurodollar Loans, U.S.$500,000, and (b) in the case of a Borrowing comprised
entirely of ABR Loans, U.S.$500,000.

“Borrowing Multiple” shall mean, (a) in the case of a Borrowing comprised
entirely of Eurodollar Loans, U.S.$500,000, and (b) in the case of a Borrowing
comprised entirely of ABR Loans, U.S.$100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York, and, where used in the context of Eurodollar Loans, is also a day on which
dealings are carried on in the London interbank market.

“Calculation Date” shall mean with respect to each Foreign L/C, during the
period that such Foreign L/C is outstanding (or the Revolving L/C Disbursement
in respect thereof has not been reimbursed) (i) the last Business Day of a
fiscal month of the Borrower, (ii) the date on which such Revolving Letter of
Credit is issued or renewed by the Issuing Bank, (iii) the date on which any
draft presented under such Revolving Letter of Credit is paid by the Issuing
Bank, (iv) the third Business Day after the last day of each March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated (immediately prior
to the payment of any Revolving L/C Participation Fees due on such date),
(v) the date on which the Obligations are accelerated pursuant to Section 7.01,
(vi) such other dates as the Borrower may reasonably request from time to time,
and (vii) such other dates as the Issuing Bank or the Administrative Agent may
select from time to time in their sole discretion.

 

6



--------------------------------------------------------------------------------

“Calculation Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters ending on such date or, if such date is not the
last day of a fiscal quarter, ending on the last day of the fiscal quarter of
the Borrower most recently ended prior to such date.

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period, less, for each of clauses (a), (b), (c) and (e) below, to the
extent included in the calculation of such Interest Expense, the sum of
(a) pay-in-kind Interest Expense or other noncash Interest Expense (including as
a result of the effects of purchase accounting), (b) the amortization of any
financing fees or breakage costs paid by, or on behalf of, the Borrower or any
of its Restricted Subsidiaries, including such fees paid in connection with the
Transactions or any amendments, waivers or other modifications of this
Agreement, (c) the amortization of debt discounts, if any, or fees in respect of
Swap Agreements, (d) cash interest income of the Borrower and its Restricted
Subsidiaries for such period and (e) all non-recurring cash Interest Expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP; provided that Cash Interest Expense shall exclude,
without duplication of any exclusion set forth in clause (a), (b), (c), (d) or
(e) above, annual agency fees paid to the Administrative Agent and/or the
Collateral Agent and one-time financing fees or breakage costs paid in
connection with the Transactions or any amendments, waivers or other
modifications of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse transfers of funds and other
cash management arrangements.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Agent, or a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger, in its capacity as a
party to such Cash Management Agreement.

A “Change in Control” shall be deemed to occur upon the occurrence of any of the
following: (a) any “person” or “group” (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the date hereof), shall own, directly or
indirectly, beneficially or of record, shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time be occupied
by persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated or (c) any change in
control (or similar event, however denominated) with respect to the Borrower
shall occur under and as defined in any indenture or agreement in respect of
Material Indebtedness to which the Borrower or any Restricted Subsidiary is a
party.

“Change in Law” shall mean (a) the adoption or implementation of any treaty,
law, rule or regulation after the Closing Date, (b) any change in law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any

 

7



--------------------------------------------------------------------------------

Lender or Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or Issuing Bank or by such Lender’s or Issuing Bank’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law but if not having the force of law, then
being one with which the relevant party would customarily comply) of any
Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued and (ii) all requests, rules, guidelines or directives concerning capital
adequacy in connection with the implementation of the proposals (referred to as
Basel III) on capital and liquidity of the Basel Committee on Bank Supervision
(the “BCBS”) issued in December 2009 and related publications and guidance
(including the additions to and refinements of the proposals published by the
BCBS in July 2010), shall be deemed to have been introduced or adopted, as
applicable, after the date of this Agreement, regardless of the actual date such
request, rule, guideline or directive actually goes into effect.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Term Loan A Loans, Term Loan
B Loans or Revolving Facility Loans; and when used in reference to any
Commitment, refers to whether such Commitment is a Term Loan A Commitment, a
Term Loan B Commitment or a Revolving Facility Commitment.

“Closing Date” shall mean the date (which shall be a Business Day) on which the
conditions set forth in Article IV shall have been satisfied or waived by the
Administrative Agent and Required Lenders.

“Closing Date Real Property” shall mean any Material Real Property owned by the
Borrower or any other Loan Party on the Closing Date.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” shall mean, collectively, the Term Loan A Facility and
Revolving Credit Facility Co-Documentation Agents and the Term Loan B Facility
Co-Documentation Agents.

“Co-Syndication Agents” shall mean, collectively, Term Loan A Facility and
Revolving Credit Facility Co-Syndication Agents and the Term Loan B Facility
Co-Syndication Agents.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Property.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, as
amended, supplemented or otherwise modified from time to time, substantially in
the form of Exhibit D, among the Borrower, each Guarantor and the Collateral
Agent, and any other guarantee and collateral agreement that may be executed
after the Closing Date in favor of, and in form and substance acceptable to, the
Collateral Agent.

 

8



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Closing Date, the Collateral Agent shall have received from each Loan
Party a counterpart of the Collateral Agreement, duly executed and delivered on
behalf of such Loan Party granting the Collateral Agent a first priority
security interest in (subject only to Permitted Liens) substantially all of the
assets (other than Excluded Assets) owned by the Loan Parties;

(b) on the Closing Date, the Collateral Agent shall be the beneficiary of a
pledge of all the issued and outstanding Equity Interests of all Material
Subsidiaries of the Borrower owned by each Loan Party (except, in each case, to
the extent that a pledge of such Equity Interests is not permitted under
Section 9.21) and the Collateral Agent shall have received all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank, or shall have otherwise received a security interest over such Equity
Interests satisfactory to the Collateral Agent;

(c) in the case of any Person that becomes a Loan Party after the Closing Date,
the Collateral Agent shall have received a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party;

(d)(i) with respect to any Equity Interests acquired by any Loan Party after the
Closing Date (including, for the avoidance of doubt, all limited partnership
interests of the Loan Parties in the MLP Entity), all such outstanding Equity
Interests directly owned by a Loan Party or any Person that becomes a Subsidiary
Loan Party after the Closing Date shall have been pledged in accordance with the
Collateral Agreement to the extent permitted under Section 9.21 and (ii) with
respect to any general partnership interests in the MLP Entity acquired by the
General Partner after the Closing Date, all such outstanding general partnership
interests shall have been pledged in accordance with the Pledge Agreement, and
the Collateral Agent shall have received all certificates or other instruments
(if any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, or shall have
otherwise received a security interest over such Equity Interests satisfactory
to the Collateral Agent;

(e)(i) all Indebtedness of the Borrower and each Subsidiary of the Borrower that
is owing to any Loan Party shall have been pledged in accordance with the
Collateral Agreement, (ii) all Indebtedness of the Borrower and each Subsidiary
of the Borrower having an aggregate principal amount in excess of U.S.$5.0
million that is owing to any Loan Party shall be evidenced by a promissory note
or an instrument and (iii) the Collateral Agent shall have, in respect of all
such Indebtedness of the Borrower and each Subsidiary of the Borrower having an
aggregate principal amount in excess of U.S.$5.0 million (in each case, other
than intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management or similar operations of the
Borrower and its Subsidiaries), received originals of all such promissory notes
or instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(f) all documents and instruments, required by law or reasonably requested by
the Collateral Agent to be executed, filed, registered or recorded to create the
Liens intended to be created by the Security Documents (in each case, including
any supplements thereto) and perfect such Liens, including UCC financing
statements, to the extent required by, and with the priority required by, the
Security Documents or reasonably requested by the Collateral Agent, shall have
been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

 

9



--------------------------------------------------------------------------------

(g) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and the performance of its obligations thereunder,
subject in each case, for the avoidance of doubt, to the exceptions and
qualifications to such Liens and/or obligations contained herein and in such
Security Documents or supplements thereto;

(h) the Collateral Agent shall receive from the applicable Loan Parties within
sixty (60) days following the Closing Date (which period may be extended by up
to thirty (30) days in the sole discretion of the Administrative Agent), with
respect to any Closing Date Real Property, and in the case of (x) Material Real
Property acquired after the Closing Date or (y) Real Property that becomes
Material Real Property after the Closing Date and is required to be subject to a
Mortgage pursuant to Section 5.10(a) or Section 5.10(b) (clauses (x) and (y),
collectively, the “Additional Real Property”), in each case prior to the date
required pursuant to Section 5.10(b), the following documents and instruments
that constitute Collateral:

(i) a Mortgage duly authorized and executed, in form for recording in the
applicable recording office for such Mortgaged Property to be encumbered, in
favor of the Collateral Agent, for its benefit and the benefit of the Secured
Parties, together with such other instruments as shall be necessary or
appropriate (in the reasonable judgment of the Collateral Agent) to create a
Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be, upon recordation in the applicable recording office,
effective to create and/or maintain a first priority Lien on such Mortgaged
Property subject to no Liens other than Permitted Encumbrances and Prior Liens;

(ii) policies or certificates of insurance of the type required by Section 5.02
(to the extent customary and obtainable at commercially reasonable rates after
the use of commercially reasonable efforts);

(iii) evidence of flood insurance to the extent required by Section 5.02(c), in
form and substance reasonably satisfactory to Administrative Agent, it being
understood that in any event the items required pursuant to this clause
(iii) shall be required to be delivered prior to or on the day on which
Mortgages are delivered pursuant to clause (i) above with respect to each
Mortgaged Property; and

(iv) all such other items as shall be reasonably necessary in the opinion of
counsel to the Lenders to create a valid and perfected first priority mortgage
Lien on such Mortgaged Property, subject only to Permitted Encumbrances and
Prior Liens. Without limiting the generality of the foregoing, the
Administrative Agent shall have received, on behalf of itself, the Collateral
Agent, the Lenders, and each Issuing Bank, an opinion of local counsel for the
Loan Parties in each state in which the Mortgaged Property is located, with
respect to the enforceability and validity of the Mortgages and any related
fixture filings in form and substance reasonably satisfactory to the
Administrative Agent;

(i)

(i) with respect to any Pledged Account existing on the Closing Date, the
Collateral Agent shall have received from each applicable Loan Party, depositary
bank and counterparty to the applicable Commodity Contract or Swap Agreement a
counterpart of an Account Control Agreement, duly executed and delivered on
behalf of such Loan Party, depositary bank and counterparty within fifteen
(15) Business Days after closing, which period may be extended by up to thirty
(30) days in the sole discretion of the Administrative Agent, and

 

10



--------------------------------------------------------------------------------

(ii) with respect to any Pledged Account into which cash or Permitted
Investments are deposited pursuant to Section 6.02(l) after the Closing Date,
such Pledged Account shall be subject to an Account Control Agreement in favor
of the Collateral Agent; and

(j) with the exception of the Account Control Agreements to be delivered
pursuant to clause (i) above and the requirements set forth in clause (h) above,
with respect to each of the items identified in this definition of “Collateral
and Guarantee Requirement” that are required to be delivered on a date after the
Closing Date, the Administrative Agent may extend such date in its sole
discretion by up to ninety (90) days.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” (i) shall be subject to exceptions and limitations set forth in the
Security Documents and (ii) shall not contravene the Agreed Security Principles
or Section 9.21, (b) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts or securities
accounts, other than as provided in clause (i) above and in Section 5.10(g),
(c) in no event shall bailee letters, landlord waivers or similar consents or
waivers be required, (d) in no event shall any mortgages be required to be
delivered with respect to any leased Real Property or leasehold interests of any
Loan Party and (e) in no event shall the Collateral include any Excluded Assets.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitment Letter” shall mean that certain Commitment Letter dated June 7,
2011, by and among SemGroup Corporation, The Royal Bank of Scotland plc, RBS
Securities Inc., Barclays Bank PLC, BNP Paribas, BNP Paribas Securities Corp.,
Citigroup Global Markets Inc., Deutsche Bank AG and The Bank of Nova Scotia.

“Commitments” shall mean (a) with respect to any Term Loan A Lender, such
Lender’s Term Loan A Commitment, (b) with respect to any Term Loan B Lender,
such Lender’s Term Loan B Commitment, (c) with respect to any Revolving Facility
Lender such Lender’s Revolving Facility Commitment, and (d) with respect to any
Issuing Bank, its Revolving L/C Commitment.

“Commodity” shall mean natural gas, natural gas liquids, crude oil, refined
petroleum products (including heating oil, diesel, gasoline, kerosene, jet fuel
and propane) and any other product or by-product of any of the foregoing, rights
to transmit, transport, store or process any of the foregoing, or any other
energy commodities that are of the type which are purchased, sold or otherwise
traded in physical, futures, forward or over-the-counter markets.

“Commodity Account” shall have the meaning assigned to such term in
Section 9-102 of the UCC.

“Commodity Contract” shall mean (a) a contract for the purchase, sale, transfer,
exchange or repurchase of any Commodity, (b) contracts for making or taking
delivery of Commodities that are traded on a market-recognized commodity
exchange, which such contracts meet the specification and delivery requirements
of futures contracts on such commodity exchange, (c) any forward commodity
contracts, swaps, options, collars, caps or floor transactions, in each case
based on Commodities and any combination of the foregoing or (d) a contract for
the storage or transportation of any physical Commodity.

“Communications” shall have the meaning assigned to such term in
Section 9.17(a).

 

11



--------------------------------------------------------------------------------

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Indebtedness in respect of the deferred purchase price of property or
services and the principal component of all obligations, contingent or
otherwise, of any Person as an account party in respect of letters of credit
(other than letters of credit, bank guarantees or similar instruments in respect
of which a back-to-back letter of credit has been issued under or as permitted
by the Loan Documents under which no Loan Party is an account party), in each
case, of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis on such date.

“Consolidated Net Debt” at any date shall mean Consolidated Debt of the Borrower
and its Restricted Subsidiaries on such date minus cash and Permitted
Investments of the Borrower and its Restricted Subsidiaries on such date, to the
extent the same (w) is not being held as cash collateral (other than as
collateral for the Facilities), (x) does not constitute escrowed funds for any
purpose, (y) does not represent a minimum balance requirement and (z) is not
subject to other restrictions on withdrawal.

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis; provided, however, that

(a) any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses related thereto) or income or expenses or charges
(including, without limitation, any pension expense, casualty losses, severance
expenses, facility closure expenses, system establishment costs, mobilization
expenses that are not reimbursed in an amount not to exceed U.S.$5.0 million and
other restructuring expenses, benefit plan curtailment expenses, bankruptcy
reorganization claims, settlement and related expenses and fees, expenses or
charges related to any offering of Equity Interests of the Borrower or any of
its Restricted Subsidiaries or any Investment, acquisition or disposition
(outside of the ordinary course of business) or incurrence of Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful),
including all fees, expenses and charges related to the Transactions), in each
case, shall be excluded; provided that, with respect to each nonrecurring item
excluded pursuant to this clause (a), the Borrower shall have delivered to the
Administrative Agent an officers’ certificate specifying and quantifying such
item and stating that such item is a nonrecurring item,

(b) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

(c) any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Board of Directors of the Borrower) shall be excluded,

(d) any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of indebtedness (including any net
after-tax income or loss attributable to the repayment of the Existing Credit
Facilities and obligations under Swap Agreements) shall be excluded,

(e) the Net Income for such period of any Person that is not a Restricted
Subsidiary of the Borrower, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the Borrower or a Restricted Subsidiary thereof in respect of such
period,

 

12



--------------------------------------------------------------------------------

(f) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(g) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded,

(h) any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any non-cash gains or losses on interest rate and foreign
currency derivatives and any foreign currency transaction gains or losses and
any foreign currency exchange translation gains or losses that arise on
consolidation of integrated operations shall be excluded, and

(i) any long-term incentive plan accruals and any non-cash compensation expense
realized from grants of stock or unit appreciation or similar rights, stock or
unit options, any restricted stock or unit plan or other rights to officers,
directors, and employees of the Borrower or any of its Subsidiaries shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its consolidated Restricted Subsidiaries, determined in accordance
with GAAP, in each case as set forth on the consolidated balance sheet of the
Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Current Extension Loans” shall have the meaning assigned to such term in
Section 2.23(c).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any of
its funding obligations under this Agreement, including with respect to Loans
unless such failure is the result of such Lender’s determination, as notified by
such Lender to the Administrative Agent and the Borrower in writing, that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, and participations in Letters of Credit within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, (b) has notified the Borrower or the Administrative Agent that it does
not intend to comply with its funding obligations under this Agreement or has
made a public statement to such effect with respect to its funding obligations
under this Agreement (and such notice or public statement has not been
withdrawn), unless the subject of a good faith dispute or such writing or public
statement relates to such Lenders’ obligation to fund a Loan hereunder and such
position is based on such Lender’s determination, as stated by such Lender in
such writing or public statement, that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied, (c) has
failed, within three (3) Business Days after request by the Administrative Agent
(whether acting on its own behalf or at the reasonable request of the Borrower
(it being understood that the Administrative Agent shall comply with any such
reasonable request)), to confirm to the Administrative Agent that it will comply
with its funding obligations, unless the subject of a good faith dispute,
(d) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within

 

13



--------------------------------------------------------------------------------

three (3) Business Days of the date when due, unless the subject of a good faith
dispute or subsequently cured, or (e) has, or has a direct or indirect parent
company that has, become the subject of a proceeding under any bankruptcy or
insolvency laws, or has had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided, that a Lender shall not become a
Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or its direct or indirect parent company or
the exercise of control over a Lender or its direct or indirect parent company
by a Governmental Authority or an instrumentality thereof.

“Defaulting Revolving Facility Lender” shall mean a Defaulting Lender that is a
Revolving Facility Lender.

“Deposit Account” shall have the meaning assigned to such term in Section 9-102
of the UCC.

“Discount Range” shall have the meaning assigned to such term in the definition
of “Dutch Auction.”

“Domestic L/C” shall mean a Revolving Letter of Credit denominated in U.S.
Dollars.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower (in
such capacity, the “Offeror”) in order to purchase Term Loans in accordance with
the following procedures:

(A) Notice Procedures. In connection with an Auction, the Borrower will provide
notification to the Administrative Agent (for distribution to the applicable
Term Loan Lenders) of the Term Loans that will be the subject of the Auction (an
“Auction Notice”). Each Auction Notice shall be in a form reasonably acceptable
to the Administrative Agent and shall contain (i) whether the Term Loans subject
to the auction are Term Loan A Loans or Term Loan B Loans, (ii) the maximum
principal amount of Term Loans the Offeror is willing to purchase in the Auction
(the “Auction Amount”), which shall be no less than U.S.$5.0 million with
minimum increments of U.S.$1.0 million in excess thereof, (iii) the discount to
par, which shall be a range (the “Discount Range”) of prices per U.S.$1,000 (in
increments of U.S.$5), at which the Offeror would be willing to purchase Term
Loans in the Auction and (iv) the date on which the Auction will conclude, on
which date Return Bids (defined below) will be due at the time provided in the
Auction Notice (such time, the “Expiration Time”).

(B) Reply Procedures. In connection with any Auction, each applicable Term Loan
Lender may, in its sole discretion, participate in such Auction and each Term
Loan Lender wishing to participate in such Auction shall, prior to the
Expiration Time, provide the Administrative Agent with a notice of participation
(the “Return Bid”) which shall be in a form reasonably acceptable to the
Administrative Agent and shall specify (i) a discount to par that must be
expressed as a price per U.S.$1,000 (in increments of U.S.$5) of Term Loans (the
“Reply Discount”), which must be within the Discount Range, and (ii) a principal
amount of Term Loans which must be in increments of U.S.$1.0 million that such
Term Loan Lender is willing to offer for sale at its Reply Discount (the “Reply
Amount”). A Term Loan Lender may avoid the minimum increment amount condition
solely when submitting a Reply Amount equal to the Term Loan Lender’s entire
remaining amount of such Term Loans. Term Loan Lenders may only submit one
Return

 

14



--------------------------------------------------------------------------------

Bid per Auction but each Return Bid may contain up to three bids only one of
which can result in a Qualifying Bid (as defined below). In addition to the
Return Bid, the participating Term Loan Lender must execute and deliver, to be
held in escrow by the Administrative Agent, a form of assignment and acceptance
(the “Form of Assignment and Acceptance”) in a form reasonably acceptable to the
Administrative Agent. The Offeror will not purchase any Term Loans at a price
that is outside of the applicable Discount Range, nor will any Return Bids
(including any component bids specified therein) submitted at a price that is
outside such applicable Discount Range be considered in any calculation of the
Applicable Discount (as defined below).

(C) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Offeror, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
Offeror can complete the Auction at the Auction Amount (or such lesser amount of
Term Loans for which the Offeror has received Qualifying Bids). Offeror shall
purchase Term Loans (or the respective portions thereof) from each applicable
Term Loan Lender with a Reply Discount that is equal to or greater than the
Applicable Discount (“Qualifying Bids”) at the Applicable Discount; provided
that if the aggregate proceeds required to purchase all Term Loans subject to
Qualifying Bids would exceed the Auction Amount for such Auction, Offeror shall
purchase such Term Loans at the Applicable Discount ratably based on the
principal amounts of such Qualifying Bids (subject to rounding requirements
specified by the Administrative Agent). If a Term Loan Lender has submitted a
Return Bid containing multiple bids at different Reply Discounts, only the bid
with the highest Reply Discount that is equal to or greater than the Applicable
Discount will be deemed the Qualifying Bid of such Term Loan Lender. Each
participating Term Loan Lender will receive notice of a Qualifying Bid as soon
as reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due.

“EBITDA” shall mean, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries for such period plus (a) the sum
of (in each case without duplication and to the extent the respective amounts
described in subclauses (i) through (xi) of this clause (a) reduced such
Consolidated Net Income for the respective period for which EBITDA is being
determined (but excluding any non-cash item to the extent it represents an
accrual or reserve for a potential cash charge in any future period or
amortization of a prepaid cash item that was paid in a prior period)):
(i) provision for taxes based on income, profits, losses or capital of the
Borrower and its Restricted Subsidiaries for such period (adjusted for the tax
effect of all adjustments made to Consolidated Net Income), (ii) Interest
Expense of the Borrower and its Restricted Subsidiaries for such period (net of
interest income of the Borrower and such Restricted Subsidiaries for such
period) and to the extent not reflected in Interest Expense, costs of surety
bonds in connection with financing activities, (iii) depreciation, amortization
(including, without limitation, amortization of intangibles and deferred
financing fees) and other non-cash expenses (including, without limitation
write-downs and impairment of property, plant, equipment, goodwill and
intangibles and other long-lived assets and the impact of purchase accounting on
the Borrower and its Restricted Subsidiaries for such period), (iv) any other
non-cash charges, (v) equity earnings or losses in Affiliates unless funds have
been disbursed to such Affiliates by the Borrower or any Restricted Subsidiary
of the Borrower, (vi) accretion of asset retirement obligations in accordance
with SFAS No. 143, Accounting for Asset Retirement Obligations and under similar
requirements for any other jurisdiction and costs relating to the Plans of
Reorganization, (vii) extraordinary losses and unusual or non-recurring cash
charges, severance, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans, and (viii) restructuring
costs related to (A) acquisitions after the Closing Date permitted under the
terms of the Loan Documents and (B) closure or consolidation of facilities;
minus (b) to the extent such amounts increased such Consolidated Net Income for
the respective

 

15



--------------------------------------------------------------------------------

period for which EBITDA is being determined, non-cash items increasing
Consolidated Net Income of the Borrower and its Subsidiaries for such period
(but excluding any such items which represent the reversal in such period of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
where such accrual or reserve is no longer required). For the avoidance of
doubt, and without duplication of any amounts reflected above, the calculation
of EBITDA shall exclude Unrestricted Subsidiaries but shall include any
distributions received by the Borrower or any other Loan Party from any
Unrestricted Subsidiaries.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise similarly defined in any Environmental Law.

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any actual or alleged violation of
Environmental Law or any Release or threatened Release of, or exposure to,
Hazardous Material.

“Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).

“Environmental Law” shall mean, collectively, all federal, state, provincial,
local or foreign laws, including common law, ordinances, regulations, rules,
codes, orders, judgments or other requirements or rules of law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection of
the Environment, natural resources or human health, or natural resource damages,
and (b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of, or exposure to, Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the National Environmental Policy Act,
42 U.S.C. §§ 4321 et seq., and the Emergency Planning and Community Right to
Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their foreign, state,
provincial or local counterparts or equivalents.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean: (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430 of the Code or Section 303

 

16



--------------------------------------------------------------------------------

of ERISA); (d) the incurrence by the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA; (e) the receipt by
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan, or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, or the occurrence of any event or condition which could be reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (f) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (g) the incurrence
by the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary of the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to the Borrower or a Subsidiary of the Borrower.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Loan.

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan:

(a) in respect of applicable Term Loan A Loans and Revolving Facility Loans,

(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate on Reuters or such other commercially available source as
may be designated by the Administrative Agent from time to time (or any
successor thereto) that displays the British Bankers Association Interest
Settlement Rate for deposits in U.S. Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period (or, in the case of clause (iii) of the
definition of Alternate Base Rate, approximately 11:00 a.m. (London time) on the
date referenced in such clause (iii)); or

(ii) if the rate referenced in the preceding subsection (i) is not available,
the rate per annum determined by the Administrative Agent as the rate of
interest (rounded upward to the next 1/100th of 1%) at which deposits in U.S.
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Borrowing being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London branch to major banks in the offshore
U.S. Dollar market at their request at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period (or, in the
case of clause (iii) of the definition of Alternate Base Rate, approximately
11:00 a.m. (London time) on the date referenced in such clause (iii)); and

(b) in respect of applicable Term Loan B Loans, the greater of 1.25% and the
rate as determined pursuant to clause (a) above.

“Eurodollar Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

 

17



--------------------------------------------------------------------------------

“Eurodollar Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurodollar Rate in
accordance with the provisions of Article II.

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, for each Excess Cash Flow Period, (a) EBITDA for
such Excess Cash Flow Period increased for net reductions to working capital and
decreased for net increases to working capital of the Borrower and its
Restricted Subsidiaries for such Excess Cash Flow Period (i.e., the decrease or
increase, if any, in current assets minus current liabilities from the beginning
to the end of such Excess Cash Flow Period excluding any non-cash adjustments)
minus (b) the sum, without duplication, of (i) the amount of any taxes payable
in cash by the Borrower and its Restricted Subsidiaries with respect to such
Excess Cash Flow Period, (ii) Interest Expense for such Excess Cash Flow Period
made in cash, (iii) capital expenditures made in cash during such Excess Cash
Flow Period, except to the extent financed with the proceeds of Indebtedness,
equity issuances, casualty proceeds, condemnation proceeds or other proceeds
that would not be included in EBITDA, (iv) permanent repayments of Indebtedness
made in cash by the Borrower and its Restricted Subsidiaries during such Excess
Cash Flow Period, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) the aggregate consideration paid in cash during such Excess Cash Flow Period
in respect of permitted acquisitions or investments (other than Permitted
Investments) except to the extent financed with the proceeds of Indebtedness
(other than borrowings under revolving credit facilities), equity issuances,
casualty proceeds, condemnation proceeds, reinvestment amounts or other proceeds
that would not be included in EBITDA, (vi) cash expenditures made in respect of
Swap Agreements during such Excess Cash Flow Period and (vii) other cash
expenditures of the Borrower and its Restricted Subsidiaries during such Excess
Cash Flow Period to the extent such expenditures have been added back to
Consolidated Net Income or EBITDA, as applicable, pursuant to the definitions
thereof. For the avoidance of doubt, Excess Cash Flow shall (w) subtract any
permanent reductions in Indebtedness described in clauses (a), (b), (f) and
(g) of the definition thereof, (x) exclude the Consolidated Net Income
attributable to any Unrestricted Subsidiary and any Foreign Subsidiary except to
the extent any distributions are received by a direct or indirect parent of such
Unrestricted Subsidiary or Foreign Subsidiary domiciled in the United States,
(y) subtract maintenance capital expenditures and up to U.S.$40.0 million per
annum (or such lesser amount as the Borrower and its Restricted Subsidiaries
spend, provided that unused amounts in an amount of up to U.S.$10 million may be
carried over to the next succeeding calendar year and shall be allocated to be
applied first in such year) of growth capital expenditures and acquisitions; and
(z) include the Consolidated Net Income attributable to the MLP Entity only to
the extent distributions are received from the MLP Entity by the Borrower or any
other Loan Party.

“Excess Cash Flow Period” shall mean, in any year, the period commencing on
April 1 of the previous year and ending on March 31 of such year.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Rate” shall mean on any day, with respect to Canadian Dollars, the
spot rate at which U.S. Dollars are offered on such day by the Issuing Bank in
New York, New York (or such other location selected by the Issuing Bank) for
Canadian Dollars.

 

18



--------------------------------------------------------------------------------

“Excluded Assets” shall mean (a) Equity Interests in any Person (other than Loan
Parties) to the extent not permitted by the terms of such Person’s
organizational or joint venture documents, in each case subject to the
requirements of Section 5.10(h), (b) voting Equity Interests constituting an
amount greater than 65% of the voting Equity Interests of any Foreign Subsidiary
or any Domestic Subsidiary substantially all of which Subsidiary’s assets
consist of the Equity Interests in “controlled foreign corporations” within the
meaning of Section 957 of the Code, (c) Equity Interests or other assets that
are held directly by a Foreign Subsidiary, (d) any “intent to use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, unless and until an “Amendment to Allege Use”
or a “Statement of Use” under Section 1(c) or Section 1(d), respectively, of the
Lanham Act has been filed, solely to the extent, if any, that, and solely during
the period, if any, in which such a grant of a security interest therein would
impair the validity or enforceability of any registration that issues from such
“intent-to-use” application, (e) Equity Interests of each of SemEuro or any
Unrestricted Subsidiary other than the General Partner and the limited
partnership and general partnership interests issued by the MLP Entity and
(f) motor vehicles.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

“Excluded Insurance Proceeds” shall mean the proceeds of the following insurance
claims which the Borrower notifies the Administrative Agent are or are not to be
applied: (i) in respect of business interruption claims to cover operating
losses (including but not limited to loss of profits, operating expenses and
other costs) of the Borrower in respect of which the relevant insurance claim
was made; (ii) to meet a third party claim; or (iii) other insurance claims as
approved by the Administrative Agent.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income, franchise and similar taxes,
in each case imposed on (or measured by) net income, net profits or overall
gross receipts (in lieu of net income) by the United States of America (or any
State or other subdivision thereof) or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located or
any jurisdiction in which such recipient has a present or former connection
(other than any such connection arising solely from the Loan Documents and the
transactions herein) or, in the case of any Lender or Issuing Bank, in which its
applicable lending office is located, (b) any branch profits tax or any similar
tax that is imposed by any jurisdiction described in clause (a) above, (c) other
than in the case of an assignee pursuant to a request by a Loan Party under
Section 2.19(b), any federal withholding tax imposed by the United States under
the law that is in effect at the time such Agent, Lender, Issuing Bank or other
recipient becomes a party to any Loan Document (or designates a new lending
office), except to the extent that such Lender or Issuing Bank or other
recipient (or, in the case of a Lender that becomes a Lender as a result of an
assignment, its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 2.17(a) or Section 2.17(c), (d) any
withholding taxes attributable to such Lender’s or such other recipient’s
failure (other than as a result of a Change in Law) to comply with
Section 2.17(e), (e) any tax imposed by reason of FATCA (other than as a result
of a Change in Law) and (f) any interest, additions to tax or penalties incurred
with respect to any of the foregoing.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
definition of “Existing Credit Facilities.”

 

19



--------------------------------------------------------------------------------

“Existing Credit Facilities” shall mean collectively, (i) the Credit Agreement
dated as of November 30, 2009 by and among SemGroup Corporation, SemCrude, L.P.,
SemStream, L.P. SemCAMS ULC, SemCanada Crude Company and SemGas, L.P., as
borrowers, and lenders and agents party thereto (the “Existing Credit
Agreement”) and (ii) the Term Loan Credit Agreement dated as of November 30,
2009, by and among SemGroup Corporation, as Borrowers’ Agent and a borrower, and
SemCrude, L.P., SemStream, L.P., SemCAMS ULC, SemCanada Crude Company and
SemGas, L.P., as borrowers, and the several lenders from time to time parties
thereto, and BNP Paribas, as Administrative Agent (as successor to Bank of
America, N.A.) and as Collateral Agent.

“Existing Letters of Credit” shall mean all letters of credit listed on Schedule
2.05.

“Expiration Time” shall have the meaning assigned to such term in the definition
of “Dutch Auction.”

“Extended Maturity Date” shall have the meaning assigned to such term in
Section 2.23(a).

“Extension” shall have the meaning assigned to such term in Section 2.23(a).

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.23(f).

“Extension Offer” shall have the meaning assigned to such term in
Section 2.23(a).

“Facilities” shall mean the Term Loan A Facility, the Term Loan B Facility and
the Revolving Facility.

“FATCA” means Section 1471 through 1474 of the Code, or any amended or successor
version that is substantively comparable and is not materially more onerous than
such Sections as of the date hereof, and any applicable Treasury regulations or
published administrative guidance promulgated thereunder.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter dated June 7, 2011, by and among
SemGroup Corporation, The Royal Bank of Scotland plc, RBS Securities Inc.,
Barclays Bank PLC, BNP Paribas Securities Corp., Citigroup Global Markets Inc.,
Deutsche Bank AG and The Bank of Nova Scotia.

“Fees” shall mean the Commitment Fees, the Revolving L/C Participation Fees, the
Issuing Bank Fees, the Administrative Agent Fees and any other fees payable
under the Fee Letter or the Administrative Agent Fee Letter.

“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
agency thereto.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such Person.

 

20



--------------------------------------------------------------------------------

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 6.10 and 6.11.

“First Purchaser Lien” shall mean so-called “first purchaser” Lien, as defined
in Texas Bus. & Com. Code Section 9.343, comparable laws of the states of
Oklahoma, Kansas, Mississippi, Wyoming or New Mexico, or any other comparable
law of any such jurisdiction or any other applicable jurisdiction.

“Flood Insurance Laws” shall have the meaning assigned to such term in
Section 5.02(c).

“Foreign L/C” shall mean a Revolving Letter of Credit denominated in Canadian
Dollars.

“Foreign L/C Sublimit” shall mean the U.S. Dollar Equivalent of C$40 million.

“Foreign Lender” shall mean any Lender that is not a “United States person”, as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is either (i) incorporated
or organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. federal tax purposes and is a direct Subsidiary of
an entity organized in the United States of America, any State thereof or the
District of Columbia) or (ii) any Subsidiary of a Foreign Subsidiary.

“Form of Assignment and Acceptance” shall have the meaning assigned to such term
in the definition of “Dutch Auction.”

“GAAP” shall have the meaning assigned to such term in Section 1.02.

“General Partner” shall mean any Subsidiary of the Borrower that at any time
during which any Obligations are outstanding under the Loan Documents owns any
general partnership interests issued by the MLP Entity.

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body.

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

 

21



--------------------------------------------------------------------------------

“Guarantor” shall mean each Original Guarantor and each Subsidiary Loan Party.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case which listed, defined,
regulated as, or which can give rise to liability as, hazardous or toxic (or
words of similar intent and meaning) under, any Environmental Law.

“Improvements” shall have the meaning assigned to such term in the Mortgages.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Commitments” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Loans” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.20.

“Incremental Revolving Facility Lender” shall have the meaning assigned to such
term in Section 2.20.

“Incremental Term Facility Commitments” shall have the meaning assigned to such
term in Section 2.20.

“Incremental Term Lender” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Swap Agreement), (h) the principal component of all obligations, contingent
or otherwise, of such Person (i) as an account party in respect of letters of
credit (other than any letters of credit, bank guarantees or similar instrument
in respect of which a back-to-back letter of credit has been issued under or
permitted by the Loan Documents) and (ii) in respect of banker’s acceptances.
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

 

22



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes which arise from the transactions
contemplated in, or otherwise with respect to, this Agreement, other than
Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.13(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated May 10, 2011, as modified or supplemented prior to the Closing Date.

“Initial Lenders” shall mean the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“Insurance Proceeds” shall mean the proceeds of any insurance claim except for
Excluded Insurance Proceeds received in connection with damage or loss of the
Borrower’s or its Restricted Subsidiaries’ assets in excess of U.S.$7.5 million
, after deducting costs and expenses incurred by the Borrower in relation to the
relevant claim.

“Interest Coverage Ratio” shall mean the ratio, for the period of four fiscal
quarters ended on, or if such date of determination is not the end of a fiscal
quarter, most recently prior to the date on which such determination is to be
made of (a) EBITDA to (b) Cash Interest Expense; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions for which a waiver or a consent of the Required Lenders pursuant to
Section 6.04 or 6.05 has been obtained) or incurrence or repayment of
Indebtedness in excess of U.S.$15 million in the aggregate (excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
has occurred during the relevant Test Period, the Interest Coverage Ratio shall
be determined for the respective Test Period on a Pro Forma Basis for such
occurrences; provided that, with respect to each date of determination prior to
June 30, 2012, the amounts calculated pursuant to Section 6.11 shall be
calculated, with respect to Cash Interest Expense only, for the number of full
consecutive fiscal quarters subsequent to the Closing Date and up to such date
of determination and annualized by multiplying such amounts by 4, 2 or 4/3, as
applicable.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit C.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense, and (iv) redeemable
preferred stock dividend expenses, and (b) capitalized interest of such Person.
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received and costs incurred by the
Borrower and its Restricted Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an

 

23



--------------------------------------------------------------------------------

Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type, and
(b) with respect to any ABR Loan, the last Business Day of each calendar
quarter.

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or any other period that each of the Lenders with
respect to the applicable Facility is willing and able to offer), as the
Borrower may elect, or the date any Eurodollar Borrowing is converted to an ABR
Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided that, (a) if any Interest Period for a
Eurodollar Loan would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period and (c) no Interest Period
shall extend beyond the date of the maturity of the applicable Facility.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean RBS and each of Barclays Bank PLC, BNP Paribas,
Citibank, N.A., Deustche Bank AG, The Bank of Nova Scotia and other Lenders
designated pursuant to Section 2.05(k), in each case in its capacity as an
issuer of Revolving Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i), provided that the aggregate available
amount of all Revolving Letters of Credit issued by each of RBS, Barclays Bank
PLC, BNP Paribas, Citibank, N.A., Deustche Bank AG and The Bank of Nova Scotia
shall not exceed the Revolving L/C Sublimit (exclusive of any increase due to an
Incremental Revolving Facility); provided further that RBS and Barclays Bank PLC
shall only be required to issue standby letters of credit. An Issuing Bank may,
in its discretion, arrange for one or more Revolving Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Revolving Letters of Credit
issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.24(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (and any
foreign branch of such Lender), as well as any Person (other than a natural
person) that becomes a “Lender” hereunder pursuant to Section 9.04 (and any
foreign branch of such Person).

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Net Debt
as of such date to (b) EBITDA for the period of four consecutive fiscal quarters
of the Borrower most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a

 

24



--------------------------------------------------------------------------------

waiver or a consent of the Required Lenders pursuant to Section 6.04 or
Section 6.05) or incurrence or repayment of Indebtedness in excess of U.S.$15
million in the aggregate (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the EBITDA component of the Leverage Ratio shall be
determined for the respective Test Period on a Pro Forma Basis for such
occurrences.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, easements, rights of way, charge or
security interest in or on such asset, (b) any option, trust or preferential
arrangement having the practical effect of any of the items referred to in
clause (a), (c) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (d) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary of the
Borrower), any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” shall mean this Agreement, the Revolving Letters of Credit, the
Security Documents, any promissory note issued under Section 2.09(e), the Fee
Letter and the Administrative Agent Fee Letter.

“Loan Document Obligations” shall mean all amounts owing to any of the Agents,
any Issuing Bank or any Lender pursuant to the terms of this Agreement or any
other Loan Document, or pursuant to the terms of any Guarantee thereof,
including, without limitation, with respect to any Loan or Revolving Letter of
Credit, together with the due and punctual performance of all other obligations
of the Borrower and the other Loan Parties under or pursuant to the terms of
this Agreement and the other Loan Documents, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Loan Parties” shall mean the Borrower and each Guarantor.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and any
Incremental Loans, if applicable, as the context may require.

“Margin Differential” shall have the meaning specified in Section 2.20(a).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Master Limited Partnership” shall mean any Person that, prior to an initial
public offering of such Person’s Equity Interests, is intended to be, or,
subsequent to the initial public offering of such Person’s Equity Interests, is
a publicly traded limited partnership that is properly treated as a partnership
for U.S. federal income tax purposes by virtue of meeting the requirements of
Section 7704(c)(1) of the Code.

“Material Adverse Effect” shall mean (i) a materially adverse effect on the
business, results of operations, properties, assets or financial condition of
the Borrower and its Subsidiaries, taken as a whole, or (ii) a material
impairment of the validity or enforceability of, or a material impairment of the
material rights or remedies available to the Lenders, any Issuing Bank, the
Administrative Agent or the Collateral Agent under, any Loan Document.

 

25



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than Loans and Revolving
Letters of Credit) of the Borrower or any Restricted Subsidiary in an aggregate
principal amount exceeding U.S.$15.0 million.

“Material Real Property” shall mean, on any date of determination, any Real
Property owned in fee (whether acquired in a single transaction or in a series
of related transactions) having a fair market value as reasonably estimated by
the Borrower (including the fair market value of any improvements owned by any
Loan Party and located thereon) on such date of determination exceeding U.S.$5.0
million.

“Material Subsidiary” shall mean each Restricted Subsidiary of the Borrower now
existing or hereafter acquired or formed by the Borrower which, on a
consolidated basis for such Restricted Subsidiary and its Subsidiaries, (i) for
the applicable Calculation Period accounted for more than 2.5% of the
consolidated revenues of the Borrower and its Restricted Subsidiaries or (ii) as
of the last day of such Calculation Period, was the owner of more than 2.5% of
the Consolidated Total Assets of the Borrower and its Restricted Subsidiaries;
provided that at no time shall the total assets of all Restricted Subsidiaries
of the Borrower that are not Material Subsidiaries exceed, for the applicable
Calculation Period, 5% of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Midstream Activities” shall mean with respect to any Person, collectively, the
treatment, processing, gathering, dehydration, compression, blending,
transportation, storage, transmission, marketing, buying or selling or other
disposition, whether for such Person’s own account or for the account of others,
of oil, natural gas, natural gas liquids or other liquid or gaseous
hydrocarbons, including that used for fuel or consumed in the foregoing
activities, or any products of any of the foregoing; provided that “Midstream
Activities” shall in no event include the drilling, completion or servicing of
oil or gas wells.

“Midstream Assets” shall mean, collectively, compressor stations, terminals,
pipelines, processing facilities and storage tanks and, in each case, related
personalty, now or hereafter owned by any Loan Party that are used in connection
with the Midstream Activities.

“Midstream Assets Real Property Interests” shall have the meaning assigned to
such term in Section 3.17(b).

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.23(d).

“MLP Entity” shall mean a Master Limited Partnership Controlled by the Borrower
and such Master Limited Partnership’s subsidiaries.

“MLP Transfer” shall have the meaning assigned to such term in Section 6.05(c).

“MLP Transfer Requirements” shall mean the requirement that:

(a) if as of the date of any MLP Transfer the Aggregate Percentage Disposed is
between 15% and 30%, (i) the Leverage Ratio for the most recently completed
fiscal quarter of the Borrower ending on or prior to such date and the projected
Leverage Ratio for the next three consecutive fiscal quarters of the Borrower
(in each case, as determined on a Pro Forma Basis after giving effect to such
applicable MLP Transfer and excluding Net Proceeds and any projected
distributions from the MLP Entity attributable to such MLP Transfer, but after
giving effect to any prepayment of the Loans with such Net Proceeds) shall be
less than 2.25 to 1.00 and (ii) the total aggregate outstanding Loans plus the
total aggregate available unused Commitments taken as a whole shall

 

26



--------------------------------------------------------------------------------

be less than 4.00x EBITDA for the most recently ended four quarter period for
which financial statements have been delivered pursuant to this Agreement; or

(b) if as of the date of any MLP Transfer the Aggregate Percentage Disposed is
greater than 30%, (i) the Borrower shall prepay the Term Loans in an amount such
that the remaining aggregate outstanding principal amount of the Term Loans is
not more than 50% of EBITDA for the most recently ended four quarter period for
which financial statements have been delivered pursuant to this Agreement after
giving pro forma effect to such MLP Transfer, (ii) the Leverage Ratio for the
most recently completed fiscal quarter of the Borrower ending on or prior to
such date and the projected Leverage Ratio for the next three consecutive fiscal
quarters of the Borrower (in each case, as determined on a Pro Forma Basis in
respect of such MLP Transfer and excluding Net Proceeds and any projected
distributions from the MLP Entity attributable to such applicable MLP Transfer
and after giving effect to the required prepayment of the Term Loans) shall be
less than 2.00 to 1.00, (iii) the total aggregate outstanding Loans plus the
total aggregate available unused Commitments taken as a whole shall be less than
4.00x EBITDA for the most recently ended four quarter period for which financial
statements have been delivered pursuant to this Agreement after giving pro forma
effect to such applicable MLP Transfer and (iv) the maximum Leverage Ratio in
respect of any period thereafter for purposes of Section 6.10 hereof shall be
3.75 to 1.00.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Mortgaged Property” shall mean all Real Property required hereunder to be
subject to a Mortgage that is delivered pursuant to the terms of this Agreement.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered on the Closing Date pursuant to
Section 4.02 and the Collateral and Guarantee Requirement or after the Closing
Date pursuant to Section 5.10 and the Collateral and Guarantee Requirement, as
amended, supplemented or otherwise modified from time to time, with respect to
Mortgaged Property, each in form and substance reasonably satisfactory to the
Collateral Agent, including all such changes as may be required to account for
local law matters.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Restricted Subsidiary of the Borrower (including any cash payments received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise and including
casualty insurance settlements and condemnation awards, but only as and when
received) from any loss, damage, destruction or condemnation of, or any sale,
transfer or other disposition (including any sale and leaseback of assets) to
any Person of any asset or assets of the Borrower or any such Subsidiary of the
Borrower (other than those pursuant to Section 6.05(a), (b), (c), (e), (f), (h),
(i), or (j)) net of (i) attorneys’ fees, accountants’ fees, advisors’ fees,
consultants’ fees, investment banking fees, sales commissions, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage

 

27



--------------------------------------------------------------------------------

recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset (other than pursuant hereto) and
any cash reserve for adjustment in respect of the sale price of such asset
established in accordance with GAAP, including without limitation, pension and
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction provided, that upon termination of any such reserve, Net Proceeds
are increased by the amount of funds from such reserve that are released to the
Borrower or its applicable Restricted Subsidiary, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, and (ii) Taxes paid or payable as a result thereof; provided that, if
no Event of Default exists and the Borrower has delivered a certificate of a
Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business or otherwise invest in
the business of the Borrower and its Restricted Subsidiaries, or make
investments pursuant to Section 6.04(j), in each case within 12 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds, except
to the extent (1) not so used within such 12-month period or (2) not contracted
to be used within such 12-month period and not thereafter used within 90 days
following such 12-month period ; provided, further, that (x) no proceeds
realized in a single transaction or series of related transactions of less than
U.S.$5.0 million shall constitute Net Proceeds and (y) aggregate proceeds of
U.S.$10.0 million in each fiscal year shall not constitute Net Proceeds, and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any other Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including attorneys’ fees,
accountants’ fees, advisors’ fees, consultants’ fees and investment banking
fees), commissions (including commissions and discounts offered to
underwriters), costs and other expenses, in each case incurred in connection
with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Affiliates shall
be disregarded.

“NGA” shall have the meaning assigned to such term in Section 3.08(b).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Recourse Debt” shall mean Indebtedness (a) as to which neither the Borrower
nor any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (ii) is directly or indirectly liable as a guarantor or otherwise
or (iii) constitutes the lender; (b) no default with respect to which (including
any rights that the holders of such Indebtedness may have to take enforcement
action against an Unrestricted Subsidiary) would permit, upon notice, lapse of
time or both, any holder of any other Indebtedness of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its stated
maturity; and (c) as to which the lenders of such Indebtedness have been
notified in writing that they will not have any recourse to the Equity Interests
or other Property of the Borrower or its Restricted Subsidiaries.

“Obligations” shall mean all amounts owing to any of the Agents, any Issuing
Bank, any Lender or any other Secured Party pursuant to the terms of this
Agreement or any other Loan Document, or to any Cash Management Bank or
Specified Swap Counterparty pursuant to the terms of any Secured Cash Management
Agreement or Secured Swap Agreement, respectively, or pursuant to the terms of
any Guarantee thereof, including, without limitation, with respect to any Loan,
Revolving Letter of Credit,

 

28



--------------------------------------------------------------------------------

Secured Cash Management Agreement or Secured Swap Agreement, together with the
due and punctual performance of all other obligations of the Borrower and the
other Loan Parties under or pursuant to the terms of this Agreement, the other
Loan Documents, any Secured Cash Management Agreement and any Secured Swap
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Offeror” shall have the meaning assigned to such term in the definition of
“Dutch Auction.”

“Original Guarantors” shall mean the guarantors set out in Schedule 1.01.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Annex I to the
Collateral Agreement or any other form approved by the Collateral Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person, other than such acquisition of, or of the assets or Equity Interests of,
any Loan Party, if (a) such acquisition was not preceded by, or effected
pursuant to, an unsolicited or hostile offer, (b) such acquired Person, division
or line of business of a Person is, or is engaged in, any business or business
activity conducted by the Borrower and its Subsidiaries on the Closing Date,
Midstream Activities and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto, and (c) immediately after giving effect thereto: (i) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; and (iii) (A) the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such acquisition or formation, with the Financial Performance Covenants
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Restricted Subsidiaries, and, if the total consideration in
respect of such acquisition exceeds U.S.$10.0 million, the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower to such effect, together with all relevant financial information
for such Subsidiary or assets, and (B) any acquired or newly formed Subsidiary
of the Borrower shall not be liable for any Indebtedness (except for Excluded
Indebtedness).

“Permitted Encumbrances” shall mean with respect to each Real Property,
Midstream Asset and Midstream Asset Real Property Interest, those Liens and
other encumbrances permitted by paragraphs (b), (c), (d), (e), (h), (i), (k),
(m), (r), (t), (v), (w), (x), (y), (z), (aa), (bb), (ee) or (gg) of
Section 6.02.

 

29



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof, or any foreign country recognized by the United States of
America, having capital, surplus and undivided profits in excess of U.S.$250.0
million and whose long-term debt, or whose parent holding company’s long-term
debt, is rated A (or such similar equivalent rating or higher) by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A-2 by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least U.S.$500.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1/2 of 1% of the total assets of the
Borrower and its Restricted Subsidiaries, on a consolidated basis, as of the end
of the Borrower’s most recently completed fiscal year.

“Permitted Lien” shall mean any Lien permitted to be incurred under
Section 6.02.

“Permitted Refinancing Indebtedness” shall mean, (a) with respect to SemMexico,
any Indebtedness issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced (or previous refinancings
thereof constituting Permitted Refinancing Indebtedness) and (b) with respect to
any other Person, any Indebtedness issued in exchange for, or the net proceeds
of which are used to Refinance the Indebtedness being Refinanced (or previous
refnancings thereof constituting Permitted Refinancing Indebtedness); provided
that, in the case of this clause (b), (i) the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such Permitted Refinancing

 

30



--------------------------------------------------------------------------------

Indebtedness, with the covenants contained in Section 6.10 recomputed as at the
last day of the most recently ended fiscal quarter of the Borrower and its
Subsidiaries, (ii) the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest, breakage costs and premium thereon and customary fees and
expenses) (provided that this clause (ii) shall not be applicable in the case of
any Indebtedness being Refinanced by SemLogistics), (iii) the average life to
maturity of such Permitted Refinancing Indebtedness is greater than or equal to
that of the Indebtedness being Refinanced, (iv) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (v) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced, and (vi) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after-acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

“Plan” shall mean with respect to any Person resident in the United States, any
employee pension benefit plan subject to the provisions of Title IV of ERISA or
Section 412 or 430 of the Code or Section 302 of ERISA and in respect of which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate is (or if
such plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plans of Reorganization” shall mean, collectively, (i) the plan of arrangement
and reorganization for SemCAMS, dated July 24, 2009, as amended, (ii) the plan
of arrangement and reorganization for SemCanada Company dated July 24, 2009, as
amended, (iii) the consolidated plan of distribution for SemCanada Energy
Company, A.E. Sharp Ltd. and CEG Energy Options, Inc., dated July 24, 2009, as
amended, in each case under the Companies’ Creditors Arrangement Act (Canada),
R.S.C. 1985, c. C-36, and (iv) that certain Fourth Amended Joint Plan of
Affiliated Debtors Pursuant to Chapter 11 of the Bankruptcy Code (including,
without limitation, the Plan Supplement and all exhibits, supplements,
appendices and schedules thereto).

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

“Pledge Agreement” shall mean the Pledge Agreement, as amended, supplemented or
otherwise modified from time to time, substantially in the form of Exhibit I,
among the General Partner and the Collateral Agent.

“Pledged Accounts” shall mean any Commodity Accounts, Deposit Accounts or
Securities Accounts of any Loan Party in which any cash or Permitted Investments
have been deposited pursuant to Section 6.02(l).

“Pledged Collateral”, with respect to particular Collateral, shall have the
meaning assigned to such term in the Collateral Agreement applicable to such
Collateral.

 

31



--------------------------------------------------------------------------------

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prior Liens” shall mean those Liens and other encumbrances permitted by
paragraphs (a), (c), (d), (e), (f), (i), (j), (n), (o), (p), (q), (r), (dd),
(ee) or (gg) of Section 6.02; provided that with licenses permitted under
paragraphs (q) or (ee) of Section 6.02 shall be deemed “Prior Liens” solely to
the extent that such licenses are non-exclusive.

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (a) and (b) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):

(a) in making any determination of EBITDA on a Pro Forma Basis, pro forma effect
shall be given to any Asset Disposition and to any Asset Acquisition (or any
similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 6.04 or 6.05), in each case that occurred
during the Reference Period (or, unless the context otherwise requires,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Asset Acquisition or Asset Disposition is
consummated); and

(b) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) incurred or permanently repaid during the Reference Period
shall be deemed to have been incurred or repaid at the beginning of such period,
(y) Interest Expense of such Person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (z) with respect to distributions made pursuant to Section 6.06(d), pro
forma effect shall be given to the decrease in cash and Permitted Investments
resulting from such distributions.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of an Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that the Borrower delivers to the Administrative
Agent (i) a certificate of a Financial Officer of the Borrower setting forth
such operating expense reductions and other operating improvements or synergies
and (ii) information and calculations supporting in reasonable detail such
estimated operating expense reductions and other operating improvements or
synergies.

“Projections” shall mean the projections of the Borrower and its Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of its Subsidiaries prior to the Closing
Date.

 

32



--------------------------------------------------------------------------------

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).

“PUHCA” shall mean the Public Utility Holding Company Act of 2005 and
regulations thereunder.

“Qualifying Bids” shall have the meaning assigned to such term in the definition
of “Dutch Auction.”

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any other Loan Party in and to any and all parcels of real property
owned or leased by the Borrower or any other Loan Party together with all
Improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Reply Amount” shall have the meaning assigned to such term in the definition of
“Dutch Auction.”

“Reply Discount” shall have the meaning assigned to such term in the definition
of “Dutch Auction.”

 

33



--------------------------------------------------------------------------------

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period has been waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders having (a) any Term Loan A
Loans outstanding, (b) any Term Loan B Loans outstanding, (c) Revolving Facility
Credit Exposure and (d) Available Unused Commitments, that taken together,
represent more than 50% of the sum of all (i) Term Loan A Loans outstanding,
(ii) Term Loan B Loans outstanding, (iii) Revolving Facility Credit Exposure,
and (iv) the total Available Unused Commitments at such time. The Loans,
Revolving Facility Credit Exposure and Available Unused Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

“Restricted Subsidiary” shall mean all Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.

“Return Bid” shall have the meaning assigned to such term in the definition of
“Dutch Auction.”

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01(c) representing the
maximum aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04. The
initial amount of each Revolving Facility Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Revolving Facility Lender shall have assumed its Revolving Facility
Commitment, as applicable. The aggregate amount of the Revolving Facility
Commitments on the Closing Date is U.S.$325.0 million. To the extent applicable,
Revolving Facility Commitments shall include the Incremental Commitments of any
Incremental Lender in respect of Revolving Facility Loans.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time and (b) the Revolving L/C Exposure at such time. The Revolving Facility
Credit Exposure of any Revolving Facility Lender at any time shall be the sum of
(a) the aggregate principal amount of such Revolving Facility Lender’s Revolving
Facility Loans outstanding at such time and (b) such Revolving Facility Lender’s
Revolving Facility Percentage of the Revolving L/C Exposure at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans (including any
applicable Incremental Lender).

“Revolving Facility Loan” shall mean a loan made to the Borrower by a Revolving
Facility Lender pursuant to Section 2.01(c) or an Incremental Lender pursuant to
Section 2.20. Each Revolving Facility Loan shall be a Eurodollar Loan or an ABR
Loan.

 

34



--------------------------------------------------------------------------------

“Revolving Facility Maturity Date” shall mean the earlier of (a) the fifth
anniversary of the Closing Date and (b) the date on which the entire outstanding
principal amount of the Revolving Facility Loans, with all unpaid interest,
fees, charges and costs, shall become due and payable in full hereunder, whether
by acceleration or otherwise.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving L/C Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Revolving Letters of Credit pursuant to
Section 2.05, as such commitment may be (a) ratably reduced from time to time
upon any reduction in the Revolving Facility Commitments to an amount less than
the aggregate Revolving L/C Commitments pursuant to Section 2.08 and (b) reduced
or increased from time to time pursuant to (x) an agreement with the Borrower or
(y) assignments by or to such Issuing Bank under Section 9.04. The amount of
each Issuing Banks’ Revolving L/C Commitment as of the Closing Date is set forth
in Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Issuing Bank shall have assumed its Revolving L/C Commitment, as applicable. The
aggregate amount of the Revolving L/C Commitments of the Issuing Banks on the
Closing Date is U.S.$250.0 million (the “Revolving L/C Sublimit”).

“Revolving L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Revolving Letter of Credit, including, for the
avoidance of doubt, a payment or disbursement made by an Issuing Bank pursuant
to a Revolving Letter of Credit upon or following the reinstatement of such
Revolving Letter of Credit.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the U.S. Dollar
Equivalent of the aggregate undrawn amount of all Revolving Letters of Credit
outstanding at such time and (b) the U.S. Dollar Equivalent of the aggregate
principal amount of all Revolving L/C Disbursements that have not yet been
reimbursed at such time. The Revolving L/C Exposure of any Revolving Facility
Lender at any time shall mean its Revolving Facility Percentage of the aggregate
Revolving L/C Exposure at such time.

“Revolving L/C Participation Fees” shall have the meaning set forth in
Section 2.12(b).

“Revolving L/C Reimbursement Obligation” shall mean the Borrower’s obligation to
repay Revolving L/C Disbursements as provided in Sections 2.05(e) and (f).

“Revolving L/C Sublimit” shall have the meaning assigned to such term in the
definition of “Revolving L/C Commitment”.

“Revolving Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

“Risk Management Policy” shall mean that certain Comprehensive Risk Management
Policy, Version 2, of the Borrower and its Subsidiaries dated May 31, 2011 (as
amended, restated, supplemented or otherwise modified from time to time in
accordance with this Agreement).

“Risk Management Policy Amendments” shall have the meaning assigned to such term
in Section 6.09(b).

 

35



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctions” shall have the meaning assigned to such term in Section 3.22.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall have the meaning ascribed to such term in the Collateral
Agreement and collectively shall mean all such parties.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.

“Secured Swap Agreement” shall mean any Swap Agreement permitted under this
Agreement that is entered into by and between the Borrower and any Specified
Swap Counterparty.

“Securities Account” shall have the meaning assigned to such term in
Section 8-501 of the UCC.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Account Control Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing, the Collateral and Guarantee Requirement or Section 5.10.

“SemCAMS” shall mean SemCAMS ULC, a Nova Scotia unlimited company.

“SemCanada Company” shall mean SemCanada Crude Company, a Nova Scotia unlimited
company.

“SemEuro” shall mean SemEuro Limited, a company organized under the laws of
England and Wales.

“SemLogistics” shall mean SemLogistics Milford Haven Limited, a company
organized under the laws of England and Wales.

“SemLogistics Facility” shall mean that certain Term and Revolving Facilities
Agreement dated as of December 22, 2010 (as amended, restated, supplemented or
otherwise modified from time to time) between, among others, SemLogistics, The
Royal Bank of Scotland plc, Clydesdale Bank plc and Lloyds TSB Bank plc, as lead
arrangers, the financial institutions party thereto, The Royal Bank of Scotland
plc, as agent, security trustee and issuing bank.

“SemMexico” shall mean SemMexico Materials HC S. de R.L. de C.V., a Sociedad de
Responsabilidad Limitada de Capital Variable organized under the laws of the
United Mexican States.

“SemStream AZ” shall mean SemStream Arizona Propane, L.L.C., a Delaware limited
liability company.

 

36



--------------------------------------------------------------------------------

“Specified Swap Counterparty” shall mean any Person that, at the time it enters
into a Swap Agreement, is a Lender, an Agent or a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger, in its capacity as a
party to such Swap Agreement and, in the case of a Specified Swap Counterparty
that is a counterparty to a Secured Swap Agreement relating to commodities, has
executed a Swap Collateral Sharing Acknowledgment with respect to any Secured
Swap Agreement of such counterparty relating to commodities.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent, any Lender or any Issuing Bank (including any
branch, Affiliate or other fronting office making or holding a Loan or issuing a
Revolving Letter of Credit) is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D). Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to the Administrative Agent, any
Lender or any Issuing Bank under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

“Subsidiary Loan Party” shall mean each direct or indirect Wholly Owned
Subsidiary of the Borrower that (a) (i) is a Domestic Subsidiary and (ii) is a
Material Subsidiary, and is not an Unrestricted Subsidiary or a Subsidiary whose
guarantee of the Obligations is prohibited under Section 9.21 or (b) at the
option of the Borrower executes and delivers the Collateral Agreement and
otherwise satisfies the Collateral and Guarantee Requirement.

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.13(a).

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a Swap Agreement.

“Swap Collateral Sharing Acknowledgment” shall mean an agreement entered into
among the Borrower (or other applicable Loan Party), the Collateral Agent and a
Specified Swap Counterparty specifying the maximum aggregate amount that such
Specified Swap Counterparty is entitled to receive on a pari passu basis with
the principal of the Loans pursuant to Section 9.23(d) with respect to its
Secured Swap Agreements related to commodities (as such agreement may be
modified from time to time in a writing executed by the applicable Loan Party
and the relevant Specified Swap Counterparty and delivered to the Collateral
Agent), provided that the aggregate amount that may be specified in all such
Swap Collateral Sharing Acknowledgements executed by the Borrower or any such
Loan Party, the Collateral Agent and all Specified Swap Counterparties shall not
at any time exceed U.S.$75 million.

 

37



--------------------------------------------------------------------------------

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all additions to
tax, interest and penalties related thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Loan” shall mean a Term Loan A Loan, a Term Loan B Loan or an Incremental
Term Loan, as applicable.

“Term Loan A Commitments” shall mean, relative to any Term Loan A Lender, such
Lender’s obligation to make Term Loan A Loans pursuant to Section 2.01(a),
expressed as a Dollar amount representing the maximum aggregate permitted amount
of such Lender’s Term Loan A Loans hereunder. The initial Dollar amount of each
Lender’s Term Loan A Commitment is set forth in Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Term Loan A Commitment, as applicable. The aggregate amount of the Term Loan A
Commitments of all Lenders as of the Closing Date is U.S.$75.0 million.

“Term Loan A Facility” shall mean the Term Loan A Commitments and the Term Loan
A Loans made hereunder.

“Term Loan A Facility and Revolving Credit Facility Co-Documentation Agents”
shall have the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Term Loan A Facility and Revolving Credit Facility Co-Syndication Agents” shall
have the meaning assigned to such term in the introductory paragraph of this
Agreement.

“Term Loan A Lender” shall mean a Lender with a Term Loan A Commitment or with
outstanding Term Loan A Loans.

“Term Loan A Maturity Date” shall mean the earlier of (a) the fifth anniversary
of the Closing Date and (b) the date on which the entire outstanding principal
amount of the Term Loan A Loans, together with all unpaid interest, fees,
charges and costs, shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Term Loan B Commitments” shall mean, relative to any Term Loan B Lender, such
Lender’s obligation to make Term Loan B Loans pursuant to Section 2.01(b),
expressed as a Dollar amount representing the maximum aggregate permitted amount
of such Lender’s Term Loan B Loans hereunder. The initial Dollar amount of each
Lender’s Term Loan B Commitment is set forth in Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Term Loan B Commitment, as applicable. The aggregate amount of the Term Loan B
Commitments of all Lenders as of the Closing Date is U.S.$200.0 million.

“Term Loan B Facility” shall mean the Term Loan B Commitments and the Term Loan
B Loans made hereunder.

“Term Loan B Facility Co-Documentation Agents” shall have the meaning assigned
to such term in the introductory paragraph of this Agreement.

 

38



--------------------------------------------------------------------------------

“Term Loan B Facility Co-Syndication Agents” shall have the meaning assigned to
such term in the introductory paragraph of this Agreement.

“Term Loan B Lender” shall mean a Lender with a Term Loan B Commitment or with
outstanding Term Loan B Loans.

“Term Loan B Maturity Date” shall mean the earlier of (a) the seventh
anniversary of the Closing Date and (b) the date on which the entire outstanding
principal amount of the Term Loan B Loans, together with all unpaid interest,
fees, charges and costs, shall become due and payable in full hereunder, whether
by acceleration or otherwise.

“Term Loan A Loans” shall have the meaning assigned to such term in
Section 2.01(a).

“Term Loan B Loans” shall have the meaning assigned to such term in
Section 2.01(b).

“Term Loan Lender” shall mean a Term Loan A Lender or a Term Loan B Lender.

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

“Transactions” shall mean, collectively, the transactions to occur on, prior to
or immediately after the Closing Date pursuant to the Loan Documents, including
(a) the execution and delivery of the Loan Documents and the initial borrowings
hereunder; (b) the refinancing of the Existing Credit Facilities; and (c) the
payment of all fees and expenses owing in connection with the foregoing.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Alternate Base Rate.

“UCC” shall mean (a) the Uniform Commercial Code as in effect in the applicable
jurisdiction and (b) certificate of title or other similar statutes relating to
“rolling stock” or barges as in effect in the applicable jurisdiction.

“Unrestricted Investments” shall mean the net investment of the Borrower and its
Restricted Subsidiaries in any Unrestricted Subsidiary.

“Unrestricted Subsidiary” shall mean (i) SemStream AZ, (ii) SemMexico and its
subsidiaries, (iii) White Cliffs, (iv) upon its formation, its acquisition or
its merger, consolidation or amalgamation into a Subsidiary of the Borrower or
any of its Subsidiaries, the MLP Entity, (v) the General Partner (subject to the
requirements of Section 5.10(f) and the Collateral and Guarantee Requirement and
the restrictions set forth in Sections 6.01 and 6.02) and (vi) any direct or
indirect Subsidiary of the Borrower:

(a) that has not received, is not intended to receive, and is not receiving any
portion of the proceeds of any Loan except as permitted by Section 6.04 and on
whose behalf no Revolving Letter of Credit has been or is intended to be issued,

(b) that is designated by the Borrower as an Unrestricted Subsidiary in a
written notice provided to the Administrative Agent, which such notice includes
a certification by a Responsible Officer that such proposed Unrestricted
Subsidiary complies with all requirements set forth in this definition and
provides appropriate evidence demonstrating such compliance,

 

39



--------------------------------------------------------------------------------

(c) that has no Indebtedness other than Non-Recourse Debt,

(d) that, except as permitted by Section 6.07, is not party to any transaction
with the Borrower or any Restricted Subsidiary,

(e) neither the Borrower nor any Restricted Subsidiary has or would have any
direct or indirect obligation for any obligation or liability of such
Unrestricted Subsidiary except for any guarantee permitted by each of Sections
6.01 and 6.04, and neither the Borrower nor any Restricted Subsidiary is
required to maintain or preserve such Unrestricted Subsidiary’s financial
condition or to cause such Person to achieve any specified levels of operating
results,

(f) that either is subject to customary separateness covenants and/or
corresponding provisions in its organizational documents, or is not engaged in
any material business; provided, that no such Subsidiary shall be required to
have, and such covenants shall not include, the obligation to appoint, any
independent directors, and

(g) that has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any Restricted Subsidiary.

If, at any time, any Unrestricted Subsidiary ceases to comply with the
requirements set forth in this definition, it shall immediately thereupon be
deemed to be a Restricted Subsidiary for all purposes of this Agreement and the
other Loan Documents, including that any Indebtedness of such Subsidiary will be
deemed to have been incurred by a Restricted Subsidiary of the Borrower as of
such date. The Borrower may at any time designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that such designation will be deemed to be
an incurrence of Indebtedness by a Restricted Subsidiary of the Borrower in an
amount equal to the outstanding Indebtedness of such Unrestricted Subsidiary on
such date of designation and such designation will only be permitted if (i) such
Indebtedness is Permitted Indebtedness pursuant to Section 6.01, and (ii) no
Default or Event of Default would be in existence upon such designation. On the
date of any such designation of an Unrestricted Subsidiary as a Restricted
Subsidiary, to the extent that the Collateral and Guarantee Requirement requires
such redesignated Subsidiary to take certain actions or enter into certain
documents, such redesignated Subsidiary shall so comply.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Dollar Equivalent” shall mean at any time, (a) as to any amount
denominated in U.S. Dollars, the amount thereof at such time, and (b) as to any
amount denominated in Canadian Dollars, the equivalent amount in U.S. Dollars as
determined on the basis of the Exchange Rate for the purchase of U.S. Dollars
with Canadian Dollars as of the most recent Calculation Date.

“U.S. Dollars” or “U.S.$” shall mean the lawful currency of the United States of
America.

“U.S.A. PATRIOT Act” shall have the meaning assigned to such term in
Section 3.08(a).

“White Cliffs” shall mean White Cliffs Pipeline, L.L.C., a Delaware limited
liability company.

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned,
directly or indirectly, by such Person or any other Wholly Owned Subsidiary of
such Person.

 

40



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) and all terms of an accounting
or financial nature shall be construed and interpreted in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in writing
between the Administrative Agent and the Borrower. Any change after the Closing
Date in the accounting for lease transactions under GAAP will be disregarded for
purposes of calculating Capital Lease Obligations, computing the financial
covenants and determining compliance with any other covenant under the Loan
Documents.

ARTICLE II.

THE CREDITS

Section 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each Term Loan A
Lender agrees to make term loans to the Borrower on the Closing Date (the “Term
Loan A Loans”) in U.S. Dollars in an aggregate principal amount equal to such
Term Loan A Lender’s respective Term Loan A Commitment. Any amount borrowed
under this Section 2.01(a) and subsequently repaid or prepaid may not be
re-borrowed. Each Lender’s Term Loan A Commitment shall terminate immediately
and without further action on the Closing Date after giving effect to the
funding of such Lender’s Term Loan A Commitment on such date. The Borrower may
make only one borrowing under the Term Loan A Facility, which shall be on the
Closing Date.

(b) Subject to the terms and conditions set forth herein, each Term Loan B
Lender agrees to make term loans to the Borrower on the Closing Date (the “Term
Loan B Loans”) in U.S. Dollars in an aggregate principal amount equal to such
Term Loan B Lender’s respective Term Loan B Commitment. Any amount borrowed
under this Section 2.01(b) and subsequently repaid or prepaid may not be
re-borrowed. Each Lender’s Term Loan B Commitment shall terminate immediately
and without further action on the Closing Date after giving effect to the
funding of such Lender’s Term Loan B Commitment on such date. The Borrower may
make only one borrowing under the Term Loan B Facility, which shall be on the
Closing Date.

 

41



--------------------------------------------------------------------------------

(c) Subject to the terms and conditions set forth herein, each Revolving
Facility Lender agrees to make revolving loans (the “Revolving Facility Loans”)
in U.S. Dollars to the Borrower, in each case from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Revolving Facility Lender’s Revolving Facility Credit Exposure
exceeding such Revolving Facility Lender’s Revolving Facility Commitment and
(ii) the Revolving Facility Credit Exposure exceeding the total Revolving
Facility Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans.

Section 2.02 Loans and Borrowings. (a) Each Loan to the Borrower shall be made
as part of a Borrowing consisting of Loans under the same Facility and of the
same Type and in the same currency made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility; provided,
however, that Revolving Facility Loans shall be made by the Revolving Facility
Lenders ratably in accordance with their respective Revolving Facility
Percentages on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans
as the Borrower may request in accordance herewith.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing for
any Class of Loans, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurodollar Revolving Facility Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitment or that is required to finance the reimbursement of a
Revolving L/C Disbursement as contemplated by Section 2.05(e). At the time that
each ABR Borrowing by the Borrower is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitment or that is required to finance the reimbursement of a
Revolving L/C Disbursement as contemplated by Section 2.05(e). Borrowings of
more than one Type and under more than one Facility may be outstanding at the
same time; provided that there shall not at any time be more than a total of
twelve (12) Interest Periods in respect of Borrowings outstanding under the all
Facilities.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date, the Term Loan A Maturity Date or the Term Loan B
Maturity Date, as applicable.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (i) in the case of
a Borrowing consisting of Eurodollar Loans, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing or
(ii) in the case of a Borrowing consisting of ABR Loans, not later than 10:30
a.m., New York City time, the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly (but in any event on the same day) by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

42



--------------------------------------------------------------------------------

(a) whether the requested Borrowing is a Term Borrowing (which Term Borrowing
may only be made on the Closing Date or pursuant to the Incremental Commitments,
if any) or a Revolving Facility Borrowing;

(b) the aggregate amount of the requested Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Borrowing consisting of a Eurodollar Loan, the initial
Interest Period to be applicable thereto; and

(f) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 [Reserved]

Section 2.05 Revolving Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Revolving
Letters of Credit as Domestic L/Cs, which shall be denominated in U.S. Dollars,
or Foreign L/Cs, which shall be denominated in Canadian Dollars, for its own
account or on behalf of any other Loan Party or SemCAMS (provided that any
Revolving Letters of Credit requested by the Borrower on behalf of SemCAMS shall
not exceed at any time outstanding an aggregate face amount of U.S.$10 million)
in a form reasonably acceptable to the applicable Issuing Bank, at any time and
from time to time during the Availability Period and prior to the date that is
five (5) Business Days prior to the Revolving Facility Maturity Date; provided
that, the U.S. Dollar Equivalent aggregate face amount of any Revolving Letters
of Credit issued on the Closing Date or outstanding at any time shall not exceed
the Revolving L/C Sublimit and the U.S. Dollar Equivalent aggregate face amount
of any Foreign L/Cs issued on the Closing Date or outstanding at any time shall
not exceed the Foreign L/C Sublimit, provided further that, the U.S. Dollar
Equivalent aggregate face amount of any Revolving Letters of Credit outstanding
at any time together with the aggregate principal amount of any Revolving
Facility Loans outstanding at any time, shall not exceed U.S.$325.0 million
(subject to any increase in accordance with Section 2.20 or decrease in
accordance with Sections 2.08 and 2.11). In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Revolving Letter of Credit, the terms and conditions of this Agreement shall
control. Except as otherwise provided herein, at any time, the amount deemed
outstanding under each Foreign L/C, and the amount of the Revolving L/C
Reimbursement Obligation for any Revolving L/C Disbursement of an Issuing Bank
in connection with such Foreign L/C, shall be the U.S. Dollar Equivalent of such
Revolving L/C Disbursement, as determined on the most recent Calculation Date.

 

43



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Revolving Letter of Credit (or the amendment, renewal
(other than an automatic renewal in accordance with paragraph (c) of this
Section) or extension of an outstanding Revolving Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent two
(2) Business Days in advance of the requested date of issuance, amendment,
renewal or extension, a notice requesting the issuance of a Domestic L/C or a
Foreign L/C, or identifying the Revolving Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Revolving
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Revolving Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
issue, amend, renew or extend such Revolving Letter of Credit. If requested by
the applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Revolving Letter of Credit. A Revolving Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Revolving Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Revolving Facility Credit Exposure shall not
exceed the total Revolving Facility Commitments and (ii) the aggregate available
amount of all Revolving Letters of Credit issued by any Issuing Bank shall not
exceed such Issuing Bank’s Revolving L/C Commitment.

(c) Expiration Date. Each Revolving Letter of Credit shall expire at or prior to
the close of business on the earlier of (A) unless the applicable Issuing Bank
agrees to a later expiration date, the date one (1) year after the date of the
issuance of such Revolving Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Facility Maturity Date;
provided that any Revolving Letter of Credit with a one-year tenor may provide
for the automatic renewal thereof for additional one-year periods, provided that
no Default or Event of Default has occurred and is continuing (which, in no
event, shall extend beyond the date referred to in clause (B) of this
paragraph (c).

(d) Participations. By the issuance of a Revolving Letter of Credit (or an
amendment to a Revolving Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Facility Lenders, such Issuing Bank hereby grants to each Revolving
Facility Lender, and each Revolving Facility Lender hereby acquires from such
Issuing Bank, a participation in such Revolving Letter of Credit equal to such
Revolving Facility Lender’s Revolving Facility Percentage of the U.S. Dollar
Equivalent aggregate amount available to be drawn under such Revolving Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Facility Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent in U.S. Dollars such Revolving Facility Lender’s Revolving
Facility Percentage of the U.S. Dollar Equivalent (determined as of the date on
which the applicable Revolving L/C Disbursement was made by such Issuing Bank)
of each Revolving L/C Disbursement made by such Issuing Bank not reimbursed by
the Borrower on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrower for any
reason. Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Revolving Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Revolving Letter of Credit or the occurrence and continuance of
a Default or Event of Default or reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

44



--------------------------------------------------------------------------------

(e) Reimbursement. If the applicable Issuing Bank shall make any Revolving L/C
Disbursement in respect of a Revolving Letter of Credit, the Borrower shall
reimburse such Revolving L/C Disbursement by paying to the Administrative Agent
an amount equal to the U.S. Dollar Equivalent of such Revolving L/C Disbursement
in U.S. Dollars, not later than 3:00 p.m., New York City time, on the Business
Day immediately following the date the Borrower receives notice under
paragraph (g) of this Section of such Revolving L/C Disbursement; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with a
Revolving Facility ABR Loan or a Revolving Facility Eurodollar Loan in an
equivalent amount, and, in each case to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Loan or Borrowing, as applicable; provided that in the case of any
Revolving Facility Loan that is a Eurodollar Loan, such request must be made
three (3) Business Days prior to such refinancing in accordance with
Section 2.03. If the Borrower fails to reimburse any Revolving L/C Disbursement
when due, then the Administrative Agent shall promptly notify the applicable
Issuing Bank and each other Revolving Facility Lender of the applicable
Revolving L/C Disbursement, the payment then due from the Borrower and, in the
case of a Revolving Facility Lender, such Lender’s Revolving Facility Percentage
thereof. Promptly following receipt of such notice, each Revolving Facility
Lender shall pay to the Administrative Agent in U.S. Dollars its Revolving
Facility Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Facility Lenders), and the Administrative Agent shall promptly pay
to the applicable Issuing Bank in U.S. Dollars the amounts so received by it
from the Revolving Facility Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Facility Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Revolving Facility Lender pursuant to this paragraph to reimburse an
Issuing Bank for any Revolving L/C Disbursement (other than the funding of a
Revolving Facility ABR Loan or a Revolving Facility Eurodollar Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such Revolving L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse Revolving
L/C Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Revolving Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Revolving Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
applicable Issuing Bank under a Revolving Letter of Credit against presentation
of a draft or other document that does not strictly comply with the terms of
such Revolving Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
provided that, in each case, payment by the Issuing Bank shall not have
constituted gross negligence or willful misconduct as determined in a final,
non-appealable judgment of a court of competent jurisdiction. Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Revolving Letter of Credit or
any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Revolving Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of such Issuing Bank; provided that the foregoing shall not
be construed to excuse the applicable Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential,
indirect, special or punative damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the

 

45



--------------------------------------------------------------------------------

Borrower that are determined by a court having jurisdiction to have been caused
by (A) such Issuing Bank’s failure to exercise reasonable care when determining
whether drafts and other documents presented under a Revolving Letter of Credit
comply with the terms thereof or (B) such Issuing Bank’s refusal to issue a
Revolving Letter of Credit in accordance with the terms of this Agreement. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct as determined in a final, non-appealable judgment of a court
of competent jurisdiction on the part of the applicable Issuing Bank, such
Issuing Bank shall be deemed to have exercised reasonable care in each such
determination and each refusal to issue a Revolving Letter of Credit. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Revolving Letter of
Credit, the applicable Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Revolving Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Revolving Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make a Revolving L/C Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Revolving Facility Lenders
with respect to any such Revolving L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any Revolving L/C
Disbursement, then, unless the Borrower shall reimburse such Revolving L/C
Disbursement in full on the date such Revolving L/C Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Revolving L/C Disbursement is made to but excluding the date that the
Borrower reimburses such Revolving L/C Disbursement, at the rate per annum equal
to the rate per annum then applicable to Revolving Facility ABR Loans; provided
that, if such Revolving L/C Disbursement is not reimbursed by the Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Facility Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Revolving Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Revolving Letters of
Credit issued by it prior to such replacement but shall not be required to issue
additional Revolving Letters of Credit.

 

46



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or 7.01(i), as provided in the following proviso or (ii) in the case of any
other Event of Default, on the third Business Day following the date on which
the Borrower receives notice from the Administrative Agent (or, if the maturity
of the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent (or an
account in the name of the Administrative Agent with another institution
designated by the Administrative Agent), in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash in U.S. Dollars equal to
the Revolving L/C Exposure in respect of the Borrower as of such date plus any
accrued and unpaid interest thereon plus any additional amounts required from
time to time in order that the amount on deposit is not less than the
U.S. Dollar Equivalent of all Foreign L/Cs; provided that, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in U.S. Dollars, without demand or other notice of any kind. The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b). Each such deposit pursuant to this paragraph or
pursuant to Section 2.11(b) shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement and the Borrower hereby grants to the Administrative Agent
and its bailees for the benefit of the Administrative Agent, each Issuing Bank
and the Lenders a security interest in such deposits (including all interest
thereon and all proceeds thereof) and any deposit or securities accounts in
which such deposits are held to secure the repayment of the Obligations under
and in connection with the Revolving Letters of Credit and all other
Obligations. The Administrative Agent shall control, including the exclusive
right of withdrawal, such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of (A) for so long as an Event of Default shall be continuing,
the Administrative Agent and (B) at any other time, the Borrower, in each case,
in term deposits constituting Permitted Investments and at the risk and expense
of the Borrower, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for the U.S. Dollar Equivalent of Revolving L/C Disbursements for which
such Issuing Bank has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the Revolving L/C Reimbursement
Obligations of the Borrower for the Revolving L/C Exposure at such time or, if
the maturity of the Loans to the Borrower has been accelerated (but subject to
the consent of Revolving Facility Lenders with Revolving L/C Exposure
representing greater than 50% of the total Revolving L/C Exposure), be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.11(b), such amount together with interest thereon (to the extent
not applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.11(b) and no Event of Default shall have occurred and
be continuing.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate additional Lenders that agree (in their sole
discretion) to act in such capacity and are reasonably satisfactory to the
Administrative Agent as Issuing Banks. Each such additional Issuing Bank shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an Issuing Bank hereunder for all purposes.

 

47



--------------------------------------------------------------------------------

(l) Reporting. Each Issuing Bank shall (i) provide to the Administrative Agent
copies of any notice received from the Borrower pursuant to Section 2.05(b) no
later than the next Business Day after receipt thereof, (ii) provide the
Administrative Agent with a copy of the Revolving Letter of Credit, or the
amendment, renewal or extension of the Revolving Letter of Credit, as
applicable, on the Business Day on which such Issuing Bank issues, amends,
renews or extends any Revolving Letter of Credit, (iii) on each Business Day on
which such Issuing Bank makes any Revolving L/C Disbursement, advise the
Administrative Agent of the date of such Revolving L/C Disbursement and the
U.S. Dollar Equivalent of the amount of such Revolving L/C Disbursement and, in
the case of a Revolving L/C Disbursement in respect of a Foreign L/C, the
Canadian Dollar amount of such Revolving L/C Disbursement and (iv) on any other
Business Day, furnish the Administrative Agent with such other information as
the Administrative Agent shall reasonably request. If requested by any Revolving
Facility Lender, the Administrative Agent shall provide copies to such Revolving
Facility Lender of the documents referred to in clause (ii) of the preceding
sentence.

(m) Existing Letters of Credit. The parties hereto acknowledge and agree that
all Existing Letters of Credit are deemed to be issued under this Agreement by
the applicable Issuing Bank at the request of the Borrower and shall constitute
Revolving Letters of Credit hereunder for all purposes (including
Section 2.05(d) and Section 2.05(e)), and no notice requesting issuance thereof
shall be required hereunder. Each reference herein to the issuance of a
Revolving Letter of Credit shall include any such deemed issuance. All fees
accrued on the Existing Letters of Credit to but excluding the Closing Date
shall be for the account of the applicable “Issuing Bank” and the “Lenders” (as
those terms are used in the Existing Credit Agreement) as provided in the
Existing Credit Agreement, and all fees accruing on the Existing Letters of
Credit on and after the Closing Date shall be for the account of the applicable
Issuing Bank thereof and the Lenders as provided herein. For the avoidance of
doubt, no Issuing Bank that has issued Existing Letters of Credit pursuant to
this Section 2.05(m) shall be required to renew or extend any such Existing
Letters of Credit or issue any additional Revolving Letters of Credit until such
time that such Issuing Bank’s Revolving L/C Exposure is no greater than its pro
rata portion of the Revolving L/C Sublimit as among all Issuing Banks.

(n) Determination of Exchange Rate. On each Calculation Date, with respect to
each outstanding Revolving L/C Reimbursement Obligation in respect of a Foreign
L/C, the applicable Issuing Bank shall determine the Exchange Rate as of such
Calculation Date and shall promptly notify the Administrative Agent and the
Borrower thereof and of the U.S. Dollar Equivalent of all Revolving L/C
Reimbursement Obligations outstanding on such Calculation Date in respect of
Foreign L/Cs. The Exchange Rate so determined shall become effective on each
Calculation Date and shall remain effective until the next succeeding
Calculation Date.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it to the Borrower hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time (or,
in the case of Incremental Loans, such other time as shall be agreed to by the
Incremental Lenders), to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to such account of the Borrower as is
designated by the Borrower in the Borrowing Request; provided that Revolving
Facility ABR Loans made to finance the reimbursement of a Revolving L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has

 

48



--------------------------------------------------------------------------------

not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Class and Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to each
Class and with respect to different portions of the affected Borrowing within
each Class, in which case each such portion shall be allocated ratably among the
Lenders of the applicable Class holding the Loans of the applicable Class
comprising such Borrowing, and the Loans comprising each such portion of such
Class shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly (but in any event on the same day)
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Class and Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election.

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

49



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to one of its Eurodollar Borrowings prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, the Borrower shall be deemed to have
converted such Borrowing to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders of a Class (unless such Event of
Default is an Event of Default under Section 7.01(h) or (i), in which case no
such request shall be required), so notifies the Borrower, then, so long as an
Event of Default is continuing, (i) no outstanding Borrowing with respect to
such Class may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing of such Class shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan A Commitments and the Term Loan B Commitments
shall terminate as provided in Sections 2.01(a) and (b), as applicable, and
(ii) the Revolving Facility Commitments shall terminate on the Revolving
Facility Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of U.S.$500,000 and not less than U.S.$2.0 million (or, if less, the
remaining amount of the Revolving Facility Commitments), and (ii) the Borrower
shall not terminate or reduce the Revolving Facility Commitments if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans by
the Borrower in accordance with Section 2.11, the Revolving Facility Credit
Exposure would exceed the total Revolving Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination or reduction of the Revolving Facility
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or the successful closing of a
disposition or acquisition, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Facility Commitments shall be permanent. Each reduction of the
Revolving Facility Commitments shall be made ratably among the Lenders in
accordance with their respective Revolving Facility Commitments.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan on the Revolving Facility Maturity Date, (ii) to the
Administrative Agent for the account of each Term Loan A Lender the then unpaid
principal amount of each Term Loan A Loans of such Lender to the Borrower on
such dates and in such amounts as provided in Section 2.10(a), and (iii) to the
Administrative Agent for the account of each Term Loan B Lender the then
unpaid principal amount of each Term Loan B Loans of such Lender to the Borrower
on such dates and in such amounts as provided in Section 2.10(b).

 

50



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and the Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder, and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence, absent manifest error, of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans made in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit F-1, Exhibit F-2 or Exhibit F-3, as
applicable. In such event, the Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including, to the extent requested by
any assignee, after assignment pursuant to Section 9.04) be represented by one
or more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

Section 2.10 Repayment of Loans. (a) The principal amounts of the Term Loan A
Loans shall be repaid in consecutive quarterly installments based on the
percentage of the initial principal amount (plus any additional principal amount
of Incremental Term Loans that are Term Loan A Loans) in an aggregate amount set
forth below on the dates set forth below, commencing on September 30, 2011:

 

Installment Date

   Term Loan A Loans
Installments  

September 30, 2011

     1.25 % 

December 31, 2011

     1.25 % 

March 31, 2012

     1.25 % 

June 30, 2012

     1.25 % 

September 30, 2012

     1.75 % 

December 31, 2012

     1.75 % 

March 31, 2013

     1.75 % 

June 30, 2013

     1.75 % 

September 30, 2013

     2.50 % 

December 31, 2013

     2.50 % 

March 31, 2014

     2.50 % 

June 30, 2014

     2.50 % 

September 30, 2014

     3.75 % 

December 31, 2014

     3.75 % 

March 31, 2015

     3.75 % 

June 30, 2015

     3.75 % 

September 30, 2015

     7.50 % 

December 31, 2015

     7.50 % 

March 31, 2016

     7.50 % 

Term Loan A Maturity Date

     Remainder   

 

51



--------------------------------------------------------------------------------

(b) The principal amounts of the Term Loan B Loans shall be repaid in
consecutive quarterly installments on each March 31, June 30, September 30 and
December 31 of each year commencing on September 30, 2011, in an aggregate
amount on each such date equal to 0.25% of the aggregate initial principal
amount (plus any additional principal amount of Incremental Term Loans that are
Term Loan B Loans) of Term Loan B Loans outstanding on the Closing Date, with
all remaining principal amounts of the Term Loan B Loans payable on the Term
Loan B Maturity Date.

(c) Notwithstanding the foregoing, (i) such installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loan A Loans
or the Term Loan B Loans, as the case may be, in accordance with Section 2.11;
and (ii) the Term Loan A Loans and the Term Loan B Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the Term Loan A Maturity Date and the Term Loan B Maturity
Date, respectively.

(d) To the extent not previously paid, all Revolving Facility Loans shall be due
and payable on the Revolving Facility Maturity Date.

(e)(x) all Net Proceeds and Insurance Proceeds pursuant to Section 2.11(c)(i)
and Excess Cash Flow pursuant to Section 2.11(e) shall be applied (i) first,
ratably among the Term Loan A Lenders and the Term Loan B Lenders pro rata based
on the outstanding amount of Loans under each such Facility to prepay Term Loans
in direct order of maturity to all amortization payments in respect of the Term
Loans due in the immediately succeeding 12-month period from the date of such
prepayment, and if any such Net Proceeds remain after such payment, then on a
pro rata basis to the remaining amortization payments in respect of the Term
Loans and (ii) second, if any excess Net Proceeds remain after prepaying all
Term Loans then outstanding, applied ratably among the Revolving Facility
Lenders to prepay any Revolving Facility Loans then outstanding, (y) any
optional prepayments of the Term Loans or the Revolving Facility Loans pursuant
to Section 2.11(a) shall be applied ratably among the relevant Lenders under the
Term Loans or the Revolving Facility Loans, as applicable, as directed by the
Borrower and (z) any prepayment of the Term Loans pursuant to
Section 2.11(c)(ii) shall be applied in accordance with subclause (i) of
Section 2.10(e)(x) without giving effect to subclause (ii) thereof.

(f) Prior to any repayment of any Borrowing, the Borrower shall select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
by telephone (confirmed by telecopy) of such selection not later than (i) 12:00
pm New York City time, in the case of any ABR Loan, on the day of such repayment
and (ii) 2:00 p.m., New York City time, in the case of any Eurodollar Loan, at
least three (3) Business Days before the scheduled date of such repayment. Each
repayment of a Borrowing (x) in the case of the Revolving Facility, shall be
applied to the Revolving Facility Loans

 

52



--------------------------------------------------------------------------------

included in the repaid Borrowing such that each Revolving Facility Lender
receives its ratable share of such repayment (based upon the respective
Revolving Facility Credit Exposures of the Revolving Facility Lenders at the
time of such repayment) and (y) in all other cases, shall be applied ratably to
the Loans included in the repaid Borrowing.

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right (i) at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty (but subject to the proviso in this Section 2.11(a)
and Section 2.16), in an aggregate principal amount that is an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum or, if less,
the amount outstanding, subject to prior notice in accordance with
Section 2.10(f); provided, however, that in the event that all or any portion of
the Term Loan B Loans are refinanced with another term loan facility with
reduced interest rates or repriced at a lower interest rate, in each case, prior
to the first anniversary of the Closing Date, the Borrower shall pay a premium
in respect of the Term Loan B Loans refinanced or repriced in an amount equal to
1.00% of the principal amount prepaid or repriced and (ii) to repay the Loans
pursuant to Section 9.04(e), which shall constitute an optional prepayment under
this Section 2.11(a).

(b) If on any date, the Revolving Facility Credit Exposure exceeds the aggregate
Revolving Facility Commitments of the Lenders on such date, the Borrower shall,
as soon as practicable and in any event within two (2) Business Days of
obtaining knowledge thereof, prepay the outstanding principal amount of any
Revolving Facility Loans (and, to the extent after giving effect to such
prepayment, the Revolving Facility Credit Exposure still exceeds the aggregate
Revolving Facility Commitments of the Lenders, deposit cash collateral in an
account with the Administrative Agent (or an account in the name of the
Administrative Agent with another institution designated by the Administrative
Agent) pursuant to Section 2.05(j)) such that the aggregate amount so prepaid by
the Borrower and cash collateral so deposited in an account with the
Administrative Agent (or an account in the name of the Administrative Agent with
another institution designated by the Administrative Agent) pursuant to
Section 2.05(j)) shall be sufficient to reduce such sum to an amount not to
exceed the aggregate Revolving Facility Commitments of the Lenders on such date
together with any interest accrued to the date of such prepayment on the
aggregate principal amount of Revolving Facility Loans prepaid. The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.11(b) to the Borrower and the Lenders.

(c) The Borrower shall (i) apply all Net Proceeds and all Insurance Proceeds
received by it or its Restricted Subsidiaries upon (and in any event within
three (3) Business Days of) receipt thereof to prepay the Term Borrowings and/or
Revolving Facility Borrowings in accordance with Section 2.10(e) and (ii) prepay
the Term Loans as set forth in subclause (i) of clause (b) of the definition of
MLP Transfer Requirements upon the date (and in any event within three
(3) Business Days) of the applicable MLP Transfer and in accordance with
Section 2.10(e).

(d) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made by the Borrower pursuant to
paragraph (c) of this Section 2.11 at least five (5) Business Days prior to the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Lender of the
contents of the Borrower’s prepayment notice and of such Lender’s pro rata share
of the prepayment.

(e) Upon receipt of the financial statements to be delivered pursuant to
Section 5.04(b) with respect to each quarter ending March 31, commencing with
the quarter ending on March 31, 2012, the Borrower shall apply 50% of Excess
Cash Flow for the Excess Cash Flow Period (or 25% of Excess Cash Flow if the
Leverage Ratio for such Excess Cash Flow Period is less than 2.00:1.00 and 0%

 

53



--------------------------------------------------------------------------------

of Excess Cash Flow if the Leverage Ratio for such Excess Cash Flow Period is
less than 1.00:1.00x) to make a mandatory prepayment of the Term Loans (to be
applied as set forth in Section 2.10(e)). On the date of delivery of financial
statements for a quarter ending March 31, the Borrower shall deliver to the
Administrative Agent a certificate pursuant to Section 5.04(c) that sets forth
in reasonable detail the calculation of Excess Cash Flow for the Excess Cash
Flow Period. For purposes of this clause (e), the principal amount of any
optional prepayment of Loans made in connection with a Loan repayment pursuant
to Section 9.04(e) shall be deemed to equal to the aggregate amount actually
paid by the Offeror to repay such Loan and not the actual principal amount of
the Loan so repaid.

(f) In the event of any termination of all of the Revolving Facility
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Facility Loans and terminate all its
outstanding Revolving Letters of Credit and/or cash collateralize such Revolving
Letters of Credit in accordance with Section 2.05(j). If as a result of any
partial reduction of the Revolving Facility Commitments, the aggregate Revolving
Facility Exposure would exceed the aggregate Revolving Facility Commitments of
all Revolving Facility Lenders after giving effect thereto, then the Borrower
shall, on the date of such reduction, repay or prepay Revolving Facility Loans
and/or cash collateralize Revolving Letters of Credit in an amount sufficient to
eliminate such excess.

(g)(i) The amount of any Commitment under the Revolving Facility which remains
undrawn on the expiry of the Availability Period will be automatically and
immediately cancelled in full and (ii) the amount of any Commitment under the
Term Loan A Facility or the Term Loan B Facility which remains undrawn at the
close of business on the Closing Date will be automatically and immediately
cancelled in full.

Section 2.12 Fees. (a) The Borrower agrees to pay to each Revolving Facility
Lender, without duplication of any other amounts paid to such Lender (other than
any Defaulting Lender), through the Administrative Agent, three (3) Business
Days after the last day of March, June, September and December of each year, and
on the date on which the Revolving Facility Commitments of all the Lenders shall
be terminated as provided herein, a commitment fee (a “Commitment Fee”) on the
daily amount of the Available Unused Commitment of such Revolving Facility
Lender during the preceding quarter up until the last day of such quarter (or
other period commencing with the Closing Date (or the last date on which such
fee was paid) and ending with the last day of such quarter or the Revolving
Facility Maturity Date or the date on which the last of the Commitments of such
Revolving Facility Lender shall be terminated, as applicable) at the rate per
annum equal to 0.50%.

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Commitment Fee due to each Revolving Facility
Lender shall begin to accrue on the Closing Date and shall cease to accrue on
the date on which the last of the Commitments of such Lender shall be terminated
as provided herein.

(b) The Borrower from time to time agrees to pay to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent,
three (3) Business Days after the last day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee (a
“Revolving L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed Revolving L/C Disbursements), during the
preceding quarter (or shorter period commencing with the Closing Date (or the
last date on which such fee was paid) and ending with the last day of such
quarter or the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments shall be terminated, as applicable) at the rate
per annum equal to the Applicable Margin for Eurodollar Revolving Facility
Borrowings effective for each day in such period.

 

54



--------------------------------------------------------------------------------

(c) The Borrower from time to time agrees to pay to each Issuing Bank, for its
own account, (x) on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Revolving Facility Lenders shall terminate as provided
herein, a fronting fee in an amount equal to 0.25% per annum of the U.S. Dollar
Equivalent of the daily average stated amount of such Revolving Letter of
Credit, in respect of each Revolving Letter of Credit issued by such Issuing
Bank for the period from and including the date of issuance of such Revolving
Letter of Credit to and including the termination of such Revolving Letter of
Credit, plus (y) in connection with the issuance, amendment or transfer of any
such Revolving Letter of Credit or any Revolving L/C Disbursement thereunder,
such Issuing Bank’s customary documentary and processing charges (collectively,
“Issuing Bank Fees”). All Revolving L/C Participation Fees and Issuing Bank Fees
that are payable on a per annum basis shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

(d) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the administration fee set forth in the Administrative
Agent Fee Letter at the times specified therein or such other administration fee
as agreed between the Borrower and the Administrative Agent in writing (such
fees, the “Administrative Agent Fees”) and to pay all other fees due and payable
under the Fee Letter and the Administrative Agent Fee Letter.

(e) All Fees under this Section 2.12 shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Revolving Facility Lenders, except that Issuing
Bank Fees shall be paid directly to the applicable Issuing Banks. Once paid, no
Fee (absent manifest error in the calculation thereof) shall be refundable under
any circumstances.

Section 2.13 Interest. (a) The Borrower shall pay interest on the unpaid
principal amount of each ABR Loan for each Class at the Alternate Base Rate plus
the Applicable Margin.

(b) The Borrower shall pay interest on the unpaid principal amount of each
Eurodollar Loan for each Class at the Adjusted Eurodollar Rate for the Interest
Period in effect for such Eurodollar Loan plus the Applicable Margin for such
Class.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, the Borrower
shall pay interest on such overdue amount, after as well as before judgment, at
a rate per annum equal to (x) in the case of overdue principal of any Loan,
2.00% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (y) in the case of any other amount,
2.00% plus the rate applicable to ABR Loans for the applicable Class as provided
in paragraph (a) of this Section; provided that this paragraph (c) shall not
apply to any Default or Event of Default that has been waived by the Lenders
pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable by the Borrower in arrears on
each Interest Payment Date for such Loan, and in the case of (i) Revolving
Facility Loans on the Revolving Facility Maturity Date, (ii) in the case of Term
Loan A Loans, the Term Loan A Maturity Date and (iii) in the case of Term Loan B
Loans, the Term Loan B Maturity Date; provided that (x) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (y) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (z) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

 

55



--------------------------------------------------------------------------------

(e) All computations of interest shall be made by the Administrative Agent
taking into account the actual number of days occurring in the period for which
such interest is payable pursuant to this Section, and (i) if based on the
Alternate Base Rate (if based on the Prime Rate), a year of 365 days or 366
days, as the case may be; or (ii) otherwise, on the basis of a year of 360 days.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; then the Administrative Agent shall give
written notice thereof to the Borrower and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and such Borrowing shall be converted to an ABR Borrowing on the
last day of the Interest Period applicable thereto, and (y) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing or shall be made as a Borrowing bearing interest at such rate as the
Required Lenders shall agree adequately reflects the costs to the Revolving
Facility Lenders of making the Loans comprising such Borrowing.

Section 2.15 Increased Costs (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, FDIC
insurance or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted Eurodollar Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
tax, costs, expenses or other condition affecting this Agreement or Loans made
by such Lender or any Revolving Letter of Credit or participation therein
(including a condition similar to the events described in clause (i) above in
the form of a tax, cost or expense) (except in each case for Indemnified Taxes
indemnified pursuant to Section 2.17 and Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to the Borrower or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Revolving Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise)
(except in each case for Indemnified Taxes indemnified pursuant to Section 2.17
and Excluded Taxes then the Borrower will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered in connection therewith.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a

 

56



--------------------------------------------------------------------------------

consequence of this Agreement or any of the Loans made by, or participations in
Revolving Letters of Credit held by, such Lender, or the Revolving Letters of
Credit issued by such Issuing Bank or as a consequence of the Commitments to
make any of the foregoing, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrower shall pay to such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered in connection therewith.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurodollar Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in U.S. Dollars of a comparable amount
and period from other banks in the Eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

57



--------------------------------------------------------------------------------

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if a
Loan Party, the Administrative Agent or any other Person acting on behalf of the
Administrative Agent in regards to payments hereunder shall be required to
deduct Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable by the Loan Party shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender, or Issuing Bank,
as applicable, receives an amount equal to the sum it would have received had no
such deductions for Indemnified Taxes and Other Taxes been made, (ii) such Loan
Party, if required to deduct any such Taxes, shall make such deductions and
(iii) such Loan Party, if required to deduct any such Taxes, shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, without duplicating payments made pursuant to Section 2.17(a),
each Loan Party shall pay any Other Taxes payable on account of any obligation
of such Loan Party and upon the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, to the relevant Governmental
Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within thirty (30) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (other than Indemnified
Taxes or Other Taxes resulting from gross negligence or willful misconduct of
the Administrative Agent, such Lender or such Issuing Bank) without duplication
of any amounts indemnified under Section 2.17(a)) paid by the Administrative
Agent or such Lender or Issuing Bank, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party under, or
otherwise with respect to, any Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that a
certificate as to the amount of such payment or liability and setting forth in
reasonable detail the basis and calculation for such payment or liability
delivered to such Loan Party by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error of the Lender, the Issuing Bank
or the Administrative Agent, as applicable.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender or Issuing Bank that is a Foreign Lender shall, to the extent it
may lawfully do so, deliver to the Borrower and the Administrative Agent two
copies of U.S. Internal Revenue Service Form W-8BEN (claiming the benefits of an
applicable income tax treaty), W-8EXP, W-8IMY (together with any required
attachments) or Form W-8ECI, or, in the case of a Foreign Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit G and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Foreign Lender (with any other required forms attached) claiming complete
exemption from or a reduced rate of U.S. federal withholding tax on all payments
by the Borrower under this Agreement and the other Loan Documents. Each Lender
or Issuing Bank that is not a Foreign Lender shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent two copies
of U.S. Internal Revenue

 

58



--------------------------------------------------------------------------------

Service Form W-9, properly completed and duly executed by such Lender or Issuing
Bank, claiming complete exemption (or otherwise establishing an exemption) from
U.S. backup withholding on all payments under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Lender or Issuing Bank, to the
extent it may lawfully do so, on or before the date it becomes a party to this
Agreement (or, in the case of any Participant required to provide such forms, on
or before the date such Participant purchases the related participation). In
addition, each Lender or Issuing Bank, to the extent it may lawfully do so,
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Lender or Issuing Bank. Each Lender or Issuing
Bank shall promptly notify the Borrower and the Administrative Agent at any time
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower or the Administrative Agent (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Without limiting the foregoing, any Lender or Issuing Bank that is entitled to
an exemption from or reduction of withholding Tax otherwise indemnified against
by a Loan Party pursuant to this Section 2.17 with respect to payments under any
Loan Document shall deliver to the Borrower or the relevant Governmental
Authority (with a copy to the Administrative Agent), to the extent such Lender
or Issuing Bank is legally entitled to do so, at the time or times prescribed by
applicable law such properly completed and executed documentation prescribed by
applicable law as may reasonably be requested by the Borrower or the
Administrative Agent to permit such payments to be made without such withholding
tax or at a reduced rate; provided that in such Lender’s or Issuing Bank’s
judgment such completion, execution or submission would not materially prejudice
such Lender or Issuing Bank.

(f) If the Administrative Agent, Lender or Issuing Bank determines, in good
faith and in its sole discretion, that it has received a refund of Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, Lender or Issuing Bank (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent, Lender or
Issuing Bank in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent, Lender or Issuing Bank, agrees to repay as soon as
reasonably practicable the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority, unless such penalties, interest or other charges were imposed as a
result of gross negligence or willful misconduct of such Administrative Agent,
Lender or Issuing Bank as determined by a court of competent jurisdiction in a
final, non-appealable decision) to the Administrative Agent, Lender or Issuing
Bank in the event such Administrative Agent, Lender or Issuing Bank is required
to repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, Lender or Issuing Bank to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the Loan Parties or any other Person.

(g) If a payment hereunder may be subject to U.S. withholding Tax under FATCA,
the relevant Lender, Issuing Bank or Administrative Agent shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to comply with its withholding obligations, to determine
that such Borrower or Administrative Agent has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of the previous sentence, “FATCA” shall include any
amendments to FATCA after the date hereof.

 

59



--------------------------------------------------------------------------------

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of Revolving L/C Disbursements, or of amounts payable under Section 2.15, 2.16
or 2.17, or otherwise) prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan or (ii) Revolving
L/C Reimbursement Obligations shall in each case be made in U.S. Dollars. All
payments of other amounts due hereunder or under any other Loan Document shall
be made in U.S. Dollars. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed Revolving L/C Disbursements, interest and fees then due from the
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed Revolving L/C Disbursements then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed Revolving L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Term Loans,
Revolving Facility Loans or participations in Revolving L/C Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Term Loans, Revolving Facility Loans and participations
in Revolving L/C Disbursements and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Term Loans or
Revolving Facility Loans and participations in Revolving L/C Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans or Revolving
Facility Loans and participations in Revolving L/C Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Revolving L/C Disbursements to any assignee or
participant, other than to the Borrower or any Loan Party (as to which the
provisions of this paragraph (c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law,

 

60



--------------------------------------------------------------------------------

that any Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment by the Borrower is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then such Loan Party may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04, all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent and, solely in the case of an
assignment of Revolving Facility Commitments and/or Revolving Facility Loans,
each Issuing Bank, which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Revolving L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or such Loan Party (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. Nothing in this Section 2.19 shall be deemed to prejudice any rights
that any Loan Party may have against any Lender that is a Defaulting Lender.

 

61



--------------------------------------------------------------------------------

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and Commitments hereunder to one or more assignees reasonably acceptable
to the Administrative Agent and, solely in the case of an assignment of
Revolving Facility Commitments and/or Revolving Facility Loans, each Issuing
Bank, provided that: (i) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04.

Section 2.20 Incremental Facilities. (a) At any time following the completion of
the syndication of each of the Facilities and indicated by the Joint Lead
Arrangers to the Borrower, the Borrower may by written notice to the
Administrative Agent elect to request an increase to the existing Commitments of
any Class of Loans (each such increase, an “Incremental Revolving Facility
Commitment”, an “Incremental Term Facility Commitment”, or generally, an
“Incremental Commitment”, as applicable), in an aggregate principal amount,
collectively, not to exceed U.S.$125 million and any Borrowing thereunder shall
be in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than U.S.$10.0 million and shall be in the form of Term Loan A
Loans, Term Loan B Loans or Revolving Facility Loans or a combination of Term
Loan A Loans and Revolving Facility Loans (collectively, the “Incremental
Loans”). Such notice shall specify the date (an “Increased Amount Date”) on
which the Borrower proposes that the Incremental Commitments shall be made
available (and, in the case of Incremental Term Loan Commitments, the date the
Incremental Term Loans shall be made available and whether such Term Loans shall
be Term Loan A Loans or Term Loan B Loans), which shall be a date not less than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent. The Borrower shall notify the Administrative Agent in
writing of the identity of each Lender or other financial institution (which in
any event shall not be the Borrower or an Affiliate of the Borrower) reasonably
acceptable to the Administrative Agent, and in the case of any Person committing
to any Incremental Revolving Facility Commitment, reasonably acceptable to the
Issuing Banks (each, an “Incremental Revolving Facility Lender”, an “Incremental
Term Lender”, or generally, an “Incremental Lender”, as applicable) to whom the
Incremental Commitments have been (in accordance with the prior sentence)
allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the Incremental Commitments may elect
or decline, in its sole discretion, to provide an Incremental Commitment. Such
Incremental Commitments shall become effective as of such Increased Amount Date;
and in the case of Incremental Term Facility Commitments, such new Loans in
respect thereof (“Incremental Term Loans”) shall be made on such Increased
Amount Date, provided that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such Incremental
Commitments and Incremental Term Loans; (ii) the representations and warranties
contained in Article III and the other Loan Documents shall be true and correct
in all material respects on and as of the Increased Amount Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall have been true and correct in all material
respects as of such earlier date; (iii) the Incremental Loans shall rank
pari passu in right of payment and of security with the Loans; (iv) such
Incremental Commitments shall be evidenced by one or more joinder agreements
executed and delivered to Administrative Agent by each

 

62



--------------------------------------------------------------------------------

Incremental Lender, as applicable, and each shall be recorded in the register,
each of which shall be reasonably satisfactory to the Administrative Agent and
subject to the requirements set forth in Section 2.17(e); (v) the Borrower shall
make any payments required pursuant to Section 2.16 in connection with the
provisions of the Incremental Commitments; (vi) the Borrower and its Affiliates
shall not be permitted to commit to or participate in any Incremental
Commitments or any Incremental Loans; (vii) shall be treated substantially the
same as the existing Loans (in each case, including with respect to mandatory
and voluntary prepayments); (viii) if the all-in yield (as reasonably determined
by the Administrative Agent and the Borrower to be equal to the sum of (A) the
margin above the Eurodollar Rate on such Incremental Term Loans, (B) if such
Incremental Term Loans are initially made at a discount or the Lenders making
the same receive a fee directly or indirectly from the Borrower or any
Subsidiary for doing so but excluding any arrangement fees not paid to the
Lenders thereof generally (the amount of such discount or fee, expressed as a
percentage of the Incremental Term Loans, being referred to herein as “OID”),
the amount of such OID (based on an assumed four year weighted average life))
and (C) any minimum Alternate Base Rate or Adjusted Eurodollar Rate applicable
to such Incremental Term Loans) (the “All-In Yield”) for any Incremental Loan
exceeds the then applicable All-In Yield for the Term Loan A Loans, Term Loan B
Loans or Revolving Facility Loans, as applicable, by more than 50 basis points
(the excess of (A) such All-In Yield for the Incremental Loans over (B) the
All-In Yield for the Term Loan A Loans, Term Loan B Loans or Revolving Facility
Loans, as applicable, plus 50 basis points being the relevant “Margin
Differential”), then each Applicable Margin for the Term Loan A Loans, Term Loan
B Loans or Revolving Facility Loans, as applicable, for each adversely affected
existing Facility shall automatically be increased by the Margin Differential
effective upon the making of the Incremental Loan; and (ix) and except as
otherwise provided in this clause (a), the terms and conditions applicable to
Incremental Term Loans shall not be materially different from those of the Term
Loan A Loans, Term Loan B Loans or Revolving Facility Loans, as applicable;
provided that (A) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Term Loan A Maturity Date, the Term
Loan B Maturity Date or the Revolving Facility Maturity Date, as applicable, may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Term Loan A
Maturity Date, the Term Loan B Maturity Date or the Revolving Facility Maturity
Date, as applicable, and (B) the Incremental Term Loans may be priced
differently than the existing applicable Loans. Each of the parties hereto
hereby agrees that, upon the effectiveness of any joinder agreements in
connection with any Incremental Commitments as described in the preceding
sentence, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Commitments and the Incremental Loans evidenced thereby, and the Administrative
Agent and the Borrower may revise this Agreement to evidence such amendments
without the consent of any Lender.

(b) On any Increased Amount Date on which Incremental Revolving Facility
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the existing Revolving Facility Lenders shall assign to
each of the Incremental Revolving Facility Lenders, and each of the Incremental
Revolving Facility Lenders shall purchase from each of the existing Revolving
Facility Lenders, at the principal amount thereof, such interests in the
outstanding Revolving Facility Loans and participations in Revolving Letters of
Credit outstanding on such Increased Amount Date that will result in, after
giving effect to all such assignments and purchases, such Revolving Facility
Loans and participations in Revolving Letters of Credit being held by existing
Revolving Facility Lenders and Incremental Revolving Facility Lenders ratably in
accordance with their Revolving Facility Commitments after giving effect to the
addition of such Incremental Revolving Facility Commitments to the Revolving
Facility Commitments, (ii) each Incremental Revolving Facility Commitment shall
be deemed for all purposes a Revolving Facility Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Facility Loan and have
the same terms as any existing Revolving Facility Loan and (iii) each
Incremental Revolving Facility Lender shall become a Lender with respect to the
Revolving Facility Commitments and all matters relating thereto.

 

63



--------------------------------------------------------------------------------

(c) In the event that any Incremental Commitment is in the form of a Revolving
Facility Commitment, a portion of such Incremental Revolving Facility Commitment
may be made available for the issuance of Revolving Letters of Credit in an
amount not exceeding the proportional amount of the Revolving L/C Sublimit to
the aggregate amount of the Revolving Facility Commitments as of such date.

(d) The Incremental Loans shall be used solely for working capital, capital
expenditures and other lawful purposes (including the payment of transaction
fees and expenses and, in the case of an Incremental Revolving Facility
Commitment, for the issuance of Revolving Letters of Credit).

(e) All Incremental Loans made on any Increased Amount Date will be made in
accordance with the procedures set forth in Section 2.03.

(f) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Borrower’s notice of an Increased Amount Date and, in respect thereof, the
Incremental Commitments and the Incremental Lenders.

(g) As a condition precedent to the Borrower’s incurrence of additional
Indebtedness pursuant to this Section 2.20, (i) the Borrower shall, and shall
cause each Loan Party to, enter into, and deliver to the Administrative Agent
and the Collateral Agent, reaffirmations of the guarantees and the security
interests and Liens granted by the Loan Parties under the Security Documents in
a form reasonably satisfactory to the Administrative Agent and the Collateral
Agent and (ii) with respect to any Mortgaged Property, the Borrower shall, and
shall cause each Loan Party to, enter into, and deliver to the Administrative
Agent and the Collateral Agent, upon the reasonable request of the
Administrative Agent and/or the Collateral Agent (x) mortgage modifications or
new Mortgages with respect to any Mortgaged Property in each case in proper form
for recording in the relevant jurisdiction and in a form reasonably satisfactory
to the Administrative Agent and the Collateral Agent and (y) all other items
reasonably requested by the Collateral Agent that are reasonably necessary to
maintain the continuing perfection or priority of the Lien of the Mortgages as
security for such Obligations.

Section 2.21 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurodollar Loans, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligations of such
Lender to make or continue Eurodollar Loans or to convert ABR Borrowings to
Eurodollar Borrowings, as the case may be, shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), convert all such Eurodollar Borrowings of such Lender to ABR Borrowings
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Borrowings to such day, or immediately, if
such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Facility
Commitments of such Defaulting Lender pursuant to Section 2.12(a);

 

64



--------------------------------------------------------------------------------

(b) the aggregate principal amount of Loans, Revolving L/C Exposures and
Available Unused Commitment of such Defaulting Lender, if applicable, shall not
be included in determining whether all Lenders, Required Lenders or affected
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.08); provided that (i) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender, (ii) the Commitment
of such Defaulting Lender may not be increased or extended without the consent
of such Defaulting Lender, (iii) any amendment that reduces the principal amount
of, or rate of interest on, or extends the final maturity date of, any Loan made
by such Defaulting Lender, shall require the consent of such Defaulting Lender
and (iv) notwithstanding anything in this Agreement to the contrary, any
amendment to this Section 2.22(b) shall require the consent of all Lenders,
including such Defaulting Lender;

(c) if any Revolving L/C Exposure, if applicable, exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Revolving L/C Exposure shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Revolving
Facility Percentages but only to the extent (x) such reallocation does not cause
the aggregate Revolving Facility Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Revolving Facility Commitment and (y) the
conditions set forth in Section 4.01 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected as a result of the application of subclause (x) or (y) of
clause (i) above, the Borrower shall within five (5) Business Days following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
Revolving L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such Revolving L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Revolving L/C Exposure pursuant to Section 2.22(c)(ii), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12 with respect to such Defaulting Lender’s Revolving L/C Exposure
during the period such Defaulting Lender’s Revolving L/C Exposure is cash
collateralized;

(iv) if the Revolving L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.22(c)(i), then the fees payable to the Revolving Facility
Lenders pursuant to Section 2.12 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Facility Percentage; and

(v) if any Defaulting Lender’s Revolving L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.22(c)(i) or (ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Revolving
Facility Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Revolving L/C Commitment that was utilized by such Revolving
L/C Exposure) and all Revolving L/C Participation Fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s Revolving L/C Exposure
shall be payable to the applicable Issuing Banks until such Revolving L/C
exposure is cash collateralized and / or reallocated;

 

65



--------------------------------------------------------------------------------

(d) so long as any Revolving Facility Lender is a Defaulting Lender, no Issuing
Bank shall be required to issue, amend or increase any Revolving Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Facility Commitments of the non-Defaulting Revolving Facility
Lenders or cash collateral will be provided by the Borrower in accordance with
Section 2.22(c), and participating interests in any such newly issued or
increased Revolving Letter of Credit shall be allocated among non-Defaulting
Revolving Facility Lenders in a manner consistent with Section 2.22(c)(i) (and
Defaulting Lenders shall not participate therein); and

(e) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Revolving Facility
Lender shall be applied at such time or times as may be determined by the
Administrative Agent as follows: (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder, (ii) second, to
the payment on a pro rata basis of any amounts owing by such Defaulting Lender
to any Issuing Bank, (iii) third, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Revolving Facility
Loan in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, (iv) fourth, if so determined by the
Administrative Agent or requested by an Issuing Bank, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any existing or future participating interest in any Revolving Letter
of Credit, (v) fifth, to the payment of any amounts owing to the Lenders or an
Issuing Bank as a result of any final, non-appealable judgment of a court of
competent jurisdiction obtained by any Lender or such Issuing Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vi) sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any final, non-appealable judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement and
(vii) seventh, to such Defaulting Lender or as otherwise directed in a final,
non-appealable judgment of a court of competent jurisdiction, provided, with
respect to this clause (vii), that if such payment is (x) a prepayment of the
principal amount of any Loans in respect of which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 2.11 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Revolving Facility Lenders pro rata prior to being applied to the prepayment of
any Loans, or reimbursement obligations owed to, any Defaulting Revolving
Facility Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Revolving Facility Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to
Section 2.05(j) shall be deemed paid to and redirected by that Defaulting
Lender, and each Revolving Facility Lender irrevocably consents hereto.

(f) In the event that the Administrative Agent, the Borrower and each Issuing
Bank each agrees that a Defaulting Revolving Facility Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Revolving L/C Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Facility Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Revolving Facility
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Revolving Facility Loans in accordance with its
Revolving Facility Percentage.

(g) Notwithstanding the provisions of Section 2.08(b), the Borrower may
permanently terminate all or a portion of the unfunded Commitment of any
Defaulting Lender without a corresponding pro rata reduction in the Commitment
of any other Lender.

 

66



--------------------------------------------------------------------------------

Section 2.23 Extensions of Loans.

(a) The Borrower may from time to time, pursuant to the provisions of this
Section 2.23, agree with one or more Lenders holding Loans of any Class to
extend the maturity date, and in connection with such extension, otherwise
modify the economic terms of any such Class or any portion thereof (including,
without limitation, by increasing the interest rate or fees payable and/or
modifying the amortization schedule in respect of such Loans of such Class or
any portion thereof (each such modification an “Extension”) pursuant to one or
more written offers (each an “Extension Offer”) made from time to time by the
Borrower to all Lenders under any Class that is proposed to be extended under
this Section 2.23, in each case on a pro rata basis (based on the relative
principal amounts of the outstanding Loans of each Lender in such Class) and on
the same terms to each such Lender. In connection with each Extension, the
Borrower will provide notification to the Administrative Agent (for distribution
to the Lenders of the applicable Class), no later than thirty 30 days prior to
the maturity of the applicable Class or Classes to be extended of the requested
new maturity date for the extended Loans of each such Class (each an “Extended
Maturity Date”) and the due date for Lender responses. In connection with any
Extension, each Lender of the applicable Class wishing to participate in such
Extension shall, prior to such due date, provide the Administrative Agent with a
written notice thereof in a form reasonably satisfactory to the Administrative
Agent. Any Lender that does not respond to an Extension Offer by the applicable
due date shall be deemed to have rejected such Extension. After giving effect to
any Extension, the Loans so extended shall cease to be a part of the Class they
were a part of immediately prior to the Extension and shall be a new Class
hereunder.

(b) Each extension shall be subject to the following: (i) no Default or Event of
Default shall exist at the time any Extension Offer is delivered to the Lenders
or at the time of such Extension; (ii) except as to interest rates, fees,
scheduled amortization, final maturity date and Incremental Loans under
Section 2.20 (which shall, subject to clause (iii) below, be determined by the
Borrower and set forth in the relevant Extension Offer), the Loans of any Lender
extended pursuant to any Extension shall have the same terms as the Class of
Loans subject to the related Extension Offer; (iii) the final maturity date of
any Loans of a Class to be extended pursuant to an Extension shall be at least
six (6) months later than the final maturity date of such Class and the weighted
average life to maturity of any Loans of a Class to be extended pursuant to an
Extension shall be no shorter than the weighted average life to maturity of such
Class; (iv) if the aggregate principal amount of Loans of a Class in respect of
which Lenders shall have accepted an Extension Offer exceeds the maximum
aggregate principal amount of Loans of such Class offered to be extended by the
Borrower pursuant to the relevant Extension Offer, then such Loans of such Class
shall be extended ratably up to such maximum amount based on the relative
principal amounts thereof (not to exceed any Lender’s actual holdings of record)
with respect to which such Lenders accepted such Extension Offer; (v) all
documentation in respect of such Extension shall be consistent with the
foregoing, and all written communications by the Borrower generally directed to
the applicable Lenders under the applicable Class in connection therewith shall
be in form and substance consistent with the foregoing and otherwise reasonably
satisfactory to the Administrative Agent; (vi) any applicable Minimum Extension
Condition (as defined below) shall be satisfied; and (vii) no Extension shall
become effective unless, on the proposed effective date of such Extension, the
conditions set forth in Section 4.01 shall be satisfied (with all references in
such Section to a Credit Event being deemed to be references to the Extension on
the applicable date of such Extension), and the Administrative Agent shall have
received a certificate to that effect dated the applicable date of such
Extension and executed by an Authorized Officer of the Borrower.

(c) If at the time any Extension of Loans (as so extended, “Current Extension
Loans”) becomes effective, any other Class remains outstanding, then, if the
All-In Yield for any Current Extension Loan exceeds the then applicable All-In
Yield for the Term Loan A Loans, Term Loan B Loans or Revolving Facility Loans,
as applicable, by more than 50 basis points then each Applicable Margin for the
Term Loan A Loans, Term Loan B Loans or Revolving Facility Loans, as applicable,
for each adversely affected existing Facility shall automatically be increased
by the Margin Differential effective upon the date of the Extensions.

 

67



--------------------------------------------------------------------------------

(d) The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount (to be determined in the Borrower’s discretion
and specified in the relevant Extension Offer, but in no event less than
U.S.$25.0 million, unless another amount is agreed to by the Administrative
Agent) be so extended. For the avoidance of doubt, it is understood and agreed
that the provisions of Section 2.18 and Section 9.08 will not apply to
Extensions of Loans pursuant to Extension Offers made pursuant to and in
accordance with the provisions of this Section 2.23, including to any payment of
interest or fees in respect of any Loans that have been extended pursuant to an
Extension at a rate or rates different from those paid or payable in respect of
Loans of any other Class, in each case as is set forth in the relevant Extension
Offer.

(e) No Lender who rejects any request for an Extension shall be deemed a
Non-Consenting Lender for purposes of Section 2.19.

(f) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary in order establish new Classes of Loans
created pursuant to an Extension, in each case on terms consistent with this
Section 2.23. Notwithstanding the foregoing, the Administrative Agent shall have
the right (but not the obligation) to seek the advice or concurrence of the
Required Lenders with respect to any matter contemplated by this Section 2.23
and, if the Administrative Agent seeks such advice or concurrence, the
Administrative Agent shall be permitted to enter into such amendments with the
Borrower in accordance with any instructions received from such Required Lenders
and shall also be entitled to refrain from entering into such amendments with
the Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such Extension
Amendments entered into with the Borrower by the Administrative Agent hereunder
shall be binding on the Lenders. Without limiting the foregoing, in connection
with any Extensions, the appropriate Loan Parties shall (at their expense) amend
(and the Administrative Agent is hereby directed to amend) any Mortgage (or any
other Security Document that the Administrative Agent or the Collateral Agent
reasonably requests to be amended to reflect an Extension) that has a maturity
date prior to the latest Extended Maturity Date so that such maturity date is
extended to the then latest Extended Maturity Date (or such later date as may be
advised by local counsel to the Administrative Agent).

(g) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.23.

 

68



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders with respect to
itself and each of its Restricted Subsidiaries to the extent applicable, that:

Section 3.01 Organization; Powers. The Borrower and each of its Restricted
Subsidiaries (a) is duly organized, validly existing and (if applicable) in good
standing under the laws of the jurisdiction of its organization (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except where the failure to so qualify
would not reasonably be expected to have a Material Adverse Effect and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit hereunder.

Section 3.02 Authorization. The execution, delivery and performance by the
Borrower and each of its Restricted Subsidiaries of each of the Loan Documents
to which it is a party, and the borrowings hereunder (a) have been duly
authorized by all necessary corporate, limited liability company or partnership
action required to be obtained by the Borrower and such Restricted Subsidiaries,
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
in each case to the extent applicable to the Borrower and such Restricted
Subsidiaries, (B) the certificate of incorporation (or analogous document) or
by-laws (or analogous document) of the Borrower or any such Restricted
Subsidiary, (C) any applicable order of any court or any rule, regulation or
order of any Governmental Authority applying to the Borrower or any Restricted
Subsidiary or (D) any provision of any material contract or agreement to which
the Borrower or any such Restricted Subsidiary is a party or by which any of
them or any of their respective property is or may be bound, except where such
violation would not reasonably be expected to have a Material Adverse Effect,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any material contract or
agreement, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this clause (b), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (c) will not
result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any such
Restricted Subsidiary, other than the Permitted Liens.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other laws affecting creditors’ rights generally, (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (c) implied covenants of good faith and fair dealing.

Section 3.04 Governmental Approvals. No action, permit, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office or, with respect to
intellectual property which is the subject of registration or application for
registration outside the United States, such applicable patent, trademark or
copyright office or other intellectual property authority, (c) recordation of
the Mortgages, (d) such consents, authorizations, filings or other actions that
have either (i) been made or obtained and are in full force and effect or
(ii) are listed on Schedule 3.04, and (iii) such actions, consents, approvals,
registrations or filings, the failure to be obtained or made which would not
reasonably be expected to have a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

Section 3.05 Financial Statements. There has heretofore been furnished to the
Lenders the following (and the following representations and warranties are made
with respect thereto):

(a) The audited consolidated balance sheets as of December 31, 2009 and
December 31, 2010 and the related audited consolidated statements of operations
and comprehensive income or loss, changes in owners’ equity and cash flows of
the Borrower for the years ended December 31, 2009 and December 31, 2010, were
prepared in accordance with GAAP applied not only during such periods but also
as compared to the periods covered by the financial statements of the Borrower
referred to in paragraph (b) of this Section 3.05 (except as may be indicated in
the notes thereto) and fairly present the consolidated financial position of the
Borrower as of the dates thereof and its consolidated results of operations and
cash flows for the period then ended.

(b) The unaudited interim consolidated balance sheet as of March 31, 2011, and
the related statements of operations, owners’ equity and cash flows of the
Borrower for each completed fiscal quarter since the date of the most recent
audited financial statements and ending forty five (45) days prior to the
Closing Date were prepared in accordance with GAAP consistently applied not only
during such periods but also as compared to the periods covered by the financial
statements of the Borrower referred to in paragraph (a) of this Section 3.05
(except as may be indicated in the notes thereto) and fairly present the
consolidated financial position of the Borrower as of the dates thereof and its
consolidated results of operations and cash flows for the periods then ended
(subject to normal year-end adjustments).

Section 3.06 No Material Adverse Effect. Since December 31, 2010, there has been
no event or occurrence which has resulted in or would reasonably be expected to
result in, individually or in the aggregate, any Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) The Borrower and
its Restricted Subsidiaries have good and valid record fee simple title to all
owned Real Property, subject solely to Permitted Liens and except where the
failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Borrower and
its Restricted Subsidiaries have maintained, in all material respects and in
accordance with normal industry practice, all of the machinery, equipment,
vehicles, facilities and other tangible personal property now owned or leased by
the Borrower and its Restricted Subsidiaries that is necessary to conduct their
business as it is now conducted.

(b) The Borrower and its Restricted Subsidiaries have valid leasehold interests
(subject to Permitted Encumbrances) in all leased Real Property set forth on
Schedule 3.17, except as would not reasonably be expected to have a Material
Adverse Effect. The Borrower and its Restricted Subsidiaries have complied with
all obligations under all leases of Real Property to which it is a party, except
for obligations for which the failure to comply would not have a Material
Adverse Effect, and, except as set forth on Schedule 3.07(b), all such leases of
Real Property are in full force and effect, except leases of Real Property in
respect of which the failure to be in full force and effect would not reasonably
be expected to have a Material Adverse Effect. The Borrower and each of its
Restricted Subsidiaries enjoy peaceful and undisturbed possession under all such
leases of Real Property, other than leases of Real Property in respect of which
the failure to enjoy peaceful and undisturbed possession would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
None of the representations or warranties in this Section 3.07(b) apply to
leases of Real Property covering any Midstream Assets.

(c) [Reserved]

(d) The Borrower and its Restricted Subsidiaries own or possess, or have the
right to use or could obtain ownership or possession of or a right to use, on
terms not materially adverse to it, all patents, trademarks, service marks,
trade names and copyrights necessary for the present conduct of their business,
without any known conflict with the rights of others, and free from any
burdensome restrictions, except where such conflicts and restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

70



--------------------------------------------------------------------------------

(e) As of the Closing Date, neither the Borrower nor any of its Restricted
Subsidiaries has received any written notice of any pending or contemplated
condemnation proceeding affecting any material portion of the Mortgaged Property
or any sale or disposition thereof in lieu of condemnation that remains
unresolved as of the Closing Date, except as set forth on Schedule 3.07(e).

(f) Neither the Borrower nor any of its Restricted Subsidiaries is obligated on
the Closing Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.

(g) Schedule 3.07(g) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the Borrower
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Borrower or by any such Subsidiary, indicating the
ownership thereof.

(h) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any Equity Interests of the Borrower or any of its Restricted
Subsidiaries, except as set forth on Schedule 3.07(h) or in the Plans of
Reorganization.

(i) Schedule 3.07(i) sets forth as of the Closing Date a complete and accurate
list of all of the Material Subsidiaries of the Borrower.

Section 3.08 Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.08(a), there are no actions, suits, investigations or proceedings at
law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending against, or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Restricted Subsidiaries
or any business, property or rights of any such Person (i) as of the Closing
Date, that involve any Loan Document or the Transactions or (ii) which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor, to the knowledge of any of the Loan
Parties after due inquiry, any of its Affiliates is in violation of any laws
relating to terrorism or money laundering, including Executive Order No. 13224
on Terrorist Financing, effective September 23, 2001, and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (signed into law on
October 26, 2001) (the “U.S.A. PATRIOT Act”).

(b) (i) None of the Borrower, any Restricted Subsidiary or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any
currently applicable law, rule or regulation, or any restriction of record or
agreement affecting any Mortgaged Property or is in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (ii) each of the Borrower and each
Restricted Subsidiary holds all permits, licenses, registrations, certificates,
approvals, consents, clearances and other authorizations from any Governmental
Authority required under any currently applicable law, rule or regulation for
the operation of its business as presently conducted, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (iii) neither the Borrower nor any Restricted Subsidiary (A) is
subject to regulation “as a natural-gas company” under the Natural Gas Act
(“NGA”); or (B) is subject to regulation as a “public utility,” a “gas utility,”
a “gas company” or other similar term under the laws of any state and (iv) none
of the Lenders,

 

71



--------------------------------------------------------------------------------

the Agents and the Joint Lead Arrangers, solely by virtue of the execution,
delivery and performance of this Agreement or the other Loan Documents, or
consummation of the Transactions contemplated hereby and thereby, shall be or
become: (A) a “public-utility company,” a “holding company,” an “affiliate” of a
“holding company,” an “associate company” of a “holding company,” or a
“subsidiary company” of a “holding company,” as each such term is defined in
PUHCA, or otherwise subject to regulation under PUHCA; (B) a “natural-gas
company” or subject to regulation under the NGA; or (C) subject to regulation
under the laws of any state with respect to public utilities.

Section 3.09 Federal Reserve Regulations. (a) Neither the Borrower nor any of
its Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.10 Investment Company Act. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.11 Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans solely for the issuance of letters of credit, to
refinance the Existing Credit Facilities, to pay transaction fees and expenses
and for working capital, capital expenditures and other lawful corporate
purposes. The Borrower will use the proceeds of the Term Loans solely to
refinance the Existing Credit Facilities and to pay transaction fees and
expenses.

Section 3.12 Tax Returns. Except as set forth on Schedule 3.12, each of the
Borrower and its Subsidiaries (i) has timely filed or caused to be timely filed
all federal, state, local and non-U.S. Tax returns required to have been filed
by it and each such Tax return is complete and accurate in all respects and
(ii) has timely paid or caused to be timely paid all Taxes due and payable by it
and all other Taxes or assessments, except in each case referred to in clauses
(i) or (ii) above, (1) if the failure to comply would not cause a Material
Adverse Effect or (2) if the Taxes or assessments are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
the Borrower or any of its Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP.

Section 3.13 No Material Misstatements. (a) All written information (other than
the Projections, estimates, information of a general economic nature) (the
“Information”) concerning the Borrower and its Subsidiaries, the Transactions
and any other transactions contemplated hereby included in the Information
Memorandum or otherwise prepared by or on behalf of the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby,
when taken as a whole, was true and correct in all material respects, as of the
date such Information was furnished to the Lenders and as of the Closing Date,
and did not contain any untrue statement of a material fact as of any such date
or omit to state any material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.

 

72



--------------------------------------------------------------------------------

(b) The Projections prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
estimates and assumptions believed by the Borrower to be reasonable as of the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

Section 3.14 Employee Benefit Plans. (a) Each Plan has been administered in
compliance with the applicable provisions of ERISA and the Code (and the
regulations and published interpretations thereunder) except for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, the excess of the present value of all benefit
liabilities under each Plan of the Borrower, and each Subsidiary of the Borrower
and the ERISA Affiliates (based on those assumptions used to fund such Plan), as
of the last annual valuation date applicable thereto for which a valuation is
available, over the value of the assets of such Plan would not reasonably be
expected to have a Material Adverse Effect, and the excess of the present value
of all benefit liabilities of all underfunded Plans (based on those assumptions
used to fund each such Plan) as of the last annual valuation dates applicable
thereto for which valuations are available, over the value of the assets of all
such underfunded Plans would not reasonably be expected to have a Material
Adverse Effect. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other ERISA Events which have occurred or for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

(b) Any foreign pension schemes sponsored or maintained by the Borrower and each
of its Subsidiaries, if any, are maintained in accordance with the requirements
of applicable foreign law, except where noncompliance would not reasonably be
expected to have a Material Adverse Effect.

Section 3.15 Environmental Matters. Except as set forth on Schedule 3.15 or for
matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (i) no written Environmental Claim has been
received or penalty incurred by the Borrower or any of its Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the knowledge of any of the Loan Parties, threatened against the
Borrower or any of its Subsidiaries which allege a violation of or liability
under any Environmental Laws, in each case relating to the Borrower or any of
its Subsidiaries, (ii) the Borrower and each of its Subsidiaries have obtained,
and maintains in full force and effect, all permits, registrations and licenses
to the extent necessary for the conduct of its businesses and operations as
currently conducted, including for the construction of all pipelines and
facilities, to comply with all applicable Environmental Laws and is, and has
been, in material compliance with the terms and conditions of such permits,
registrations and licenses, and with all applicable Environmental Laws,
(iii) neither the Borrower nor any of its Subsidiaries is conducting, funding or
responsible for any investigation, remediation, remedial action or cleanup of
any Release or threatened Release of Hazardous Materials, (iv) there has been no
Release or threatened Release of Hazardous Materials at any property currently
or, to the knowledge of any of the Loan Parties, formerly owned, operated or
leased by the Borrower or any of its Subsidiaries that would reasonably be
expected to give rise to any material liability of the Borrower or any of its
Subsidiaries under any Environmental Laws or material Environmental Claim
against the Borrower or any of its Subsidiaries, and no Hazardous Material
generated, owned or controlled by the Borrower or any of its Subsidiaries has
been transported for disposal to or Released at any location in a manner that
would reasonably be expected to give rise to any material liability of the
Borrower or any of its Subsidiaries under any Environmental Laws or material
Environmental Claim against the Borrower or any of its Subsidiaries and
(v) neither the Borrower nor any of its Subsidiaries has entered into any
agreement or contract to assume, guarantee or indemnify a third party for any
Environmental Claims. The Borrower and each of its Subsidiaries have made
available to the Administrative Agent prior to the date hereof all material
environmental audits, assessment reports and other material environmental
documents in its possession or control with respect to the operations of, or any
Real Property owned, operated or leased by, the Borrower and its Subsidiaries,

 

73



--------------------------------------------------------------------------------

other than such audits, assessment reports and other environmental documents not
containing information that would reasonably be expected to result in any
material Environmental Claims or liability to the Borrower and its Subsidiaries,
taken as a whole. For purposes of Section 7.01(a), each of the representations
and warranties contained in parts (i) and (iv) of this Section 3.15 that are
qualified by the knowledge of the Borrower and its Subsidiaries shall be deemed
not to be so qualified.

Section 3.16 Mortgages. The Mortgages executed and delivered pursuant to
clause (h) of the Collateral and Guarantee Requirement and Section 5.10 shall be
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest on all of the
Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the UCC, the proceeds thereof, in each case prior
and superior in right to any other Person, other than with respect to Permitted
Encumbrances.

Section 3.17 Real Property. (a) Schedule 3.17 lists completely and correctly all
Closing Date Real Property and the address or location thereof, including the
state in which such property is located.

(b) Subject to Permitted Encumbrances, the Midstream Assets are covered by fee
deeds, rights of way, easements, leases, servitudes, permits, licenses, or other
instruments or interests in real property (collectively, the “Midstream Assets
Real Property Interests”) in favor of the applicable Loan Parties, recorded or
filed, as applicable and if and to the extent required in accordance with
applicable law to be so recorded or filed, in the real property records where
the real property covered thereby is located or with the office of the
applicable Railroad Commission or the applicable Department of Transportation,
except where the failure of the Midstream Assets to be so covered, or any such
documentation to be so recorded or filed, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Subject to
Permitted Encumbrances and except to the extent the failure would not reasonably
be expected to have a Material Adverse Effect, the Midstream Assets Real
Property Interests granted to the Borrower or any other Loan Party that cover
any Midstream Assets establish a continuous parcel for such Midstream Assets
such that the applicable Loan Parties are able to construct, operate, and
maintain the Midstream Assets in, over, under, or across the land covered
thereby in the same way that a prudent owner and operator would construct,
operate, and maintain similar assets.

(c) [Reserved]

(d) To the knowledge of any of the Loan Parties, there is no (i) breach or event
of default on the part of the Borrower or any other Loan Party with respect to
any Midstream Assets Real Property Interests granted to the Borrower or any
other Loan Party that covers any of the Midstream Assets, (ii) breach or event
of default on the part of any other party to any Midstream Assets Real Property
Interests granted to the Borrower or any other Loan Party that covers any of the
Midstream Assets, and (iii) event that, with the giving of notice or lapse of
time or both, would constitute such breach or event of default on the part of
the Borrower or any other Loan Party with respect to any Midstream Assets Real
Property Interests granted to the Borrower or any other Loan Party that covers
any of the Midstream Assets or on the part of any other party thereto, in the
case of clauses (i), (ii) and (iii) above, except for any breaches, defaults or
events, individually or in the aggregate, which would not reasonably be expected
to have a Material Adverse Effect. The Midstream Assets Real Property Interests
granted to the Borrower or any other Loan Party that cover any of the Midstream
Assets (to the extent applicable) are in full force and effect in all material
respects and are valid and enforceable against the

 

74



--------------------------------------------------------------------------------

applicable Loan Party party thereto in accordance with their terms (subject to
the effect of any applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance or similar laws effecting creditors’
rights generally and subject, as to enforceability to the effect of general
principles of equity) and all rental and other payments due thereunder, if any,
by the applicable Loan Parties have been duly paid in accordance with the terms
of the Midstream Assets Real Property Interests except to the extent that a
failure of the Midstream Assets Real Property Interests to be in full force and
effect in all material respects or a failure by the applicable Loan Parties to
have duly paid all payments due thereunder, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

(e) The Midstream Assets are located within the confines of the Midstream Assets
Real Property Interests granted to the Borrower or any other Loan Party and do
not encroach upon any adjoining property, except to the extent (i) the failure
to be so located or (ii) the existence of any such encroachment would not
reasonably be expected to have a Material Adverse Effect.

(f) Except as would not reasonably be expected to have a Material Adverse
Effect, the material personal property used in the Loan Parties’ Midstream
Activities is in good repair, working order, and condition, normal wear and tear
excepted.

(g) Other than Mortgaged Property with respect to which the requirements of
clause (h)(iii) of the definition of Collateral and Guarantee Requirement have
been satisfied, no portion of any Mortgaged Property is located in a special
flood hazard area as designated by any Governmental Authority.

Section 3.18 Solvency. (a) As of the Closing Date, immediately after giving
effect to the Transactions (i) the fair value of the assets (for the avoidance
of doubt, calculated to include goodwill and other intangibles) of the Borrower
and its Restricted Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower and its Restricted Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of the Borrower and
its Restricted Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Restricted Subsidiaries on a consolidated basis, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Restricted Subsidiaries on a consolidated basis will be able to pay their debts
and liabilities, direct, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) the Borrower and its
Restricted Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

Section 3.19 Labor Matters. There are no strikes pending or threatened against
the Borrower or any of its Restricted Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
hours worked and payments made to employees of the Borrower and its Restricted
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable law dealing with such matters. All
material payments due from the Borrower or any of its Restricted Subsidiaries or
for which any claim may be made against the Borrower or any of its Restricted
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the
Borrower or such Restricted Subsidiary to the extent required by GAAP.

 

75



--------------------------------------------------------------------------------

Section 3.20 Insurance. Schedule 3.20 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the Borrower
and its Restricted Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect. The Borrower believes that the insurance
maintained by or on behalf of it and its Restricted Subsidiaries is in all
material respects adequate.

Section 3.21 Status as Senior Debt; Perfection of Security Interests. The
Obligations shall rank pari passu with any other senior Indebtedness or
securities of the Borrower and shall constitute senior indebtedness of the
Borrower and the Restricted Subsidiaries under and as defined in any
documentation documenting any junior indebtedness of the Borrower or the
Restricted Subsidiaries. Each Collateral Agreement delivered pursuant to
Section 4.02 and 5.10 will, upon execution and delivery thereof, be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Collateral described in
the Collateral Agreement, when stock certificates, or other certificates
evidencing ownership, representing such Pledged Collateral are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Collateral Agreement, when financing statements and other filings specified
therein in appropriate form are filed in the offices specified therein, the Lien
created by the Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof to the extent perfection can be
obtained by filing financing statements, making such other filings specified
therein or by possession, as security for the Obligations of such Loan Party, in
each case prior and superior in right to any other Person, subject, in the case
of Collateral other than Pledged Collateral, to Permitted Liens, and in the case
of Pledged Collateral, to Liens arising (and that have priority) by operation of
law. In the case of the Pledged Accounts described in the Collateral Agreement,
when an Account Control Agreement has been entered into with respect to any
Pledged Account, the security interest created by the Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the applicable Loan Party party thereto in the portion of the
“Collateral” described therein that consists of Pledged Accounts, prior and
superior in right to any other Person, subject only to the prior Lien and
control of the applicable Commodity Contract or Swap Agreement counterparty.

Section 3.22 Anti-Terrorism Laws.

(a) Neither the Borrower nor any of its Restricted Subsidiaries or, to the
knowledge of the Borrower or any of its Restricted Subsidiaries, any director,
officer, employee, agent, affiliate or representative of the Borrower or any of
its Restricted Subsidiaries, is a Person that is, or is owned or controlled by a
Person that is:

(i) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority (collectively, “Sanctions”), nor

(ii) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Cuba, Iran, Sudan, Libya,
Syria, North Korea, and Burma/Myanmar).

(b) The Borrower and its Restricted Subsidiaries will not, directly or
indirectly, knowingly use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:

(i) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

 

76



--------------------------------------------------------------------------------

(ii) in any other manner that will result in a violation of Sanctions by any
Person, including without limitation any Loan Party.

(c) Neither the Borrower nor any of its Restricted Subsidiaries has, in the past
five (5) years, knowingly engaged in, is not now knowingly engaged in, and will
not knowingly engage in, any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions.

ARTICLE IV.

CONDITIONS TO CREDIT EVENTS

The obligations of (a) the Lenders to make Loans or (b) any Issuing Bank to
issue, amend, extend or renew any Revolving Letter of Credit hereunder (each of
(a) and (b), a “Credit Event”) are subject to the satisfaction of the following
conditions:

Section 4.01 All Credit Events. On the date of each Credit Event:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Revolving Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance of such Revolving Letter of Credit as required by Section 2.05(b) (in
the case of any Revolving Letter of Credit).

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such Credit
Event (other than an amendment, extension or renewal of a Revolving Letter of
Credit without any increase in the stated amount of such Revolving Letter of
Credit), as applicable, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date).

(c) At the time of and immediately after such Credit Event, as applicable, no
Event of Default or Default shall have occurred and be continuing.

Each Credit Event (other than an amendment, extension or renewal of a Revolving
Letter of Credit without any increase in the stated amount of such Revolving
Letter of Credit in the case of clause (b) above) shall be deemed to constitute
a representation and warranty by the Borrower on the date of such Credit Event
as to the matters specified in paragraphs (b) and (c) of this Section 4.01.

Section 4.02 First Credit Event. On the Closing Date:

(a) This Agreement and each other Loan Document shall be in form and substance
reasonably satisfactory to the Administrative Agent, the Collateral Agent, each
Joint Lead Arranger and each Lender and shall have been duly executed by the
parties thereto and the Administrative Agent (or its counsel) shall have
received from each party thereto either (a) a counterpart of this Agreement and
each other Loan Document signed on behalf of such party or (b) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission, or electronic transmission of a PDF copy, of a signed signature
page of this Agreement and each other Loan Document) that such party has signed
a counterpart of this Agreement and each other Loan Document.

 

77



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Closing Date,
favorable written opinions of (i) Gibson, Dunn & Crutcher LLP, special New York
counsel for the Loan Parties, and (ii) Conner & Winters, LLP, special Oklahoma
counsel for the Loan Parties, in each case, (A) dated the Closing Date,
(B) addressed to each Issuing Bank on the Closing Date, the Administrative
Agent, the Collateral Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent and covering such other
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request, and each Loan Party hereby instructs its counsel to deliver
such opinions.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the following:

(i) a copy of the certificate or articles of incorporation or certificate of
formation or other relevant constitutional documents, including all amendments
thereto, of each Loan Party, each certified as of a recent date by the secretary
of state (or other similar official) of the state of such Person’s organization,
and a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of each such Loan
Party as of a recent date from the secretary of state (or other similar
official) of the state of such Party’s organization;

(ii) a certificate of a Responsible Officer of each Loan Party, to be dated the
Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement or limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in
clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party and, if applicable, the borrowings hereunder and the granting
of the Liens contemplated to be granted by each Loan Party under the Security
Documents, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect,

(C) that the certificate or articles of incorporation, or certificate of
formation, as applicable, of such Loan Party has not been amended since the date
of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of such Person executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party;

 

78



--------------------------------------------------------------------------------

(iii) a certificate of another Responsible Officer of each Loan Party as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to clause (ii) above (which certificate may be included in
the certificate delivered pursuant to clause (ii) above); and

(iv) Such other customary corporate documents with respect to any Loan Party as
the Administrative Agent may reasonably request.

(d) (i) A certificate signed by a Responsible Officer of each Loan Party
certifying that as of the Closing Date and after giving effect to the Loans
requested to be made on such date the representations and warranties made by
such Loan Party are true and correct in all material respects except for
representations and warranties that expressly refer to an earlier date which are
true and correct in all material respects as of such earlier date and (ii) a
certificate of the Borrower signed by a Responsible Officer of the Borrower
certifying that as of the Closing Date and after giving effect to the Loans
requested to be made on such date and the application of the proceeds therefrom,
(A) no Default or Event of Default has occurred and is continuing or will have
occurred and be continuing and (B) as to the matters set forth in clause
(h) below.

(e) The Collateral and Guarantee Requirement with respect to items to be
completed as of the Closing Date shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, including the results of tax
and judgment lien searches and a search of the UCC (or equivalent under other
similar law) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by Section 6.02
or have been released;

(f) After giving effect to the Transactions, and the other transactions
contemplated hereby, the Borrower and its Restricted Subsidiaries shall have no
outstanding Indebtedness other than (i) the Loans and other extensions of credit
under this Agreement and (ii) other Indebtedness permitted pursuant to
Section 6.01.

(g) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit E and signed by the chief financial officer or another
Responsible Officer of the Borrower confirming the solvency of the Borrower and
of the Borrower and its Subsidiaries on a consolidated basis, in each case,
after giving effect to the Transactions.

(h) There shall not have been, since December 31, 2010, any event or
circumstance that has had, or would reasonably be expected to have, a Material
Adverse Effect.

(i) The Agents shall have received all fees payable thereto or to any Lender or
to the Joint Lead Arrangers on or prior to the Closing Date and, to the extent
invoiced, all other amounts due and payable pursuant to the Loan Documents on or
prior to the Closing Date, including, to the extent invoiced on or before two
Business Days prior to the Closing Date, reimbursement or payment of all
reasonable out-of-pocket expenses (including fees, charges and disbursements of
Latham & Watkins, LLP and local counsel in any jurisdiction that the
Administrative Agent deems relevant in respect of the transactions contemplated
under this Agreement) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document. All such amounts will be paid with
proceeds of the Loans made on the Closing Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Closing Date.

 

79



--------------------------------------------------------------------------------

(j) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Credit Facilities have been or concurrently
with the Closing Date are being terminated, all Liens securing obligations under
the Existing Credit Facilities have been or concurrently with the Closing Date
are being released and all amounts outstanding thereunder have been (or will be
with the proceeds of the Loans on Closing Date) paid in full (such evidence to
include a payoff letter and release of security interests from each agent,
trustee or other representative of any Existing Credit Facilities, which payoff
letter and release shall be in form and substance reasonably satisfactory to the
Administrative Agent).

(k) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in clauses (e),
(f) and (h) of this Section 4.02.

(l) All requisite Governmental Authorities and third parties shall have approved
or consented to the Transactions, and there shall be no litigation,
governmental, administrative or judicial action, actual or threatened, that
could reasonably be expected to restrain or prevent the Transactions and copies
of all such approvals shall have been delivered to the Lenders.

(m) At least five (5) Business Days prior to the Closing Date, the
Administrative Agent shall have received from the Borrower a financial model
which includes the income statements, balance sheets and cash flow statements
for each business segment and business unit consolidating to the Borrower and
its Subsidiaries, to the Restricted Subsidiaries and to the Unrestricted
Subsidiaries, in each case, containing projections of revenue, expenses and cash
flows over a period ending no earlier than the Term Loan B Maturity Date, which
shall be in form and substance satisfactory to the Lenders. The model shall also
include the calculation of EBITDA, Excess Cash Flow, the Interest Coverage Ratio
and the Leverage Ratio through the projection period.

(n) The Administrative Agent shall have received as of the Closing Date
(i) audited annual consolidated financial statements of the Borrower for the
last two (2) fiscal years ending at least ninety (90) days prior to the Closing
Date, (ii) for fiscal periods after the end of the last such year, unaudited
consolidated quarterly financial statements of the Borrower for each fiscal
quarter ending at least forty five (45) days prior to the Closing Date and
(iii) consolidating balance sheets of the Borrower and related statements of
operations for the year ended December 31, 2010 and the quarter ended March 31,
2011. The Administrative Agent shall have received correct and complete copies
of the pro forma consolidated balance sheet of the Borrower and its Subsidiaries
as of the Closing Date, prepared after giving effect to the transactions
contemplated hereby and by the other Loan Documents to occur on the Closing
Date.

(o) Each Lender shall have received at least five (5) Business Days prior to the
Closing Date all documentation and other written information requested by the
Administrative Agent and required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

(p) (i) Except with respect to Mortgaged Property, the Collateral Agent shall
have been granted on the Closing Date, for the benefit of the Secured Parties,
first priority perfected Liens on the Collateral (subject only to Permitted
Liens). The Pledged Collateral shall have been duly and validly pledged under
the Collateral Agreement to the Collateral Agent, for the benefit of the Secured
Parties, and certificates representing the Pledged Collateral, accompanied by
instruments of transfer indorsed in blank, shall be in the actual possession of
the Collateral Agent.

 

80



--------------------------------------------------------------------------------

(ii) The Collateral Agent shall have received (A) appropriately completed UCC
financing statements (Form UCC l), naming the applicable Loan Parties as debtors
and the Collateral Agent as secured party, in form appropriate for filing as may
be necessary to perfect the security interests purported to be created by the
Security Documents, covering the applicable Collateral, (B) appropriately
completed copies of all other recordings and filings of, or with respect to, the
Security Documents as may be necessary to perfect the security interests
purported to be created by the Security Documents to the extent that the
corresponding Collateral and Guarantee Requirement is required to be complied
with on the Closing Date, and (C) evidence that all other actions necessary to
perfect the security interests purported to be created by the Security Documents
have been taken or will be taken on the Closing Date to the extent that the
corresponding Collateral and Guarantee Requirement is required to be complied
with on the Closing Date.

(q) Insurance complying with Section 5.02 shall be in full force and effect and
the Administrative Agent shall have received a certificate from the applicable
Loan Parties’ insurance broker(s), dated on or around the Closing Date and
identifying underwriters, type of insurance, insurance limits and policy terms,
listing the special provisions required as set forth in Section 5.02, describing
the insurance obtained and stating that such insurance is in full force and
effect and that all premiums then due thereon have been paid (or with such other
content as is reasonably acceptable to the Administrative Agent), in form and
substance reasonably satisfactory to the Administrative Agent.

(r) The Administrative Agent shall have received a final rating of the Loans
from each of Moody’s and S&P.

(s) The Administrative Agent shall have received a copy of the Risk Management
Policy.

ARTICLE V.

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of its
Restricted Subsidiaries to:

Section 5.01 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
any such Restricted Subsidiary if the assets of such Restricted Subsidiary to
the extent they exceed estimated liabilities are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution;
provided that the Guarantors may not be liquidated into Subsidiaries that are
not Loan Parties.

(b) Do or cause to be done all things necessary to (i) in the Borrower’s
reasonable judgment, obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, patents, trademarks, service
marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business, (ii) comply in all material
respects with all applicable laws, rules, regulations (including any zoning,
building, ordinance, code or approval or any

 

81



--------------------------------------------------------------------------------

building permits or any restrictions of record or agreements affecting the
Mortgaged Property) and judgments, writs, injunctions, decrees, permits,
licenses and orders of any Governmental Authority, whether now in effect or
hereafter enacted and (iii) at all times maintain and preserve all property
necessary to the normal conduct of its business and keep such property in good
repair, working order and condition, ordinary wear and tear excepted, and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be conducted
at all times (in each case except as expressly permitted by this Agreement); in
each case in this paragraph (b) except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 5.02 Insurance. (a) Keep its insurable properties insured at all times
by financially sound and reputable insurers in such amount and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in same or similar locations.

(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Property and personal property located in the United States to be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable endorsement, in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, which endorsement shall provide
that, from and after the Closing Date, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrower or other Loan Party under such
policies directly to the Collateral Agent; cause all such policies to contain a
“Replacement Cost Endorsement,” without any deduction for depreciation, and such
other provisions as the Administrative Agent or the Collateral Agent may
reasonably (in light of a Default or a material development in respect of the
insured property) require from time to time to protect their interests; deliver
original or certified copies of all such policies or a certificate of an
insurance broker to the Collateral Agent; cause each such policy to provide that
it shall not be canceled or not renewed (i) by reason of nonpayment of premium
upon not less than ten (10) days’ prior written notice thereof or (ii) for any
other reason upon not less than thirty (30) days’ prior written notice thereof
by the insurer to the Administrative Agent and the Collateral Agent; and deliver
to the Administrative Agent and the Collateral Agent, prior to the cancellation
or nonrenewal of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent and the Collateral Agent), or insurance
certificate with respect thereto, together with evidence satisfactory to the
Administrative Agent and the Collateral Agent of payment of the premium
therefor.

(c) To the extent any Mortgaged Property is subject to the provisions of the
Flood Insurance Laws (as defined below), (i) (x) concurrently with the delivery
of the mortgage in favor of the Collateral Agent in connection therewith, and
(y) at any other time if necessary for compliance with applicable Flood
Insurance Laws, provide the Collateral Agent with a standard flood hazard
determination form for such Mortgaged Property and (ii) if any improvement
comprising part of such Mortgaged Property are located in an area designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Administrative Agent or the Collateral Agent
may from time to time reasonably require, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time (the “Flood Insurance Laws”). In
addition, to the extent the Borrower or any of the other Loan Parties fail to
obtain or maintain satisfactory flood insurance required pursuant to the
preceding sentence with respect to any Mortgaged Property, the Collateral Agent
shall be permitted, in its sole discretion, to obtain forced placed insurance at
the Borrower’s expense to ensure compliance with any applicable Flood Insurance
Laws.

 

82



--------------------------------------------------------------------------------

(d) With respect to each Mortgaged Property located in the United States, carry
and maintain comprehensive general liability insurance including the “broad form
CGL endorsement” (or equivalent coverage) and coverage on an occurrence basis
against claims made for personal injury (including bodily injury, death and
property damage) and umbrella liability insurance against any and all claims, in
each case in amounts and against such risks as are customarily maintained by
companies engaged in the same or similar industry operating in the same or
similar locations naming the Collateral Agent as an additional insured, on forms
reasonably satisfactory to the Collateral Agent.

(e) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders, the Issuing Banks or their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (x) the Borrower and its Restricted Subsidiaries shall look
solely to their insurance companies or any parties other than the aforesaid
parties for the recovery of such loss or damage and (y) such insurance companies
shall have no rights of subrogation against the Agents, the Lenders, any Issuing
Bank or their agents or employees. If, however, the insurance policies do not
provide waiver of subrogation rights against such parties, as required above,
then the Borrower hereby agrees, to the extent permitted by law, to waive, and
to cause each of its Restricted Subsidiaries to waive, its right of recovery, if
any, against the Agents, the Lenders, any Issuing Bank and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of the Borrower or any of
its Restricted Subsidiaries or the protection of their properties.

Section 5.03 Taxes; Payment of Obligations. Pay and discharge promptly when due
all material Taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim to the extent that (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings, and the Borrower or
the affected Restricted Subsidiary of the Borrower, as applicable, shall have
set aside on its books reserves in accordance with GAAP with respect thereto or
(ii) the aggregate amount of such Taxes, assessments, charges, levies or claims
does not exceed U.S.$2.5 million. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or the affected Restricted Subsidiary of the Borrower
or if the failure to pay, discharge or otherwise satisfy such obligation could
not reasonably be expected to have a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

Section 5.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders); provided
that any documents or reports filed with the SEC and required to be delivered
under this Section 5.04 shall be deemed to have been delivered to the
Administrative Agent:

(a) within one hundred (100) days after the end of each fiscal year, a
consolidated and consolidating balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and its Subsidiaries as of the close of such fiscal year and the
consolidated and consolidating results of their operations during such year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, accompanied by an opinion of independent accountants of recognized
national standing reasonably acceptable to the Administrative Agent (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP;

(b) within fifty (50) days after the end of each of the first three fiscal
quarters of each fiscal year, a consolidated and consolidating balance sheet and
related consolidated statements of operations and cash flows showing the
financial position of the Borrower and its Subsidiaries as of the close of such
fiscal quarter and the consolidated and consolidating results of their
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all certified by the Financial
Officer or other Responsible Officer of the Borrower, on behalf of the Borrower,
as fairly presenting, in all material respects, the financial position and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes);

(c)(x) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of the Financial Officer or other Responsible Officer
of the Borrower (i) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth a computation of the Financial
Performance Covenants in detail reasonably satisfactory to the Administrative
Agent and (y) concurrently with any delivery of financial statements under
(a) above, a certificate of its independent accounting firm stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default under Section 6.10 or 6.11 (which certificate
may be limited to accounting matters and disclaims responsibility for legal
interpretations);

(d) [Reserved]

(e)(i) upon the consummation of any Permitted Business Acquisition, the
acquisition of any Restricted Subsidiary or any Person becoming a Restricted
Subsidiary, in each case if the aggregate consideration for such transaction
exceeds U.S.$15.0 million, or the reasonable request of the Administrative Agent
(but not, in the case of such request, more often than annually), an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to Section 4.02(e), this paragraph (e) or Section 5.10(e) and
(ii) concurrently with the delivery of financial statements under
Section 5.04(a), a certificate executed by a Responsible Officer of the Borrower
certifying compliance with Section 5.02(c) and providing evidence of such
compliance, including without limitation copies of any flood hazard
determination forms required to be delivered pursuant to Section 5.02(c);

(f) promptly, a copy of all reports reasonably deemed by the Borrower, in
consultation with the Administrative Agent, to be material and adverse to the
Borrower submitted to the board of directors (or any committee thereof) of the
Borrower or any of its Restricted Subsidiaries in connection with any interim or
special audit made by independent accountants of the books of the Borrower or
any of its Restricted Subsidiaries;

 

84



--------------------------------------------------------------------------------

(g) promptly, from time to time, such other material information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Restricted Subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender);

(h) [Reserved]

(i) no later than thirty (30) days following the first day of each fiscal year
of the Borrower, a budget for such fiscal year in form customarily prepared by
the Borrower and satisfactory to the Administrative Agent; and

(j) within seven (7) Business Days after the end of each calendar month, a
report certified by the Borrower (i) detailing the position and marked-to-market
value of all Commodity Contracts and Swap Agreements and showing compliance with
the Risk Management Policy, in the form of Exhibit J, and (ii) detailing the
position and marked-to-market value of all Secured Swap Agreements, in the form
of Exhibit K, in each case, as of the last day of such month.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of the
Borrower or any Restricted Subsidiary obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Borrower or any of its Restricted Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of its Restricted
Subsidiaries, including the incurrence of any contingent liabilities or
occurrence of any Environmental Events, that is not a matter of general public
knowledge and that has had, or could reasonably be expected to have, a Material
Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (owned or
leased), except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.09, or to laws related to Taxes, which are the subject
of Section 5.03.

 

85



--------------------------------------------------------------------------------

Section 5.07 Maintaining Records; Access to Properties and Inspections;
Maintaining Midstream Assets. (a) Maintain all financial records in accordance
with GAAP and permit any Persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender to
visit and inspect the financial records and the properties of the Borrower or
any of its Restricted Subsidiaries at reasonable, mutually agreed times during
normal business hours, upon at least three (3) Business Days prior notice to the
Borrower or, if an Event of Default has occurred and is continuing, upon
reasonable prior notice to the Borrower, and as often as reasonably requested
but in no event more than once per fiscal quarter so long as no Event of Default
is continuing, and to make extracts from and copies of such financial records
(subject to compliance with relevant copyright laws), and permit any Persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender upon reasonable prior notice to
the Borrower to discuss the affairs, finances and condition of the Borrower or
any of its Restricted Subsidiaries with the officers thereof, or the general
partner, managing member or sole member thereof (subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract); provided that, during any calendar year, absent the occurrence and
continuation of an Event of Default, only one (1) visit by the Administrative
Agent for reasonable expenses of a reasonable number of people shall be at the
Borrower’s expense; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower, provided that the exercise of rights under this Section shall not
unreasonably interfere with the business of the Borrower or any of its
Restricted Subsidiaries.

(b)(i) Maintain or cause the maintenance of the interests and rights with
respect to the Midstream Assets Real Property Interests for the Midstream Assets
except to the extent individually or in the aggregate the failure to maintain
such interests and rights would not reasonably be expected to have a Material
Adverse Effect, (ii) subject to the Permitted Encumbrances and except to the
extent the failure would not reasonably be expected to have a Material Adverse
Effect, maintain the Midstream Assets within the confines of the Midstream
Assets Real Property Interests granted to the applicable Loan Party with respect
thereto without material encroachment upon any adjoining property,
(iii) maintain such rights of ingress and egress necessary to permit the Loan
Parties to inspect, operate, repair, and maintain the Midstream Assets, except
to the extent that failure to maintain such rights, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect
and provided that the Borrower or any other Loan Party may hire third parties to
perform these functions, and (iv) maintain all material agreements, licenses,
permits, and other rights required for any of the foregoing described in clauses
(i), (ii) and (iii) of this Section 5.07(b) in full force and effect in
accordance with their terms, timely make any payments due thereunder, and
prevent any default thereunder which could result in a termination or loss
thereof, except with respect to any failure to maintain any material agreements,
licenses, permits and other rights required herein, to make any such payments,
or to prevent any such default, that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans and the issuance of
Revolving Letters of Credit solely for the purposes described in Section 3.11.

 

86



--------------------------------------------------------------------------------

Section 5.09 Compliance with Environmental Laws. Comply, cause all of the
Borrower’s Restricted Subsidiaries to comply and make commercially reasonable
efforts to cause all lessees and other Persons occupying its properties to
comply, with all Environmental Laws applicable to its business, operations and
properties; obtain and maintain in full force and effect all material
authorizations, registrations, licenses and permits required pursuant to
Environmental Law for its business, operations and properties; and perform any
investigation, remedial action or cleanup required pursuant to the Release of
any Hazardous Materials as required pursuant to Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or when Borrower’s Restricted Subsidiaries (i) have a
good faith basis to object to performing such investigation, remedial action or
cleanup of the Release of any Hazardous Materials; (ii) have taken appropriate
actions (administrative or judicial) to challenge such obligation to perform;
and (iii) the failure to perform during the pendency of such challenge will not
reasonably be expected to result in a Material Adverse Effect.

Section 5.10 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries or land title registries,
as applicable), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the
applicable Loan Parties, and provide to the Administrative Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b)(i) Grant and cause each of the Loan Parties to grant to the Collateral Agent
security interests and Mortgages in such Material Real Property acquired after
the Closing Date and satisfy the requirements of clause (h) of the definition of
Collateral and Guarantee Requirement with respect to such Material Real Property
within ninety (90) days after the date such Material Real Property is acquired
and (ii) within ninety (90) days after the end of each fiscal year of the
Borrower, grant and cause each of the Loan Parties to grant to the Collateral
Agent security interests and Mortgages in any Material Real Property of the
Borrower or any other Loan Party that, as of the end of such fiscal year,
constituted Material Real Property (and that is not already Mortgaged Property)
and otherwise satisfy the requirements of clause (h) of the definition of
Collateral and Guarantee Requirement with respect to such Material Real
Property.

(c) Provide to the Administrative Agent, if reasonably requested, title
information (including without limitation, deeds, easements, rights-of-way
agreements, permits and similar agreements) in form and substance reasonably
satisfactory to the Administrative Agent evidencing the applicable Loan Party’s
interests in the Material Real Property.

(d) If any additional direct or indirect Subsidiary of a Borrower becomes a
Subsidiary Loan Party (including as a result of becoming a Material Subsidiary)
after the Closing Date within five Business (5) after the date such Subsidiary
becomes a Subsidiary Loan Party (including as a result of becoming a Material
Subsidiary), notify the Administrative Agent and the Lenders thereof and, within
sixty (60) Business Days after the date such Subsidiary becomes a Subsidiary
Loan Party (or ninety (90) days with respect to requirements under clause (h) of
the definition of Collateral and Guarantee Requirement) (including as a result
of becoming a Material Subsidiary), cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary Loan Party and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party.

 

87



--------------------------------------------------------------------------------

(e) In the case of any Loan Party, (i) furnish to the Collateral Agent prompt
written notice of any change (A) in such Loan Party’s corporate or organization
name, (B) in such Loan Party’s identity or organizational structure or (C) in
such Loan Party’s organizational identification number; provided that no Loan
Party shall effect or permit any such change unless all filings have been made,
or will have been made within any statutory period, under the UCC or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(f) Cause the General Partner to enter into the Pledge Agreement concurrently
with the acquisition by the General Partner of any general partnership interests
in the MLP Entity.

(g) Cause the Borrower or any other applicable Loan Party to enter into an
Account Control Agreement in favor of the Collateral Agent with respect to any
Pledged Account into which any cash or Permitted Investments are deposited
pursuant to Section 6.02(l) after the Closing Date concurrently with any such
deposit, it being understood and acknowledged that the relevant Commodity
Contract or Swap Agreement counterparty shall have a first priority Lien and
control with respect to such account to secure obligations of the applicable
Loan Party under such Commodity Contract or Swap Agreement to the extent
permitted by Section 6.02(l).

(h) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to any assets or Equity
Interests acquired after the Closing Date in accordance with this Agreement if,
and to the extent that, and for so long as doing so would violate the Agreed
Security Principles or Section 9.21; provided that, upon the reasonable request
of the Collateral Agent, the Borrower shall, and shall cause any of its
applicable Material Subsidiaries to, use commercially reasonable efforts to have
waived or eliminated any contractual obligation that causes an exclusion under
clause (d) of the Agreed Security Principles, other than those set forth in a
joint venture agreement to which the Borrower or any Subsidiary is a party, it
being agreed that commercially reasonable efforts shall not require the payment
of any consideration or making any contractual concession to any Person to
procure such waiver or consent.

(i) The General Partner of the MLP Entity shall at all times be a wholly owned
direct subsidiary of one or more Loan Parties and each Loan Party that owns any
Equity Interests of the General Partner shall pledge all of its Equity Interests
in the General Partner to the Collateral Agent pursuant to the Security
Documents.

Section 5.11 Fiscal Year

Cause its fiscal year to end on December 31.

Section 5.12 Interest Rate Protection. No later than sixty (60) days following
the Closing Date and at all times during a period of three years after the
Closing Date the Borrower shall obtain and cause to be maintained protection
against fluctuations in interest rates pursuant to one or more Swap Agreements
in form and substance reasonably satisfactory to the Administrative Agent and
with a Specified Swap Counterparty, in order to ensure that no less than 50% of
the aggregate principal amount of the total Indebtedness expected to be
outstanding under the Term Loan A Facility and the Term Loan B Facility for the
period ending three years following the Closing Date, consistent with the
financial model delivered pursuant to Section 4.02(m), is subject to such Swap
Agreements for such three-year period.

 

88



--------------------------------------------------------------------------------

Section 5.13 “Know Your Customer” Checks.

(a) If: (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a Loan Party or the composition
of the shareholders of a Loan Party after the date of this Agreement; or (iii) a
proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender obliges the
Administrative Agent or any Lender (or, in the case of clause (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Loan Party shall promptly upon the request of
the Administrative Agent or any Lender supply, or procure the supply of, any
documentation or other evidence as is reasonably requested by the Administrative
Agent (for itself or on behalf of any Lender or any Lender (for itself or, in
the case of the event described in paragraph (iii) above on behalf of
prospective new Lender) in order for the Administrative Agent, such Lender or,
in the case of the event described in paragraph (iii) above, a prospective new
Lender to carry out and be satisfied with the results of all necessary “know
your customer” checks or other similar checks under all applicable laws and
regulations.

(b) Each Lender shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied with the results of all
necessary “know your customer” or other checks on Lenders or prospective new
Lenders pursuant to transactions contemplated in the Loan Documents.

(c) The Borrower shall, by not less than five Business Days’ prior written
notice to the Administrative Agent, notify the Administrative Agent (which shall
promptly notify the Lenders) of its intention to request that one of its
Subsidiaries becomes Guarantor pursuant to paragraph (b) of the Collateral and
Guarantee Requirement.

(d) Following the giving of any notice pursuant to paragraph (c) above, the
Borrower shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, to the Administrative Agent or such Lender (to the extent
that such documentation or other evidence is not already available to the
Administrative Agent or such Lender) any documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself or on behalf of any
Lender) or any Lender (for itself or on behalf of any prospective new Lender) to
carry out and be satisfied with the results of all applicable “know your
customer” checks or other checks under all applicable laws and regulations
relating to the accession of such additional Loan Party.

Section 5.14 Risk Management Policy.

(a) To maintain in full force and effect the Risk Management Policy and to
comply in all material respects, and cause each of its Subsidiaries to comply in
all material respects, therewith, provided that the Borrower shall have three
(3) days to cure any non-compliance with the terms of this Section 5.14(a),
which period may be extended by an additional two (2) days in the sole
discretion of the Administrative Agent if the Borrower so requests in writing;
provided further that the Borrower must notify the Administrative Agent of any
material violation of the terms of the Risk Management Policy promptly, but in
any event no later than one (1) Business Day after obtaining knowledge of the
occurrence of such violation.

(b) In connection with any Risk Management Policy Amendments, to provide the
Administrative Agent (and the Lenders in the case of any Risk Management Policy
Amendments that require Required Lender consent as set forth in clause (ii) of
Section 6.09(b)) prior to the implementation of such Risk Management Policy
Amendments a written report explaining the intended effects of the relevant Risk
Management Policy Amendments on the operations of the Borrower and its
Subsidiaries.

 

89



--------------------------------------------------------------------------------

(c) To provide to the Administrative Agent promptly, but in any event within
five (5) Business Days after the effectiveness thereof, copies of any Risk
Management Policy Amendments.

ARTICLE VI.

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not cause or
permit any of its Restricted Subsidiaries (or the General Partner in respect of
Sections 6.01 and 6.02) to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) Indebtedness existing on the Closing Date under the SemLogistics Facility
and (i) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness and (ii) any incremental Indebtedness thereunder (or under any
Permitted Refinancing Indebtedness with respect thereto), provided that, in each
case, such Indebtedness is recourse only to SemLogistics and its Subsidiaries
(provided that SemEuro may provide a pledge of its ownership interests in
SemLogistics) and following the occurrence of such Indebtedness, the Borrower is
in compliance with the Financial Performance Covenants.

(c) Indebtedness of the Borrower and its Restricted Subsidiaries pursuant to
Swap Agreements required under Section 5.12 or permitted by Section 6.12;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary of the Borrower, pursuant to reimbursement or indemnification
obligations to such Person; provided that upon the incurrence of Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed not later than thirty (30) days
following such incurrence;

(e) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Subsidiary of the Borrower to the extent permitted by
Section 6.04, provided that Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;

(f) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds, labor bonds and completion or performance guarantees
and similar obligations, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and Indebtedness arising out of
advances on exports, advances on imports, advances on trade receivables,
customer prepayments and similar transactions in the ordinary course of business
and consistent with past practice;

 

90



--------------------------------------------------------------------------------

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within five (5) Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within sixty (60) days from the due date thereof;

(h)(i) Indebtedness of a Restricted Subsidiary acquired after the Closing Date
or a Person merged into, amalgamated or consolidated with the Borrower or any
Restricted Subsidiary after the Closing Date and Indebtedness assumed in
connection with the acquisition of assets, which Indebtedness in each case,
exists at the time of such acquisition, merger, amalgamation or consolidation
and is not created in contemplation of such event and where such acquisition,
merger, amalgamation or consolidation is permitted by this Agreement and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness, provided that the aggregate principal amount of such Indebtedness
at the time of, and after giving effect to, such acquisition, merger,
amalgamation or consolidation, such assumption or such incurrence, as
applicable, would not exceed U.S.$20.0 million;

(i) Capital Lease Obligations incurred by the Borrower or any Restricted
Subsidiary prior to or within 270 days after the acquisition, lease or
improvement of the respective asset permitted under this Agreement in order to
finance such acquisition, lease or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence thereof would not exceed
U.S.$20.0 million;

(j) Mortgage financings and purchase money Indebtedness incurred by the Borrower
or any Restricted Subsidiary prior to or within 270 days after the acquisition,
lease or improvement of the respective asset permitted under this Agreement in
order to finance such acquisition, lease or improvement, and any Permitted
Refinancing Indebtedness in respect thereof, in an aggregate principal amount
that at the time of, and after giving effect to, the incurrence thereof would
not exceed U.S.$20.0 million;

(k) Capital Lease Obligations incurred by the Borrower or any Restricted
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;

(l) other Indebtedness, in an aggregate principal amount at any time outstanding
pursuant to this Section 6.01(l) not in excess of U.S.$20.0 million;

(m) Guarantees (i) by any Loan Party of any Indebtedness of the Borrower or any
other Loan Party expressly permitted to be incurred under this Agreement and
(ii) by the Borrower or any Restricted Subsidiary of Indebtedness of any
Subsidiary that is not a Loan Party to the extent permitted by Section 6.04;

(n) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earn outs or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or a Subsidiary, other
than Guarantees of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;

(o) Indebtedness supported by a Revolving Letter of Credit, in a principal
amount not in excess of the stated amount of such Revolving Letter of Credit;

 

91



--------------------------------------------------------------------------------

(p) commercial premium finance agreements in customary form entered into with
insurers or their Affiliates solely to finance premiums of insurance required
under Section 5.02;

(q)(i) Indebtedness incurred and/or assumed in connection with Section 6.04(j);
provided that the aggregate amount of such Indebtedness outstanding pursuant to
this Section 6.01(q) shall not exceed U.S.$25.0 million and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;

(r) other unsecured Indebtedness of the Borrower in an aggregate principal
amount at any time outstanding pursuant to this Section 6.01(r) not in excess of
U.S.$200.0 million, which Indebtedness has no scheduled principal payment until
at least six months after the Term Loan B Maturity Date; provided that (A) at
the time of the incurrence of such Indebtedness and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and (B) immediately after giving effect to the issuance,
incurrence or assumption of such Indebtedness, the Borrower shall be in
compliance with the Financial Performance Covenants on a Pro Forma Basis; and

(s) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (r) above.

The General Partner shall not incur, create, assume or permit to exist any
Indebtedness whatsoever (other than Indebtedness that may be attributed to it at
law solely due to its acting as general partner of the MLP Entity).

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
of any Restricted Subsidiaries) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except (without duplication):

(a) Liens on property or assets of the Borrower and its Restricted Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02(a); provided that
such Liens shall secure only those obligations that they secure on the Closing
Date (and extensions, renewals and refinancings of such obligations permitted by
Section 6.01(b)) and shall not subsequently apply to any other property or
assets of the Borrower or any of its Restricted Subsidiaries;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness permitted
by Section 6.01(h), provided that (i) such Lien does not apply to any other
property or assets of the Borrower or any Restricted Subsidiary not securing
such Indebtedness at the date of the acquisition of such property or asset
(other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such date and which Indebtedness and
other obligations are permitted hereunder that require a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, such Lien is permitted in
accordance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

 

92



--------------------------------------------------------------------------------

(e) Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or that are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, the Borrower or
any Restricted Subsidiary shall have set aside on its books reserves in
accordance with GAAP;

(f)(i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations under U.S. or foreign law and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries;

(g) pledges and deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety, construction and appeal bonds, costs of
litigation where required by law, performance and return of money bonds,
warranty bonds, bids, leases, government contracts, trade contracts, completion
or performance guarantees and other obligations of a like nature incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, by-laws and other ordinances of Governmental
Authorities, easements, servitudes, trackage rights, leases (other than Capital
Lease Obligations), licenses, permits, special assessments, development
agreements, deferred services agreements, restrictive covenants, owners’
association encumbrances, rights-of-way, restrictions on use of real property
and other similar encumbrances that do not render title unmarketable and that,
in the aggregate, do not interfere in any material respect with the ordinary
conduct of the business of the Borrower or any Restricted Subsidiary or would
not result in a Material Adverse Effect;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of its Restricted Subsidiaries (including
the interests of vendors and lessors under conditional sale and title retention
agreements); provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(j) (including any Permitted Refinancing Indebtedness
in respect thereof), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 270 days after such acquisition
(or construction), (iii) the Indebtedness secured thereby does not exceed 100%
of the cost of such equipment or other property or improvements at the time of
such acquisition (or construction), including transaction costs incurred by the
Borrower or any Restricted Subsidiary in connection with such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Restricted Subsidiary (other than to
accessions to such equipment or other property or improvements);

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

 

93



--------------------------------------------------------------------------------

(l) Liens on cash and Permitted Investments deposited as collateral by a Loan
Party under any Commodity Contract or Swap Agreement with the counterparty (or
counterparties) thereto, provided that any such cash or Permitted Investments so
deposited are deposited into a Pledged Account that is subject to an Account
Control Agreement (it being understood that the Lien and control of the
Collateral Agent in respect of such account shall be subject to the prior Lien
and control in favor of such counterparty);

(m) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by the Borrower or any Restricted Subsidiary, as tenant,
in the ordinary course of business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or securities intermediaries
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and its Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to security intermediaries’ or banker’s liens, rights of set-off or
similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) and covering the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(q) licenses of intellectual property granted in the ordinary course of
business;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
machinery or other equipment;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Borrower or any Restricted Subsidiary in
the ordinary course of business;

(u) Liens securing insurance premium financing arrangements permitted by
Section 6.01(p), provided that such Lien is limited to the applicable insurance
contracts;

(v) Liens given to a public utility or any Governmental Authority when required
by such utility or Governmental Authority in connection with the operations of
the Borrower or any Restricted Subsidiary;

(w) Liens in connection with subdivision agreements site plan control
agreements, development agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements in connection with the use of Real
Property;

 

94



--------------------------------------------------------------------------------

(x) Liens in favor of any tenant, occupant or licensee under any lease,
occupancy agreement or license with the Borrower or any Restricted Subsidiary,
provided that any such lease, occupancy agreement or license entered into after
the Closing Date does not include any rights of first refusal or options to
purchase;

(y) Liens restricting or prohibiting access to or from lands abutting controlled
access highways or covenants affecting the use to which lands may be put;

(z) Liens incurred or pledges or deposits made in favor of a Governmental
Authority to secure the performance of the Borrower or any Restricted Subsidiary
under any Environmental Law to which any assets of such Person are subject;

(aa) Liens consisting of minor irregularities in title, boundaries, or other
minor survey defects, easements, leases, restrictions, servitudes, licenses,
permits, encroachments, reservations, exceptions, zoning restrictions,
rights-of-way, conditions, covenants, mineral or royalty rights or reservations
or oil, gas and mineral leases and rights of others in any property of the
Borrower or the Restricted Subsidiaries, including rights of eminent domain
(including those for streets, roads, bridges, pipes, pipelines, natural gas
gathering systems, processing facilities, railroads, electric transmission and
distribution lines, telegraph and telephone lines, the removal of oil, gas or
other minerals or other similar purposes, flood control, air rights, water
rights, rights of others with respect to navigable waters, sewage and drainage
rights) that exist as of the Closing Date or at the time the affected property
is acquired, or are granted by the Borrower or any Restricted Subsidiary in the
ordinary course of business and other similar charges or encumbrances which do
not secure the payment of Indebtedness and otherwise do not materially interfere
with the occupation, use and enjoyment by the Borrower or any Restricted
Subsidiary of any Mortgaged Property in the normal course of business or
materially impair the value of the Mortgaged Properties in the aggregate;

(bb) contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; provided, that any such Lien referred to in this clause
(bb) does not materially impair (i) the use of the property covered by such Lien
for the purposes for which such Property is held by the Borrower or any
Restricted Subsidiary, or (ii) the value of such Property subject thereto;

(cc) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness or other obligations of such Foreign
Subsidiary (or of another Foreign Subsidiary) and which Indebtedness or other
obligations are permitted to be incurred under this Agreement;

(dd) Liens upon specific items of inventory or other goods and proceeds of the
Borrower or any of its Subsidiaries securing such Person’s obligations in
respect of banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;

 

95



--------------------------------------------------------------------------------

(ee) licenses granted in the ordinary course of business and leases of property
of the Loan Parties that are not material to the business and operations of the
Loan Parties;

(ff) Liens under Secured Swap Agreements either required by Section 5.12 or
permitted under Section 6.12;

(gg) First Purchaser Liens;

(hh) Liens on the Equity Interests of any Unrestricted Subsidiary (other than
Liens on the Borrower’s or any Subsidiary’s Equity Interests in the MLP Entity
other than as required under the Loan Documents) which secure Indebtedness of
such Unrestricted Subsidiary; and

(ii) Liens not otherwise permitted under this Section 6.02 securing obligations
in an aggregate amount not to exceed U.S.$15.0 million; provided that to the
extent such Liens permitted under this clause (ii) secure Indebtedness incurred
in connection with a Permitted Business Acquisition pursuant to Section 6.01(q),
such Liens shall only be permitted to encumber the assets acquired pursuant to
such Permitted Business Acquisition and shall not be permitted to encumber any
other assets of the Borrower, any Material Subsidiary or any Subsidiary Loan
Party.

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on Pledged Collateral, other than Liens in favor of the
Collateral Agent and Liens arising by operation of law, (ii) no Liens shall be
permitted to exist, directly or indirectly, on Pledged Collateral that are prior
and superior in right to Liens in favor of the Collateral Agent other than Liens
that have priority by operation of law, (iii) no Liens shall be permitted to
exist, directly or indirectly, on Collateral (other than (x) Mortgaged Property
which is covered by clause (iv) of this provision and (y) Pledged Collateral)
that are prior and superior in right to any Liens in favor of the Collateral
Agent other than Prior Liens and (iv) no Liens shall be permitted to exist,
directly or indirectly, on the Mortgaged Property, other than Liens in favor of
the Collateral Agent and Permitted Encumbrances. For the avoidance of doubt, the
General Partner shall not incur, create, assume or permit to exist any Liens on
any of its property or assets, including its general partnership interests in
the MLP Entity, except for Liens created under the Loan Documents in favor of
the Collateral Agent and Liens arising by operation of law.

Section 6.03 Sale and Lease-back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such Lease, the Remaining Present Value of such
lease would not exceed U.S.$20.0 million and the Remaining Present Value of all
such leases on such date would not exceed U.S.$30 million.

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger or amalgamation with a Person that is not a
Restricted Subsidiary immediately prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances (other than intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and its Restricted Subsidiaries, which cash management operations
shall not extend to any other Person) to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest (each, an
“Investment”), in any other Person, except:

(a) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Loan Parties in Subsidiaries that are not
Loan Parties, in partnerships, joint ventures or any other Person in a similar
business to the Loan Parties in an aggregate amount (valued at the time of the
making thereof and without giving effect to any write-downs or write-offs
thereof) not to exceed an amount equal to the sum of, without duplication,
U.S.$20.0 million plus the Available Amount plus any returns of capital actually
received by the respective investor in respect of investments theretofore made
by it pursuant to this paragraph (a);

 

96



--------------------------------------------------------------------------------

(b) Permitted Investments and Investments that were Permitted Investments when
made;

(c) Investments arising out of the receipt by the Borrower or any of its
Restricted Subsidiaries of noncash consideration for the sale of assets
permitted under Section 6.05;

(d)(i) loans and advances to employees of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business not to exceed U.S.$2.0 million
in the aggregate at any time outstanding (calculated without regard to
write-downs or write-offs thereof) and (ii) advances of payroll payments and
expenses to employees of the Borrower, any of its Restricted Subsidiaries in the
ordinary course of business;

(e) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

(f) Swap Agreements required pursuant to Section 5.12 or permitted pursuant to
Section 6.12;

(g) Investments existing on the Closing Date and set forth on Schedule 6.04;

(h) Investments resulting from pledges and deposits referred to in
Section 6.02(f) and (g);

(i) so long as immediately before and after giving effect to such Investment no
Default or Event of Default has occurred and is continuing, other Investments by
the Borrower or any of its Restricted Subsidiaries in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed U.S.$25.0 million (plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (i));

(j) Investments constituting Permitted Business Acquisitions, so long as any
Person acquired in connection with such Permitted Business Acquisitions and each
of such Person’s Subsidiaries becomes a Subsidiary Loan Party to the extent
required by Section 5.10;

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

 

97



--------------------------------------------------------------------------------

(l) Investments of a Restricted Subsidiary of the Borrower acquired after the
Closing Date or of a corporation merged or amalgamated or consolidated into the
Borrower or merged or amalgamated into or consolidated with a Restricted
Subsidiary of the Borrower in accordance with Section 6.05 after the Closing
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger, amalgamation or consolidation;

(m) Guarantees by the Borrower or any of its Restricted Subsidiaries of
operating leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into by any Restricted
Subsidiary in the ordinary course of business;

(n) Investments received in connection with the formation of the MLP Entity and
any contributions, leases, sales or other disposition of assets to the MLP
Entity; provided that the Net Proceeds of such Investments are applied in
accordance with Section 2.11(c)(i), and the remainder of such Investment is
subject to the Lien under the Security Documents; provided further that both
immediately prior to and after the formation of the MLP Entity and any
contribution, leases, sales or other disposition of assets to the MLP Entity,
the Borrower is in pro forma compliance with the Financial Performance Covenants
and no Default or Event of Default has occurred and is continuing;

(o) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Loan Parties in Unrestricted Subsidiaries
(other than as provided in clause (n) above) in an aggregate amount (valued at
the time of the making thereof and without giving effect to any write-downs or
write-offs thereof) not to exceed an amount equal to the sum of, without
duplication, U.S.$25.0 million plus any return of capital actually received by
the Borrower or any Restricted Subsidiary in respect of investments previously
made by them pursuant to this clause (o); and

(p)(i) Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans, and Guarantees of Indebtedness otherwise
expressly permitted hereunder) by Loan Parties in other Loan Parties and
(ii) Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans excluding intercompany loans by any Restricted
Subsidiary that is not a Loan Party to any Loan Party unless the obligations or
such Loan Party in respect thereof are subject to subordination arrangements in
favor of the Lenders on customary terms reasonably acceptable to the
Administrative Agent, and Guarantees of Indebtedness otherwise expressly
permitted hereunder) by Restricted Subsidiaries that are not Loan Parties in
other Restricted Subsidiaries or in the Borrower.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other Person, or permit any other
Person to merge into, amalgamate with or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of the Borrower or any Restricted Subsidiary or preferred equity interests of
the Borrower or any Restricted Subsidiary, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other Person or a line of business of a Person, except
that this Section shall not prohibit:

(a)(i) the purchase and sale of inventory, supplies, materials and equipment and
the purchase and sale of rights or licenses or leases of intellectual property,
in each case in the ordinary course of business by the Borrower or any of its
Material Subsidiaries, (ii) the sale of any other asset in the ordinary course
of business by the Borrower or any of its Material Subsidiaries, (iii) the sale
of surplus, obsolete or worn out equipment or other property in the ordinary
course of business by the Borrower or any of its Material Subsidiaries or
(iv) the sale of Permitted Investments in the ordinary course of business;

 

98



--------------------------------------------------------------------------------

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) the merger, consolidation
or amalgamation of any Restricted Subsidiary of the Borrower into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) the
merger, consolidation or amalgamation of any Restricted Subsidiary of the
Borrower into or with any Loan Party in a transaction in which the surviving or
resulting entity is a Loan Party and, in the case of each of clauses (i) and
(ii), no Person other than the Borrower or a Loan Party receives any
consideration, (iii) the merger, consolidation or amalgamation of any Restricted
Subsidiary of the Borrower that is not a Loan Party into or with any other
Restricted Subsidiary of the Borrower that is not a Loan Party, (iv) the
liquidation, winding up, or dissolution or change in form of entity of any
Restricted Subsidiary of the Borrower if the Borrower determines in good faith
that such liquidation, winding up, dissolution or change in form is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
(v) the change in form of entity of the Borrower if the Borrower determines in
good faith that such change in form is in the best interests of the Borrower and
is not materially disadvantageous to the Lenders or (vi) the merger,
consolidation or amalgamation of any Loan Party into or with any other Loan
Party; provided that in the case of any such merger, consolidation or
amalgamation of the Borrower into or with another Loan Party, the Borrower shall
be the surviving entity;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary of the Borrower (upon voluntary liquidation or otherwise); provided
that, subject to compliance with the MLP Transfer Requirements and the other
conditions set forth below in this clause (c), the Borrower or any Restricted
Subsidiary may sell, transfer or otherwise dispose of assets to the MLP Entity
(any such sale, transfer, lease or disposal, an “MLP Transfer”) in an amount not
to exceed (i) for any MLP Transfer occurring on the date of the formation or in
connection with the initial capitalization of the MLP Entity, 33.3% of
Consolidated Total Assets as of the date of any such MLP Transfer and (ii) for
all MLP Transfers from the Closing Date until the Term Loan B Maturity Date, 40%
of the sum of (x) Consolidated Total Assets immediately prior to any such MLP
Transfer plus (y) the book value of any assets previously subject to an MLP
Transfer (such amount, the “Aggregate Percentage Disposed”); provided that
(x) the Borrower or such Restricted Subsidiary receives consideration at least
equal to the fair market value of the assets subject to the MLP Transfer and
such value is confirmed by the independent directors of the boards of directors
of each of the Borrower and the MLP Entity and in a written opinion as to
fairness to the Borrower or such Restricted Subsidiary of such transaction from
a financial point of view issued by an accounting, appraisal or investment
banking firm of recognized industry standing and delivered to the Administrative
Agent (for distribution to the Lenders) and not less than 100% of such Net
Proceeds are applied to the prepayment of the Loans in accordance with
Section 2.11(c)(i) and (y) immediately prior to and after giving effect to any
such MLP Transfer, the Borrower is in pro forma compliance with the Financial
Performance Covenants and no Default or Event of Default shall have occurred and
be continuing; provided further that any sales, transfers, leases or other
dispositions by a Loan Party to a Subsidiary of the Borrower that is not a Loan
Party shall be made in compliance with Section 6.07; provided further that,
other than with respect to MLP Transfers, the aggregate gross proceeds of any
sales, transfers, leases or other dispositions by a Loan Party to a Subsidiary
that is not a Loan Party in reliance upon this paragraph (c) and the aggregate
gross proceeds of any or all assets sold, transferred or leased in reliance upon
paragraph (g) below shall not exceed, in any fiscal year of the Borrower, 5% of
Consolidated Total Assets as of the end of the immediately preceding fiscal
year;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Dividends permitted by Section 6.06;

 

99



--------------------------------------------------------------------------------

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed, in
any fiscal year of the Borrower, U.S.$20.0 million; provided further that the
Net Proceeds thereof are applied in accordance with Section 2.11(c)(i); and
provided further that after giving effect thereto, no Default or Event of
Default shall have occurred;

(h) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving the Borrower, the Borrower is the surviving corporation and
(ii) involving a Restricted Subsidiary, the surviving or resulting entity shall
be a Loan Party;

(i) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Borrower or any Restricted Subsidiary in the
ordinary course of business; and

(j) abandonment, cancellation or disposition of any intellectual property of the
Borrower in the ordinary course of business.

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) the Borrower may, so long as no Event of Default shall have occurred and be
continuing or would result therefrom, sell, grant or otherwise issue Equity
Interests to members of management of the Borrower or any of the Subsidiaries of
the Borrower that are Loan Parties pursuant to stock option, stock ownership,
stock incentive or similar plans, (ii) no sale, transfer or other disposition of
assets shall be permitted by this Section 6.05 (other than sales, transfers,
leases or other dispositions to Loan Parties pursuant to paragraph (c) hereof)
unless such disposition is for fair market value; provided that any transfer to
the MLP Entity shall be for not less than the fair market value, as confirmed by
the independent directors of the boards of directors of each of the Borrower and
the MLP Entity and in a written opinion issued by an accounting, appraisal or
investment banking firm of recognized industry standing and delivered to the
Administrative Agent (for distribution to the Lenders), (iii) no sale, transfer
or other disposition of assets shall be permitted by paragraph (a), (d), or
(j) of this Section 6.05 unless such disposition is for at least 80% cash
consideration and (iv) no sale, transfer or other disposition of assets in
excess of U.S.$5.0 million shall be permitted by paragraph (g) of this
Section 6.05 unless such disposition is for at least 80% cash consideration;
provided that for purposes of clauses (iii) and (iv), the amount of any secured
Indebtedness or other Indebtedness of a Subsidiary of the Borrower that is not a
Loan Party (as shown on the Borrower’s or such Subsidiary’s most recent balance
sheet or in the notes thereto) that is assumed by the transferee of any such
assets shall be deemed to be cash.

Section 6.06 Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value any shares of any class of its Equity Interests or set aside any amount
for any such purpose; provided, however, that:

(a) any Restricted Subsidiary of the Borrower may declare and pay dividends to,
repurchase its Equity Interests from, or make other distributions to, the
Borrower or any Restricted Subsidiary (or, in the case of Restricted
Subsidiaries that are not Wholly Owned Subsidiaries of the

 

100



--------------------------------------------------------------------------------

Borrower, to the Borrower or any Restricted Subsidiary that is a direct or
indirect parent of such Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary on a pro rata basis (or more favorable
basis from the perspective of the Borrower or such Restricted Subsidiary) based
on their relative ownership interests);

(b) the Borrower and each of its Restricted Subsidiaries may repurchase, redeem
or otherwise acquire or retire to finance any such repurchase, redemption or
other acquisition or retirement for value any Equity Interests of the Borrower
or any of its Restricted Subsidiaries held by any current or former officer,
director, consultant, or employee of the Borrower or any Subsidiary of the
Borrower pursuant to any equity subscription agreement, stock option agreement,
shareholders’, members’ or partnership agreement or similar agreement, plan or
arrangement or any Plan and the Borrower and Restricted Subsidiaries may declare
and pay dividends to the Borrower or any other Restricted Subsidiary of the
Borrower the proceeds of which are used for such purposes, provided that the
aggregate amount of such purchases or redemptions in cash under this paragraph
(b) shall not exceed in any fiscal year U.S.$5 million (plus the amount of net
proceeds (x) received by the Borrower during such calendar year from sales of
Equity Interests of the Borrower to directors, consultants, officers or
employees of the Borrower or any of its Affiliates in connection with permitted
employee compensation and incentive arrangements and (y) of any key-man life
insurance policies received during such calendar year) which, if not used in any
year, may be carried forward to any subsequent calendar year;

(c) noncash repurchases, redemptions or exchanges of Equity Interests deemed to
occur upon exercise of stock options or exchange of exchangeable shares if such
Equity Interests represent a portion of the exercise price of such options;

(d) provided no Default or Event of Default then exists or would result
therefrom, the Borrower may declare and pay dividends or make other
distributions, in an amount not to exceed in any year, without duplication,
U.S.$10.0 million plus the Available Amount as of the end of the immediately
preceding fiscal quarter; provided that any such dividends or distributions may
be made only after giving effect to the payments required to be made pursuant to
Section 2.11(e) and on or within five (5) Business Days after such payments are
made;

(e) any Restricted Subsidiary may declare and pay dividends or make other
distributions in order to comply with the terms of the Plan of Reorganization
and the Canadian Plan of Reorganization; and

(f) provided no Default under Section 7.01(c) or Event of Default then exists or
would result therefrom, repurchases, redemptions or exchanges of Equity
Interests of directors, consultants, officers or employees of the Borrower or
any of its Affiliates on or after any vesting date of such Equity Interest to
satisfy all or a portion of the tax obligations corresponding to vested Equity
Interests.

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates, unless such
transaction is upon terms no less favorable, taken as a whole, to the Borrower
or such Restricted Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that this clause (a) shall not apply to the indemnification of
directors (or persons holding similar positions for non-corporate entities) of
the Borrower and its Restricted Subsidiaries in accordance with customary
practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

 

101



--------------------------------------------------------------------------------

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans, including restricted stock plans, stock
grants, directed share programs and other equity based plans customarily
maintained by similar companies and the granting and performance of registration
rights approved by the board of directors of any Restricted Subsidiary,

(ii) transactions among the Borrower and the other Loan Parties and transactions
among the Restricted Subsidiaries that are not Loan Parties otherwise permitted
by this Agreement,

(iii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees of the Borrower or any of its
Affiliates in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of the Borrower
and its Restricted Subsidiaries in the ordinary course of business,

(iv) any employment agreement or employee benefit plan entered into by the
Borrower or any of its Affiliates in the ordinary course of business or
consistent with past practice and payments pursuant thereto,

(v) transactions otherwise permitted under Section 6.05 and Investments
permitted by Section 6.04; provided that this clause (v) shall not apply to any
Investment, whether direct or indirect, in either (x) Persons that were not
Subsidiaries immediately prior to such Investment or (y) Persons that are not
Subsidiaries immediately after such Investment,

(vi) transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,

(vii) payments by the Borrower or any of its Restricted Subsidiaries to any
Affiliate in respect of compensation, expense reimbursement, or benefits to or
for the benefit of current or former employees, independent contractors or
directors of the Borrower or any of its Subsidiaries;

(viii) the sale, transfers or other dispositions of assets by a Loan Party to
the MLP Entity contemplated herein, provided that such transactions are upon
terms no less favorable to the relevant Loan Party than would be obtained in a
comparable arm’s-length transaction with a Person that is not the MLP Entity and
are confirmed as such by the independent directors of the boards of directors of
each of the Borrower and the MLP Entity and in a written opinion as to fairness
to the relevant Loan Party of such transaction from a financial point of view
issued by an accounting, appraisal or investment banking firm of recognized
industry standing and delivered to the Administrative Agent (for distribution to
the Lenders), provided further that any such transactions shall be limited as
provided in Sections 6.05(c) and 6.05(g), and any consideration received shall
be applied as set forth in Section 2.11(c)(i); and

(ix) leases entered into by any Loan Party, as lessor and an Unrestricted
Subsidiary, as lessee, with respect to a pipeline or similar asset operated by
such Unrestricted Subsidiary, provided that the Remaining Present Value of any
such leases shall not exceed U.S.$5 million in the aggregate.

 

102



--------------------------------------------------------------------------------

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by it on the Closing
Date, Midstream Activities and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto, and other business or activities that are immaterial to the Loan
Parties, taken as a whole.

Section 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-laws and Certain Other Agreements; etc.
(a) Amend or modify or grant any waiver or release under or terminate in any
manner the articles or certificate of incorporation or by-laws or partnership
agreement or limited liability company operating agreement of the Borrower or
any Restricted Subsidiary), in each case, if such amendment, modification,
waiver, release or termination could reasonably be expected to result in a
Material Adverse Effect or affect the assignability of any such contract or
agreement in a manner that would have an adverse effect on the rights of the
Secured Parties in the Collateral (including in such agreement as Collateral);

(b) Terminate, amend, restate, modify or supplement the Risk Management Policy
as in effect on the Closing Date or grant or permit any waivers thereof (“Risk
Management Policy Amendments”), (i) with respect to any such Risk Management
Policy Amendments that require the approval of the Board of Directors of the
Borrower, without the approval of the Board of Directors of the Borrower and
(ii) with respect to any such Risk Management Policy Amendments (x) that require
the approval of the Board of Directors of the Borrower, (y) are related to
Exhibit 3 of the Risk Management Policy or the “Corporate Limits” column of
Exhibit 4 of the Risk Management Policy or (z) that are determined by the
Borrower to be material and adverse to the Lenders, without the prior written
consent of the Required Lenders, which consent shall not be unreasonably
withheld or delayed, provided that the Borrower shall promptly provide such
information and materials related to any Risk Management Policy Amendments as
may be reasonably requested by the Required Lenders to make such a
determination;

(c) Make, or agree or offer to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any subordinated Material Indebtedness of
the Borrower or any Loan Party or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such subordinated Material Indebtedness of
the Borrower or any Loan Party, except for (to the extent permitted by the
subordination provisions thereof) (i) payments of regularly scheduled interest
and (ii) (A) prepayments made with the proceeds of any Permitted Refinancing
Indebtedness in respect thereof or (B) prepayments with the proceeds of any
non-cash interest bearing Equity Interests issued for such purpose that are not
redeemable prior to the date that is six months following the Term Loan B
Maturity Date and that have terms and covenants no more restrictive than the
subordinated Indebtedness being so refinanced;

(d) Enter into any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances to the
Borrower or any other Loan Party by a Restricted Subsidiary or (ii) the granting
of Liens by the Borrower or a Restricted Subsidiary pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
any agreements related to any permitted renewal, extension or refinancing of any
Indebtedness or other such contractual encumbrance existing on the Closing Date
that does not expand the scope of any such encumbrance or restriction, in any
material respect, as determined in good faith by the Borrower

 

103



--------------------------------------------------------------------------------

(C) any restriction on a Restricted Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Equity
Interests or assets of such Restricted Subsidiary pending the closing of such
sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures or minority investments entered into as
permitted by this Agreement;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset pending the consummation of such sale; or

(J) in the case of any Person that becomes a Restricted Subsidiary after the
Closing Date (or merges into or consolidates with the Borrower or any Restricted
Subsidiary), any agreement in effect at the time such Person so becomes a
Restricted Subsidiary (or is merged into or consolidated into the Borrower or a
Restricted Subsidiary), so long as such agreement was not entered into in
contemplation of such Person becoming such a Restricted Subsidiary;

(K) in the case of any assets acquired after the Closing Date, any agreement in
effect at the time of such acquisition which pertains to such assets and only
such assets and is assumed in connection with such acquisition, so long as such
agreement was not entered into in contemplation of such acquisition;

(L) restrictions contained in the documentation for any Indebtedness incurred
pursuant to section 6.01(r); provided that such restrictions are customary for
the relevant type of debt issuance and are not more burdensome in any material
respect than such restrictions contained in this Agreement;

(M) any agreement or instrument constituting provisions contained in agreements
or instruments relating to Indebtedness that prohibit the transfer of all or
substantially all of the assets of the obligor under that agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition; and

 

104



--------------------------------------------------------------------------------

(N) any agreement or instrument constituting customary restrictions on cash,
other deposits or assets imposed by customers and other persons under contracts
entered into in the ordinary course of business.

Section 6.10 Leverage Ratio. Beginning at the end of the first full fiscal
quarter ending after the Closing Date, for any Test Period, permit the Leverage
Ratio on the last day of any fiscal quarter, to be in excess of 4.50:1.00 or, on
the last day of any fiscal quarter ending on or after the date of any MLP
Transfer for which the provisions of clause (b) of the definition of MLP
Transfer Requirements are applicable, as set forth in subclause (iv) of such
clause (b).

Section 6.11 Interest Coverage Ratio. Beginning at the end of the first full
fiscal quarter after the Closing Date, for any Test Period, permit the Interest
Coverage Ratio on the last day of any fiscal quarter to be less than 2.50:1.00.

Section 6.12 Swap Agreements. Enter into any Swap Agreement, other than (a) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Restricted Subsidiary is exposed in the
conduct of its business or the management of its liabilities, and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Restricted Subsidiary (including those entered into
pursuant to Section 5.12), which in the case of each of clauses (a) and (b) are
entered into for bona fide risk mitigation purposes and are not speculative in
nature; provided that at the time any such Swap Agreement is entered into, no
Default under Section 7.01(c) or Event of Default shall have occurred and be
continuing or would result therefrom. It is agreed that Swap Agreements entered
into in compliance with the Risk Management Policy shall be deemed to meet the
applicable requirements of the immediately preceding sentence (other than the
proviso thereto).

Section 6.13 Accounting Changes. The Borrower shall not change its fiscal year
or make any other significant change in accounting treatment and reporting
practices except as required or permitted by applicable law.

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any Revolving L/C Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;

 

105



--------------------------------------------------------------------------------

(c)(i) default shall be made in the payment of any interest on any Loan or on
any Revolving L/C Disbursement when and as the same shall become due and
payable, and such default shall continue unremedied for a period of three
(3) Business Days or (ii) default shall be made in the payment of any Fee or any
other amount (other than an amount referred to in (b) above or in clause (i) of
this paragraph (c)) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of ten (10) days;

(d) default shall be made in the due observance or performance by the Borrower
or any of its Restricted Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to the Borrower), 5.05(a), 5.08,
5.10(d), 5.10(i), 5.14 or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any of its Restricted Subsidiaries of any covenant, condition or agreement of
such Person contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of thirty (30) days after notice thereof from the Administrative
Agent or any Lender to the Borrower;

(f)(i) any event or condition occurs the effect of which is to accelerate the
maturity of any Material Indebtedness or require such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or (ii) the Borrower or any of its
Restricted Subsidiaries shall fail to pay the principal of any Material
Indebtedness at any maturity thereof; provided that this clause (f) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of its Material Subsidiaries, or of a substantial
part of the property or assets of the Borrower or any its Material Subsidiaries,
taken as a whole, under Title 11 of the United States Code, as now constituted
or hereafter amended or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Material Subsidiaries or for a substantial part of the
property or assets of the Borrower or any of its Material Subsidiaries, taken as
a whole, or (iii) the winding-up or liquidation of the Borrower or any of its
Restricted Subsidiaries (except, in the case of any Material Subsidiary, in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Restricted Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for, request or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any of its Material Subsidiaries or for a substantial part of
the property or assets of the Borrower or any of its Material Subsidiaries,
taken as a whole, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

106



--------------------------------------------------------------------------------

(j) the failure by the Borrower or any of its Restricted Subsidiaries to pay one
or more final judgments aggregating in excess of U.S.$15.0 million (net of any
amounts which are covered by insurance or bonded), which judgments are not
discharged or effectively waived or stayed for a period of thirty
(30) consecutive days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any of its
Restricted Subsidiaries to enforce any such judgment;

(k) one or more ERISA Events shall have occurred that, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

(l)(i) any material Loan Document shall for any reason be asserted in writing by
the Borrower or any other Loan Party not to be a legal, valid and binding
obligation of any party thereto, (ii) any material security interest purported
to be created by any Security Document and to extend to Collateral that material
to the Loan Parties on a consolidated basis shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a valid and perfected security
interest (having the priority required by this Agreement or the relevant
Security Document) in the securities, assets or properties covered thereby,
except to the extent that (x) any such loss of perfection or priority results
from the failure of the Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Agreements or to file UCC continuation statements, (y) such loss is covered by a
lender’s title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer or (z) any such loss of validity,
perfection or priority is the result of any failure by the Collateral Agent or
the Administrative Agent to take any action necessary to secure the validity,
perfection or priority of the Liens or (iii) the Guarantees by any Loan Party of
any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted in writing by the
Borrower or any other Loan Party or any other Person not to be in effect or not
to be legal, valid and binding obligations; or

(m)(A) any Environmental Claim against the Borrower or any of its Restricted
Subsidiaries, (B) any Liability of the Borrower or any of its Restricted
Subsidiaries for any Release or threatened Release of Hazardous Materials or
(C) any Liability of the Borrower or any of its Restricted Subsidiaries for any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any real property currently or formerly owned, leased or
operated by any predecessor of the Borrower or any of its Restricted
Subsidiaries, or any property at which the Borrower or any of its Restricted
Subsidiaries has sent Hazardous Materials for treatment, storage or disposal,
(each, an “Environmental Event”) shall have occurred that, when taken together
with all other Environmental Events that have occurred, would reasonably be
expected to result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event described in paragraph
(h) or (i) above, the Commitments shall automatically terminate, the principal
of the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable
and the Administrative Agent shall be deemed to

 

107



--------------------------------------------------------------------------------

have made a demand for cash collateral to the full extent permitted under
Section 2.05(j), without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

ARTICLE VIII.

THE AGENTS

Section 8.01 Appointment and Authority. (a) Each of the Lenders and the Issuing
Banks hereby irrevocably appoints RBS to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

(b) RBS shall also act as the Collateral Agent under the Loan Documents, and
each of the Lenders (including in its capacities as a potential Specified Swap
Counterparty and a potential Cash Management Bank) and the Issuing Banks hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender or Issuing Bank for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 8.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article VIII and
Article IX (including Section 8.12) as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents as if set
forth in full herein with respect thereto.

(c) Each of The Bank of Nova Scotia and BNP Paribas are hereby appointed to act
as Co-Syndication Agent for the Revolving Facility and the Term Loan A Facility.
Each of Citibank, N.A. and Deutsche Bank AG New York Branch are hereby appointed
to act as a Co-Syndication Agents for the Term Loan B Facility.

(d) Each of Citibank, N.A., Deutsche Bank AG New York Branch and Barclays Bank
PLC are hereby appointed to act as a Co-Documentation Agent for the Revolving
Facility and the Term Loan A Facility. Each of The Bank of Nova Scotia, BNP
Paribas and Barclays Bank PLC are hereby appointed to act as a Co-Documentation
Agent for the Term Loan B Facility.

(e) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Co-Documentation Agents and the
Co-Syndication Agents and any appointees thereof, the Lenders and the Issuing
Banks, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

Section 8.02 Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender,
and may exercise the same as though it were not an Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include a Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

108



--------------------------------------------------------------------------------

Section 8.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law;

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;

(d) shall be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 9.08 and
7.01) or (ii) in the absence of its own gross negligence or willful misconduct;

(e) shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; and

(f) shall be deemed to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to such
Agent by the Borrower, a Lender or an Issuing Bank.

 

109



--------------------------------------------------------------------------------

Section 8.04 Reliance by Agents. Any Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Any Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
issuance of a Revolving Letter of Credit that by its terms must be fulfilled to
the satisfaction of a Lender or an Issuing Bank, any Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless such Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
the making of such Loan or issuance of a Revolving Letter of Credit, as
applicable. Any Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. Any Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Section 8.06 Resignation of the Agents. Any Agent may at any time give ten
(10) days written notice of its resignation to the Lenders, Issuing Banks and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor, which shall be a financial
institution with an office in the United States, or an Affiliate of any such
financial institution with an office in the United States and having a combined
capital surplus of at least U.S.$1.0 billion. Provided no Default or Event of
Default has occurred and is continuing, such appointment shall be with the
consent of the Borrower, which consent shall not to be unreasonably withheld or
delayed. The Required Lenders shall have the right to remove the Administrative
Agent for cause. During an Agent Default Period, the Borrower and the Required
Lenders may remove the relevant Agent subject to the execution and delivery by
the Borrower and the Required Lenders of removal and liability release
agreements reasonably satisfactory to the relevant Agent, which removal shall be
effective upon the acceptance of appointment by a successor as such Agent. Upon
any proposed removal of an Agent during an Agent Default Period, the Required
Lenders shall have the right to appoint a successor with the consent of the
Borrower (not to be unreasonably withheld or delayed), which shall be a
financial institution with an office in the United States and having a combined
capital surplus of at least U.S.$1.0 billion, or an Affiliate of any such
financial institution with an office in the United States. In the case of the
resignation of an Agent, if no such successor shall have been so appointed by
the Required Lenders and the Borrower and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security, as bailee,
until such time as a successor Collateral Agent is appointed), (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender or Issuing Bank
directly, until such time as the Required Lenders and the Borrower appoint a
successor Administrative Agent as provided for above in this Section and (c) the
Borrower and the Lenders agree that in no event shall the retiring Agent or any
of its Affiliates or any of their respective officers, directors, employees,

 

110



--------------------------------------------------------------------------------

agents advisors or representatives have any liability to the Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
failure of a successor Agent to be appointed and to accept such appointment.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Agent, and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article (including Section 8.12) and
Section 9.05 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

Section 8.07 Non-Reliance on the Agents, Other Lenders and Other Issuing Banks.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or Issuing Bank or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or Issuing
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

Section 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, the Co-Syndication Agents or
the Co-Documentation Agents shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as an Agent, a Lender or an Issuing Bank hereunder. No Joint Lead
Arranger, Co-Syndication Agent or Co-Documentation Agent shall have or be deemed
to have any fiduciary relationship with any Lender.

Section 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.12, 8.12, and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

111



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12,
8.12, and 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

Section 8.10 Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Specified
Swap Counterparty) and each of the Issuing Banks irrevocably authorizes the
Administrative Agent and the Collateral Agent to release guarantees, Liens and
security interests created by the Loan Documents in accordance with the
provisions of Section 9.18. Upon request by the Administrative Agent or the
Collateral Agent at any time, the Required Lenders will confirm in writing such
Agent’s authority provided for in the previous sentence.

Section 8.11 Secured Cash Management Agreements and Secured Swap Agreements. No
Cash Management Bank or Specified Swap Counterparty that obtains the benefits of
the Security Documents or any Collateral by virtue of the provisions hereof or
of the Security Documents shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Swap Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Specified Swap
Counterparty, as the case may be.

 

112



--------------------------------------------------------------------------------

Section 8.12 Indemnification (a) Each Lender and Issuing Bank agrees (i) to
reimburse the Administrative Agent, on demand, in the amount of its pro rata
share (based on the aggregate of its Commitments and the respective principal
amount of its applicable outstanding Loans hereunder (or if all such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of its applicable outstanding Loans) or portion of outstanding
Revolving L/C Disbursements owed to it, as applicable) of any reasonable
expenses incurred for the benefit of the Lenders and the Issuing Banks by the
Administrative Agent, including reasonable counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders and the
Issuing Banks, which shall not have been reimbursed by the Borrower and (ii) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it in its capacity as Administrative Agent or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Borrower, provided that no Lender or Issuing Bank shall be liable to the
Administrative Agent for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

(b) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (b).

Section 8.13 Appointment of Supplemental Collateral Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations or other institutions to transact business
as agent or trustee in such jurisdiction. It is recognized that in case of
litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Collateral Agent deems that by reason of any present or future law of any
jurisdiction it may not exercise any of the rights, powers or remedies granted
herein or in any of the other Loan Documents or take any other action which may
be desirable or necessary in connection therewith, it may be necessary that the
Collateral Agent appoint an additional institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Collateral Agent” and collectively as “Supplemental
Collateral Agents”).

 

113



--------------------------------------------------------------------------------

(b) In the event that the Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either the
Collateral Agent or such Supplemental Collateral Agent, and (ii) the provisions
of this Article and of Section 9.05 that refer to the Administrative Agent, the
Collateral Agent or the Agents shall inure to the benefit of such Supplemental
Collateral Agent and all references therein to the Administrative Agent, the
Collateral Agent or the Agents shall be deemed to be references to the
Administrative Agent, the Collateral Agent or the Agents and/or such
Supplemental Collateral Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

Section 8.14 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or Issuing Bank
an amount equivalent to any applicable withholding Tax. If any payment has been
made to any Lender or Issuing Bank by the Administrative Agent without the
applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable withholding Tax to the
Internal Revenue Service or any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or Issuing Bank because the appropriate form was not
delivered or was not properly executed or because such Lender or Issuing Bank
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender or Issuing Bank shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred.

Section 8.15 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent or the Collateral Agent in accordance
with Section 7.01 and the Security Documents for the benefit of all the Lenders
and the Issuing Banks or Secured Parties, as applicable; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent,
as applicable) hereunder and under the other Loan Documents, (b) any Lender or
Issuing Bank from exercising setoff rights in accordance with Section 9.06
(subject to the terms of Section 2.18(c)), or (c) any Lender or Issuing Bank
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law;
and provided, further, that if at any time there is no Person acting as the
Administrative Agent or the

 

114



--------------------------------------------------------------------------------

Collateral Agent, as applicable, hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent or the Collateral Agent, as applicable, pursuant to
Section 7.01 and the Security Documents, as applicable and (ii) in addition to
the matters set forth in clauses (b) and (c) of the preceding proviso and
subject to Section 2.18(c), any Lender or Issuing Bank may, with the consent of
the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

ARTICLE IX.

MISCELLANEOUS

Section 9.01 Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to SemGroup Corporation at Robert N. Fitzgerald, Chief
Financial Officer, SemGroup Corporation, Two Warren Place, 6120 South Yale
Avenue, Suite 700, Tulsa, Oklahoma, 74136-4216, fax: (918) 524-8687, e-mail:
bfitzgerald@semgroupcorp.com; with a copy to: Candice L. Cheeseman, General
Counsel and Secretary, SemGroup Corporation, Two Warren Place, 6120 South Yale
Avenue, Suite 700, Tulsa Oklahoma, 74136-4216, fax: (918) 524-8687, e-mail:
ccheeseman@semgroupcorp.com.

(ii) if to the Administrative Agent, to The Royal Bank of Scotland plc at 600
Washington Blvd., Stamford, Connecticut 06901, Attention: John Ferrante; fax:
(203) 873-5300, e-mail: gbmnaagency@rbs.com;

(iii) if to the Collateral Agent, to The Royal Bank of Scotland plc at 600
Washington Blvd., Stamford, Connecticut 06901, Attention: John Ferrante; fax:
(203) 873-5300, e-mail: gbmnaagency@rbs.com; and

(iv) if to an Issuing Bank or any Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process, or to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Collateral Agent and the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided further that
approval of such procedures may be limited to particular notices or
communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means
prior to 5:00 p.m. (New York time) on such date, or on the date five
(5) Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

115



--------------------------------------------------------------------------------

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and the other Loan Parties herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Revolving
Letters of Credit, regardless of any investigation made by such Persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or Revolving L/C Disbursement
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Revolving Letter of Credit is
outstanding and so long as the Commitments have not been terminated. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Section 2.15, 2.17 and 9.05) shall survive the payment in full of
the principal and interest hereunder, the expiration of the Revolving Letters of
Credit and the termination of the Commitments or this Agreement.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Agents and when the Administrative
Agent shall have received copies hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the Borrower, each Issuing Bank, the Agents and
each Lender and their respective permitted successors and assigns.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Revolving Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Revolving Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Lenders, the Agents, each Issuing Bank and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agents, each Issuing Bank, and the Lenders, and the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required
(x) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or, if an Event of Default has occurred and is continuing, any other assignee
(provided that any liability of the Borrower to an assignee that is an Approved
Fund or Affiliate of the assigning Lender under Section 2.15 or 2.17 shall be
limited to the amount, if any, that would have been payable hereunder by the
Borrower in the absence of such assignment) or (y) in the case of assignments
made by any of the Joint Lead Arrangers, to the extent that such assignments by
the Joint Lead Arrangers are made in the primary syndication to assignees to
whom Borrower has consented for the relevant facility prior to the Closing Date;
provided further that consent of the Borrower shall be deemed to be given if the
Borrower does not approve or reject such assignment within seven (7) Business
Days of receipt by the Borrower of notice of such proposed assignment;

 

116



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Person that is a Lender, an
Affiliate of a Lender or Approved Fund immediately prior to giving effect to
such assignment; and

(C) in the case of any assignment of any Revolving Facility Commitment to any
Lender that was not previously a Revolving Facility Lender or an Affiliate of a
Revolving Facility Lender, each Issuing Bank, the Borrower and the
Administrative Agent provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing.

(ii) Assignments shall be subject to the following additional conditions:

(A)(x) With respect to the Revolving Facility and the Term Loan A Facility, the
amount of the Commitment and/or Loans, as applicable, of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than U.S.$5.0 million and increments of
U.S.$1.0 million in excess thereof and (y) with respect to the Term Loan B
Facility, the amount of the Commitment and/or Loans, as applicable, of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than U.S.$1.0 million and increments of
U.S.$500,000 in excess thereof, in each case, unless the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of a given
Facility under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any other
administrative information that the Administrative Agent may reasonably request;

(E) no such assignment shall be made to the Borrower or any other Loan Party or
any of their respective Affiliates, except as provided in clause (e) of this
Section 9.04, or a Defaulting Lender;

(F) notwithstanding anything to the contrary herein, no such assignment shall be
made to a natural person; and

(G) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount

 

117



--------------------------------------------------------------------------------

sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, 2.16, 2.17 and 9.05, provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall not be effective as an assignment hereunder.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Revolving L/C Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agents, each
Issuing Bank and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) The parties to each assignment shall execute and deliver to the
Administrative Agent a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation

 

118



--------------------------------------------------------------------------------

fee in the case of any assignment. Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, any
administrative information reasonably requested by the Administrative Agent
(unless the assignee shall already be a Lender hereunder), any written consent
to such assignment required by paragraph (b) of this Section, and the processing
and recordation fee referred to above (unless waived as set forth above), the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans and Revolving L/C Disbursements owing to it); provided that
(A) such Lender may not sell participations to the Borrower or any Affiliate of
the Borrower, (B) such Lender’s obligations under this Agreement shall remain
unchanged, (C) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (D) the Borrower, the Agents,
each Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (E) such Lender shall, acting solely for
this purpose as an agent of the Borrower, maintain a register (the “Participant
Register”) on which it enters the name and address of each Participant and the
principal amounts of each Participant’s interest in the Loans (or other rights
or obligations) held by it, which entries shall be conclusive absent manifest
error; provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other Obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or is required by a Governmental Authority. Any agreement or
instrument (oral or written) pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
exercise rights under and to enforce this Agreement and the other Loan Documents
and to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clause (i) through (vii) of the first proviso to
Section 9.08(b) that affects such Participant and (y) no other agreement (oral
or written) in respect of the foregoing with respect to such Participant may
exist between such Lender and such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits (and subject to the requirements and limitations) of Section 2.15, 2.16
and 2.17 to the same extent as if it were the Lender from whom it obtained its
participation and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which shall not be unreasonably withheld or delayed) and
the Borrower may withhold its consent if a Participant would be entitled to
require greater payment than the applicable Lender under such Sections. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 to the extent such Participant fails to
comply with Section 2.17(e) as though it were a Lender.

 

119



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and its promissory note, if any,
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto, and any such pledgee (other than a pledgee that is the
Federal Reserve Bank) shall acknowledge in writing that its rights under such
pledge are in all respects subject to the limitations applicable to the pledging
Lender under this Agreement or the other Loan Documents.

(e) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to the Borrower, but only
if (i) such assignment is made pursuant to a Dutch Auction open to all Lenders
on a pro rata basis, (ii) no Default or Event of Default has occurred or is
continuing or would result therefrom and (iii) any such Term Loans shall be
automatically and permanently cancelled immediately upon acquisition thereof by
the Borrower. For the avoidance of doubt, the pro rata provisions and ratable
sharing provisions applicable to the Lenders and set forth in Article II hereof
shall not apply to assignments described under this clause (e).

Section 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
and documented out-of-pocket expenses incurred by the Agents, the Joint Lead
Arrangers and their respective Affiliates in connection with the preparation of
this Agreement and the other Loan Documents, or by the Agents, the Joint Lead
Arrangers and their respective Affiliates in connection with the syndication of
the Commitments or the administration of this Agreement (including expenses
incurred in connection with due diligence and initial and ongoing Collateral
examination to the extent incurred with the reasonable prior approval of the
Borrower and the reasonable and documented fees, disbursements and charges of
Latham & Watkins, LLP and for no more than one counsel in any relevant
jurisdiction) or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the Transactions hereby
contemplated shall be consummated) or incurred by the Agents, the Joint Lead
Arrangers and their respective Affiliates or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made or the Revolving
Letters of Credit issued hereunder, including the reasonable fees, charges and
disbursements of Latham & Watkins LLP, special New York counsel for the Agents
and the Joint Lead Arrangers, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel;
provided, that, absent any conflict of interest, the Agents, the Joint Lead
Arrangers and the Lenders shall not be entitled to indemnification for the
reasonable and documented fees, charges or disbursements of more than one
counsel in each jurisdiction; provided however that in the event of a conflict
of interest, the affected Agent, Joint Lead Arranger or Lender, as applicable,
shall be entitled to indemnification for the reasonable and documented fees,
charges or disbursements of one additional counsel.

(b) The Borrower agrees to indemnify the Agents, the Joint Lead Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents, each Issuing Bank, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments and suits of any kind and all related costs, expenses or
disbursements, including reasonable and documented counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of the
Commitment Letter, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated hereby or thereby,
(ii) the use of the proceeds of the Loans or the use of any Revolving Letter of
Credit or

 

120



--------------------------------------------------------------------------------

(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not the Borrower, its Subsidiaries, its equity holders,
its creditors, any Indemnitee or any third party initiated or is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a final, non-appealable judgment in a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee (treating, for this purpose only, any Agent, any
Joint Lead Arranger, any Issuing Bank, any Lender and any of their respective
Related Parties as a single Indemnitee). Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable and
documented counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Event or Environmental Claim related in any
way to the Borrower or any of its Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on or
from any Real Property currently or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries or by any predecessor of the Borrower or any
of its Subsidiaries, or any property at which the Borrower or any of its
Subsidiaries has sent Hazardous Materials for treatment, storage or disposal,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties or would have arisen
as against the Indemnitee regardless of this Agreement or any other Loan
Document or any Borrowings hereunder. In no event shall any Indemnitee be liable
to any Loan Party for any consequential, indirect, special or punitive damages.
No Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined in a final, non-appealable judgment
of a court of competent jurisdiction. The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of the Commitment Letter, this
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Agent, any Issuing Bank, any Joint Lead Arranger or any Lender. All
amounts due under this Section 9.05 shall be payable within fifteen (15) days of
written demand therefor accompanied by reasonable backup documentation with
respect to any reimbursement, indemnification or other amount requested.

(c) This Section 9.05 shall not apply to Taxes which are indemnified pursuant to
Section 2.17.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of any Loan Party or
any other Subsidiary that is not a Foreign Subsidiary, against any and all
obligations of the Loan Parties, now or hereafter existing under this Agreement
or any other Loan Document held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured. The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have.

 

121



--------------------------------------------------------------------------------

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Agents, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, each Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower or any other Loan Party in
any case shall entitle such Person to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (or the Administrative Agent with the consent
of the Required Lenders) and (y) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and the Collateral Agent and consented to by the Required Lenders;
provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any Revolving L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby; provided that any amendment to the financial covenant definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i), or otherwise;

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or Revolving L/C Participation Fees or other fees payable to any Lender
without the prior written consent of such Lender (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default shall not constitute an increase in the Commitments of any Lender);

(iii) extend any date on which any scheduled amortization payment in respect of
any Term Loan or payment of interest on any Loan, Revolving L/C Disbursement or
any Fees is due or reduce the amount of any scheduled amortization payment due
with respect to any Term Loan on the date due, without the prior written consent
of each Lender adversely affected thereby;

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby;

(v) extend the stated expiration date of any Revolving Letter of Credit beyond
the Revolving Facility Maturity Date, without the prior written consent of each
Lender directly affected thereby;

 

122



--------------------------------------------------------------------------------

(vi) amend or modify the provisions of this Section, Section 2.22(b) or
Section 2.22(c) or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender
adversely affected thereby (it being understood that, with the consent of the
Required Lenders; additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Loans and Commitments are included on the Closing Date);

(vii) release all or substantially all the Collateral or release all or
substantially all of the value of the Guarantees of the Guarantors without the
prior written consent of each Lender and Issuing Bank; and

(viii) amend, modify or waive this Agreement or any Security Document so as to
alter the ratable treatment of Obligations arising under the Loan Documents and
Obligations arising under Secured Swap Agreements or the definition of
“Specified Swap Counterparty,” “Swap Agreement,” “Secured Swap Agreements,”
“Obligations,” or “Secured Obligations” (as defined in any applicable Security
Document) in each case in a manner adverse to any Specified Swap Counterparty
with Obligations then outstanding without the written consent of any such
Specified Swap Counterparty,

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent or an
Issuing Bank hereunder or under the other Loan Documents without the prior
written consent of such Administrative Agent, Collateral Agent or Issuing Bank,
as applicable. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any assignee of such Lender.

(c) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower (i) to add one or more additional credit facilities to
this Agreement pursuant to Section 2.20 and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and the Revolving Facility Loans and the
accrued interest and fees in respect thereof and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans (“Refinanced Term Loans”)
with a replacement “B” term loan tranche hereunder which shall be Loans
hereunder (“Replacement Term Loans”); provided that (i) the aggregate principal
amount of such

 

123



--------------------------------------------------------------------------------

Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (ii) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (iii) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (iv) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.

(f) Notwithstanding the foregoing, (i) technical and conforming modifications to
the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental
Commitments on the terms and conditions provided for in Section 2.20 and
(ii) any Loan Document may be amended, modified, supplemented or waived with the
written consent of the Administrative Agent and the Borrower without the need to
obtain the consent of any Lender if such amendment, modification, supplement or
waiver is executed and delivered in order to cure an ambiguity, omission,
mistake or defect in such Loan Document; provided that in connection with this
clause (ii), in no event will the Administrative Agent be required to substitute
its judgment for the judgment of the Lenders or the Required Lenders, and the
Administrative Agent may in all circumstances seek the approval of the Required
Lenders, the affected Lenders or all Lenders in connection with any such
amendment, modification, supplement or waiver.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter and the
Administrative Agent Fee Letter shall survive the execution and delivery of this
Agreement and remain in full force and effect. Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

 

124



--------------------------------------------------------------------------------

Section 9.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission or an electronic transmission of a PDF copy thereof
shall be as effective as delivery of a manually signed original. Any such
delivery shall be followed promptly by delivery of the manually signed original.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process. (a) Each of the
Borrower, the Agents, the Issuing Banks and the Lenders hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. The Borrower further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties thereto by registered or certified mail, postage prepaid, to the
Borrower at the address specified for the Loan Parties in Section 9.01. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement
(other than Section 8.09) shall affect any right that any Lender or any Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrower or any Loan Party or
their properties in the courts of any jurisdiction.

(b) Each of the Borrower, the Agents, the Issuing Banks and the Lenders hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or

 

125



--------------------------------------------------------------------------------

federal court sitting in New York County. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 9.16 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to the Borrower and its Subsidiaries and their respective Affiliates furnished
to it by or on behalf of the Borrower or the other Loan Parties or such
Subsidiary or Affiliate (other than information that (x) has become generally
available to the public other than as a result of a disclosure by such party in
breach of this Agreement, (y) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 9.16 or (z) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such Person’s actual knowledge, no obligations of confidentiality to
the Borrower or any of its Subsidiaries or any such Affiliate) and shall not
reveal the same other than to its directors, trustees, officers, employees,
agents and advisors with a need to know or to any Person that approves or
administers the Loans on behalf of such Lender or Issuing Bank (so long as each
such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), except: (i) to the extent necessary to
comply with law or any legal process or the regulatory or supervisory
requirements of any Governmental Authority (including bank examiners), the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (ii) as part of reporting or review procedures to
Governmental Authorities (including bank examiners) or the National Association
of Insurance Commissioners, (iii) to its parent companies, Affiliates or
auditors (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (iv) in connection with
the exercise of any remedies under any Loan Document or in order to enforce its
rights under any Loan Document in a legal proceeding, (v) to any prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16 or on terms at least as
restrictive as those set forth in this Section 9.16), (vi) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as each such contractual
counterparty agrees to be bound by the provisions of this Section 9.16 or on
terms at least as restrictive as those set forth in Section 9.16 and each such
professional advisor shall have been instructed to keep the same confidential in
accordance with this Section 9.16) and (vii) to any credit insurance provider
relating to the Borrower and its Obligations (so long as such Person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16 or on terms at least as restrictive as those set forth in this
Section 9.16). If a Lender, an Issuing Bank or an Agent is requested or required
to disclose any such information (other than to its bank examiners and similar
regulators, or to internal or external auditors) pursuant to or as required by
law or legal process or subpoena to the extent reasonably practicable unless
prohibited from doing so, it shall give prompt notice thereof to the Borrower so
that the Borrower may seek an appropriate protective order and such Lender,
Issuing Bank or Agent will cooperate with the Borrower (or the applicable
Subsidiary or Affiliate) in seeking such protective order.

Section 9.17 Communications.

(a) Delivery. (i) Each Loan Party hereby agrees that it will use all reasonable
efforts to provide to the Administrative Agent all information, documents and
other materials that it is obligated to furnish to the Administrative Agent
pursuant to this Agreement and any other Loan Document, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to 5:00 p.m.
(New York time) on the scheduled date therefor, (C) provides

 

126



--------------------------------------------------------------------------------

notice of any Default or Event of Default under this Agreement or (D) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any borrowing or other extension of credit hereunder
(all such non-excluded communications collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at the address referenced in
Section 9.01(a)(ii). Nothing in this Section 9.17 shall prejudice the right of
the Agents, the Co-Syndication Agents, the Co-Documentation Agents, the Joint
Lead Arrangers or any Lender or Issuing Bank or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document.

(ii) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform (as defined
below) shall constitute effective delivery of the Communications to such Lender
for purposes of the Loan Documents. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.

(b) Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Borrower hereby acknowledges that (i) the Administrative Agent
and/or the Joint Lead Arrangers will make available to the Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its Affiliates or their respective securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Joint Lead
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark any Borrower Materials
“PUBLIC” to the extent the Borrower determines that such Borrower Materials
contain material non-public information with respect to the Borrower or its
Affiliates or their respective securities for purposes of United States Federal
and state securities laws.

(c) Designee. Each Lender acknowledges that circumstances may arise that require
it to refer to information that might contain material non-public information.
Accordingly, each Lender agrees that it will nominate at least one designee to
receive such information (including material non-public information) on its
behalf and identify such designee (including such designee’s contact
information) on such Lender’s Administrative Questionnaire. Each Lender agrees
to notify the Administrative Agent from time to time of such Lender’s designee’s
e-mail address to which notice of the availability of material non-public
information may be sent by electronic transmission.

 

127



--------------------------------------------------------------------------------

(d) Platform. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent, the Collateral Agent or any of its or their affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives (collectively, “Agent Parties”) have any liability to the Loan
Parties, any Lender or Issuing Bank or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s or the
Collateral Agent’s transmission of communications through the internet, except
to the extent the liability of any Agent Party is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.

Section 9.18 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of its assets (including the Equity Interests of any of its
Subsidiaries) to a Person that is not (and is not required to become) a Loan
Party in a transaction not prohibited by the Loan Documents, the Liens on such
assets and the guarantee obligations of any Subsidiary conveyed, sold, leased,
assigned, transferred or otherwise disposed, in each case, shall automatically
be released without any further action by the Loan Party, any Agent, any Joint
Lead Arranger or any Lender, and each of the Administrative Agent and the
Collateral Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense to evidence the release of any Liens created by any Loan
Document in respect of such Equity Interests or assets that are the subject of
such disposition and to release any guarantees of the Obligations. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests or assets shall no longer be deemed to be made once
such Equity Interests or assets are so conveyed, sold, leased, assigned,
transferred or disposed of. Except with respect to any indemnity or other
provision set forth in any Security Document which is expressly stated to
survive termination thereof, the Security Documents, the guarantees made
therein, the Security Interest (as defined therein) and all other security
interests granted thereby shall automatically terminate, and each Loan Party
shall automatically be released from its obligations thereunder and the security
interests in the Collateral granted by any Loan Party shall be automatically
released, when all the Obligations are paid in full in cash and Commitments are
terminated (other than (A) contingent indemnification obligations,
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Swap Agreements and (C) obligations and liabilities under Revolving
Letters of Credit as to which arrangements satisfactory to the Issuing Banks
shall have been made). At such time, the Administrative Agent and the Collateral
Agent agree to take such actions as are reasonably requested by the Borrower at
the Borrower’s expense to evidence and effectuate such termination and release
of the guarantees, Liens and security interests created by the Loan Documents.
The foregoing shall not alter in any way the obligation of the Borrower or any
other Loan Party to apply, or subject to the Lien under a Security Document, the
Net Proceeds received from any such conveyance, sale, lease, assignment,
transfer or disposal, as set forth in this Agreement

Section 9.19 U.S.A. PATRIOT Act and Similar Legislation. Each Lender and Issuing
Bank hereby notifies each Loan Party that pursuant to the requirements of the
U.S.A. PATRIOT Act and similar legislation, as applicable, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow the Lenders to identify such Loan Party in
accordance with such legislation. Each Loan Party agrees to furnish such
information promptly upon request of a Lender. Each Lender shall be responsible
for satisfying its own requirements in respect of obtaining all such
information.

 

128



--------------------------------------------------------------------------------

Section 9.20 Judgment. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first mentioned currency with such other currency at the
Administrative Agent’s principal office on the Business Day preceding that on
which final judgment is given.

Section 9.21 Pledge and Guarantee Restrictions. Notwithstanding any provision of
this Agreement or any other Loan Document to the contrary (including any
provision that would otherwise apply notwithstanding other provisions or that is
the beneficiary of other overriding language):

(a) (i) no more than 65% of the issued and outstanding voting Equity Interests
of (x) any Foreign Subsidiary of the Borrower or (y) any Subsidiary of the
Borrower, substantially all of which Subsidiary’s assets consist of the Equity
Interests in “controlled foreign corporations” under Section 957 of the Code,
shall be pledged or similarly hypothecated to guarantee, secure or support any
Obligation of any Loan Party; and

(ii) no Foreign Subsidiary shall guarantee or support any Obligation of the
Borrower; and

(iii) any guarantee provided by any Domestic Subsidiary of the Borrower,
substantially all of whose assets consist of the Equity Interests in “controlled
foreign corporations” under Section 957 of the Code shall be without recourse to
the 35% of the issued and outstanding voting Equity Interests held by such
Domestic Subsidiary in Foreign Subsidiaries which, pursuant to clause (a)(i)
above, are not required to be pledged by such Domestic Subsidiary; and

(b) no Subsidiary shall guarantee or support any Obligation of any Loan Party if
and to the extent that such guarantee or support would contravene the Agreed
Security Principles.

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.21 shall be void ab
initio, but only to the extent of such contravention.

Section 9.22 No Fiduciary Duty. Each Agent, each Lender, each Issuing Bank and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower and the other Loan Parties. The Borrower hereby agrees that
subject to applicable law, nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lenders and the Loan Parties, their equity
holders or their Affiliates. The Borrower hereby acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, (ii) in connection therewith and with the process leading
to such transaction none of the Lenders is acting as the agent or fiduciary of
any Loan Party, its management, equity holders, creditors or any other person,
(iii) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether any Lender or any of its
Affiliates has advised or is currently advising such Loan Party on other
matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents, (iv) the Borrower and each other Loan
Party has consulted its own legal and financial advisors to the extent it has

 

129



--------------------------------------------------------------------------------

deemed appropriate and (v) the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates and no Lender has an obligation to disclose any such interests to
the Borrower or its Affiliates. The Borrower further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.

Section 9.23 Application of Funds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable), any amounts received by the Administrative Agent from the
Collateral Agent pursuant to any Security Document or and any other amounts
received by the Administrative Agent on account of the Loan Document Obligations
shall be applied by the Administrative Agent in the following order:

(a) First, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Joint Lead Arrangers, the
Administrative Agent and the Collateral Agent) payable to the Joint Lead
Arrangers, the Co-Syndication Agents, the Co-Documentation Agents, the
Administrative Agent and the Collateral Agent in their respective capacities as
such;

(b) Second, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Revolving L/C Participation Fees) payable to the Lenders and the Issuing
Banks (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Banks) arising under the Loan Documents, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

(c) Third, to payment of that portion of the Loan Document Obligations
constituting accrued and unpaid Revolving L/C Participation Fees and interest on
the Loans, Revolving L/C Exposure and other Obligations arising under the Loan
Documents, ratably among the Lenders and the Issuing Banks in proportion to the
respective amounts described in this clause Third payable to them;

(d) Fourth, to payment of that portion of the Loan Document Obligations
constituting unpaid principal of the Loans and Revolving L/C Reimbursement
Obligations, payments for early termination (and any other unpaid amount then
due and owing under any Secured Swap Agreement) owed to a Person that is a
Specified Swap Counterparty at the time such Person entered into such Secured
Swap Agreement and amounts owed pursuant to any Secured Cash Management
Agreement to a Cash Management Bank, ratably among the Lenders, the Issuing
Banks, Specified Swap Counterparties and Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them; provided
that, with respect to Secured Swap Agreements relating to commodities, Specified
Swap Counterparties shall in no event be entitled to receive any amount under
this Section 9.23(d) in excess of U.S.$75.0 million in the aggregate or, with
respect to Secured Swap Agreements relating to commodities of any particular
Specified Swap Counterparty, in excess of the maximum amount then designated in
the Swap Collateral Sharing Acknowledgement to which it is a party; provided,
further, that any Specified Swap Counterparty that has received any other
collateral to support the Loan Document Obligations under such Secured Swap
Agreements relating to commodities shall first exhaust such collateral prior to
seeking payment pursuant to this clause Fourth;

(e) Fifth, to payment of any other unpaid amount then due and owing under any
Secured Swap Agreements relating to commodities ratably among the Specified Swap
Counterparties that are counterparties thereto;

 

130



--------------------------------------------------------------------------------

(f) Sixth, to the Administrative Agent for the account of the Issuing Banks, to
cash collateralize that portion of Revolving L/C Exposure comprised of the
U.S. Dollar Equivalent of the aggregate undrawn amount of Revolving Letters of
Credit; and

(g) Last, the balance, if any, after all of the Loan Document Obligations have
been indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.05(j), amounts used to cash collateralize the aggregate
undrawn amount of Revolving Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Revolving Letters of Credit as
they occur. If any amount remains on deposit as cash collateral after all
Revolving Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

Section 9.24 Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder or under any Foreign L/C in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the date on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder or under any Foreign L/C
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due hereunder or under such Foreign L/C (the “Agreement Currency”), be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Applicable Creditor against such loss. The obligations of the
Borrower contained in this Section 9.24 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder and under any
Revolving Letter of Credit.

 

131



--------------------------------------------------------------------------------

Section 9.25 Certain Matters relating to the Plans of Reorganization.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, (a) any and all payments, distributions, the existence or creation of
any Liens or Indebtedness, the creation and/or maintenance of any Liens, the
conversion of all or a portion of Indebtedness into equity and the issuance of
securities by any Loan Party, and other transfers of money and other property
and creation of contractual and monetary obligations (including, without
limitation, any of the foregoing by the Borrower or any of its Subsidiaries to
any specified creditor) made or created or permitted to exist pursuant to the
express provisions of the Plans of Reorganization (whether prior to, on or after
the Closing Date), (b) any transfer of property pursuant to an order of the
Bankruptcy Court or the Alberta Court approving a motion filed on or before the
Closing Date, whether such order is entered before or after the Closing Date,
and (c) any transfer of property after the Closing Date that generates proceeds
to be distributed to creditors pursuant to the Plans of Reorganization are, in
each case, expressly permitted without restriction of any kind, and any such
sales or other transfers of money, and other property that are earmarked in the
Plans of Reorganization for distribution, directly or indirectly, to specified
creditors shall not constitute a sale of assets prohibited by Section 6.05 of
this Agreement and shall not otherwise result in a mandatory prepayment
hereunder, and upon any transfer or sale to any such specified creditor, such
property shall be free and clear of any Liens created under any of the Security
Documents.

[SIGNATURE PAGES FOLLOW]

 

132



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

SEMGROUP CORPORATION,

 

as Borrower

By:

 

/s/ Norman J. Szydlowski

 

Name: Norman J. Szydlowski

 

Title: President and Chief Executive Officer

THE ROYAL BANK OF SCOTLAND PLC,

 

    as Administrative Agent and Collateral Agent

By:

 

/s/ Eric E. Stoerr

 

Name: Eric E. Stoerr

 

Title: Managing Director

THE ROYAL BANK OF SCOTLAND PLC,

 

    as Lender

By:

 

/s/ Eric E. Stoerr

 

Name: Eric E. Stoerr

 

Title: Managing Director

CITIBANK, N.A.,

 

as Lender

By:

 

/s/ John F. Miller

 

Name: John F. Miller

 

Title: Attorney-in-Fact

 

133



--------------------------------------------------------------------------------

BNP PARIBAS,   as Lender By:  

/s/ Matt Turner

  Name: Matt Turner   Title: Vice President By:  

/s/ Andrew Ostrov

  Name: Andrew Ostrov   Title: Director BARCLAYS BANK PLC,   as Lender By:  

/s/ Ann E. Sutton

  Name: Ann E. Sutton   Title: Director NATIXIS,   as Lender By:  

/s/ Louis P. Laville, III

  Name: Louis P. Laville, III   Title: Managing Director By:  

/s/ Daniel Payer

  Name: Daniel Payer   Title: Managing Director BOKF, NA D/B/A BANK OF OKLAHOMA,
  as Lender By:  

/s/ Linda J. Bridges

  Name: Linda J. Bridges   Title: Commercial Lending Officer

 

134



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,   as Lender By:  

/s/ Chris Chapman

  Name: Chris Chapman   Title: Director By:  

/s/ Juan J. Mejia

  Name: Juan J. Mejia   Title: Director THE BANK OF NOVA SCOTIA,   as Lender By:
 

/s/ Marc Graham

  Name: Marc Graham   Title: Director

 

135



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert names of Assignee(s)] (the
“Assignee[s]”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Revolving Letters of Credit included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

1. Assignor:                                          
                                                                        

2. Assignee[s]:                                          
                                                                    

        [and is an Affiliate/Approved Fund of [Identify Lender]]

3. Administrative Agent: The Royal Bank of Scotland plc.

4. Credit Agreement: The Credit Agreement dated as of June 17, 2011, among
SEMGROUP CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS party
thereto from time to time, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as
Administrative Agent, RBS, as Collateral Agent, RBS SECURITIES INC., BNP PARIBAS
SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC.,

 

A-1



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, THE BANK OF NOVA SCOTIA AND BARCLAYS CAPITAL,
as Joint Lead Arrangers, THE BANK OF NOVA SCOTIA AND BNP PARIBAS, as Term Loan A
Facility and Revolving Credit Facility Co-Syndication Agents, CITIBANK, N.A. AND
DEUTSCHE BANK AG NEW YORK BRANCH, as Term Loan B Facility Co-Syndication Agents,
CITIBANK, N.A., DEUTSCHE BANK AG NEW YORK BRANCH AND BARCLAYS BANK PLC, as Term
Loan A Facility and Revolving Credit Facility Co-Documentation Agents, and THE
BANK OF NOVA SCOTIA, BNP PARIBAS AND BARCLAYS BANK PLC, as Term Loan B Facility
Co-Documentation Agents.

5. Assigned Interest1:

 

Facility Assigned

   Aggregate Amount
of Commitment/
Loans for all
Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans*  

[Revolving Facility Loan]

                % 

[Term Loan A Loan]

                % 

[Term Loan B Loan]

                % 

[Incremental Loan]

                % 

Effective Date:             ,     , 20    . [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

1 

Add additional table for each Assignee.

*

Calculate to 9 decimal places and show as a percentage of aggregate Loans of all
Lenders in respect of the applicable Facility.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

 

 

Name:

 

Title:

ASSIGNEE [NAME OF ASSIGNEE]2

By:

 

 

 

Name:

 

Title:

 

 

Consented3 to and accepted:

 

THE ROYAL BANK OF SCOTLAND PLC, as

    Administrative Agent

 

By:

 

 

   

Name:

   

Title:

 

[Consented4 to:]

 

  [Issuing Lender]

 

By:

 

 

   

Name:

   

Title:

 

[Consented5 to:]

 

SEMGROUP CORPORATION

 

By:

 

 

   

Name:

   

Title:

 

2 

Add additional signature blocks if there is more than one Assignee.

3 

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

4 

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

5 

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any Lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) attached to this Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the] [each] Assignee and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender and, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to [the] [each] Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance; provided, however, that it shall be promptly
followed by an original. This Assignment and Acceptance shall be governed by,
and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

BORROWING REQUEST

The Royal Bank of Scotland plc

as Administrative Agent [and Issuing Bank]

for the Lenders referred to below

600 Washington Blvd.

Stamford, Connecticut 06901

Attention: John Ferrante

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of June 17, 2011, among
SEMGROUP CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS party
thereto from time to time, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as
Administrative Agent (in such capacity, the “Administrative Agent”), RBS, as
Collateral Agent, RBS SECURITIES INC., BNP PARIBAS SECURITIES CORP., CITIGROUP
GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH, THE BANK OF NOVA SCOTIA
AND BARCLAYS CAPITAL, as Joint Lead Arrangers, THE BANK OF NOVA SCOTIA AND BNP
PARIBAS, as Term Loan A Facility and Revolving Credit Facility Co-Syndication
Agents, CITIBANK, N.A. AND DEUTSCHE BANK AG NEW YORK BRANCH, as Term Loan B
Facility Co-Syndication Agents, CITIBANK, N.A., DEUTSCHE BANK AG NEW YORK BRANCH
AND BARCLAYS BANK PLC, as Term Loan A Facility and Revolving Credit Facility
Co-Documentation Agents, and THE BANK OF NOVA SCOTIA, BNP PARIBAS AND BARCLAYS
BANK PLC, as Term Loan B Facility Co-Documentation Agents.

This notice constitutes a Borrowing Request of the Borrower and the Borrower
hereby requests Borrowings under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such Borrowings
requested hereby:

For a Revolving Facility Borrowing or issuance of Revolving Letter of Credit,

(A) Borrower [and Name of Account Party]1:             

(B) Aggregate or Face Amount of Borrowing: US$/C$             

(C) Date of Borrowing (which shall be a Business Day):             

(D) Type of Borrowing (ABR, Eurodollar, or Revolving Letter of Credit):
            

 

 

1 

If Borrower requests that a letter of credit be issued on behalf of another Loan
Party.

 

B-1



--------------------------------------------------------------------------------

(E) Interest Period (if a Eurodollar Borrowing):2             

(F) [Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent] [Beneficiary (if a Revolving Letter of
Credit)3]:             

(G) Expiry date (if a Revolving Letter of Credit)4:             

For a Borrowing of Term Loan A Loans,

(A) Aggregate Amount of Borrowing: US$            

(B) Date of Borrowing (which shall be a Business Day):             

(C) Type of Borrowing (ABR or Eurodollar):             

(D) Interest Period (if a Eurodollar Borrowing):5             

(E) Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent:             

For a Borrowing of Term Loan B Loans,

(A) Aggregate Amount of Borrowing: US$            

(B) Date of Borrowing (which shall be a Business Day):             

(C) Type of Borrowing (ABR or Eurodollar):             

(D) Interest Period (if a Eurodollar Borrowing):6             

(E) Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent:             

 

 

2 

Which must comply with the definition of “Interest Period” and end not later
than the Revolving Facility Maturity Date.

3 

Please specify name and address.

4 

This date must be (A) unless the applicable Issuing Bank agrees to a later
expiration date, the date one year after the date of issuance (or in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five Business Days prior to the Revolving Facility Maturity
Date.

5 

Which must comply with the definition of “Interest Period”.

6 

Which must comply with the definition of “Interest Period”.

 

B-2



--------------------------------------------------------------------------------

For a Borrowing of Incremental Loans,

(A) Facility of Incremental Loan (Revolving Facility, Term Loan A Facility or
Term Loan B Facility):             

(B) Identity of Lender reasonably acceptable to the Administrative Agent[, and
the Issuing Banks]7:             

(C) Aggregate Amount of Borrowing: US$            

(D) Increased Amount Date (which shall be a Business Day):8             

(E) Type of Borrowing (ABR or Eurodollar):             

(F) Interest Period (if a Eurodollar Borrowing): 9             

(G) Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent:             

 

 

7 

In the case that the Incremental Loan is a Incremental Revolving Facility Loan.

8 

This date not to be less than five (5) Business Days after the date on which
this notice is delivered to the Administrative Agent.

9 

Which must comply with the definition of “Interest Period”.

 

B-3



--------------------------------------------------------------------------------

We hereby certify that, on and as of the date hereof, no default or Event of
Default has occurred or is continuing and the representations and warranties set
forth in Article III of the Credit Agreement are true and correct in all
material respects, with the same effect as though made on the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

Very truly yours,

SEMGROUP CORPORATION

By:

 

 

 

Name:

 

Title:

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

INTEREST ELECTION REQUEST

The Royal Bank of Scotland plc

as Administrative Agent [and Issuing Bank]

for the Lenders referred to below

600 Washington Blvd.

Stamford, Connecticut 06901

Attention: John Ferrante

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of June 17, 2011, among
SEMGROUP CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS party
thereto from time to time, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as
Administrative Agent (in such capacity, the “Administrative Agent”), RBS, as
Collateral Agent, RBS SECURITIES INC., BNP PARIBAS SECURITIES CORP., CITIGROUP
GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH, THE BANK OF NOVA SCOTIA
AND BARCLAYS CAPITAL, as Joint Lead Arrangers, THE BANK OF NOVA SCOTIA AND BNP
PARIBAS, as Term Loan A Facility and Revolving Credit Facility Co-Syndication
Agents, CITIBANK, N.A. AND DEUTSCHE BANK AG NEW YORK BRANCH, as Term Loan B
Facility Co-Syndication Agents, CITIBANK, N.A., DEUTSCHE BANK AG NEW YORK BRANCH
AND BARCLAYS BANK PLC, as Term Loan A Facility and Revolving Credit Facility
Co-Documentation Agents, and THE BANK OF NOVA SCOTIA, BNP PARIBAS AND BARCLAYS
BANK PLC, as Term Loan B Facility Co-Documentation Agents.

This notice constitutes an Interest Election Request by the Borrower and the
Borrower hereby requests a [conversion] [continuation] of [IDENTIFY BORROWING]
pursuant to Section 2.07 of the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such conversion or
continuation:

For a Revolving Facility Borrowing,

(A) Amount of initial Borrowing being converted1: US$            

(B) Effective Date (which shall be a Business Day):             

(C) Type of Borrowing (ABR or Eurodollar)2:             

 

 

1 

For conversions only. Please complete a separate form for each portion of the
initial Borrowing being converted.

2 

For conversions only.

 

C-1



--------------------------------------------------------------------------------

(D) Interest Period (if a Eurodollar Borrowing):3             

For a Borrowing of Term Loan A Loans,

(E) Amount of initial Borrowing being converted4: US$            

(F) Effective Date (which shall be a Business Day):             

(G) Type of Borrowing (ABR or Eurodollar)5:             

(H) Interest Period (if a Eurodollar Borrowing):6             

For a Borrowing of Term Loan B Loans,

(A) Amount of initial Borrowing being converted7: US$            

(B) Effective Date (which shall be a Business Day):             

(C) Type of Borrowing (ABR or Eurodollar)8:             

(D) Interest Period (if a Eurodollar Borrowing):9             

(continued…)

 

 

3 

For conversions and continuations of Eurodollar Borrowings. If the Borrower
requests a Eurodollar Borrowing but does not specify an Interest Period, then
the Interest Period shall be deemed to be of one month’s duration.

4 

For conversions only. Please complete a separate form for each portion of the
initial Borrowing being converted.

5 

For conversions only.

6 

For conversions and continuations of Eurodollar Borrowings. If the Borrower
requests a Eurodollar Borrowing but does not specify an Interest Period, then
the Interest Period shall be deemed to be of one month’s duration.

7 

For conversions only. Please complete a separate form for each portion of the
initial Borrowing being converted.

8 

For conversions only.

9 

For conversions and continuations of Eurodollar Borrowings. If the Borrower
requests a Eurodollar Borrowing but does not specify an Interest Period, then
the Interest Period shall be deemed to be of one month’s duration.

 

C-2



--------------------------------------------------------------------------------

For a Borrowing of Incremental Loans,

(A) Amount of initial Borrowing being converted10: US$            

(B) Effective Date (which shall be a Business Day):             

(C) Type of Borrowing (ABR or Eurodollar)11:             

(D) Interest Period (if a Eurodollar Borrowing):12             

 

Very truly yours,

SEMGROUP CORPORATION

By:

 

 

 

Name:

 

Title:

 

 

10 

For conversions only. Please complete a separate form for each portion of the
initial Borrowing being converted.

11 

For conversions only.

12 

For conversions and continuations of Eurodollar Borrowings. If the Borrower
requests a Eurodollar Borrowing but does not specify an Interest Period, then
the Interest Period shall be deemed to be of one month’s duration.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COLLATERAL AGREEMENT

[SEPARATELY ATTACHED]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

SOLVENCY CERTIFICATE

I, the undersigned, the [Chief Financial Officer] [title of other Responsible
Officer] of the Borrower (as defined below), DO HEREBY CERTIFY on behalf of the
Borrower that:

1. This Certificate is furnished pursuant to Section 4.02(g) of the Credit
Agreement (as in effect on the date of this Certificate), dated as of June 17,
2011, among SEMGROUP CORPORATION, a Delaware corporation (the “Borrower”), the
LENDERS party thereto from time to time, THE ROYAL BANK OF SCOTLAND PLC (“RBS”),
as Administrative Agent, RBS, as Collateral Agent, RBS SECURITIES INC., BNP
PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW
YORK BRANCH, THE BANK OF NOVA SCOTIA AND BARCLAYS CAPITAL, as Joint Lead
Arrangers, THE BANK OF NOVA SCOTIA AND BNP PARIBAS, as Term Loan A Facility and
Revolving Credit Facility Co-Syndication Agents, CITIBANK, N.A. AND DEUTSCHE
BANK AG NEW YORK BRANCH, as Term Loan B Facility Co-Syndication Agents,
CITIBANK, N.A., DEUTSCHE BANK AG NEW YORK BRANCH AND BARCLAYS BANK PLC, as Term
Loan A Facility and Revolving Credit Facility Co-Documentation Agents, and THE
BANK OF NOVA SCOTIA, BNP PARIBAS AND BARCLAYS BANK PLC, as Term Loan B Facility
Co-Documentation Agents.

2. Immediately after giving effect to the Transactions, (a) the fair value of
the assets (for the avoidance of doubt, calculated to include goodwill and other
intangibles) of the Borrower and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrower and its Restricted Subsidiaries on a
consolidated basis; (b) the present fair saleable value of the property of the
Borrower and its Restricted Subsidiaries on a consolidated basis will be greater
than the amount that will be required to pay the probable liability of the
Borrower and its Restricted Subsidiaries on a consolidated basis, on their debts
and other liabilities, direct, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Borrower and
its Restricted Subsidiaries on a consolidated basis will be able to pay their
debts and liabilities, direct, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and its
Restricted Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

[Signature Page Follows]

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this     day of         ,
201[_].

 

SEMGROUP CORPORATION, as Borrower

By:

 

 

 

Name:

 

Title:

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF REVOLVING NOTE

 

$        

   Dated:                 , 2011

FOR VALUE RECEIVED, the undersigned, SEMGROUP CORPORATION (the “Borrower”),
HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) or its registered
assigns for the account of its applicable lending office the principal amount of
the Revolving Facility Loans (as defined below) owing to the Lender by the
Borrower pursuant to the Credit Agreement dated as of June 17, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein, unless otherwise defined herein,
being used herein as therein defined) among the Borrower, the LENDERS party
thereto from time to time, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as
Administrative Agent, RBS, as Collateral Agent, RBS SECURITIES INC., BNP PARIBAS
SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK
BRANCH, THE BANK OF NOVA SCOTIA AND BARCLAYS CAPITAL, as Joint Lead Arrangers,
THE BANK OF NOVA SCOTIA AND BNP PARIBAS, as Term Loan A Facility and Revolving
Credit Facility Co-Syndication Agents, CITIBANK, N.A. AND DEUTSCHE BANK AG NEW
YORK BRANCH, as Term Loan B Facility Co-Syndication Agents, CITIBANK, N.A.,
DEUTSCHE BANK AG NEW YORK BRANCH AND BARCLAYS BANK PLC, as Term Loan A Facility
and Revolving Credit Facility Co-Documentation Agents, and THE BANK OF NOVA
SCOTIA, BNP PARIBAS AND BARCLAYS BANK PLC, as Term Loan B Facility
Co-Documentation Agents.

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of each Revolving Facility Loan advanced to the
Borrower from the date of such Revolving Facility Loan until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in U.S. dollars to RBS, as
Administrative Agent, at 600 Washington Blvd., Stamford, Connecticut 06901,
Attention: John Ferrante, fax: (203) 873-5300, e-mail: gbmnaagency@rbs.com, in
immediately available funds. Each Revolving Facility Loan advanced to the
Borrower and the maturity thereof, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this promissory note (the
“Promissory Note”); provided, however, that the failure of the Lender to make
any such recordation or endorsement shall not affect the Obligations of the
Borrower under this Promissory Note.

This Promissory Note is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement. The Credit Agreement, among other things, (i) provides for the
making of loans (the “Revolving Facility Loans”) by the Revolving Facility
Lenders to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding U.S.$325,000,000, the indebtedness
of the Borrower resulting from each such Revolving Facility Loan being, on
request of a Revolving Facility Lender, evidenced by such promissory notes, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of the Borrower under this Promissory Note
and the other Loan Documents, and the obligations of the other Loan Parties
under the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.

 

F-1-1



--------------------------------------------------------------------------------

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Promissory Note or the other Loan Documents, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. The Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to the Borrower at the address specified for the Loan Parties
in Section 9.01(a) of the Credit Agreement. The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Promissory Note shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Promissory Note or the other Loan Documents against the Borrower or any Loan
Party or their properties in the courts of any jurisdiction.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County. The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

F-1-2



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

SEMGROUP CORPORATION, as Borrower

By:

 

 

 

Name:

 

Title:

 

F-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Loans

 

Amount of

Principal Paid or

Prepaid

   Unpaid Principal
Balance    Notation Made
By

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF TERM LOAN A NOTE

 

$        

   Dated:                 , 2011

FOR VALUE RECEIVED, the undersigned, SEMGROUP CORPORATION (the “Borrower”),
HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) or its registered
assigns for the account of its applicable lending office the principal amount of
the Term Loan A Loans (as defined below) owing to the Lender by the Borrower
pursuant to the Credit Agreement dated as of June 17, 2011 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined) among the Borrower, the LENDERS party thereto from
time to time, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as Administrative Agent,
RBS, as Collateral Agent, RBS SECURITIES INC., BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH, THE BANK OF
NOVA SCOTIA AND BARCLAYS CAPITAL, as Joint Lead Arrangers, THE BANK OF NOVA
SCOTIA AND BNP PARIBAS, as Term Loan A Facility and Revolving Credit Facility
Co-Syndication Agents, CITIBANK, N.A. AND DEUTSCHE BANK AG NEW YORK BRANCH, as
Term Loan B Facility Co-Syndication Agents, CITIBANK, N.A., DEUTSCHE BANK AG NEW
YORK BRANCH AND BARCLAYS BANK PLC, as Term Loan A Facility and Revolving Credit
Facility Co-Documentation Agents, and THE BANK OF NOVA SCOTIA, BNP PARIBAS AND
BARCLAYS BANK PLC, as Term Loan B Facility Co-Documentation Agents.

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of the Term Loan A Loan advanced to the Borrower
from the date of such Term Loan A Loan, until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in U.S. dollars to RBS, as
Administrative Agent, at 600 Washington Blvd., Stamford, Connecticut 06901,
Attention: John Ferrante, fax: (203) 873-5300, e-mail: gbmnaagency@rbs.com, in
immediately available funds. The Term Loan A Loan advanced to the Borrower and
the maturity thereof, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto, which is part of this promissory note (the “Promissory
Note”); provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.

This Promissory Note is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement. The Credit Agreement, among other things, (i) provides for the
making of loans (the “Term Loan A Loans”) by the Term Loan A Lenders to or for
the benefit of the Borrower in an aggregate amount not to exceed at any time
outstanding U.S.$75,000,000, the indebtedness of the Borrower resulting from
such Term Loan A Loans being, on request of a Term Loan A Lender, evidenced by
such promissory notes, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. The obligations of the Borrower under
this Promissory Note and the other Loan Documents, and the obligations of the
other Loan Parties under the Loan Documents, are secured by the Collateral as
provided in the Loan Documents.

 

F-2-1



--------------------------------------------------------------------------------

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Promissory Note or the other Loan Documents, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. The Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to the Borrower at the address specified for the Loan Parties
in Section 9.01(a) of the Credit Agreement. The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Promissory Note shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Promissory Note or the other Loan Documents against the Borrower or any Loan
Party or their properties in the courts of any jurisdiction.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County. The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

F-2-2



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

SEMGROUP CORPORATION, as Borrower

By:

 

 

 

Name:

 

Title:

 

 

F-2-3



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid or

Prepaid

   Unpaid Principal
Balance    Notation Made
By

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF TERM LOAN B NOTE

 

$         

     Dated:                 , 2011   

FOR VALUE RECEIVED, the undersigned, SEMGROUP CORPORATION (the “Borrower”),
HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) or its registered
assigns for the account of its applicable lending office the principal amount of
the Term Loan B Loans (as defined below) owing to the Lender by the Borrower
pursuant to the Credit Agreement dated as of June 17, 2011 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined) among the Borrower, the LENDERS party thereto from
time to time, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as Administrative Agent,
RBS, as Collateral Agent, RBS SECURITIES INC., BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH, THE BANK OF
NOVA SCOTIA AND BARCLAYS CAPITAL, as Joint Lead Arrangers, THE BANK OF NOVA
SCOTIA AND BNP PARIBAS, as Term Loan A Facility and Revolving Credit Facility
Co-Syndication Agents, CITIBANK, N.A. AND DEUTSCHE BANK AG NEW YORK BRANCH, as
Term Loan B Facility Co-Syndication Agents, CITIBANK, N.A., DEUTSCHE BANK AG NEW
YORK BRANCH AND BARCLAYS BANK PLC, as Term Loan A Facility and Revolving Credit
Facility Co-Documentation Agents, and THE BANK OF NOVA SCOTIA, BNP PARIBAS AND
BARCLAYS BANK PLC, as Term Loan B Facility Co-Documentation Agents.

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of the Term Loan B Loan advanced to the Borrower
from the date of such Term Loan B Loan, until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in U.S. dollars to RBS, as
Administrative Agent, at 600 Washington Blvd., Stamford, Connecticut 06901,
Attention: John Ferrante, fax: (203) 873-5300, e-mail: gbmnaagency@rbs.com, in
immediately available funds. The Term Loan B Loan advanced to the Borrower and
the maturity thereof, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto, which is part of this promissory note (the “Promissory
Note”); provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.

This Promissory Note is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement. The Credit Agreement, among other things, (i) provides for the
making of loans (the “Term Loan B Loans”) by the Term Loan B Lenders to or for
the benefit of the Borrower in an aggregate amount not to exceed at any time
outstanding U.S.$200,000,000, the indebtedness of the Borrower resulting from
such Term Loan B Loans being, on request of a Term Loan B Lender, evidenced by
such promissory notes, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. The obligations of the Borrower under
this Promissory Note and the other Loan Documents, and the obligations of the
other Loan Parties under the Loan Documents, are secured by the Collateral as
provided in the Loan Documents.

 

F-3-1



--------------------------------------------------------------------------------

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Promissory Note or the other Loan Documents, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. The Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to the Borrower at the address specified for the Loan Parties
in Section 9.01(a) of the Credit Agreement. The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Promissory Note shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Promissory Note or the other Loan Documents against the Borrower or any Loan
Party or their properties in the courts of any jurisdiction.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County. The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

F-3-2



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

SEMGROUP CORPORATION, as Borrower By:  

 

  Name:   Title:

 

F-3-3



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid or

Prepaid

   Unpaid Principal Balance    Notation Made
By

 

 

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

COMPLIANCE CERTIFICATE1

Reference is made to the Credit Agreement dated as of June 17, 2011, among
SEMGROUP CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS party
thereto from time to time, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as
Administrative Agent, RBS, as Collateral Agent, RBS SECURITIES INC., BNP PARIBAS
SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK
BRANCH, THE BANK OF NOVA SCOTIA AND BARCLAYS CAPITAL, as Joint Lead Arrangers,
THE BANK OF NOVA SCOTIA AND BNP PARIBAS, as Term Loan A Facility and Revolving
Credit Facility Co-Syndication Agents, CITIBANK, N.A. AND DEUTSCHE BANK AG NEW
YORK BRANCH, as Term Loan B Facility Co-Syndication Agents, CITIBANK, N.A.,
DEUTSCHE BANK AG NEW YORK BRANCH AND BARCLAYS BANK PLC, as Term Loan A Facility
and Revolving Credit Facility Co-Documentation Agents, and THE BANK OF NOVA
SCOTIA, BNP PARIBAS AND BARCLAYS BANK PLC, as Term Loan B Facility
Co-Documentation Agents.

[Insert name of institution] (the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 2.17(e) of the Credit Agreement. The Non-U.S.
Lender hereby represents and warrants that:

A. The Non-U.S. Lender is the beneficial owner of the Loan (as well as any Notes
evidencing such Loan) in respect of which it is providing this certificate;

B. The Non-U.S. Lender is not a “bank” that entered into the Credit Agreement in
the “ordinary course of its trade or business” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);

C. The Non-U.S. Lender is not a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code;

 

 

1 

If the undersigned is an intermediary, a foreign partnership or other
flow-through entity, the following adjustment shall be made:

 

  1.

The following representations shall be provided as applied to the partners or
members claiming the portfolio interest exemption:

 

  •  

Paragraph A;

 

  •  

Paragraph C;

 

  •  

Paragraph D;

 

  •  

Paragraph E.

 

  2.

The following representation shall be provided as applied to the undersigned as
well as the partners or members owners claiming the portfolio interest
exemption:

 

  •  

Paragraph B.

 

  3.

The undersigned shall provide an Internal Revenue Service Form W-8IMY (with
underlying W-8BENs, W-9s or other applicable forms from each of its partners or
members).

 

  4.

Appropriate adjustments shall be made in the case of tiered intermediaries or
tiered partnerships or flow-through entities.

 

G-1



--------------------------------------------------------------------------------

D. The Non-U.S. Lender is not a “controlled foreign corporation” receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code; and

E. The interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in any of the
three calendar years preceding such payments.

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER]

By:

 

 

 

Name:

 

Title:

Date:             , 20    

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Administrative Questionnaire

 

I. Borrower Name:     SEMGROUP CORPORATION    

 

II. Legal Name of Lender for Signature Page:    

 

III. Name of Lender for any eventual tombstone:    

 

 

IV. Legal Address:

 

 

V. Contact Information:

 

    

Credit Contact

  

Operations Contact

  

Legal Counsel

Name:

  

 

  

 

  

 

Title:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Facsimile:

  

 

  

 

  

 

Email: Address:

  

 

  

 

  

 

VI. Lender’s Wire Payment Instructions:

 

Pay to:

  

 

  

(Name of Lender)

     

 

  

(ABA#)

  

(City/State)

  

 

  

(Account #)

  

(Account Name)

Please return this form, by fax, to the attention of Administrative Agent, fax
[    ], no later than 5:00 p.m. New York City time, on [            ], 2011.

 

H-1



--------------------------------------------------------------------------------

Administrative Questionnaire

 

Borrower Name:   SEMGROUP CORPORATION VII. Organizational Structure:  

Branch, organized under which laws, etc.

 

 

Lender’s Tax ID:

 

 

Tax withholding Form Attached

[        ]    Form W-9

[        ]    Form W-8BEN/W-8EXP/W-8IMY/W-8ECI (with any required attachments)

[        ]    W/Hold         % Effective                     

VIII. Payment Instructions:

Servicing Site:

Pay To:

 

IX. Name of Authorized Officer:

  

 

  

Name:

  

 

  

Signature:

  

 

  

Date:

  

 

  

 

H-2



--------------------------------------------------------------------------------

Administrative Questionnaire

X. Institutional Investor Sub-Allocations

 

Institution Legal: Name:

  

 

Fund Manager:

  

 

Sub-Allocations:

  

 

Exact Legal

Name (for documentation

purposes)

  

Sub-

Allocation

(Indicate US$)

  

Direct Signer to

Credit Agreement

(Yes / No)

  

Purchase by

Assignment

(Yes / No)

  

Date of

Post-

Closing Assignment

1.

           

 

  

 

  

 

  

 

  

 

2.

           

 

  

 

  

 

  

 

  

 

3.

           

 

  

 

  

 

  

 

  

 

4.

           

 

  

 

  

 

  

 

  

 

5.

           

 

  

 

  

 

  

 

  

 

6.

           

 

  

 

  

 

  

 

  

 

7.

           

 

  

 

  

 

  

 

  

 

Total

           

 

Special Instructions

 

 

 

 

 

 

 

 

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

PLEDGE AGREEMENT

PLEDGE AGREEMENT

dated and effective as of

[                    ]

between

[                    ],

as the Pledgor,

and

THE ROYAL BANK OF SCOTLAND PLC

as the Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 1

DEFINITIONS

 

ARTICLE 1 DEFINITIONS

     2   

Section 1.1

 

Defined Terms

     2   

Section 1.2

 

Rules of Interpretation

     3   

Section 1.3

 

Uniform Commercial Code Definitions

     3   

ARTICLE 2 PLEDGE AND GRANT OF SECURITY INTERESTS

     3   

Section 2.1

 

Granting Clause

     3   

Section 2.2

 

Delivery of Collateral

     4   

Section 2.3

 

Retention of Certain Rights

     4   

ARTICLE 3 OBLIGATIONS SECURED

     4   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PLEDGOR

     4   

Section 4.1

 

Organization

     4   

Section 4.2

 

Power and Authorization; Enforceability

     4   

Section 4.3

 

No Conflict

     5   

Section 4.4

 

Beneficial Ownership; Pledged Equity Interests

     5   

Section 4.5

 

Governmental Approvals

     5   

Section 4.6

 

No Prior Assignment

     5   

Section 4.7

 

No Other Financing Documents

     6   

Section 4.8

 

No Litigation

     6   

Section 4.9

 

Taxes

     6   

Section 4.10

 

Investment Company Act.

     6   

Section 4.11

 

Name; Organizational Number

     6   

Section 4.12

 

MLP Entity Information

     6   

Section 4.13

 

Capital Adequacy; Etc.

     6   

Section 4.14

 

Perfection of Security Interest

     7   

Section 4.15

 

After Acquired Collateral

     7   

ARTICLE 5 COVENANTS OF PLEDGOR

     7   

Section 5.1

 

Compliance with Obligations

     7   

Section 5.2

 

Defense of Collateral

     7   

Section 5.3

 

Preservation of Value; Limitation of Liens

     8   

Section 5.4

 

No Other Filings

     8   

 

i



--------------------------------------------------------------------------------

Section 5.5

 

No Sale of Collateral

    8   

Section 5.6

 

Notice

    8   

Section 5.7

 

Filing of Bankruptcy Proceedings

    8   

Section 5.8

 

Distributions

    8   

Section 5.9

 

Maintenance of Records

    8   

Section 5.10

 

Fiscal Year, Name, Location, EIN, etc

    9   

Section 5.11

 

[Reserved]

    9   

Section 5.12

 

Amendments to Organic Documents

    9   

Section 5.13

 

Proceeds of Collateral

    9   

Section 5.14

 

[Reserved]

    9   

ARTICLE 6 EVENTS OF DEFAULT AND EXERCISE OF REMEDIES

    9   

Section 6.1

 

Event of Default

    9   

Section 6.2

 

Remedies Upon an Event of Default

    9   

Section 6.3

 

Right to Cure

    10   

Section 6.4

 

Expenses

    10   

Section 6.5

 

Sale of Collateral

    10   

Section 6.6

 

Compliance With Limitations and Restrictions

    11   

Section 6.7

 

No Impairment of Remedies

    12   

ARTICLE 7 MISCELLANEOUS

    12   

Section 7.1

 

Remedies Cumulative; Delay Not Waiver

    12   

Section 7.2

 

Collateral Agent

    15   

Section 7.3

 

Perfection; Further Assurances

    16   

Section 7.4

 

Payment of Taxes

    17   

Section 7.5

 

Place of Business; Location of Records

    17   

Section 7.6

 

Continuing Assignment and Security Interest; Transfer of Notes

    17   

Section 7.7

 

Termination of Security Interest

    17   

Section 7.8

 

Security Interest Absolute

    18   

Section 7.9

 

Limitation on Duty of Collateral Agent with Respect to the Collateral

    18   

Section 7.10

 

Amendments; Waivers

    19   

Section 7.11

 

Notices

    19   

Section 7.12

 

Modification of Secured Obligations

    19   

Section 7.13

 

Delivery of Collateral; Proxy

    20   

Section 7.14

 

Reinstatement

    20   

Section 7.15

 

Severability

    20   

Section 7.16

 

Survival of Provisions

    20   

Section 7.17

 

Successions or Assignments.

    21   

Section 7.18

 

Headings

    21   

Section 7.19

 

Entire Agreement

    21   

Section 7.20

 

Counterparts

    21   

Section 7.21

 

Limitation of Liability

    21   

Section 7.22

 

GOVERNING LAW

    21   

Section 7.23

 

WAIVER OF JURY TRIAL

    21   



--------------------------------------------------------------------------------

Section 7.24

 

Jurisdiction; Consent to Service of Process

     22   

Section 7.25

 

Rights of Collateral Agent

     22   

Section 7.26

 

Consent and Acknowledgement

     22   

Section 7.27

 

Third Party Beneficiaries

     22   

Section 7.28

 

Waiver of Transfer Restrictions

     22   

Section 7.29

 

Credit Agreement Provisions

     22   

 

Schedules

   Schedule 2.1    Description of Pledged Equity Interests Exhibits    Exhibit A
   Form of Irrevocable Proxy Exhibit B    Form of Assignment of General
Partnership Interests



--------------------------------------------------------------------------------

This PLEDGE AGREEMENT, dated as of [                    ], (this “Agreement”),
is entered into between [GENERAL PARTNER1], a [TYPE AND JURISDICTION OF ENTITY]
(the “Pledgor”), and THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as collateral agent
for the Secured Parties referred to below (together with its successors,
designees and assigns, in such capacity, the “Collateral Agent”). Capitalized
terms used in this Agreement have the meanings assigned to them in Section 1.1
or Section 1.3 below.

W I T N E S S E T H :

WHEREAS, SemGroup Corporation (the “Borrower”) has entered into that certain
Credit Agreement dated as of June 17, 2011 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the lenders party thereto from time to time (the “Lenders”), RBS,
as Administrative Agent and Collateral Agent, RBS Securities Inc., BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Deutsche Bank AG New York
Branch, The Bank of Nova Scotia and Barclays Capital Inc., as Joint Lead
Arrangers, The Bank of Nova Scotia and BNP Paribas, as Term Loan A Facility and
Revolving Credit Facility Co-Syndication Agents, Citibank, N.A. and Deutsche
Bank AG New York Branch, as Term Loan B Facility Co-Syndication Agents,
Citibank, N.A., Deutsche Bank AG New York Branch and Barclays Bank PLC, as Term
Loan A Facility and Revolving Credit Facility Co-Documentation Agents, and The
Bank of Nova Scotia, BNP Paribas and Barclays Bank PLC, as Term Loan B Facility
Co-Documentation Agents.

WHEREAS, the Borrower has entered into that certain Guarantee and Collateral
Agreement, dated as of June 17, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), with each Subsidiary Guarantor listed on the signature pages
thereof under the caption “Subsidiary Guarantors” and each that shall, at any
time after the date thereof, become a Subsidiary Guarantor pursuant to
Section 7.15 thereof, and the Collateral Agent;

WHEREAS, as of the date hereof, the Borrower has formed [                    ],
a Master Limited Partnership organized under the laws of [                    ]
(together, with such Master Limited Partnership Entity’s subsidiaries, the “MLP
Entity”);

WHEREAS, as of the date hereof, the Pledgor is a general partner in the MLP
Entity and owns 100% of the GP Equity Interests of the MLP Entity;

WHEREAS, the Pledgor has agreed to secure all of the Secured Obligations by
granting to the Collateral Agent, for the benefit of the Secured Parties, a
first priority Lien on all of the GP Equity Interests in the MLP Entity owned by
the Pledgor;

WHEREAS, the Pledgor will derive substantial direct and indirect benefit from
the execution and delivery of the Credit Agreement and the other Secured
Obligation Documents;

WHEREAS, the Borrower has covenanted to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the applicable
Loan Parties; and

WHEREAS, it is a requirement of the Collateral and Guarantee Requirement that
the Pledgor shall have executed this Agreement upon acquisition of any GP Equity
Interests of the MLP Entity after the Closing Date.

 

 

1 

As defined in the Credit Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the agreements,
provisions and covenants herein contained, and to induce the Lenders to make the
Loans (as defined in the Credit Agreement) and other extensions of credit
contemplated thereby, the Issuing Banks to issue Revolving Letters of Credit,
the counterparties to the Secured Swap Agreements to enter into the Secured Swap
Agreements and the counterparties to the Secured Cash Management Agreements to
enter into the Secured Cash Management Agreements, in each case on and subject
to the terms and conditions set forth in the Credit Agreement, such Secured Swap
Agreements and such Secured Cash Management Agreements, as applicable, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the respective meanings assigned thereto in the
Credit Agreement. In addition to the terms defined in the Credit Agreement, the
following terms used herein shall have the following meanings:

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Collateral” shall have the meaning assigned to such term in Section 2.1.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereto.

“Event of Default” shall have the meaning assigned to such term in Section 6.1.

“GP Equity Interest” shall mean all general partnership interests in the MLP
Entity.

“Knowledge” shall mean, with respect to the Pledgor, the actual knowledge of any
fact, circumstance, or condition by each individual at the Pledgor with
oversight and direct supervisory responsibility for the matter in question, in
each case, after reasonably prudent investigation and inquiry.

“Lenders” shall have the meaning assigned to such term in the recitals hereto.

“MLP Entity” shall have the meaning assigned to such term in the recitals
hereto.

“Organic Documents” shall mean, with respect to any Person, as applicable, its
certificate of incorporation, bylaws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement and all
shareholder agreements, voting trusts and similar arrangements applicable to any
such Person’s partnership interests, limited liability company interests or
authorized shares of capital stock.

“Pledged Equity Interests” shall have the meaning assigned to such term in
Section 2.1.

“Pledgor” shall have the meaning assigned to such term in the preamble hereto.

 

2



--------------------------------------------------------------------------------

“Secured Obligation Documents” shall mean (a) the Loan Documents, (b) each
Revolving Letter of Credit, (c) each Swap Agreement and (d) each Cash Management
Agreement.

Section 1.2 Rules of Interpretation. For all purposes of this Agreement, except
as otherwise expressly provided, the rules of interpretation set forth in
Section 1.02 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis, as if fully set forth herein.

Section 1.3 Uniform Commercial Code Definitions. All capitalized terms used
herein and defined in the UCC shall have the respective meanings given to those
terms in the UCC, except where otherwise defined in the Credit Agreement, the
Collateral Agreement or this Agreement.

ARTICLE 2

PLEDGE AND GRANT OF SECURITY INTERESTS

Section 2.1 Granting Clause. As security for the indefeasible payment or
performance, as the case may be, in full of the Secured Obligations, each
Pledgor hereby pledges, hypothecates, assigns, charges, mortgages, delivers and
transfers to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
continuing security interest in all of such Pledgor’s right, title and interest
in, to and under and whether direct or indirect, whether legal, beneficial, or
economic, whether fixed or contingent and whether now or hereafter existing or
arising (collectively, the “Collateral”):

(a) the GP Equity Interests in the MLP Entity set forth in Schedule 2.1 and any
other Equity Interests in the MLP Entity now or hereafter owned or acquired by
the Pledgor, in each case together with all certificates (if any) evidencing the
same (collectively, the “Pledged Equity Interests”);

(b) all of the Pledgor’s capital or ownership interest, including capital
accounts, in the MLP Entity, and all accounts, deposits or credits of any kind
with the MLP Entity;

(c) all of the Pledgor’s voting rights in or rights to control or direct the
affairs of the MLP Entity;

(d) all of the Pledgor’s rights, title and interest, as a general partner of the
MLP Entity, in, to or under any and all of the MLP Entity’s assets or
properties;

(e) all other rights, title and interest in or to the MLP Entity derived from
the Pledged Equity Interests;

(f) all indebtedness or other obligations of the MLP Entity owed to the Pledgor;

(g) all claims of the Pledgor for damages arising out of, or for any breach or
default relating to, the Collateral;

(h) all rights of the Pledgor to terminate, amend, supplement, modify or cancel
the Organic Documents of the MLP Entity, to take all actions thereunder and to
compel performance and otherwise exercise all remedies thereunder;

 

3



--------------------------------------------------------------------------------

(i) all securities, notes, certificates and other instruments representing or
evidencing any of the foregoing rights and interests or the ownership thereof
and any interest of the Pledgor reflected in the books of any financial
intermediary pertaining to such rights and interests and all non-cash dividends,
cash, options, warrants, stock splits, reclassifications, rights, instruments or
other investment property and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such rights and interests; and

(j) all Proceeds, products, accessions, rents, profits and other payments now or
hereafter due and payable with respect to the foregoing.

Section 2.2 Delivery of Collateral. With respect to any Collateral consisting of
certificated securities, all certificates, notes and other instruments
representing or evidencing such Collateral (including the certificates described
in Schedule 2.1, which shall be delivered concurrently with the execution and
delivery of this Agreement) shall be delivered to and held by or on behalf of,
and, in the case of notes, endorsed to the order of, the Collateral Agent, or
its designee pursuant hereto, in the manner set forth in Section 7.13.

Section 2.3 Retention of Certain Rights. So long as the Collateral Agent has not
exercised remedies with respect to the Collateral under this Agreement or any
other Secured Obligation Document upon the occurrence and during the continuance
of an Event of Default, the Pledgor reserves the right, and shall have the
right, to the exclusion of the Collateral Agent, to exercise all voting and
other rights with respect to the Collateral to the extent not prohibited by the
Secured Obligation Documents and to receive all income, dividends and other
distributions from the Collateral to the extent not prohibited by the Secured
Obligation Documents.

ARTICLE 3

OBLIGATIONS SECURED

Without limiting the generality of the foregoing, this Agreement and all of the
Collateral secure the payment and performance when due of all Secured
Obligations. If, notwithstanding the representation and warranty set forth in
Section 4.13, enforcement of the liability of the Pledgor under this Agreement
for the full amount of the Secured Obligations would be an unlawful or voidable
transfer under any applicable fraudulent conveyance or fraudulent transfer law
or any comparable law, then the liability of the Pledgor hereunder shall be
reduced to the highest amount for which such liability may then be enforced
without giving rise to an unlawful or voidable transfer under any such law.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PLEDGOR

The Pledgor represents and warrants to and in favor of the Collateral Agent and
the other Secured Parties as follows:

Section 4.1 Organization. The Pledgor is (a) duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
(b) is qualified to do business in each jurisdiction where such qualification is
required except for where failure to be so qualified would not, individually or
in the aggregate, result in a Material Adverse Effect.

Section 4.2 Power and Authorization; Enforceability. The Pledgor has all
requisite power and authority to (i) own its property and assets and to carry on
its business as now conducted and (ii) execute, deliver and perform its
obligations under this Agreement and each of the other Secured Obligation
Documents and each other agreement or instrument contemplated hereby or thereby
to which

 

4



--------------------------------------------------------------------------------

it is or will be a party, and to take all action as may be necessary to complete
the transactions contemplated hereunder and thereunder. The Pledgor has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each other Secured Obligation Document and each other
agreement or instrument contemplated hereby or thereby to which it is a party
and to complete the transactions contemplated hereby and thereby. This Agreement
has been duly executed and delivered by the Pledgor and constitutes, and each
other Secured Obligation Document and each other agreement or instrument
contemplated hereby or thereby to which the Pledgor is a party, when executed
and delivered by the Pledgor, will constitute, a legal, valid and binding
obligation of the Pledgor enforceable against the Pledgor in accordance with its
terms, subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally and (b) general principles of equity.

Section 4.3 No Conflict. The execution, delivery and performance by the Pledgor
of this Agreement and each other Secured Obligation Document to which it is a
party and the consummation of the transactions contemplated hereby (including
the granting of security interests hereunder) or under any other Secured
Obligation Document to which it is a party will not (a) violate (i) the Organic
Documents of the Pledgor, (ii) any provision of law, statute, rule or
regulation, in each case to the extent applicable to the Pledgor or any of its
properties, (iii) any applicable order of any court or any rule, regulation or
order of any Governmental Authority applying to the Pledgor or (iv) any
provision of any material agreement or other instrument to which the Pledgor is
a party or by which it or any of its property is or may be bound, except where
such violation would not reasonably be expected to have a Material Adverse
Effect, (b) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, give rise to a right of
or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
material agreement or other instrument, where such conflict, violation, breach
or default referred to in clauses (a) and (b) of this Section 4.3 would
reasonably be expected to have, individually or in aggregate, a Material Adverse
Effect, and (c) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by any of the
Loan Parties, other than Permitted Liens.

Section 4.4 Beneficial Ownership; Pledged Equity Interests. The Pledgor is the
lawful and beneficial owner of, and has full right, title and interest in, to
and under, the rights and interests comprising the Collateral, free and clear of
any and all Liens other than Permitted Liens permitted with respect to such
Collateral by Section 6.02 of the Credit Agreement. The Pledged Equity Interests
(a) have been duly authorized and validly issued, (b) are fully paid as of the
date hereof and to the extent required by the partnership agreement of the MLP
Entity, and (c) as of the date hereof, constitute 100% of the issued and
outstanding GP Equity Interests of the MLP Entity. As of the date hereof, there
are no existing options, warrants, calls or commitments of any character
whatsoever relating to the Pledged Equity Interests.

Section 4.5 Governmental Approvals. No action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is or will be required in connection with (a) the due
execution, delivery and performance by the Pledgor of this Agreement, each other
Secured Obligation Document and each other agreement or instrument contemplated
hereby or thereby to which it is a party, or (b) the grant by the Pledgor of the
Liens granted by it under this Agreement or the validity, perfection and
enforceability thereof or for the exercise by the Collateral Agent of its rights
and remedies thereunder, except (i) for filings and recordings with respect to
the Collateral to be made, or otherwise delivered to the Collateral Agent for
filing and/or recordation, as of the date hereof and (ii) such as have been made
or obtained and are in full force and effect.

Section 4.6 No Prior Assignment. The Pledgor has not previously assigned any of
its rights in, to or under all or any portion of the Collateral.

 

5



--------------------------------------------------------------------------------

Section 4.7 No Other Financing Documents. The Pledgor has not executed and is
not aware of any effective financing statement, security agreement or other
instrument similar in effect covering all or any part of the Collateral on file
in any recording office, except such as may have been filed pursuant to the
Security Documents.

Section 4.8 No Litigation. As of the date hereof, there are no actions, suits,
investigations or proceedings at law or in equity by or on behalf of any
Governmental Authority or in arbitration now pending against, or, to the
Pledgor’s Knowledge, threatened in writing against or affecting, the Pledgor or
any business, property or rights of the Pledgor or relating to the Collateral.
The Pledgor is not in violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001, and the PATRIOT Act (as defined in the Credit
Agreement).

Section 4.9 Taxes. The Pledgor (a) has timely filed all material federal, state
and local Tax returns and reports required to have been filed by it, and each
such Tax return and report is complete and accurate in all material respects,
and (b) has timely paid or caused to be timely paid all material Taxes shown
thereon to be due and payable by it and all other material Taxes or assessments,
except Taxes or assessments that are being contested in good faith by
appropriate proceedings and for which the Pledgor has set aside on its books
adequate reserves for the payment thereof to the extent required by GAAP.

Section 4.10 Investment Company Act. The Pledgor is not an “investment company”
or a company “controlled” by an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.

Section 4.11 Name; Organizational Number. The name of the Pledgor is
“[                    ]”, as indicated in the public records of the
[State][Commonwealth] of [                    ], and the Pledgor’s federal
employee identification number is [                    ] and the Pledgor’s
[STATE] organizational number is [                    ].

Section 4.12 MLP Entity Information. The Pledgor has established adequate means
of obtaining financial and other information pertaining to the business,
operations, properties, assets and condition (financial or otherwise) of the MLP
Entity on a continuing basis, and the Pledgor now is and hereafter will be
completely familiar with the business, operations, properties, assets and
condition (financial or otherwise) of the MLP Entity. The Pledgor hereby agrees
that no Secured Party shall have any duty to advise the Pledgor of information
known to any such Secured Party regarding such condition or any such
circumstances or of any changes or potential changes affecting the Collateral.
In the event any Secured Party, in its discretion, undertakes at any time or
from time to time to provide any such information to the Pledgor, neither such
Secured Party nor any other Secured Party shall be under any obligation (a) to
undertake any investigation not a part of its regular business routine, or
reasonable commercial lending practices, or (b) to make any other or future
disclosure of such information to the Pledgor.

Section 4.13 Capital Adequacy; Etc. (a) After giving effect to the transactions
contemplated by this Agreement and the contingent obligations evidenced hereby
(but excluding the effect of the provisions of Article 3 which limit the Secured
Obligations to an amount that would not render the Pledgor’s indebtedness,
liabilities or obligations under this Agreement subject to avoidance), the
Pledgor is not insolvent as such term is used or defined under the U.S.
Bankruptcy Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, and the
Pledgor has and will have assets which, fairly valued, exceed its indebtedness,
liabilities or obligations.

 

6



--------------------------------------------------------------------------------

(b) The Pledgor is not executing this Agreement with any intention to hinder,
delay or defraud any present or future creditor or creditors of the Pledgor.

(c) The Pledgor is not engaged in any business or transaction which, after
giving effect to the transactions contemplated by this Agreement, will leave the
Pledgor with capital or assets which are unreasonably small in relation to the
business or transactions engaged in by the Pledgor, and the Pledgor does not
intend to engage in any such business or transaction.

(d) The Pledgor does not intend to incur, nor does the Pledgor believe that it
will incur, debts beyond the Pledgor’s ability to repay such debts as they
mature.

Section 4.14 Perfection of Security Interest. The security interest granted to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement constitutes, as to personal property included in the Collateral, a
valid Lien (as defined in the Credit Agreement). The security interest granted
to the Collateral Agent (for the benefit of the Secured Parties) pursuant to
this Agreement in the Collateral consisting of personal property will be
perfected (a) with respect to any property that can be perfected by filing, upon
the filing of financing statements in [INSERT APPROPRIATE FILING OFFICE] and
(b) with respect to any property, if any, that can be perfected by possession,
upon the Collateral Agent receiving possession thereof and, in each case, such
security interest will be, as to such portion of the Collateral perfected under
the UCC or otherwise as aforesaid, superior and prior to the rights of all third
Persons now existing or hereafter arising whether by way of mortgage, lien,
security interests, encumbrance, assignment or otherwise. As of the date hereof,
no filing, recordation, re-filing or re-recording is necessary to perfect and
maintain the perfection of the interest, title or Liens in or on the Collateral
created pursuant to this Agreement to the extent such interest, title or Liens
can be perfected by filing or recordation, and as of the Closing Date all such
filings or recordings have been made to the extent the Collateral Agent’s
security interest can be perfected by filing. The Pledgor has properly delivered
or caused to be delivered to the Collateral Agent all such portions of the
Collateral that permit perfection of the Lien and security interest described
above by possession.

Section 4.15 After Acquired Collateral. It is understood and agreed that the
foregoing representations and warranties shall apply only to the Collateral
delivered on the date hereof and that, with respect to Collateral delivered
thereafter, the Pledgor shall be required to make representations and warranties
in form and substance substantially similar to the foregoing in supplements
hereto and that such representations and warranties contained in such
supplements hereto shall be applicable to such Collateral hereafter delivered.

ARTICLE 5

COVENANTS OF PLEDGOR

The Pledgor covenants to and in favor of the Collateral Agent for the benefit of
the Secured Parties that, commencing on and from the date hereof until the
termination or release of the Secured Obligations, the Pledgor shall abide by
the following covenants:

Section 5.1 Compliance with Obligations. The Pledgor shall perform and comply in
all material respects with all obligations and conditions on its part under the
terms of this Agreement and any other applicable Secured Obligation Document to
which it is a party to be performed with respect to the Collateral.

Section 5.2 Defense of Collateral. The Pledgor shall, until the termination or
release of the Secured Obligations, take reasonable measures to defend its title
to the Collateral and the interest of the Collateral Agent in the Collateral
pledged hereunder against the claims and demands of all Persons.

 

7



--------------------------------------------------------------------------------

Section 5.3 Preservation of Value; Limitation of Liens. The Pledgor shall not
take or permit to be taken any action in connection with the Collateral which
would impair in any material respect the value of the interests or rights of the
Pledgor therein or which would impair in any material respect the interests or
rights of the Collateral Agent therein or with respect thereto, except as
permitted by the Secured Obligation Documents; provided, however, that nothing
in this Agreement shall prevent the Pledgor, prior to the exercise by the
Collateral Agent of any rights pursuant to the terms hereof, from undertaking
the Pledgor’s operations in the ordinary course of business in accordance with
the Secured Obligation Documents. The Pledgor shall not directly or indirectly
create, incur, assume or suffer to exist any Liens on or with respect to all or
any part of the Collateral (other than the Lien created by this Agreement and
other Permitted Liens). The Pledgor shall at its own cost and expense promptly
take such action as may be necessary to discharge any such Liens.

Section 5.4 No Other Filings. The Pledgor shall not file or authorize or permit
to be filed in any jurisdiction any financing statements under the UCC or any
like statement relating to the Collateral in which the Collateral Agent, for the
benefit of the Secured Parties, is not named as the sole secured party.

Section 5.5 No Sale of Collateral. Except as permitted by this Agreement or the
other Secured Obligation Documents, the Pledgor shall not cause, suffer or
permit the sale, assignment, conveyance, pledge or other transfer of all or any
portion of the Pledgor’s ownership or interest in the MLP Entity or any other
portion of the Collateral. As used herein, the transfer of an ownership interest
in the MLP Entity includes (a) the sale, assignment, pledge, hypothecation,
transfer or other disposition (voluntarily or involuntarily, by gift or
otherwise, and whether as security or otherwise) of an Equity Interest in any
Person substantially all of the assets of which consist directly or indirectly
of an interest in the MLP Entity, or (b) the merger or consolidation of a Person
referred to in clause (a) with another Person.

Section 5.6 Notice. The Pledgor shall promptly, upon acquiring notice or giving
notice, as the case may be, or obtaining Knowledge thereof, give written notice
(with copies of any such underlying notices) to the Collateral Agent of any and
all writings, documents or instruments evidencing additional Collateral.

Section 5.7 Filing of Bankruptcy Proceedings. To the extent it may do so under
applicable law, the Pledgor, for itself, its successors and assigns, shall not
cast any vote as an owner in the MLP Entity (a) in favor of the commencement of
a voluntary case or other proceeding seeking liquidation, reorganization,
rehabilitation or other relief with respect to the MLP Entity or its debts under
any bankruptcy, insolvency or other similar law now or hereafter in effect in
any jurisdiction or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of the owners of the MLP Entity or any
substantial part of the MLP Entity’s property, (b) to authorize the MLP Entity
to consent to any such aforesaid relief or to the appointment of or taking
possession by any such aforesaid official in an involuntary case or other
proceeding commenced against the MLP Entity or (c) to authorize the MLP Entity
to make a general assignment for the benefit of creditors.

Section 5.8 Distributions. If the Pledgor, in its capacity as owner of the MLP
Entity, receives any income, dividend or other distribution of money or property
of any kind from the MLP Entity (received when not permitted by Section 2.3
hereof), the Pledgor shall hold such income or distribution as trustee for and
shall promptly deliver the same to the Collateral Agent.

Section 5.9 Maintenance of Records. The Pledgor shall, at all times, keep
accurate and complete records of the Collateral. The Pledgor shall permit
representatives of the Collateral Agent, at reasonable, mutually agreed times
during normal business hours, upon at least three (3) Business Days prior notice
to the Pledgor or, if an Event of Default has occurred and is continuing, upon
reasonable prior

 

8



--------------------------------------------------------------------------------

notice to the Pledgor to inspect and make abstracts from the Pledgor’s books and
records pertaining to the Collateral. Upon the occurrence and during the
continuation of any Event of Default, at the Collateral Agent’s written request,
the Pledgor shall promptly deliver copies of any and all such records to the
Collateral Agent.

Section 5.10 Fiscal Year, Name, Location, EIN, etc. The Pledgor shall not change
its fiscal year, name, federal employer identification number, jurisdiction of
organization, organization identification number or location of its principal
place of business without at least thirty (30) days prior written notice to the
Collateral Agent. In the event of such change, the Pledgor shall at its expense
execute and deliver such instruments and documents as may be reasonably required
by the Collateral Agent or applicable law to maintain a prior perfected security
interest in the Collateral.

Section 5.11 [Reserved]

Section 5.12 Amendments to Organic Documents. Except (a) as permitted by this
Agreement or in connection with a transaction or other action permitted under
the other Secured Obligation Documents and (b) amendments to permit the MLP
Entity to issue new limited partnership units of such MLP Entity, the Pledgor
shall not vote to enable or take any other action to terminate, amend,
supplement or otherwise modify, or cancel, or waive any default under or breach
of any of the terms of, the Organic Documents of the MLP Entity without the
prior written consent of the Collateral Agent (which consent shall not be
unreasonably withheld, conditioned or delayed so long as such action could not
be reasonably expected to materially and adversely affect the interest of the
Secured Parties in the Collateral).

Section 5.13 Proceeds of Collateral. The Pledgor shall, at all times, keep
pledged to the Collateral Agent (for the benefit of the Secured Parties)
pursuant hereto all Collateral and, subject to the exclusions set forth in
Section 2.1 and Section 2.3, all dividends, distributions and other proceeds
received by the Collateral Agent with respect thereto, and, subject to the
exclusions set forth in Section 2.1 and Section 2.3, all other Collateral and
other securities, instruments, proceeds and rights from time to time received by
or distributable to the Pledgor in respect of any Collateral and shall not vote
to enable or take any other action to permit the MLP Entity to issue any
additional GP Equity Interests or to issue securities convertible into or
granting the right of purchase or exchange for any GP Equity Interests, which
shall not have been promptly, but in any event within 15 days of the acquisition
thereof, duly pledged to the Collateral Agent, for the benefit of the Secured
Parties, hereunder or under a separate Pledge Agreement on a first priority
perfected basis.

Section 5.14 [Reserved]

ARTICLE 6

EVENTS OF DEFAULT AND EXERCISE OF REMEDIES

Section 6.1 Event of Default. As used herein, “Event of Default” shall have the
meaning assigned thereto in the Credit Agreement.

Section 6.2 Remedies Upon an Event of Default. Subject to the terms of the
Credit Agreement and the other Secured Obligation Documents, upon the occurrence
and during the continuation of an Event of Default, the Collateral Agent, shall
have the right, at its election, but not the obligation, to do any of the
following:

(a) proceed to protect and enforce the rights vested in it by this Agreement and
under the UCC;

(b) vote or exercise any and all of the Pledgor’s rights or powers incident to
its ownership of the Pledged Equity Interests, including any rights or powers to
manage or control the MLP Entity;

 

9



--------------------------------------------------------------------------------

(c) demand, sue for, collect or receive any money or property at any time
payable to or receivable by the Pledgor on account of or in exchange for all or
any part of the Collateral;

(d) cause any action at law or suit in equity or other proceeding to be
instituted and prosecuted to collect or enforce any of the Secured Obligations
or rights hereunder or included in the Collateral, including specific
enforcement of any covenant or agreement contained herein, or in aid of the
exercise of any power herein or therein granted, or for any foreclosure
hereunder and sale under a judgment or decree in any judicial proceeding, or to
enforce any other legal or equitable right vested in it by this Agreement or by
requirements of applicable law, subject in each case to the provisions and
requirements thereof;

(e) incur reasonable expenses, including reasonable attorneys’ fees, reasonable
consultants’ fees, and other reasonable costs appropriate to the exercise of any
right or power under this Agreement;

(f) perform any obligation of the Pledgor hereunder;

(g) secure to the extent permitted by applicable law the appointment of a
receiver for the Pledgor without notice to the Borrower, the MLP Entity or the
Pledgor;

(h) exercise any other or additional rights or remedies granted to the
Collateral Agent under any other provision of this Agreement or any other
Secured Obligation Document, or exercisable by a secured party under the UCC,
whether or not the UCC applies to the affected Collateral, or under any other
applicable law;

(i) take any other action which the Collateral Agent deems necessary or
desirable to protect or realize upon its security interest in the Collateral or
any part thereof, and the Pledgor hereby irrevocably appoints the Collateral
Agent as the Pledgor’s attorney-in-fact (as set forth in Section 7.2) to take
any such action, including the execution and delivery of any and all documents
or instruments related to the Collateral or any part thereof in the Pledgor’s
name, and said appointment shall create in the Collateral Agent a power coupled
with an interest which shall be irrevocable; or

(j) appoint another Person (who may be an employee, officer or other
representative of the Collateral Agent) to do any of the foregoing, or take any
other action permitted hereunder, as agent for or representative of, and on
behalf of, the Collateral Agent.

Section 6.3 Right to Cure. In addition to the foregoing remedies, the Collateral
Agent may, but shall not be obligated to, cure any Event of Default and incur
reasonable fees, costs and expenses in doing so, in which event the Collateral
Agent shall be entitled to reimbursement of such fees, costs and expenses as
provided in Section 9.05 of the Credit Agreement.

Section 6.4 Expenses. The Collateral Agent shall be entitled to reimbursement of
its expenses incurred hereunder as provided in Section 9.05 of the Credit
Agreement.

Section 6.5 Sale of Collateral. In addition to exercising the foregoing rights,
upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent may, to the extent permitted by applicable law, arrange for and
conduct a sale of the Collateral at a public or private sale (as the Collateral
Agent may elect) which sale may be conducted by an employee or representative of
the Collateral Agent. The Collateral Agent shall give the Pledgor 10 Business
Days’ written notice (which

 

10



--------------------------------------------------------------------------------

the Pledgor agrees is reasonable notice within the meaning of Section 9-611 of
the New York UCC or its equivalent in other jurisdictions) of the Collateral
Agent’s intention to make any such sale of Collateral. Such notice, in the case
of a public sale, shall state the time and place for such sale and, in the case
of a sale at a broker’s board or on a securities exchange, shall state the board
or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or the portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 6.5, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
the Pledgor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
(subject to the Collateral Agent’s consent) make payment on account thereof by
using any claim then due and payable to such Secured Party from the Pledgor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to the Pledgor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and the Pledgor shall not be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Secured Obligations paid
in full. The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose upon the Collateral and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 6.5 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

Section 6.6 Compliance With Limitations and Restrictions. The Pledgor hereby
agrees that in respect of any sale of any of the Collateral pursuant to the
terms hereof, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as the Collateral Agent
may determine, or may be advised by counsel, is necessary in order to avoid any
violation of applicable law, or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and the
Pledgor further agrees that such compliance shall not, in and of itself, result
in such sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Collateral Agent be liable or accountable to
the Pledgor for any discount allowed by reason of the fact that such Collateral
is sold in compliance with any such limitation or restriction.

 

11



--------------------------------------------------------------------------------

Section 6.7 No Impairment of Remedies. If, in the exercise of any of its rights
and remedies under this Agreement, the Collateral Agent shall forfeit any of its
rights or remedies, whether because of any requirements of applicable law
pertaining to “election of remedies” or otherwise, the Pledgor hereby consents
to such action by the Collateral Agent and, to the extent permitted by
applicable law, waives any claim based upon such action, even if such action by
the Collateral Agent shall result in a full or partial loss of any rights of
subrogation, indemnification or reimbursement which the Pledgor might otherwise
have had but for such action by the Collateral Agent or the terms herein. Any
election of remedies which results in the denial or impairment of the right of
the Collateral Agent to seek a deficiency judgment against the Pledgor shall
not, to the extent permitted by applicable law, impair the Pledgor’s obligation
hereunder.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Remedies Cumulative; Delay Not Waiver.

7.1.1 Remedies Cumulative. No right, power or remedy herein conferred upon or
reserved to the Collateral Agent hereunder is intended to be exclusive of any
other right, power or remedy, and every such right, power and remedy shall, to
the extent permitted by the applicable law, be cumulative and in addition to
every other right, power and remedy given hereunder or under any other Secured
Obligation Document now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder or otherwise shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. Resort to any or all security now or hereafter held by the
Collateral Agent or any other Secured Party may be taken concurrently or
successively and in one or several consolidated or independent judicial actions
or lawfully taken non-judicial proceedings, or both. If the Collateral Agent
may, under applicable law, proceed to realize its benefits under this Agreement
or any other Secured Obligation Document giving the Collateral Agent a Lien upon
any Collateral, whether owned by the Pledgor or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, the Collateral
Agent may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of the rights and remedies of the Collateral Agent
under this Agreement.

7.1.2 No Waiver; Separate Causes of Action. No delay or omission to exercise any
right, power or remedy accruing to the Collateral Agent upon the occurrence and
during the continuance of any Event of Default shall impair any such right,
power or remedy of the Collateral Agent, nor shall it be construed to be a
waiver of any such Event of Default or of any similar breach or default
thereafter occurring or an acquiescence therein, nor shall any waiver of any
other breach or default under this Agreement or any other Secured Obligation
Document be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of the Collateral Agent of any breach or default under
this Agreement, or any waiver on the part of the Secured Parties or the
Collateral Agent of any provision or condition of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. Each and every default by the Pledgor in payment hereunder shall give
rise to a separate cause of action hereunder, and separate suits may be brought
hereunder as each cause of action arises and every power and remedy given by
this Agreement may be exercised from time to time, and as often as shall be
deemed expedient, by the Collateral Agent.

7.1.3 Application of Proceeds. Upon the occurrence and during the continuation
of an Event of Default, the proceeds of any sale of or other realization upon,
all or any part of the Collateral shall be applied in accordance with
Section 5.02 of the Collateral Agreement. The Loan Parties shall remain liable
for any deficiency.

 

12



--------------------------------------------------------------------------------

7.1.4 Certain Waivers. The Pledgor hereby waives and relinquishes, to the
maximum extent permitted by applicable law, all rights and remedies accorded to
pledgors, sureties or guarantors and agrees not to assert or take advantage of
any such rights or remedies, including:

(a) any right to require the Collateral Agent or the other Secured Parties to
proceed against any Loan Party or any other Person or to proceed against or
exhaust any security held by the Collateral Agent or the other Secured Parties
at any time or to pursue any other remedy in the Collateral Agent’s or any other
Secured Party’s power before proceeding against the Pledgor;

(b) any defense that may arise by reason of the incapacity, lack of power or
authority, death, dissolution, merger, termination or disability of the Pledgor,
any Loan Party or any other Person, or the failure of the Collateral Agent or
any other Secured Party to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of the Pledgor, any Loan
Party or any other Person;

(c) any right to enforce any remedy that the Collateral Agent or the other
Secured Parties may have against any Loan Party or any other Person and any
right to participate in any security held by the Collateral Agent until the
Secured Obligations have been paid and the covenants of the Secured Obligation
Documents have been performed in full;

(d) any right to require the Collateral Agent to give any notices of any kind,
including, without limitation, notices of nonpayment, nonperformance, protest,
dishonor, default, delinquency or acceleration, or to make any presentments,
demands or protests, except as set forth herein or provided in the Credit
Agreement or any of the other Secured Obligation Documents;

(e) any right to assert the bankruptcy or insolvency of any Loan Party or any
other Person as a defense hereunder or as the basis for rescission hereof and
any defense arising because of the Collateral Agent’s or any other Secured
Party’s election, in any proceeding instituted under the U.S. Bankruptcy Code,
of the application of Section 1111(b)(2) of the U.S. Bankruptcy Code;

(f) subject to Section 7.9, all rights under any law purporting to reduce the
Pledgor’s obligations hereunder if the Secured Obligations are reduced other
than as a result of payment of such Secured Obligations;

(g) any defense based on the repudiation of the Secured Obligation Documents by
the Borrower, any other Loan Party or any other Person, the failure by the
Collateral Agent or the other Secured Parties to enforce any claim against the
Pledgor, the Borrower, any other Loan Party or any other Person or the
unenforceability in whole or in part of any Secured Obligation Document;

(h) all suretyship and guarantor’s defenses generally;

(i) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshaling
of assets, redemption or similar law, or exemption, whether now or at any time
hereafter in force, which may delay, prevent or otherwise affect the performance
by the Pledgor of its obligations under, or the enforcement by the Collateral
Agent of, this Agreement;

 

13



--------------------------------------------------------------------------------

(j) any requirement on the part of the Collateral Agent or the holder of any
promissory notes issued pursuant to Section 2.09(e) of the Credit Agreement to
mitigate the damages resulting from any default;

(k) any defense based upon an election of remedies by the Collateral Agent or
the other Secured Parties, including an election to proceed by non-judicial
rather than judicial foreclosure, which destroys or otherwise impairs the
subrogation rights of the Pledgor, the right of the Pledgor to proceed against
the Borrower, any other Loan Party or another Person for reimbursement, or both;

(l) any defense based on any offset against any amounts which may be owed by any
Person to the Pledgor for any reason whatsoever;

(m) any defense based on any act, failure to act, delay or omission whatsoever
on the part of any Loan Party or any Loan Party’s Affiliates or the failure by
any Loan Party or any Loan Party’s Affiliates to do any act or thing or to
observe or perform any covenant, condition or agreement to be observed or
performed by it under the Secured Obligation Documents.

(n) Any defense, setoff or counterclaim which may at any time be available to or
asserted by any Loan Party or any Loan Party’s Affiliates against the Collateral
Agent, the other Secured Parties or any other Person under the Secured
Obligation Documents.

(o) any duty on the part of the Collateral Agent or any other Secured Party to
disclose to the Pledgor any facts the Collateral Agent or any other Secured
Party may now or hereafter know about any Loan Party or any Loan Party’s
Affiliates, regardless of whether the Collateral Agent or any other Secured
Party has reason to believe that any such facts materially increase the risk
beyond that which the Pledgor intends to assume, or have reason to believe that
such facts are unknown to the Pledgor, or have a reasonable opportunity to
communicate such facts to the Pledgor;

(p) any defense based on any change in the time, manner or place of any payment
under, or in any other term of, the Secured Obligation Documents or any other
amendment, renewal, extension, acceleration, compromise or waiver of or any
consent or departure from the terms of the Secured Obligation Documents; and

(q) any defense based upon any borrowing or grant of a security interest under
Section 364 of the U.S. Bankruptcy Code.

7.1.5 Foreclosure Waiver. To the extent permitted by applicable law, the Pledgor
waives the posting of any bond otherwise required of the Collateral Agent in
connection with any judicial process or proceeding to obtain possession of,
replevy, attach, or levy upon the Collateral, to enforce any judgment or other
security for the Secured Obligations, to enforce any judgment or other court
order entered in favor of the Collateral Agent, or to enforce by specific
performance, temporary restraining order, preliminary or permanent injunction,
this Agreement or any other agreement or document between the Pledgor, the
Collateral Agent and the other Secured Parties. The Pledgor further agrees that
upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent may elect to non-judicially or judicially foreclose against any
real or personal property security it holds for the Secured Obligations or any
part thereof, or to exercise any other remedy against the any Loan Party or any
other Person, any security or any guarantor, even if the effect of that action
is to deprive the Pledgor of the right to collect reimbursement from any Loan
Party or any other Person for any sums paid by the Pledgor to the Collateral
Agent or any other Secured Party.

 

14



--------------------------------------------------------------------------------

7.1.6 Waiver of Rights of Subrogation. Until the termination or release of the
Secured Obligations, (a) the Pledgor shall not have any right of subrogation and
waives all rights to enforce any remedy which the Secured Parties now have or
may hereafter have against any Loan Party, and waives the benefit of, and all
rights to participate in, any security now or hereafter held by the Collateral
Agent or any other Secured Party from any Loan Party, and (b) the Pledgor waives
any claim, right or remedy which the Pledgor may now have or hereafter acquire
against any Loan Party that arises hereunder and/or from the performance by the
Pledgor hereunder, including any claim, remedy or right of subrogation,
reimbursement, exoneration, contribution, indemnification, or participation in
any claim, right or remedy of the Secured Parties against any Loan Party, or any
security which the Secured Parties now have or hereafter acquire, whether or not
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise. Any amount paid to the Pledgor on account of any such
subrogation rights prior to the termination or release of the Secured
Obligations shall be held in trust for the benefit of the Collateral Agent and
shall immediately thereafter be paid to the Collateral Agent, for the benefit of
the Secured Parties.

Section 7.2 Collateral Agent

(a) The Pledgor hereby constitutes and appoints the Collateral Agent, acting for
and on behalf of itself and the other Secured Parties and each successor or
assign of the Collateral Agent and the other Secured Parties, the true and
lawful attorney-in-fact of the Pledgor, with full power and authority in the
place and stead of the Pledgor and in the name of the Pledgor, the Collateral
Agent or otherwise, subject to the terms of the Credit Agreement, this Agreement
and the requirements of applicable law, to enforce all rights, interests and
remedies of the Pledgor with respect to the Collateral, including the right:

(i) to ask for, require, demand, sue for, collect, receive and give acquittance
for any and all moneys and claims for money due or to become due under or
arising out of the Collateral, including any insurance policies;

(ii) to elect remedies under the Collateral and to endorse any checks or other
instruments or orders in connection therewith;

(iii) to vote, demand, receive and enforce the Pledgor’s rights with respect to
the Collateral;

(iv) to give appropriate receipts, releases and satisfactions for and on behalf
of and in the name of the Pledgor or, at the option of the Collateral Agent, in
the name of the Collateral Agent, with the same force and effect as the Pledgor
could do if this Agreement had not been made;

(v) to file any claims or take any action or institute any proceedings in
connection therewith which the Collateral Agent may reasonably deem to be
necessary or advisable;

(vi) to pay, settle or compromise all bills and claims which may be or become
Liens or security interests against any or all of the Collateral, or any part
thereof, unless a bond or other security satisfactory to the Collateral Agent
has been provided;

(vii) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral; and

(viii) to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement;

 

15



--------------------------------------------------------------------------------

provided, however, that (x) the Collateral Agent shall not exercise any of the
aforementioned rights unless an Event of Default has occurred and is continuing
and has not been waived in accordance with the Secured Obligation Documents and
(y) such rights under this power of attorney are exercised to take any action
necessary to secure the validity, perfection or priority of the Liens on the
Collateral. This power of attorney is a power coupled with an interest and shall
be irrevocable until the termination of this Agreement in accordance with the
terms hereof and the other Secured Obligation Documents; provided, further,
however, that nothing in this Agreement shall prevent the Pledgor from, prior to
the exercise by the Collateral Agent of any of the aforementioned rights,
undertaking the Pledgor’s operations in the ordinary course of business in
accordance with the Collateral and the Secured Obligation Documents.

(b) The Collateral Agent has been appointed to act as Collateral Agent hereunder
by the Lenders and, by their acceptance of the benefits hereof, the other
Secured Parties. The Collateral Agent shall be obligated, and shall have the
right hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the other Secured Obligation Documents. In
furtherance of the foregoing provisions of this Section 7.2, each Secured Party,
by its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms of this Section 7.2.

(c) The provisions of the Credit Agreement relating to the Collateral Agent (or
any agent, employee or sub-agent appointed by the Collateral Agent to execute
any of the Collateral Agent’s duties under the Secured Obligation Documents)
including, without limitation, the provisions relating to resignation or removal
of the Collateral Agent and the powers, duties rights, immunities, limitations
of liability and indemnities of the Collateral Agent are incorporated herein by
this reference and shall survive any termination of the Credit Agreement.

Section 7.3 Perfection; Further Assurances.

7.3.1 Perfection. The Pledgor agrees that from time to time, at the expense of
the Pledgor, the Pledgor shall promptly, but in any event within 15 days,
execute and deliver all further instruments and documents, and take all further
action, that may be reasonably necessary, or that the Collateral Agent may
reasonably request, in order to perfect, to ensure the continued perfection of,
and to protect the assignment and security interest granted or intended to be
granted hereby or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, the Pledgor shall: (a) deliver the Collateral
or any part thereof to the Collateral Agent, as the Collateral Agent may
reasonably request in accordance with this Agreement, accompanied by duly
executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to the Collateral Agent; and (b) authorize, execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments, endorsements or notices, or as the Collateral Agent may
reasonably request, or as required by applicable law, in order to perfect and
preserve the assignments and security interests granted or purported to be
granted hereby.

 

16



--------------------------------------------------------------------------------

7.3.2 Filing of Financing and Continuation Statements. The Pledgor hereby
authorizes the filing of any financing statements or continuation statements,
and amendments to financing statements, or any similar document in any
jurisdictions and with any filing offices as the Collateral Agent may reasonably
determine are necessary or advisable to perfect the security interest granted to
the Collateral Agent, for the benefit of the Secured Parties, herein. Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of the Collateral that
describes such property in any other manner as the Collateral Agent may
reasonably determine is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted to the Collateral Agent
herein. Copies of any such financing statements shall promptly be delivered to
the Pledgor.

7.3.3 Information Concerning Collateral. The Pledgor shall, within ten
(10) Business Days following receipt of a written request, and at the expense of
the Pledgor, provide to the Collateral Agent all information and evidence it may
reasonably request concerning the Collateral to enable the Collateral Agent to
enforce the provisions of this Agreement.

Section 7.4 Payment of Taxes. The Pledgor shall pay or cause to be paid, before
any fine, penalty, interest or cost attaches thereto, all taxes, assessments and
other governmental or non-governmental charges or levies (other than those taxes
that it is contesting in good faith and by appropriate proceedings, and in
respect of which it has established adequate reserves for such taxes) now or
hereafter assessed or levied against the Collateral pledged by it hereunder (or
against the Collateral in which the Pledgor has granted to the Collateral Agent
a security interest of first priority) and shall retain copies of, and, upon
written request, permit the Collateral Agent or any Lender to examine receipts
showing payment of any of the foregoing.

Section 7.5 Place of Business; Location of Records. Unless the Collateral Agent
is otherwise notified under Section 5.10, the chief executive office of the
Pledgor is, and all records of the Pledgor concerning the Collateral are and
will be, located at the address set forth in Section 7.11.

Section 7.6 Continuing Assignment and Security Interest; Transfer of Notes. This
Agreement shall create a continuing pledge and assignment of and security
interest in the Collateral and shall (a) remain in full force and effect until
the indefeasible payment in full in cash and performance in full of the Secured
Obligations (other than any unasserted contingent indemnity obligations), (b) be
binding upon the Pledgor and its respective successors and assigns, and
(c) inure, together with the rights and remedies of the Collateral Agent, to the
benefit of the Collateral Agent, the other Secured Parties, and their respective
successors, transferees and permitted assigns. Without limiting the generality
of the foregoing clause (c), the Collateral Agent or any of the Secured Parties
may assign or otherwise transfer any promissory note issued pursuant to
Section 2.09(e) of the Credit Agreement or other evidence of indebtedness held
by them pursuant to any of the Secured Obligation Documents to any other Person
to the extent permitted by and in accordance with Section 9.04 of the Credit
Agreement or the applicable provisions of the other Secured Obligation Documents
(as applicable), and such other Person shall thereupon become vested with all or
an appropriate part of the benefits in respect thereof granted to the Secured
Parties herein or otherwise. The release of the security interest in any or all
of the Collateral, the taking or acceptance of additional security, or the
resort by the Collateral Agent to any security it may have in any order it may
deem appropriate, shall not affect the liability of any Person on the
indebtedness secured hereby.

Section 7.7 Termination of Security Interest. Upon the termination or release of
the Secured Obligations this Agreement and the security interest and all other
rights granted hereby shall terminate and all rights to the Collateral shall
revert to the Pledgor. Upon any such termination, the Collateral Agent shall
return all certificates previously delivered to the Collateral Agent
representing the Pledged Equity Interests and, at the Pledgor’s expense and upon
its written direction, execute and, subject to Section 7.13, deliver to the
Pledgor such documents (including UCC-3 termination statements) as the Pledgor
shall reasonably request to evidence such termination, to release all security
interest on the Collateral and to return such Collateral to the Pledgor.

 

17



--------------------------------------------------------------------------------

Section 7.8 Security Interest Absolute. All rights of the Collateral Agent and
the other Secured Parties and the security interest hereunder, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of:

(a) any lack of validity or enforceability of the Credit Agreement, this
agreement, any other Secured Obligation Document or any other agreement or
instrument relating thereto;

(b) the failure of any Secured Party to assert any claim or demand or to enforce
any right or remedy;

(c) any change in the time, manner or place of payment of, or in any other term
of the Secured Obligations (including any increase in the amount thereof), or
any other amendment or waiver of or any consent to any departure from the Credit
Agreement or any other Secured Obligation Document;

(d) any reduction, limitation or impairment of any of the Secured Obligations
for any reason;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Credit Agreement, any
promissory note issued pursuant to Section 2.09(e) of the Credit Agreement or
any other Secured Obligation Document;

(f) any exchange, release or non-perfection of any Collateral, or any release,
amendment or waiver or addition of or consent to departure from any other
security interest held by any Secured Party or any holder of any promissory note
issued pursuant to Section 2.09(e) of the Credit Agreement securing any of the
Secured Obligations;

(g) any bankruptcy or insolvency of any Loan Party, the Pledgor or any other
Person; or

(h) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Pledgor or any third party pledgor (other than the
defense of payment), in respect of the Secured Obligations or this Agreement.

Section 7.9 Limitation on Duty of Collateral Agent with Respect to the
Collateral. The powers conferred on the Collateral Agent hereunder are solely to
protect its interest and the interests of the other Secured Parties in the
Collateral and shall not impose any duty on the Collateral Agent or any of its
designated agents to exercise any such powers. Except for the safe custody of
any Collateral in its possession and the accounting for monies actually received
by it hereunder, and, except to the extent of any duties imposed by any
mandatory requirements of applicable law, which have not been waived hereunder,
the Collateral Agent shall have no duty with respect to any Collateral and no
implied duties or obligations shall be read into this Agreement against the
Collateral Agent. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment that is substantially
equivalent to that which the Collateral Agent accords its own property, it being
expressly agreed, to the maximum extent permitted by applicable law, that the
Collateral Agent shall have no responsibility for (a) taking any necessary steps
to preserve rights against any parties with respect to any Collateral,
(b) taking any action to protect against any diminution in value of the
Collateral, or (c) taking any action to establish or maintain perfection of the
Lien granted in its favor hereunder, but, in each case, the Collateral Agent may
do so and all expenses reasonably incurred in connection therewith shall be part
of the Secured Obligations.

 

18



--------------------------------------------------------------------------------

Section 7.10 Amendments; Waivers. Neither this Agreement, nor any provision
hereof may be waived, amended or otherwise modified except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent and the
Pledgor with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.08 of the
Credit Agreement.

Section 7.11 Notices. All notices required or permitted under the terms and
provisions hereof shall be in writing, and any such notice shall become
effective upon delivery in accordance with Section 9.01 of the Credit Agreement.

Section 7.12 Modification of Secured Obligations. If the Collateral Agent shall
at any time or from time to time, with or without the consent of, or notice to,
the Pledgor:

(i) change or extend the manner, place or terms of payment of, or renew or alter
all or any portion of, the Secured Obligations;

(ii) take any action under or in respect of the Secured Obligation Documents in
accordance with the terms thereof in the exercise of any remedy, power or
privilege contained therein or available at law, equity or otherwise, or waive
or refrain from exercising any such remedies, power or privileges;

(iii) amend or modify, in any manner whatsoever, the Secured Obligation
Documents in accordance with the amendment and modification provisions thereof;

(iv) extend or waive the time for the Pledgor’s or any other Person’s
performance of, or compliance with, any term, covenant or agreement on its part
to be performed or observed under the Secured Obligation Documents, or waive
such performance or compliance or consent to a failure of, or departure from,
such performance or compliance;

(v) take and hold security or collateral for the payment of the Secured
Obligations, or sell, exchange, release, dispose of, or otherwise deal with, any
property pledged, mortgaged or conveyed, or in which the Collateral Agent has
been granted a Lien, to secure any indebtedness of the Pledgor, any Loan Party
or any other Person party to a Secured Obligation Document to the Collateral
Agent;

(vi) release or limit the liability of anyone who may be liable in any manner
for the payment of any amounts owed by the Pledgor, the Borrower, or any other
Person party to a Secured Obligation Document to the Collateral Agent;

(vii) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of the Pledgor, the Loan
Parties or any other Person party to a Secured Obligation Document are
subordinated to the claims of the Collateral Agent; or

(viii) apply any sums by whomever paid or however realized to any amounts owing
by the Pledgor to the Collateral Agent in such manner as the Collateral Agent
shall determine in its discretion;

 

19



--------------------------------------------------------------------------------

then, subject to Section 7.7, neither the Collateral Agent nor any other Secured
Party shall incur any liability to the Pledgor pursuant hereto as a result
thereof and no such action shall impair or release the obligations of the
Pledgor under this Agreement.

Section 7.13 Delivery of Collateral; Proxy. All certificates or instruments
representing or evidencing the Collateral shall be delivered to and held by or
on behalf of the Collateral Agent pursuant hereto. All such certificates or
instruments shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance acceptable to the Collateral Agent. The Collateral Agent
shall have the right, at any time in its discretion and without prior notice to
the Pledgor, following the occurrence and during the continuation of an Event of
Default, to transfer to or to register in the name of the Collateral Agent or
any of its nominees any or all of the Collateral and to exchange certificates or
instruments representing or evidencing Collateral for certificates or
instruments of smaller or larger denominations; provided, however, that once
such Event of Default has been cured, the Collateral Agent will promptly
transfer to or register in the name or cause its nominees to transfer to or
register in the name of the Pledgor all such Collateral. In furtherance of the
foregoing, the Pledgor shall further execute and deliver to the Collateral Agent
a proxy in the form attached hereto as Exhibit A and, if any ownership interest
shall be evidenced by certificates or documents, an irrevocable assignment in
the form of Exhibit B with respect to the ownership interest(s) of the MLP
Entity owned by the Pledgor.

Section 7.14 Reinstatement. This Agreement and the obligations of the Pledgor
hereunder shall continue to be effective or be automatically reinstated, as the
case may be, if at any time any payment pursuant to this Agreement is rescinded
or must otherwise be restored or returned, whether as a result of the
insolvency, bankruptcy, reorganization or liquidation of the Pledgor or any
other Person or upon the dissolution of, or appointment of any intervenor or
conservator of, or trustee or similar official for, the Pledgor or any other
Person or any substantial part of the Pledgor’s or any other such Person’s
assets, or as a result of any settlement or compromise with any Person
(including the Pledgor) in respect of such payment, or otherwise, all as though
such payments had not been made, and the Pledgor shall pay the Collateral Agent
on demand all reasonable costs and expenses (including reasonable fees of
counsel) incurred by the Collateral Agent in connection with such rescission or
restoration.

Section 7.15 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.16 Survival of Provisions. All covenants, agreements, representations
and warranties made by the Pledgor in this Agreement and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Secured Parties
and shall survive the making by the Lenders of the Loans, the execution and
delivery of the Secured Obligation Documents, the issuance of the Revolving
Letters of Credit and the other extensions of credit contemplated by the Secured
Obligation Documents, regardless of any investigation made by such Persons or on
their behalf, and shall continue in full force and effect until the termination
of release of Secured Obligations shall have occurred.

 

20



--------------------------------------------------------------------------------

Section 7.17 Successions or Assignments.

7.17.1 Successors. This Agreement shall inure to the benefit of the successors
or permitted assigns of the Secured Parties who shall have, to the extent of
their interest, the rights of the Secured Parties hereunder.

7.17.2 Assignment. This Agreement is binding upon the Pledgor and its respective
successors and assigns. The Pledgor is not entitled to assign its obligations
hereunder to any other Person without the written consent of the Collateral
Agent, and any purported assignment in violation of this provision shall be
void.

Section 7.18 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.19 Entire Agreement. This Agreement and the other Secured Obligation
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among or representations from the
parties or their Affiliates with respect to the subject matter hereof is
superseded by this Agreement and the other Secured Obligation Documents. Nothing
in this Agreement or in the other Secured Obligation Documents, express or
implied, is intended to confer upon any party other than the parties hereto and
thereto any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Secured Obligation Documents.

Section 7.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart to this Agreement by
facsimile transmission or electric transmission in “.pdf” format shall be as
effective as delivery of a manually signed original.

Section 7.21 Limitation of Liability. No claim shall be made by the Pledgor
against the Collateral Agent or the other Secured Parties or any of their
Affiliates, directors, employees, attorneys or agents for any loss of profits,
business or anticipated savings, special or punitive damages or any indirect or
consequential loss whatsoever in respect of any breach or wrongful conduct
(whether or not the claim therefor is based on contract, tort or duty imposed by
law), in connection with, arising out of or in any way related to the
transactions contemplated by this Agreement or the other Secured Obligation
Documents or any act or omission or event occurring in connection therewith; and
the Pledgor hereby waives, releases and agrees not to sue upon any such claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in their favor.

Section 7.22 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.23 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.23.

 

21



--------------------------------------------------------------------------------

Section 7.24 Jurisdiction; Consent to Service of Process.

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State Court or, to the extent permitted by law,
in such federal court. Each party hereto further irrevocably consents to the
service of process in any action or proceeding in such courts by the mailing
thereof by any parties thereto by registered or certified mail, postage prepaid,
to such party at its address specified in Section 7.11. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Pledgor, or its properties, in courts of any jurisdiction.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

Section 7.25 Rights of Collateral Agent. The Collateral Agent shall be entitled
to the rights, protections, immunities and indemnities set forth in the Credit
Agreement as if specifically set forth herein.

Section 7.26 Consent and Acknowledgement. The Pledgor hereby acknowledges
receiving copies of the Credit Agreement, the Collateral Agreement and the other
Secured Obligation Documents, and consents to the terms and provisions of each.

Section 7.27 Third Party Beneficiaries. Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the Pledgor,
the Collateral Agent and the other Secured Parties, and their respective
successors and assigns permitted hereby) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

Section 7.28 Waiver of Transfer Restrictions. Notwithstanding anything to the
contrary contained in any Organic Document of the MLP Entity, the Pledgor hereby
waives (a) any requirement contained in such Organic Document of the MLP Entity
that it consent to a transfer to the Collateral Agent or any of its designees or
assignees or any other Person of a partnership interest in the MLP Entity in
connection with the exercise of remedies by the Collateral Agent or any of its
designees or assignees or other Person following the occurrence of an Event of
Default or otherwise, whether by foreclosure on such partnership interest,
transfer in lieu of foreclosure or otherwise, and (b) any right of first refusal
or any other preemptive right or option or right to purchase or acquire the
partnership interests in the MLP Entity in connection with any transfer referred
to in clause (a); provided, that nothing in this Section 7.28 shall constitute a
waiver of any rights of any other holder of interests in the MLP Entity with
respect to any transfer contemplated herein and the Collateral Agent agrees that
consent of such holders may be required to effectuate any transfer contemplated
herein.

Section 7.29 Credit Agreement Provisions. If any conflict exists between this
Agreement and the Credit Agreement, then the Credit Agreement shall govern.

[SIGNATURE PAGES FOLLOW]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

[GENERAL PARTNER],

as the Pledgor

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as the Collateral Agent

By:

 

 

 

Name:

 

Title::



--------------------------------------------------------------------------------

Schedule 2.1

Description of Pledged Equity Interests

 

Certificate No.

 

Description:

[__]

 

[__]% of the issued and outstanding GP Equity Interests of [MLP ENTITY]

 

Schedule 2.1-1



--------------------------------------------------------------------------------

EXHIBIT A

to the Pledge Agreement

Form of Irrevocable Proxy

The undersigned hereby appoints the Royal Bank of Scotland plc, not in its
individual capacity but solely in its capacity as collateral agent for the
Secured Parties under the Credit Agreement (the “Collateral Agent”), as proxy
with full power of substitution, and hereby authorizes the Collateral Agent to
represent and vote all of the general partnership interests of [MLP ENTITY] (the
“Company”), owned by the undersigned on the date of exercise hereof during the
continuance of an Event of Default under, and as defined in, the Pledge
Agreement, dated as of [            ], between [GENERAL PARTNER] and the
Collateral Agent at any meeting or at any other time chosen by the Collateral
Agent in its sole discretion.

 

Date:                    

 

[GENERAL PARTNER]

 

By:

 

 

   

Name:

   

Title:

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B

to the Pledge Agreement

Form of Assignment of General Partnership Interest

FOR VALUE RECEIVED, the undersigned (the “Assignor”) hereby assigns, conveys,
sells and transfers unto

 

                              

     

                              

  

(Please insert tax payer identification number of Assignee)

     

(Please print name and address)

  

all rights and interest of the Assignor in [MLP ENTITY] (the “Company”),
represented by the within Certificate and irrevocably constitutes and appoints
             as its attorney-in-fact with full power of substitution in the
premises to transfer the same on the books of the Company.

 

Date:                    

 

[GENERAL PARTNER]

 

By:

 

 

   

Name:

   

Title:

THIS SECURITY HAS NOT BEEN REGISTERED OR QUALIFIED PURSUANT TO THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE AND MAY BE OFFERED AND SOLD ONLY
IF SO REGISTERED AND QUALIFIED OR IF AN EXEMPTION FROM SUCH REGISTRATION AND
QUALIFICATION EXISTS.



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

COMMODITY CONTRACTS / SWAP AGREEMENT REPORTS

 

 

J-1



--------------------------------------------------------------------------------

LOGO [g197585g71z29.jpg]

Comprehensive Risk Management Policy Report as of:

May 31, 2011 (Tue)

 

     SemGroup Corp      SemCrude      SemStream  

Exposure

   Core      Related      Core      Related      Core      Related  

Total Outright Position

                 

Nominal Outright Position Limit

                 

Remaining Limit Available for Core Net of Related Utilization

                 

Outright Position Limit Compliance?

                 

Total Grade Spread

                 

Nominal Grade Spread Limit

                 

Remaining Limit Available for Core Net of Related Utilization

                 

Grade Spread Limit Compliance?

                 

Total Location Spread

                 

Nominal Location Spread Limit

                 

Remaining Limit Available for Core Net of Related Utilization

                 

Location Spread Limit Compliance?

                 

Total Time Spread

                 

Nominal Time Spread Limit

                 

Remaining Limit Available for Core Net of Related Utilization

                 

Time Spread Limit Compliance?

                       SemGroup Corp      SemCrude      SemStream  

Stop Loss

   Core      Related      Core      Related      Core      Related  

Intramonth P/L Total

                 

Nominal Intramonth Stop Loss Limit

                 

Remaining Limit Available for Core Net of Related Utilization

                 

Compliance?

                 

Month-to-Date P/L Total

                 

Nominal Month-to-Date Stop Loss Limit

                 

Remaining Limit Available for Core Net of Related Utilization

                 

Compliance?

                 

Year-to-Date P/L Total

                 

Nominal Year-to-Date Stop Loss Limit

                 

Remaining Limit Available for Core Net of Related Utilization

                 

Compliance?

                 

Working Inventory

   SemCrude      SemStream      SemGroup Total                       

Working Inventory

                 

Working Inventory Limit

                 

Limit Compliance?

                 

Accounted as Normal Inventory

                 

Notes:

                                         

All limits referred to herein shall be as set forth in the SemGroup
Corporation's Comprehensive Risk Management Policy, version 2.

  

So long as the Total Working Inventory Position Limit for SemGroup shown in the
table above is in compliance, each Business Unit's Working Inventory position
Limit shown in the table above may be adjusted by up to 10%.

   

 



--------------------------------------------------------------------------------

LOGO [g197585g46t48.jpg]

SemCrude - Core Strategies

Exposure Grid

May 31, 2011

 

          Working_Inventory      Inventory      6/1/2011      7/1/2011     
8/1/2011      9/1/2011      10/1/2011      11/1/2011      12/1/2011  

Light Sweet        

   Eastern Colorado      0         0         0         0         0         0   
     0         0         0       Cushing      0         0         0         0   
     0         0         0         0         0       Hutchinson      0         0
        0         0         0         0         0         0         0      
Kansas      0         0         0         0         0         0         0      
  0         0       North Dakota      0         0         0         0         0
        0         0         0         0       Oklahoma      0         0        
0         0         0         0         0         0         0       Oklahoma
Central      0         0         0         0         0         0         0      
  0         0       Oklahoma Panhandle      0         0         0         0   
     0         0         0         0         0       West Texas      0         0
        0         0         0         0         0         0         0      
Other      0         0         0         0         0         0         0        
0         0       Total      0         0         0         0         0         0
        0         0         0   

Light Sour

   Eastern Colorado      0         0         0         0         0         0   
     0         0         0       Kansas      0         0         0         0   
     0         0         0         0         0       North Dakota      0        
0         0         0         0         0         0         0         0      
Oklahoma      0         0         0         0         0         0         0   
     0         0       Oklahoma Central      0         0         0         0   
     0         0         0         0         0       Oklahoma Panhandle      0
        0         0         0         0         0         0         0         0
      West Texas      0         0         0         0         0         0      
  0         0         0       Other      0         0         0         0        
0         0         0         0         0       Total      0         0         0
        0         0         0         0         0         0             
Working_Inventory      Inventory      6/1/2011      7/1/2011      8/1/2011     
9/1/2011      10/1/2011      11/1/2011      12/1/2011  

Grand Total

        0         0         0         0         0         0         0         0
        0   

 

          1/1/2012      2/1/2012      3/1/2012      4/1/2012      5/1/2012     
6/1/2012      7/1/2012      8/1/2012      9/1/2012      10/1/2012      11/1/2012
     Total  

Light Sweet        

   Eastern Colorado      0         0         0         0         0         0   
     0         0         0         0         0         0       Cushing      0   
     0         0         0         0         0         0         0         0   
     0         0         0       Hutchinson      0         0         0         0
        0         0         0         0         0         0         0         0
      Kansas      0         0         0         0         0         0         0
        0         0         0         0         0       North Dakota      0   
     0         0         0         0         0         0         0         0   
     0         0         0       Oklahoma      0         0         0         0
        0         0         0         0         0         0         0         0
      Oklahoma Central      0         0         0         0         0         0
        0         0         0         0         0         0       Oklahoma
Panhandle      0         0         0         0         0         0         0   
     0         0         0         0         0       West Texas      0         0
        0         0         0         0         0         0         0         0
        0         0       Other      0         0         0         0         0
        0         0         0         0         0         0         0      
Total      0         0         0         0         0         0         0        
0         0         0         0         0   

Light Sour

   Eastern Colorado      0         0         0         0         0         0   
     0         0         0         0         0         0       Kansas      0   
     0         0         0         0         0         0         0         0   
     0         0         0       North Dakota      0         0         0        
0         0         0         0         0         0         0         0        
0       Oklahoma      0         0         0         0         0         0      
  0         0         0         0         0         0       Oklahoma Central   
  0         0         0         0         0         0         0         0      
  0         0         0         0       Oklahoma Panhandle      0         0   
     0         0         0         0         0         0         0         0   
     0         0       West Texas      0         0         0         0         0
        0         0         0         0         0         0         0      
Other      0         0         0         0         0         0         0        
0         0         0         0         0       Total      0         0         0
        0         0         0         0         0         0         0         0
        0              1/1/2012      2/1/2012      3/1/2012      4/1/2012     
5/1/2012      6/1/2012      7/1/2012      8/1/2012      9/1/2012      10/1/2012
     11/1/2012      Total  

Grand Total

        0         0         0         0         0         0         0         0
        0         0         0         0   

 



--------------------------------------------------------------------------------

LOGO [g197585g46t48.jpg]

SemCrude - Core Strategies

Marked-to-Market Grid

May 31, 2011

 

          Working_Inventory    Inventory    6/1/2011    7/1/2011    8/1/2011   
9/1/2011    10/1/2011    11/1/2011    12/1/2011

Light Sweet        

   Eastern Colorado    $0    $0    $0    $0    $0    $0    $0    $0    $0   
Cushing    $0    $0    $0    $0    $0    $0    $0    $0    $0    Hutchinson   
$0    $0    $0    $0    $0    $0    $0    $0    $0    Kansas    $0    $0    $0
   $0    $0    $0    $0    $0    $0    North Dakota    $0    $0    $0    $0   
$0    $0    $0    $0    $0    Oklahoma    $0    $0    $0    $0    $0    $0    $0
   $0    $0    Oklahoma Central    $0    $0    $0    $0    $0    $0    $0    $0
   $0    Oklahoma Panhandle    $0    $0    $0    $0    $0    $0    $0    $0   
$0    West Texas    $0    $0    $0    $0    $0    $0    $0    $0    $0    Other
   $0    $0    $0    $0    $0    $0    $0    $0    $0    Total    $0    $0    $0
   $0    $0    $0    $0    $0    $0

Light Sour

   Eastern Colorado    $0    $0    $0    $0    $0    $0    $0    $0    $0   
Kansas    $0    $0    $0    $0    $0    $0    $0    $0    $0    North Dakota   
$0    $0    $0    $0    $0    $0    $0    $0    $0    Oklahoma    $0    $0    $0
   $0    $0    $0    $0    $0    $0    Oklahoma Central    $0    $0    $0    $0
   $0    $0    $0    $0    $0    Oklahoma Panhandle    $0    $0    $0    $0   
$0    $0    $0    $0    $0    West Texas    $0    $0    $0    $0    $0    $0   
$0    $0    $0    Other    $0    $0    $0    $0    $0    $0    $0    $0    $0   
Total    $0    $0    $0    $0    $0    $0    $0    $0    $0          
Working_Inventory    Inventory    6/1/2011    7/1/2011    8/1/2011    9/1/2011
   10/1/2011    11/1/2011    12/1/2011

Grand Total

      $0    $0    $0    $0    $0    $0    $0    $0    $0

 

          1/1/2012    2/1/2012    3/1/2012    4/1/2012    5/1/2012    6/1/2012
   7/1/2012    8/1/2012    9/1/2012    10/1/2012    11/1/2012    Total

Light Sweet        

   Eastern Colorado    $0    $0    $0    $0    $0    $0    $0    $0    $0    $0
   $0    $0    Cushing    $0    $0    $0    $0    $0    $0    $0    $0    $0   
$0    $0    $0    Hutchinson    $0    $0    $0    $0    $0    $0    $0    $0   
$0    $0    $0    $0    Kansas    $0    $0    $0    $0    $0    $0    $0    $0
   $0    $0    $0    $0    North Dakota    $0    $0    $0    $0    $0    $0   
$0    $0    $0    $0    $0    $0    Oklahoma    $0    $0    $0    $0    $0    $0
   $0    $0    $0    $0    $0    $0    Oklahoma Central    $0    $0    $0    $0
   $0    $0    $0    $0    $0    $0    $0    $0    Oklahoma Panhandle    $0   
$0    $0    $0    $0    $0    $0    $0    $0    $0    $0    $0    West Texas   
$0    $0    $0    $0    $0    $0    $0    $0    $0    $0    $0    $0    Other   
$0    $0    $0    $0    $0    $0    $0    $0    $0    $0    $0    $0    Total   
$0    $0    $0    $0    $0    $0    $0    $0    $0    $0    $0    $0

Light Sour

   Eastern Colorado    $0    $0    $0    $0    $0    $0    $0    $0    $0    $0
   $0    $0    Kansas    $0    $0    $0    $0    $0    $0    $0    $0    $0   
$0    $0    $0    North Dakota    $0    $0    $0    $0    $0    $0    $0    $0
   $0    $0    $0    $0    Oklahoma    $0    $0    $0    $0    $0    $0    $0   
$0    $0    $0    $0    $0    Oklahoma Central    $0    $0    $0    $0    $0   
$0    $0    $0    $0    $0    $0    $0    Oklahoma Panhandle    $0    $0    $0
   $0    $0    $0    $0    $0    $0    $0    $0    $0    West Texas    $0    $0
   $0    $0    $0    $0    $0    $0    $0    $0    $0    $0    Other    $0    $0
   $0    $0    $0    $0    $0    $0    $0    $0    $0    $0    Total    $0    $0
   $0    $0    $0    $0    $0    $0    $0    $0    $0    $0           1/1/2012
   2/1/2012    3/1/2012    4/1/2012    5/1/2012    6/1/2012    7/1/2012   
8/1/2012    9/1/2012    10/1/2012    11/1/2012    Total

Grand Total

      $0    $0    $0    $0    $0    $0    $0    $0    $0    $0    $0    $0

 



--------------------------------------------------------------------------------

LOGO [g197585g46t48.jpg]

SemStream - Core Strategies

Exposure Grid

May 31, 2011

 

          Working_Inventory    Inventory    6/1/2011    7/1/2011    8/1/2011   
9/1/2011    10/1/2011    11/1/2011    12/1/2011

Propane        

   Conway    0    0    0    0    0    0    0    0    0    Cushing    0    0    0
   0    0    0    0    0    0    Eastern Great Lake States    0    0    0    0
   0    0    0    0    0    Hattiesburg    0    0    0    0    0    0    0    0
   0    Mt. Belvieu    0    0    0    0    0    0    0    0    0    Northeast   
0    0    0    0    0    0    0    0    0    Northern Plains States    0    0   
0    0    0    0    0    0    0    Northwest    0    0    0    0    0    0    0
   0    0    Southern Plains States    0    0    0    0    0    0    0    0    0
   Southwest    0    0    0    0    0    0    0    0    0    Western Great Lake
States    0    0    0    0    0    0    0    0    0    Other    0    0    0    0
   0    0    0    0    0    Total    0    0    0    0    0    0    0    0    0

Ethane/Propane Mixture

   Canada    0    0    0    0    0    0    0    0    0    Conway    0    0    0
   0    0    0    0    0    0    Cushing    0    0    0    0    0    0    0    0
   0    Eastern Great Lake States    0    0    0    0    0    0    0    0    0
   Hattiesburg    0    0    0    0    0    0    0    0    0    Mt. Belvieu    0
   0    0    0    0    0    0    0    0    Northeast    0    0    0    0    0   
0    0    0    0    Northern Plains States    0    0    0    0    0    0    0   
0    0    Northwest    0    0    0    0    0    0    0    0    0    Southern
Plains States    0    0    0    0    0    0    0    0    0    Southwest    0   
0    0    0    0    0    0    0    0    Western Great Lake
States    0    0    0    0    0    0    0    0    0    Other    0    0    0    0
   0    0    0    0    0    Total    0    0    0    0    0    0    0    0    0

Normal Butane

   Canada    0    0    0    0    0    0    0    0    0    Conway    0    0    0
   0    0    0    0    0    0    Cushing    0    0    0    0    0    0    0    0
   0    Eastern Great Lake States    0    0    0    0    0    0    0    0    0
   Hattiesburg    0    0    0    0    0    0    0    0    0    Mt. Belvieu    0
   0    0    0    0    0    0    0    0    Northeast    0    0    0    0    0   
0    0    0    0    Northern Plains States    0    0    0    0    0    0    0   
0    0    Northwest    0    0    0    0    0    0    0    0    0    Southern
Plains States    0    0    0    0    0    0    0    0    0    Southwest    0   
0    0    0    0    0    0    0    0    Western Great Lake
States    0    0    0    0    0    0    0    0    0    Other    0    0    0    0
   0    0    0    0    0    Total    0    0    0    0    0    0    0    0    0

Iso Butane

   Canada    0    0    0    0    0    0    0    0    0    Conway    0    0    0
   0    0    0    0    0    0    Cushing    0    0    0    0    0    0    0    0
   0    Eastern Great Lake States    0    0    0    0    0    0    0    0    0
   Hattiesburg    0    0    0    0    0    0    0    0    0    Mt. Belvieu    0
   0    0    0    0    0    0    0    0    Northeast    0    0    0    0    0   
0    0    0    0    Northern Plains States    0    0    0    0    0    0    0   
0    0    Northwest    0    0    0    0    0    0    0    0    0    Southern
Plains States    0    0    0    0    0    0    0    0    0    Southwest    0   
0    0    0    0    0    0    0    0    Western Great Lake
States    0    0    0    0    0    0    0    0    0

Iso Butane

   Other    0    0    0    0    0    0    0    0    0    Total    0    0    0   
0    0    0    0    0    0

Field Grade Butane

   Canada    0    0    0    0    0    0    0    0    0    Conway    0    0    0
   0    0    0    0    0    0    Cushing    0    0    0    0    0    0    0    0
   0    Eastern Great Lake States    0    0    0    0    0    0    0    0    0
   Hattiesburg    0    0    0    0    0    0    0    0    0    Mt. Belvieu    0
   0    0    0    0    0    0    0    0    Northeast    0    0    0    0    0   
0    0    0    0    Northern Plains States    0    0    0    0    0    0    0   
0    0    Northwest    0    0    0    0    0    0    0    0    0    Southern
Plains States    0    0    0    0    0    0    0    0    0    Southwest    0   
0    0    0    0    0    0    0    0    Western Great Lake
States    0    0    0    0    0    0    0    0    0    Other    0    0    0    0
   0    0    0    0    0    Total    0    0    0    0    0    0    0    0    0

Condensate

   Canada    0    0    0    0    0    0    0    0    0    Conway    0    0    0
   0    0    0    0    0    0    Cushing    0    0    0    0    0    0    0    0
   0    Eastern Great Lake States    0    0    0    0    0    0    0    0    0
   Hattiesburg    0    0    0    0    0    0    0    0    0    Mt. Belvieu    0
   0    0    0    0    0    0    0    0    Northeast    0    0    0    0    0   
0    0    0    0    Northern Plains States    0    0    0    0    0    0    0   
0    0    Northwest    0    0    0    0    0    0    0    0    0    Southern
Plains States    0    0    0    0    0    0    0    0    0    Southwest    0   
0    0    0    0    0    0    0    0    Western Great Lake
States    0    0    0    0    0    0    0    0    0    Other    0    0    0    0
   0    0    0    0    0    Total    0    0    0    0    0    0    0    0    0

Light Sweet

   Cushing    0    0    0    0    0    0    0    0    0    Other    0    0    0
   0    0    0    0    0    0    Total    0    0    0    0    0    0    0    0
   0

Transmix w/Gasoline

   Mt. Belvieu    0    0    0    0    0    0    0    0    0    Northwest    0   
0    0    0    0    0    0    0    0    Southern Plains States    0    0    0   
0    0    0    0    0    0    Other    0    0    0    0    0    0    0    0    0
   Total    0    0    0    0    0    0    0    0    0

Y-Grade

   Mt. Belvieu    0    0    0    0    0    0    0    0    0    Other    0    0
   0    0    0    0    0    0    0    Total    0    0    0    0    0    0    0
   0    0           Working_Inventory    Inventory    6/1/2011    7/1/2011   
8/1/2011    9/1/2011    10/1/2011    11/1/2011    12/1/2011

Grand Total

      0    0    0    0    0    0    0    0    0

 

          1/1/2012    2/1/2012    3/1/2012    4/1/2012    5/1/2012    6/1/2012
   7/1/2012    8/1/2012    9/1/2012    10/1/2012    11/1/2012    Total

Propane        

   Conway    0    0    0    0    0    0    0    0    0    0    0    0    Cushing
   0    0    0    0    0    0    0    0    0    0    0    0    Eastern Great
Lake States    0    0    0    0    0    0    0    0    0    0    0    0   
Hattiesburg    0    0    0    0    0    0    0    0    0    0    0    0    Mt.
Belvieu    0    0    0    0    0    0    0    0    0    0    0    0    Northeast
   0    0    0    0    0    0    0    0    0    0    0    0    Northern Plains
States    0    0    0    0    0    0    0    0    0    0    0    0    Northwest
   0    0    0    0    0    0    0    0    0    0    0    0   
Southern Plains States    0    0    0    0    0    0    0    0    0    0    0   
0    Southwest    0    0    0    0    0    0    0    0    0    0    0    0   
Western Great Lake States    0    0    0    0    0    0    0    0    0    0    0
   0    Other    0    0    0    0    0    0    0    0    0    0    0    0   
Total    0    0    0    0    0    0    0    0    0    0    0    0

Ethane/Propane Mixture    

   Canada    0    0    0    0    0    0    0    0    0    0    0    0    Conway
   0    0    0    0    0    0    0    0    0    0    0    0    Cushing    0    0
   0    0    0    0    0    0    0    0    0    0    Eastern Great Lake States
   0    0    0    0    0    0    0    0    0    0    0    0    Hattiesburg    0
   0    0    0    0    0    0    0    0    0    0    0    Mt. Belvieu    0    0
   0    0    0    0    0    0    0    0    0    0    Northeast    0    0    0   
0    0    0    0    0    0    0    0    0    Northern Plains States    0    0   
0    0    0    0    0    0    0    0    0    0    Northwest    0    0    0    0
   0    0    0    0    0    0    0    0    Southern Plains States    0    0    0
   0    0    0    0    0    0    0    0    0    Southwest    0    0    0    0   
0    0    0    0    0    0    0    0    Western Great Lake States    0    0    0
   0    0    0    0    0    0    0    0    0    Other    0    0    0    0    0
   0    0    0    0    0    0    0    Total    0    0    0    0    0    0    0
   0    0    0    0    0

Normal Butane

   Canada    0    0    0    0    0    0    0    0    0    0    0    0    Conway
   0    0    0    0    0    0    0    0    0    0    0    0    Cushing    0    0
   0    0    0    0    0    0    0    0    0    0    Eastern Great Lake States
   0    0    0    0    0    0    0    0    0    0    0    0    Hattiesburg    0
   0    0    0    0    0    0    0    0    0    0    0    Mt. Belvieu    0    0
   0    0    0    0    0    0    0    0    0    0    Northeast    0    0    0   
0    0    0    0    0    0    0    0    0    Northern Plains States    0    0   
0    0    0    0    0    0    0    0    0    0    Northwest    0    0    0    0
   0    0    0    0    0    0    0    0    Southern Plains States    0    0    0
   0    0    0    0    0    0    0    0    0    Southwest    0    0    0    0   
0    0    0    0    0    0    0    0    Western Great Lake States    0    0    0
   0    0    0    0    0    0    0    0    0    Other    0    0    0    0    0
   0    0    0    0    0    0    0    Total    0    0    0    0    0    0    0
   0    0    0    0    0

Iso Butane

   Canada    0    0    0    0    0    0    0    0    0    0    0    0    Conway
   0    0    0    0    0    0    0    0    0    0    0    0    Cushing    0    0
   0    0    0    0    0    0    0    0    0    0    Eastern Great Lake States
   0    0    0    0    0    0    0    0    0    0    0    0    Hattiesburg    0
   0    0    0    0    0    0    0    0    0    0    0    Mt. Belvieu    0    0
   0    0    0    0    0    0    0    0    0    0    Northeast    0    0    0   
0    0    0    0    0    0    0    0    0    Northern Plains States    0    0   
0    0    0    0    0    0    0    0    0    0    Northwest    0    0    0    0
   0    0    0    0    0    0    0    0    Southern Plains States    0    0    0
   0    0    0    0    0    0    0    0    0    Southwest    0    0    0    0   
0    0    0    0    0    0    0    0    Western Great Lake States    0    0    0
   0    0    0    0    0    0    0    0    0    Other    0    0    0    0    0
   0    0    0    0    0    0    0    Total    0    0    0    0    0    0    0
   0    0    0    0    0

Field Grade Butane

   Canada    0    0    0    0    0    0    0    0    0    0    0    0    Conway
   0    0    0    0    0    0    0    0    0    0    0    0    Cushing    0    0
   0    0    0    0    0    0    0    0    0    0    Eastern Great Lake States
   0    0    0    0    0    0    0    0    0    0    0    0    Hattiesburg    0
   0    0    0    0    0    0    0    0    0    0    0    Mt. Belvieu    0    0
   0    0    0    0    0    0    0    0    0    0    Northeast    0    0    0   
0    0    0    0    0    0    0    0    0    Northern Plains States    0    0   
0    0    0    0    0    0    0    0    0    0    Northwest    0    0    0    0
   0    0    0    0    0    0    0    0    Southern Plains States    0    0    0
   0    0    0    0    0    0    0    0    0    Southwest    0    0    0    0   
0    0    0    0    0    0    0    0    Western Great Lake States    0    0    0
   0    0    0    0    0    0    0    0    0    Other    0    0    0    0    0
   0    0    0    0    0    0    0    Total    0    0    0    0    0    0    0
   0    0    0    0    0

Condensate

   Canada    0    0    0    0    0    0    0    0    0    0    0    0    Conway
   0    0    0    0    0    0    0    0    0    0    0    0    Cushing    0    0
   0    0    0    0    0    0    0    0    0    0    Eastern Great Lake States
   0    0    0    0    0    0    0    0    0    0    0    0    Hattiesburg    0
   0    0    0    0    0    0    0    0    0    0    0    Mt. Belvieu    0    0
   0    0    0    0    0    0    0    0    0    0    Northeast    0    0    0   
0    0    0    0    0    0    0    0    0    Northern Plains States    0    0   
0    0    0    0    0    0    0    0    0    0    Northwest    0    0    0    0
   0    0    0    0    0    0    0    0    Southern Plains States    0    0    0
   0    0    0    0    0    0    0    0    0    Southwest    0    0    0    0   
0    0    0    0    0    0    0    0    Western Great Lake States    0    0    0
   0    0    0    0    0    0    0    0    0    Other    0    0    0    0    0
   0    0    0    0    0    0    0    Total    0    0    0    0    0    0    0
   0    0    0    0    0

Light Sweet

   Cushing    0    0    0    0    0    0    0    0    0    0    0    0    Other
   0    0    0    0    0    0    0    0    0    0    0    0    Total    0    0
   0    0    0    0    0    0    0    0    0    0

Transmix w/ Gasoline

   Mt. Belvieu    0    0    0    0    0    0    0    0    0    0    0    0   
Northwest    0    0    0    0    0    0    0    0    0    0    0    0   
Southern Plains States    0    0    0    0    0    0    0    0    0    0    0   
0    Other    0    0    0    0    0    0    0    0    0    0    0    0    Total
   0    0    0    0    0    0    0    0    0    0    0    0

Y-Grade

   Mt. Belvieu    0    0    0    0    0    0    0    0    0    0    0    0   
Other    0    0    0    0    0    0    0    0    0    0    0    0    Total    0
   0    0    0    0    0    0    0    0    0    0    0           1/1/2012   
2/1/2012    3/1/2012    4/1/2012    5/1/2012    6/1/2012    7/1/2012    8/1/2012
   9/1/2012    10/1/2012    11/1/2012    Total

Grand Total

      0    0    0    0    0    0    0    0    0    0    0    0

 



--------------------------------------------------------------------------------

LOGO [g197585g46t48.jpg]

SemStream - Core Strategies

Marked-to-Market Grid

May 31, 2011

 

          Working_Inventory      Inventory      6/1/2011      7/1/2011     
8/1/2011      9/1/2011      10/1/2011      11/1/2011      12/1/2011  

Propane

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Conway    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       Cushing    $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Eastern Great
Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       Hattiesburg    $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Mt. Belvieu    $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Northeast    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Northern Plains States    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Southern Plains States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Southwest    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Western Great Lake
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       Other    $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       Total    $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0   

Ethane/Propane Mixture    

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Conway    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       Cushing    $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Eastern Great
Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       Hattiesburg    $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Mt. Belvieu    $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Northeast    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Northern Plains States    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Southern Plains States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Southwest    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Western Great Lake
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       Other    $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       Total    $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0   

Normal Butane

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Conway    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       Cushing    $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Eastern Great
Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       Hattiesburg    $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Mt. Belvieu    $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Northeast    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Northern Plains States    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Southern Plains States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Southwest    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Western Great Lake
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       Other    $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       Total    $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0   

Iso Butane

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Conway    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       Cushing    $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Eastern Great
Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       Hattiesburg    $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Mt. Belvieu    $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Northeast    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Northern Plains States    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Southern Plains States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Southwest    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Western Great Lake
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       Other    $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       Total    $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0   

Field Grade Butane

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Conway    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       Cushing    $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Eastern Great
Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       Hattiesburg    $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Mt. Belvieu    $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Northeast    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Northern Plains States    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Southern Plains States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Southwest    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Western Great Lake
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       Other    $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       Total    $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0   

Condensate

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Conway    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       Cushing    $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Eastern Great Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       Hattiesburg    $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Mt. Belvieu    $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       Northeast    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       Northern Plains States    $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       Southern Plains States    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       Southwest    $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Western Great Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       Other    $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       Total    $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   

Light Sweet

   Cushing    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Other    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       Total    $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   

Transmix w/ Gasoline    

   Mt. Belvieu    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       Northwest    $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Southern Plains States    $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      Other    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       Total    $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0   

Y-Grade

   Mt. Belvieu    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       Other    $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       Total    $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0             
Working_Inventory      Inventory      6/1/2011      7/1/2011      8/1/2011     
9/1/2011      10/1/2011      11/1/2011      12/1/2011  

Grand Total

      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0   

 

          1/1/2012      2/1/2012      3/1/2012      4/1/2012      5/1/2012     
6/1/2012      7/1/2012      8/1/2012      9/1/2012      10/1/2012      11/1/2012
     Total  

Propane

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       Conway    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Cushing    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Eastern
Great Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Hattiesburg    $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Mt. Belvieu    $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       Northeast    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Northern Plains
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Southern Plains States    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       Southwest    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Western Great Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Other    $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Total    $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
  

Ethane/Propane Mixture    

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       Conway    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Cushing    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Eastern
Great Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Hattiesburg    $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Mt. Belvieu    $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       Northeast    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Northern Plains
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Southern Plains States    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       Southwest    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Western Great Lake
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Other    $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       Total    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   

Normal Butane

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       Conway    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Cushing    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Eastern
Great Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Hattiesburg    $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Mt. Belvieu    $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       Northeast    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Northern Plains
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Southern Plains States    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       Southwest    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Western Great Lake
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Other    $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       Total    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   

Iso Butane

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       Conway    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Cushing    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Eastern
Great Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Hattiesburg    $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Mt. Belvieu    $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       Northeast    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Northern Plains
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Southern Plains States    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       Southwest    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Western Great Lake
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Other    $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       Total    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   

Field Grade Butane

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       Conway    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Cushing    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Eastern
Great Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Hattiesburg    $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Mt. Belvieu    $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       Northeast    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Northern Plains
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Southern Plains States    $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       Southwest    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Western Great Lake
States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       Other    $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       Total    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   

Condensate

   Canada    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       Conway    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Cushing    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Eastern Great Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Hattiesburg
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       Mt. Belvieu    $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       Northeast    $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Northern
Plains States    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       Southern Plains States    $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       Southwest    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
Western Great Lake States    $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Other    $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       Total    $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
  

Light Sweet

   Cushing    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       Other    $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       Total    $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   

Transmix w/ Gasoline    

   Mt. Belvieu    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Northwest    $ 0      
$ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       Southern Plains States    $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       Other    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       Total    $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0   

Y-Grade

   Mt. Belvieu    $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $
0       $ 0       $ 0       $ 0       $ 0       $ 0       Other    $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       Total    $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0          
   1/1/2012      2/1/2012      3/1/2012      4/1/2012      5/1/2012     
6/1/2012      7/1/2012      8/1/2012      9/1/2012      10/1/2012      11/1/2012
     Total  

Grand Total

      $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0
      $ 0       $ 0       $ 0       $ 0   

 

211



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

SECURED SWAP AGREEMENT REPORTS

 

K-1



--------------------------------------------------------------------------------

LOGO [g197585g46t48.jpg]

SemGroup - Overall Portfolio

Summary of Secured Swap Agreements

May 31, 2011

 

Counterparty

   Collateral Allocation    MTM Value    Excess Collateral
Amount    Excess Negative MTM Over
Collateral Amount

Counterparty A

   $0    $0    $0    $0

Counterparty B

   $0    $0    $0    $0

Counterparty C

   $0    $0    $0    $0

Counterparty D

   $0    $0    $0    $0

Counterparty E

   $0    $0    $0    $0

Total Collateral Allocation:

     $0      

Maximum Collateral Allocation:

   $ 75,000,000                  

Net Collateral Available for Allocation:

   $ 75,000,000                  



--------------------------------------------------------------------------------

LOGO [g197585g46t48.jpg]

SemGroup—Overall Portfolio

Summary of Secured Swap Agreements—Exposure by Counterparty

May 31, 2011

 

              6/1/2011     7/1/2011     8/1/2011     9/1/2011     10/1/2011    
11/1/2011     12/1/2011  

Counterparty A

                Propane   Conway       0        0        0        0        0   
    0        0      Mt. Belvieu       0        0        0        0        0     
  0        0      Total       0        0        0        0        0        0   
    0      Counterparty A Total       0        0        0        0        0     
  0        0   

Counterparty B

                Propane   Conway       0        0        0        0        0   
    0        0      Mt. Belvieu       0        0        0        0        0     
  0        0      Total       0        0        0        0        0        0   
    0    Normal Butane           Conway       0        0        0        0     
  0        0        0      Mt. Belvieu       0        0        0        0       
0        0        0      Total       0        0        0        0        0     
  0        0      Counterparty B Total       0        0        0        0       
0        0        0   

All Secured Swap Agreements

                Propane   Conway       0        0        0        0        0   
    0        0      Mt. Belvieu       0        0        0        0        0     
  0        0      Total       0        0        0        0        0        0   
    0    Normal Butane   Conway       0        0        0        0        0     
  0        0      Mt. Belvieu       0        0        0        0        0       
0        0      Total       0        0        0        0        0        0     
  0      All Secured Swap Total       0        0        0        0        0     
  0        0   

 

        1/1/2012     2/1/2012     3/1/2012     4/1/2012     5/1/2012    
6/1/2012     7/1/2012     8/1/2012     9/1/2012     10/1/2012     11/1/2012    
Total  

Counterparty A

                        Propane   Conway     0        0        0        0       
0        0        0        0        0        0        0        0      Mt.
Belvieu     0        0        0        0        0        0        0        0   
    0        0        0        0      Total     0        0        0        0   
    0        0        0        0        0        0        0        0     
Counterparty A Total     0        0        0        0        0        0        0
       0        0        0        0        0   

Counterparty B

                        Propane   Conway     0        0        0        0       
0        0        0        0        0        0        0        0      Mt.
Belvieu     0        0        0        0        0        0        0        0   
    0        0        0        0      Total     0        0        0        0   
    0        0        0        0        0        0        0        0   
Normal Butane           Conway     0        0        0        0        0       
0        0        0        0        0        0        0      Mt. Belvieu     0
       0        0        0        0        0        0        0        0        0
       0        0      Total     0        0        0        0        0        0
       0        0        0        0        0        0      Counterparty B Total
    0        0        0        0        0        0        0        0        0   
    0        0        0   

All Secured Swap Agreements

                        Propane   Conway     0        0        0        0       
0        0        0        0        0        0        0        0      Mt.
Belvieu     0        0        0        0        0        0        0        0   
    0        0        0        0      Total     0        0        0        0   
    0        0        0        0        0        0        0        0    Normal
Butane   Conway     0        0        0        0        0        0        0     
  0        0        0        0        0      Mt. Belvieu     0        0        0
       0        0        0        0        0        0        0        0        0
     Total     0        0        0        0        0        0        0        0
       0        0        0        0      All Secured Swap Total     0        0
       0        0        0        0        0        0        0        0        0
       0   

 



--------------------------------------------------------------------------------

LOGO [g197585g46t48.jpg]

SemGroup—Overall Portfolio

Summary of Secured Swap Agreements—MTM by Counterparty

May 31, 2011

 

          6/1/2011      7/1/2011      8/1/2011      9/1/2011      10/1/2011     
11/1/2011      12/1/2011  

Counterparty A

                     Propane    Conway      $0         $0         $0         $0
        $0         $0         $0       Mt. Belvieu      $0         $0         $0
        $0         $0         $0         $0       Total      $0         $0      
  $0         $0         $0         $0         $0       Counterparty A Total     
$0         $0         $0         $0         $0         $0         $0   
Counterparty B                         Propane    Conway      $0         $0   
     $0         $0         $0         $0         $0       Mt. Belvieu      $0   
     $0         $0         $0         $0         $0         $0       Total     
$0         $0         $0         $0         $0         $0         $0   
Normal Butane            Conway      $0         $0         $0         $0        
$0         $0         $0       Mt. Belvieu      $0         $0         $0        
$0         $0         $0         $0       Total      $0         $0         $0   
     $0         $0         $0         $0       Counterparty B Total      $0   
     $0         $0         $0         $0         $0         $0   

All Secured Swap Agreements

                     Propane    Conway      $0         $0         $0         $0
        $0         $0         $0       Mt. Belvieu      $0         $0         $0
        $0         $0         $0         $0       Total      $0         $0      
  $0         $0         $0         $0         $0    Normal Butane    Conway     
$0         $0         $0         $0         $0         $0         $0       Mt.
Belvieu      $0         $0         $0         $0         $0         $0        
$0       Total      $0         $0         $0         $0         $0         $0   
     $0       All Secured Swap Total      $0         $0         $0         $0   
     $0         $0         $0   

 

              1/1/2012     2/1/2012     3/1/2012     4/1/2012     5/1/2012    
6/1/2012     7/1/2012     8/1/2012     9/1/2012     10/1/2012     11/1/2012    
Total   Counterparty A                             Propane   Conway       $0   
    $0        $0        $0        $0        $0        $0        $0        $0   
    $0        $0        $0      Mt. Belvieu       $0        $0        $0       
$0        $0        $0        $0        $0        $0        $0        $0       
$0      Total       $0        $0        $0        $0        $0        $0       
$0        $0        $0        $0        $0        $0      Counterparty A Total  
    $0        $0        $0        $0        $0        $0        $0        $0   
    $0        $0        $0        $0    Counterparty B                          
  Propane   Conway       $0        $0        $0        $0        $0        $0   
    $0        $0        $0        $0        $0        $0      Mt. Belvieu      
$0        $0        $0        $0        $0        $0        $0        $0       
$0        $0        $0        $0      Total       $0        $0        $0       
$0        $0        $0        $0        $0        $0        $0        $0       
$0    Normal Butane           Conway       $0        $0        $0        $0     
  $0        $0        $0        $0        $0        $0        $0        $0     
Mt. Belvieu       $0        $0        $0        $0        $0        $0        $0
       $0        $0        $0        $0        $0      Total       $0        $0
       $0        $0        $0        $0        $0        $0        $0        $0
       $0        $0      Counterparty B Total       $0        $0        $0     
  $0        $0        $0        $0        $0        $0        $0        $0     
  $0   

All Secured Swap Agreements

                          Propane   Conway       $0        $0        $0       
$0        $0        $0        $0        $0        $0        $0        $0       
$0      Mt. Belvieu       $0        $0        $0        $0        $0        $0
       $0        $0        $0        $0        $0        $0      Total       $0
       $0        $0        $0        $0        $0        $0        $0        $0
       $0        $0        $0    Normal Butane   Conway       $0        $0     
  $0        $0        $0        $0        $0        $0        $0        $0     
  $0        $0      Mt. Belvieu       $0        $0        $0        $0        $0
       $0        $0        $0        $0        $0        $0        $0      Total
      $0        $0        $0        $0        $0        $0        $0        $0
       $0        $0        $0        $0      All Secured Swap Total       $0   
    $0        $0        $0        $0        $0        $0        $0        $0   
    $0        $0        $0   



--------------------------------------------------------------------------------

SCHEDULE 1.01

to Credit Agreement

Original Guarantors

SemCanada, L.P., an Oklahoma limited partnership

SemCanada II, L.P., an Oklahoma limited partnership

SemCrude, L.P., a Delaware limited partnership

SemCrude Pipeline, L.L.C., a Delaware limited liability company

SemGas, L.P., an Oklahoma limited partnership

SemGroup Europe Holding, L.L.C., a Delaware limited liability company

SemMaterials, L.P., an Oklahoma limited partnership

SemMexico, L.L.C., an Oklahoma limited liability company

SemOperating G.P., L.L.C., an Oklahoma limited liability company

SemStream, L.P., a Delaware limited partnership



--------------------------------------------------------------------------------

SCHEDULE 2.01

to Credit Agreement

Commitments

 

    

Lender

   Revolver
Allocation      Term Loan A
Allocation      Total
Pro Rata  

1

  

The Royal Bank of Scotland plc

   $ 45,253,164.56       $ 14,746,835.44       $ 60,000,000.00   

2

  

Barclays Bank PLC

   $ 45,253,164.56       $ 9,746,835.44       $ 55,000,000.00   

3

  

BNP Paribas

   $ 45,253,164.56       $ 9,746,835.44       $ 55,000,000.00   

4

  

Citibank, N.A.

   $ 45,253,164.56       $ 9,746,835.44       $ 55,000,000.00   

5

  

Deutsche Bank AG New York Branch

   $ 45,253,164.56       $ 9,746,835.44       $ 55,000,000.00   

6

  

The Bank of Nova Scotia

   $ 45,253,164.56       $ 9,746,835.44       $ 55,000,000.00   

7

  

Natixis

   $ 32,911,392.40       $ 7,088,607.60       $ 40,000,000.00   

8

  

BOKF, NA d/b/a/ Bank of Oklahoma

   $ 20,569,620.24       $ 4,430,379.76       $ 25,000,000.00                  
                 

Total

   $ 325,000,000.00       $ 75,000,000.00       $ 400,000,000.00               
                 

 

2



--------------------------------------------------------------------------------

SCHEDULE 2.05

to Credit Agreement

Existing Letters of Credit

SEMGROUP CORPORATION LC’S OUTSTANDING

 

** =Auto Renewal(Evergreen)LC =

Auto Reduction Language LC

Amendment Pending Ctpy Approval

 

Issuing Bank

   Bank Reference      Core or
Non-Core      Credit-Linked
or Revolver      Type of LC           

Beneficiary Name

   Issue
Date      Expiry
Date      Currency
Code      Business
Reason     Outstanding Amount
in L/C Currency     Outstanding Amount
in USD  

SEMGAS, L.P.

  

                             

BNP

     04101075         Non-Core         Credit-Linked         Perf        
LINEAGE, LLC      08 Feb 2011         01 Sep 2011         USD        
Hopeton cryogen        563,000.00        563,000.00                             
                                         SEMGAS, L.P.                563,000.00
  

SEMCRUDE, L.P.

  

                             

BNP

     91912571         Core         Credit-Linked         Perf         **     
ENBRIDGE PIPELINES (NORTH DAKOTA) LLC      21 Jan 2010         01 Dec 2011      
  USD        
  Pipeline (N.
Dakota)   
       800,000.00        800,000.00   

BNP

     91918215         Core         Credit-Linked         Trade         SLAWSON
EXPLORATION COMPANY, INC.      28 Oct 2010         10 Jul 2011         USD      
  North Dakota        17,000,000.00        17,000,000.00   

BNP

     91918225         Core         Credit-Linked         Trade         SM ENERGY
COMPANY      28 Oct 2010         10 Aug 2011         USD         North Dakota   
    10,200,000.00        10,200,000.00   

BNP

     91918203         Core         Credit-Linked         Trade         XTO
ENERGY INC.      28 Oct 2010         10 Aug 2011         USD         North
Dakota        6,000,000.00        6,000,000.00   

BNP

     04100783         Core         Credit-Linked         Trade         TEXON
L.P.      27 Jan 2011         10 Aug 2011         USD         North Dakota     
  3,200,000.00        3,200,000.00   

BNP

     04102309         Core         Credit-Linked         Trade         CONCORD
ENERGY LLC      28 Mar 2011         10 Aug 2011         USD         North Dakota
       1,500,000.00        1,500,000.00   

BNP

     91916159         Core         Credit-Linked         Trade         KELLY
MACLASKEY OILFIELD SERVICES, INC.      14 Jul 2010         10 Jul 2011        
USD         Bulk Purchase        750,000.00        750,000.00                  
                                                    SEMCRUDE, L.P.             
  39,450,000.00                                                

SEMGROUP, L.P.

  

                             

BNP

     64146702         Non-Core         Revolver         Perf         **     
LIBERTY MUTUAL INSURANCE COMPANY      14 Jun 2011         01 May 2012        
USD         Bonds/Insurance        500,000.00        500,000.00   

BNP

     04104651         Non-Core         Revolver         Perf         BANK OF
AMERICA, N.A.      16 Jun 2011         31 Oct 2011         USD         Backstop
LC        1,222,500.00        1,222,500.00   

BNP

     04104653         Non-Core         Credit-Linked         Perf         BANK
OF AMERICA, N.A.      16 Jun 2011         28 Oct 2011         USD        
Backstop LC        114,663.61        114,663.61   

BNP

     04104253         Non-Core         Credit-Linked         Perf         **   
  FIDELITY AND DEPOSIT COMPANY OF      01 Jun 2011         01 May 2012        
USD         Bonds/Insurance        2,000,000.00        2,000,000.00   

BOA

     64530039         Non-Core         Credit-Linked         Perf         **   
  THE OHIO CASUALTY INSURANCE CO.      13 Aug 2008         24 Oct 2011        
USD         Bonds/Insurance        1,222,500.00        1,222,500.00   

BNP

     04104233         Non-Core         Revolver         Perf         **      THE
OHIO CASUALTY INSURANCE CO.      01 Jun 2011         01 May 2012         USD   
     Bonds/Insurance        1,222,500.00        1,222,500.00   

BOA

     64530042         Non-Core         Credit-Linked         Perf         **   
  CAPITOL INDEMNITY CORPORATION AND      13 Aug 2008         22 Oct 2011        
USD         Bonds/Insurance        114,663.61        114,663.61   

BNP

     04104480         Non-Core         Credit-Linked         Perf         **   
  CAPITOL INDEMNITY CORPORATION AND      13 Jun 2011         01 May 2012        
USD         Bonds/Insurance        25,000.00        25,000.00   

BNP

     04104226         Non-Core         Credit-Linked         Perf         **   
  WESTCHESTER FIRE INSURANCE COMPANY      01 Jun 2011         01 May 2012      
  USD         Bonds/Insurance        3,000,000.00        3,000,000.00   

BNP

     04104255         Non-Core         Credit-Linked         Perf         **   
  ZURICH AMERICAN INSURANCE COMPANY      01 Jun 2011         01 May 2012        
USD         Bonds/Insurance        465,000.00        465,000.00               
                                                       SEMGROUP, L.P.           
    9,886,827.22   

SEMSTREAM, L.P.

  

                             

BNP

     04104232         Core         Credit-Linked         Trade        
CONOCOPHILLIPS COMPANY      01 Jun 2011         30 Jun 2011         USD        
  Trading/
Wholesale  
       1,500,000.00        1,500,000.00   

BNP

     04104219         Core         Credit-Linked         Perf         CANADIAN
NATIONAL RAILWAY COMPANY      01 Jun 2011         01 Mar 2012         USD      
  Rail Transport        150,000.00        150,000.00   

BNP

     04104228         Core         Credit-Linked         LTTrade         FLINT
HILLS RESOURCES LP.      01 Jun 2011         31 Jan 2012         USD        
Supply        500,000.00        500,000.00   

BNP

     04104244         Core         Credit-Linked         Perf         DIXIE
PIPELINE COMPANY      01 Jun 2011         30 Jun 2011         USD        
Pipeline/Storage        158,400.00        158,400.00   

BNP

     04104230         Core         Credit-Linked         Perf        
MID-AMERICA PIPELINE CO., LLC      01 Jun 2011         30 Jun 2011         USD
        Pipeline/Storage        165,000.00        165,000.00   

BNP

     04104243         Core         Credit-Linked         Perf         PROVIDENT
MIDSTREAM L.P.      01 Jun 2011         01 May 2012         USD         Storage
       100,000.00        100,000.00   

BNP

     04104236         Core         Credit-Linked         Perf         ENTERPRISE
TE PRODUCTS PIPELINE COMPANY, LLC      01 Jun 2011         30 Jun 2011        
USD         Pipeline/Storage        1,375,000.00        1,375,000.00   

BNP

     04104242         Core         Credit-Linked         LTTrade         VALERO
MARKETING AND SUPPLY COMPANY      01 Jun 2011         31 Dec 2011         USD   
     Supply        2,000,000.00        2,000,000.00   

BNP

     04104248         Core         Credit-Linked         Trade         PLAINS
MARKETING, L.P.      01 Jun 2011         31 Jul 2011         USD        
Wholesale/Supply/Trd        845,000.00        845,000.00   

BNP

     04104245         Core         Credit-Linked         Trade        
ENTERPRISE PRODUCTS OPERATING LLC      01 Jun 2011         30 Jun 2011        
USD         Wholesale        400,000.00        400,000.00   

BNP

     04104221         Core         Credit-Linked         Perf        
MID-CONTINENT FRACTIONATION AND      01 Jun 2011         01 Mar 2012         USD
        Storage        25,000.00        25,000.00   

BNP

     04104213         Core         Credit-Linked         Perf         KEYERA
PARTNERSHIP      01 Jun 2011         10 May 2012         USD         Storage   
    47,250.00        47,250.00   

BNP

     04104199         Core         Credit-Linked         LTTrade        
WILLIAMS ENERGY CANADA, INC.      01 Jun 2011         01 Mar 2012         USD   
     Trading/Storage        1,500,000.00        1,500,000.00   

BNP

     91912036         Core         Credit-Linked         LTTrade         **     
HILAND PARTNERS, L.P.      21 Dec 2009         01 Dec 2011         USD        
Hiland Netback        8,500,000.00        8,500,000.00   

BNP

     91912130         Core         Credit-Linked         LTTrade         **     
SPECTRA ENERGY EMPRESS LTD      24 Dec 2009         30 Apr 2012         USD   
     Trading/Storage        6,000,000.00        6,000,000.00   

BNP

     91913027         Core         Credit-Linked         LTTrade        
MARATHON PETROLEUM COMPANY LP      19 Feb 2010         31 Dec 2011         USD
       
  Wholesale/
Supply/Trd  
       100,000.00        100,000.00   

BNP

     91916340         Core         Credit-Linked         Trade         DCP NGL
SERVICES, LLC      27 Jul 2010         30 Jun 2011         USD         Trading
       3,200,000.00        3,200,000.00   

BNP

     91916262         Core         Credit-Linked         Perf         **     
CANADIAN PACIFIC RAILWAY COMPANY      02 Aug 2010         10 Aug 2011        
USD         Rail Transport        350,000.00        350,000.00   

BNP

     91916752         Core         Credit-Linked         LTTrade         SEA-3,
INC.      16 Aug 2010         30 Jun 2011         USD         Wholesale       
400,000.00        400,000.00   

BNP

     91913795         Core         Revolver         Trade         WILLIAMS NGL
MARKETING, LLC      31 Mar 2010         30 Jun 2011         USD         Supply
       175,000.00        175,000.00                                            
                       

 

            SEMSTREAM, L.P.

  

      

 

27,490,650.00

  

                                                                

 

USD GRAND TOTAL LC’S

  

      

 

77,390,477.22

  

                 Totals by LC Type                                            
                     Perf         13,620,477.22                              
LTMTrade         0.00                               LTTrade        
19,000,000.00                               MTrade         0.00                
              Trade         44,770,000.00                                      
                              $77,390,477.22                                 
Totals                                                                 
  Credit-
Linked  
        74,270,477.22                               Revolver        
3,120,000.00                                                                    
$77,390,477.22                                  Total Core vs Non-Core         
                                                        Core        
66,940,650.00                               Non-Core         10,449,827.22      
                           $77,390,477.22                                       
        $ (74,798,250 )                     Totals by Issuing Bank              
                                                   BOA         1,337,163.61   
                           BNP         76,053,313.61                            
  CAL         0.00                                                            
        $77,390,477.22                

 

3



--------------------------------------------------------------------------------

SCHEDULE 3.04

to Credit Agreement

Governmental Approvals

None.

 

4



--------------------------------------------------------------------------------

SCHEDULE 3.07(b)

to Credit Agreement

Leases

None.

 

5



--------------------------------------------------------------------------------

SCHEDULE 3.07(e)

to Credit Agreement

Condemnation Proceedings

None.

 

6



--------------------------------------------------------------------------------

SCHEDULE 3.07(g)

to Credit Agreement

Subsidiaries

 

Subsidiary    Jurisdiction    Equity Holder    % of Equity Interest Held
by Subsidiary SemOperating G.P., L.L.C.    Oklahoma    SemGroup Corporation   
100% SemCap, L.L.C    Oklahoma    SemOperating G.P., L.L.C.    100% SemGroup
Asia, L.L.C.    Delaware    SemOperating G.P., L.L.C.    100% SemGroup Holdings
G.P., L.L.C.    Delaware    SemGroup Corporation    100% SemGroup Holdings, L.P.
   Delaware    SemGroup Corporation SemGroup Holding G.P., L.L.C.   

99.99%

0.01%

SemGreen, L.P.    Delaware    SemGroup Corporation SemOperating G.P., L.L.C.   

99.5%

0.5%

SemBio, L.L.C.    Delaware    SemGreen, L.P.    100% SemGroup Subsidiary
Holding, L.L.C.    Delaware    SemGroup Corporation    100% SemDevelopment,
L.L.C.    Delaware    SemGroup Corporation    100% SemManagement, L.L.C.   
Delaware    SemGroup Corporation    100% SemCrude, L.P.    Delaware    SemGroup
Corporation SemOperating G.P., L.L.C.   

99.5%

0.5%

SemCrude Pipeline, L.L.C.    Delaware    SemCrude, L.P.    100% White Cliffs
Pipeline, L.L.C.    Delaware    SemCrude Pipeline, L.L.C.    51% Rocky Cliffs
Pipeline, L.L.C.    Delaware    SemCrude Pipeline, L.L.C.    100% Eaglwing, L.P.
   Oklahoma    SemGroup Corporation SemOperating G.P., L.L.C.   

99.5%

0.5%

SemStream, L.P.    Delaware    SemGroup Corporation SemOperating G.P., L.L.C.   

99.5%

0.5%

SemStream Arizona

Propane, L.L.C.

   Delaware    SemStream, L.P.    100%

 

7



--------------------------------------------------------------------------------

Subsidiary    Jurisdiction    Equity Holder    % of Equity Interest
Held by Subsidiary  

SemFuel, L.P.

  

Texas

  

SemGroup Corporation

     99.5 %       

SemOperating G.P., L.L.C.

     0.5 % 

SemFuel Transport, L.L.C.

  

Wisconsin

  

SemFuel, L.P.

     100 % 

SemProducts, L.L.C.

  

Oklahoma

  

SemFuel, L.P.

     100 % 

SemGas, L.P.

  

Oklahoma

  

SemGroup Corporation

     99.5 %       

SemOperating G.P., L.L.C.

     0.5 % 

SemKan, L.L.C.

  

Oklahoma

  

SemGas, L.P.

     100 % 

SemGas Gathering, L.L.C.

  

Oklahoma

  

SemGas, L.P.

     100 % 

SemGas Storage, L.L.C.

  

Oklahoma

  

SemGas, L.P.

     100 % 

Greyhawk Gas Storage

Company, L.L.C.

  

Delaware

  

SemGas, L.P.

     100 % 

Steuben Development

Company, L.L.C.

  

Delaware

  

Greyhawk Gas Storage

Company, L.L.C.

     100 % 

Grayson Pipeline, L.L.C.

  

Oklahoma

  

SemGas, L.P.

     100 % 

SemMaterials, L.P.

  

Oklahoma

  

SemGroup Corporation

     99.5 %       

SemOperating G.P., L.L.C.

     0.5 % 

New Century

Transportation, L.L.C.

  

Delaware

  

SemMaterials, L.P.

     100 % 

K.C. Asphalt, L.L.C.

  

Colorado

  

SemMaterials, L.P.

     100 % 

SemMaterials Vietnam, L.L.C.

  

Oklahoma

  

SemMaterials, L.P.

     100 % 

Chemical Petroleum

Exchange, Incorporated

  

Illinois

  

SemMaterials, L.P.

     100 % 

SemTrucking, L.P.

  

Oklahoma

  

SemMaterials, L.P.

     99.5 %       

SemOperating G.P., L.L.C.

     0.5 % 

SemMexico, L.L.C.

  

Oklahoma

  

SemMaterials, L.P.

     100 % 

SemMexico Materials HC

  

Mexico

  

SemMaterials, L.P.

     99.99 % 

S. de R.L. de C.V.

     

SemMexico, LLC

     0.01 % 

 

8



--------------------------------------------------------------------------------

Subsidiary    Jurisdiction    Equity Holder    % of Equity Interest
Held by Subsidiary  

SemMaterials HC Mexico

  

Mexico

  

SemMexico Materials HC

     99.99 % 

S. de R.L. de C.V.

     

S. de R.L. de C.V.

        

SemMexico, L.L.C.

     0.01 % 

SemMaterials Mexico

  

Mexico

  

SemMaterials HC Mexico

     99.99 % 

S. de R.L. de C.V.

     

S. de R.L. de C.V.

        

SemMexico, L.L.C.

     0.01 % 

SemMaterials SC Mexico

  

Mexico

  

SemMaterials HC Mexico

     99.99 % 

S. de R.L. de C.V.

     

S. de R.L. de C.V.

        

SemMexico, L.L.C.

     0.01 % 

SemCanada, L.P.

  

Oklahoma

  

SemGroup Corporation

     99.5 %       

SemOperating G.P., L.L.C.

     0.5 % 

SemCanada Crude Company

  

Nova Scotia

  

SemCanada, L.P.

     100 % 

SemCanada II, L.P.

  

Oklahoma

  

SemGroup Corporation

     99.5 %       

SemOperating G.P., L.L.C.

     0.5 % 

SemCAMS ULC

  

Nova Scotia

  

SemCanada II, L.P.

     100 % 

SemCAMS Redwillow ULC

  

Nova Scotia

  

SemCAMS ULC

     100 % 

SemGroup Europe Holding, L.L.C.

  

Delaware

  

SemGroup Corporation

     100 % 

SemEuro Limited

  

United Kingdom

  

SemGroup Europe Holding, L.L.C.

     100 % 

SemEuro Supply Limited

  

United Kingdom

  

SemEuro Limited

     100 % 

SemLogistics Milford

  

United Kingdom

  

SemEuro Limited

     100 % 

Haven Limited

        

 

9



--------------------------------------------------------------------------------

SCHEDULE 3.07(h)

to Credit Agreement

Subscriptions

None.

 

10



--------------------------------------------------------------------------------

SCHEDULE 3.07(i)

to Credit Agreement

Material Subsidiaries

 

Entity

  

Jurisdiction

SemCAMS ULC

  

Nova Scotia

SemCanada Crude Company

  

Nova Scotia

SemCanada II, L.P.

  

Oklahoma

SemCanada, L.P.

  

Oklahoma

SemCrude Pipeline, L.L.C.

  

Delaware

SemCrude, L.P.

  

Delaware

SemEuro Limited

  

England

SemGas, L.P.

  

Oklahoma

SemGroup Europe Holding, L.L.C.

  

Delaware

SemLogistic Milford Haven

  

England

SemMaterials, L.P.

  

Oklahoma

SemMaterials HC Mexico, S. de R.L. de C.V.

  

Mexico

SemMexico Materials HC. S. de R.L. de C.V.

  

Mexico

SemMexico, L.L.C.

  

Oklahoma

SemOperating G.P., L.L.C.

  

Oklahoma

SemStream, L.P.

  

Delaware

 

11



--------------------------------------------------------------------------------

SCHEDULE 3.08(a)

to Credit Agreement

Litigation

Manchester Securities appeal. On October 21, 2009, Manchester Securities
Corporation (“Manchester”), a creditor of SemGroup Holdings, L.P., filed an
objection to the Plan of Reorganization. In the objection, Manchester argued
that the Plan of Reorganization should not be confirmed because it did not
provide for an alleged $50 million claim of SemGroup Holdings, L.P. against
SemCrude Pipeline, L.L.C. On October 28, 2009, the bankruptcy court overruled
the objection and entered the confirmation order approving the Plan of
Reorganization. On November 4, 2009, Manchester filed a notice of appeal of the
confirmation order. On December 4, 2009, Manchester’s appeal was docketed in the
United States District Court for the District of Delaware. We filed a motion to
dismiss the appeal as equitably moot. On February 18, 2011, the District Court
granted our motion to dismiss the appeal. On March 22, 2011, Manchester filed a
notice to appeal this order. While we believe that this action is without merit
and are vigorously defending this matter on appeal, an adverse ruling on this
action could have a material adverse impact on us.

Luke Oil appeal. On October 21, 2009, Luke Oil Company, C&S Oil/Cross
Properties, Inc., Wayne Thomas Oil and Gas and William R. Earnhardt Company
(collectively, “Luke Oil”) filed an objection to the Plan of Reorganization “to
the extent that the Plan of Reorganization may alter, impair, or otherwise
adversely affect Luke Oil’s legal rights or other interests.” On October 28,
2009, the bankruptcy court overruled the Luke Oil objection and entered the
confirmation order. On November 6, 2009, Luke Oil filed a notice of appeal. On
December 23, 2009, Luke Oil’s appeal was docketed in the United States District
Court for the District of Delaware. We filed a motion to dismiss the appeal as
equitably moot. Luke Oil has filed a motion to stay the briefing on our motion
to dismiss. On February 18, 2011, the District Court denied the stay motion and
ordered the parties to complete briefing. While we believe that this action is
without merit and are vigorously defending this matter on appeal, an adverse
ruling on this action could have a material adverse impact on us.

 

12



--------------------------------------------------------------------------------

SCHEDULE 3.12

to Credit Agreement

Taxes

None.

 

13



--------------------------------------------------------------------------------

SCHEDULE 3.15

to Credit Agreement

Environmental Matters

None.

 

14



--------------------------------------------------------------------------------

SCHEDULE 3.17

to Credit Agreement

Real Property

 

Owner

  

Property Name

  

Address

  

City and County

  

State

SemCrude, L.P.    Platteville Station    S/2 SE/4 of Section 24,T03N,R65W of the
6th P.M.    Hudson, County of Weld    Colorado SemCrude, L.P.    Cushing Tank
Farm   

Part of SE/4 of Section 22-T18N-R5E, I.M.

 

Part of SE/4 & SW/4 Sec. 22,T18N,R05E, I.M.

   Cushing, County of Payne    Oklahoma SemGas, L.P.    Nash Plant    77867 Coal
Road    Nash, County of Grant    Oklahoma SemGas, L.P.    Hopeton Plant    45511
Dewey Road    Dacoma, County of Wood    Oklahoma SemGas, L.P.    Sherman Plant
   880 Plainview Road    Sherman, County of Grayson    Texas SemStream, L.P.   
Lebanon    550 West County Road 125 South    Lebanon, County of Boone    Indiana
SemStream, L.P.    Rosemount    15938 Canada Circle Drive    Rosemount, County
of Dakota    Minnesota SemStream, L.P.    Winslow    1249 South Highway 87   
Winslow, County of Navajo    Arizona

 

15



--------------------------------------------------------------------------------

SCHEDULE 3.20

to Credit Agreement

Insurance

 

Policy Type

  Effective
Date   Expiration
Date  

Insurance Company

  Policy Number  

Limits and Deductibles

Worldwide Property

  5/1/2011   5/1/2012   ACE Amer. Ins. Co.   STF0092120   $300,000,000 Per
Occurrence

with Local Admitted

      20% Participation   GPRN05103484   $250,000 Deductible Per Occurrence,
except,

in Canada, Mexico & the UK

          $1,000,000 for Gas Plants in Canada & UK           Tank Farm and Tanks
in the US with           capacity greater than 200,000 bbls.,       Arch Ins.
Co.   HHP003235201   $500,000 for Tanks in the US with capacity      
5% Participation   HHP003234901   between 100,000 and 199,999 bbl.              
            Zurich Amer. Ins. Co.   OGR9383073-02         25% Participation    
                          Liberty Mutual Ins. Co.   3DAADYBU001         10%
Participation                               Lloyds-Talbot Underwriters  
AJH086026C11         5% Participation   AFL086282C11                            
Westport Ins. Corp.   31373799         (Swiss Re/IRI) 15% Participation        
                      XL Ins. Amer., Inc.   US00027506PR11A        
10% Participation                               Allianz Global Risks US Ins. Co.
  CLP3012434         10% Participation                        

Commercial General

  5/1/2011   5/1/2012   Starr Indemnity and Liability   MALLLBN00038611  
$5,000,000 Per Occurrence

Liability

      Company (Lloyd’s Syndicate     $5,000,000 Aggregate

including Marine Terminal

      1919)     $250,000 Ea. Occurrence Deductible

Operator’s Liability *

      * Policy covers only SemLogistics           Milford Haven Ltd.    

 

16



--------------------------------------------------------------------------------

SemGroup Corporation

Summary of Insurance

2011 to 2012

 

Policy Type

  Effective
Date   Expiration
Date  

Insurance Company

  Policy Number  

Limits and Deductibles

Commercial Auto Liability (UK)

  1/27/2011   1/27/2012  

Summit at Lloyd’s

  FCCC0822349  

Unlimited by Law

Employers’ Liability (UK)

  1/26/2011   1/26/2012  

Lloyd’s Syndicate 2525

  B04601230662011  

GBP $10,000,000

Commercial General Liability (US)

  5/1/2011   5/1/2012  

Zurich Amer. Ins. Co.

  GLO9336795  

$2,000,000 Each Occurrence

$4,000,000 Aggregate

$250,000 Ea. Occurrence Deductible, except,
$500,000 Ea. Occurrence SemStream AZ Utility

Commercial Automobile

Liability - US

  5/1/2011   5/1/2012  

Zurich Amer. Ins. Co.

  BAP938515602  

$2,000,000 Each Occurrence

$250,000 Deductible Each Occurrence

Cargo (E & H Filings)

  6/1/2009   Continuous  

Zurich Amer. Ins. Co.

  OC5843711  

$5,000/Unit

Workers’ Compensation /

Employer’s Liability

  5/1/2011   5/1/2012  

Zurich Amer. Ins. Co.

  WC938516802  

$1,000,000 Each Accident

$1,000,000 Policy Limit

$1,000,000 Each Employee

Foreign General Liability/Foreign

Voluntary Workers

Compensation

  5/1/2011   5/1/2012  

Zurich Amer. Ins. Co.

  GLO933679600 &
WC933679700  

$2,000,000 Each Occurrence

and Employers

Liability

         

$2,000,000 General Aggregate $1,000,000 Each Occurrence Auto Liability

$1,000,000 BI by Accident Each Accident

$1,000,000 BI by Disease Policy Limit

$1,000,000 BI by Disease Each Employee

CDN CGL

  5/1/2011   5/1/2012  

Chubb Ins. Co. of Canada

  35936243  

$1,000,000 per Occurrence ($10K PD Ded.)

CDN Umbrella

  5/1/2011   5/1/2012  

Chubb Ins. Co. of Canada

  2011400758  

$4,000,000 x $1,000,000 (Excl. Pollution)

CDN PLL

  5/1/2011   5/1/2012  

Chubb Ins. Co. of Canada

  37332726  

$2,000,000 per Occurrence ($1M SIR)

CDN Excess PLL

  5/1/2011   5/1/2012  

Chubb Ins. Co. of Canada

  79879215  

$2,000,000 X $2,000,000

CDN Commercial Auto

  3/16/2010   3/16/2011  

Chubb Ins. Co. of Canada

  TBA  

$1,000,000 Each Occurrence

 

 

17



--------------------------------------------------------------------------------

SemGroup Corporation

Summary of Insurance

2011 to 2012

 

Policy Type

  Effective
Date   Expiration
Date  

Insurance Company

  Policy Number  

Limits and Deductibles

CDN Umbrella (Zurich $25M)   5/1/2011   5/1/2012   Zurich Insurance of Canada  
TBA   $25,000,000 per Occurrence and $25,000,000 General Aggregate CDN Workers
Compensation   1/1/2011   1/1/2012   WCB   TBA   Commercial Umbrella Liability  
5/1/2011   5/1/2012  

American Guarantee and

Liab. Ins. Co. (Zurich)

  UMB933687100   $25,000,000 per Occurrence $25,000,000 General Aggregate
$25,000,000 Products/Completed Ops. Aggregate $10,000 Self Insured Retention
Excess Liability   5/1/2011   5/1/2012   General Security Indemnity Co. of AZ  
2011 10F147902-1   $25,000,000 Each Occurrence & Annual Aggregate Excess of
$25,000,000 underlying Umbrella Excess Liability   5/1/2011   5/1/2012  
Ironshore Specialty Ins. Co.   1021000   $25,000,000 Each Occurrence & Annual
Aggregate Excess of $50,000,000 underlying Excess Liability   5/1/2011  
5/1/2012   ACE Amer. Ins. Co.   XCPG25908764   $25,000,000 Each Occurrence &
Annual Aggregate Excess of $50,000,000 underlying Excess Liability   5/1/2011  
5/1/2012   XL Ins. (Bermuda) Ltd.   XLUMB745447   $70,000,000 Each Occurrence &
Annual Aggregate Limit Excess of $100,000,000 underlying Excess Liability  
5/1/2011   5/1/2012   OIL Casualty Ins. Ltd.   U920167-0511   $30,000,000 Each
Occurrence & Annual Aggregate Limit Excess of $170,000,000 underlying Excess
Liability   5/1/2011   5/1/2012   ACE Bermuda Insurance Ltd.   XLUMB745447  
$50,000,000 Each Occurrence & Annual Aggregate Limit Excess of $200,000,000
underlying Pollution Liability   10/18/2010   10/18/2011   Chartis Specialty
Ins. Co.   PLS 11742331 (US)   $20,000,000 Each Incident         Canada  
$40,000,000 Aggregate         Mexico   $250,000 Deductible Each Incident        
United Kingdom             MX Property   11/30/2010   11/30/2011   Seguros Atlas
SA   P005279   $20,000,000

 

18



--------------------------------------------------------------------------------

SemGroup Corporation

Summary of Insurance

2011 to 2012

 

Policy Type

 

Effective
Date

   

Expiration
Date

   

Insurance Company

 

Policy Number

 

Limits and Deductibles

MX General Liability

    11/30/2010        11/30/2011      Grupo Mexicano de Seguros   MDCOM3113194  
$2,000,000

MX Transit

    11/30/2010        11/30/2011      Seguros Atlas SA   POO2485   $500,000

MX Auto Liability

    11/30/2010        11/30/2011         

Primary Director’s & Officer’s Liab.

    11/30/2010        11/30/2011      National Union Fire Ins. Co. of
Pittsburgh, PA   013462064   $15,000,000

XS D&O $15MM xs $15MM

    11/30/2010        11/30/2011      Zurich Amer. Ins. Co.   DOC655849601  
$15,000,000 xs $15,000,000

XS D&O $15MM xs $30MM

    11/30/2010        11/30/2011      AXIS   MNN756354/01/2010   $15,000,000 xs
$30,000,000

XS D&O $15MM xs $45MM

    11/30/2010        11/30/2011      Arch   ABX0041451-00   $15,000,000 xs
$45,000000

Employment Practices Liability

    11/30/2010        11/30/2011      Travelers Casualty and Surety Company of
America   105530961   $5,000,000 subject to $250,000 Deductible

Fiduciary Liability

    11/30/2010        11/30/2011      Travelers Casualty and Surety Company of
America   105530961   $10,000,000 subject to $150,000 Deductible

Commercial Crime:

    11/30/2010        11/30/2011      Travelers Casualty and Surety Company of
America   105530961   $5,000,000 subject to $500,000 Deductible

Special Crime (K&R)

    11/30/2010        11/30/2011      Travelers Casualty and Surety Company of
America   105530961   $10,000,000

Identity Fraud

    11/30/2010        11/30/2011      Travelers Casualty and Surety Company of
America   105530961   $25,000

 

19



--------------------------------------------------------------------------------

SCHEDULE 6.02(a)

to Credit Agreement

Liens

 

1.

UCC-1 financing statements reported in a lien search conducted against the Loan
Parties in existence on the Closing Date in (i) the jurisdiction of organization
for each Loan Party, (ii) the county in which each Loan Party maintains its
chief executive office, and (iii) each state in which any such Loan Party
operates as a transmitting utility (as defined in Section 9-102(a)(80) of the
UCC), which provide notice of liens made in connection with the Existing Credit
Facilities that are to be discharged on or soon after the Closing Date.

 

2.

Recorded mortgages, deeds of trust, assignments of leases and rents and other
security documents in existence on the Closing Date, which provide notice of
liens made in connection with the Existing Credit Facilities on the real
property of the Loan Parties, to be discharged on or soon after the Closing
Date.

 

3.

Security agreements recorded with the United States Patent and Trademark Office
in existence on the Closing Date, which provide notice of liens made in
connection with the Existing Credit Facilities on the intellectual property of
the Loan Parties, to be discharged on or soon after the Closing Date.

 

4.

SemStream, L.P. (“SemStream”) has entered into that certain Natural Gas Liquids
Marketing Agreement, dated as of April 1, 2006 (the “Marketing Agreement”), with
Hiland Partners, L.P. (“Hiland”). Pursuant to the Marketing Agreement, SemStream
will construct and operate a rail loading facility (the “SemStream Terminal”) in
and around a natural gas processing plant owned by Hiland located in and around
Sidney, MT (the “Bakken Plant”), as well as a pipeline to connect the SemStream
Terminal to the Bakken Plant (the “SemStream Pipeline”). Eight years after the
Effective Date (as defined therein) of the Marketing Agreement (or upon early
termination by Hiland as a result of breach by SemStream), SemStream shall
assign, transfer and convey to Hiland all of SemStream’s right, title and
interest in the real property, tangible property and contracts (other than
contracts pertaining to the sale of Products (as defined therein)) pertaining to
the SemStream Terminal and the SemStream Pipeline.

 

5.

Personal property security act registrations and land titles registrations in
Alberta, British Columbia, Saskatchewan, Manitoba, Ontario and Nova Scotia
against SemCAMS and SemCanada Company, as applicable, in existence on the
Closing Date which provide notice of liens made in connection with the Existing
Credit Facilities that are to be discharged on or soon after the Closing Date.

 

6.

A first ranking fixed and floating security over all of the assets of
SemLogistics, including a mortgage of the SemLogistics’ real property (including
the terminal facility owned and located at Milford Haven, United Kingdom) and
charges over the Borrower’s bank accounts and a first ranking charge by SemEuro
of its shares in the SemLogistics, in each case, in favor of The Royal Bank of
Scotland plc, as Security Trustee, in connection with the Term Loan and
Revolving Credit Facility, by and among SemLogistics, as Borrower, SemEuro, as
Chargor, and SemGroup Corporation, as Parent, and The Royal Bank of Scotland plc
as Facility Agent and Security Trustee, and others.

 

20



--------------------------------------------------------------------------------

SCHEDULE 6.04

to Credit Agreement

Investments

 

1.

Remainder of original indebtedness under the promissory note dated July 23,
2007, as amended and restated on or about November 27, 2009, made by SemCAMS ULC
in favor of SemCrude, L.P. in the approximate amount of US $171,062,500, not
assigned by SemCrude, L.P. to SemCanada Crude Company, equal to $1,498,616.

 

2.

Indebtedness under the promissory note dated on or about November 27, 2009, made
by SemCAMS ULC in favor of SemCanada II, L.P. in the approximate amount of US
$43,639,036.

 

3.

Existing Investments in Subsidiaries reflected in the Organization Chart
separately delivered to the Lenders on June 17, 2011.

 

21